Exhibit 10.1

 

EXECUTION VERSION

 

[g146601ke01i001.gif]SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

THE MACERICH PARTNERSHIP, L.P.,

as the Borrower

 

THE MACERICH COMPANY,

as the Guarantor

 

DEUTSCHE BANK AG NEW YORK BRANCH,
and

THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Lenders

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as the Administrative Agent for the Lenders

 

DEUTSCHE BANK SECURITIES INC.,
JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC,

GOLDMAN SACHS BANK USA and

U.S. BANK NATIONAL ASSOCIATION,
as the Joint Lead Arrangers and Joint Bookrunning Managers

 

JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, NATIONAL

ASSOCIATION, GOLDMAN SACHS BANK USA and U.S. BANK NATIONAL

ASSOCIATION,
as the Co-Syndication Agents

 

PNC BANK, NATIONAL ASSOCIATION,
as the Documentation Agent

 

Dated as of July 6, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

The Credits

6

 

 

 

1.1.

The Revolving Commitments

6

1.2.

Loans and Borrowings

7

1.3.

Requests for Revolving Borrowings

8

1.4.

Letters of Credit

8

1.5.

Funding of Borrowings

15

1.6.

Interest Elections

16

1.7.

Termination and Reduction of the Revolving Commitments

17

1.8.

Manner of Payment of Loans; Evidence of Debt

19

1.9.

Prepayment of Loans

20

1.10.

Interest

21

1.11.

Presumptions of Payment

21

1.12.

Defaulting Lenders

22

1.13.

Swing Line Loans

24

 

 

 

ARTICLE 2.

General Provisions Regarding Payments

27

 

 

 

2.1.

Payments by the Borrower

27

2.2.

Pro Rata Treatment

28

2.3.

[Reserved]

28

2.4.

Inability to Determine Rates

28

2.5.

Illegality

28

2.6.

Funding

29

2.7.

Increased Costs

29

2.8.

Obligation of Lenders to Mitigate; Replacement of Lenders

30

2.9.

Funding Indemnification

31

2.10.

Taxes

32

2.11.

Fees

36

2.12.

Default Interest

37

2.13.

Computation

37

2.14.

Application of Insufficient Payments

37

 

 

 

ARTICLE 3.

Incremental Facility

37

 

 

 

3.1.

Incremental Facility Request

37

3.2.

Facility Increase Arrangers

38

3.3.

Conditions to Effectiveness of Facility Increase

39

3.4.

Additional Facility Increase Matters

39

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4.

Credit Support

41

 

 

 

4.1.

REIT Guaranty

41

 

 

 

ARTICLE 5.

Conditions Precedent

41

 

 

 

5.1.

Conditions Precedent to Amendment and Restatement

41

5.2.

Each Credit Event

43

 

 

 

ARTICLE 6.

Representations and Warranties

43

 

 

 

6.1.

Financial Condition

44

6.2.

No Material Adverse Effect

44

6.3.

Compliance with Laws and Agreements

44

6.4.

Organization, Powers; Authorization; Enforceability

44

6.5.

No Conflict

45

6.6.

No Material Litigation

45

6.7.

Taxes

45

6.8.

Investment Company Act

46

6.9.

Subsidiary Entities

46

6.10.

Federal Reserve Board Regulations

46

6.11.

ERISA Compliance

46

6.12.

Assets and Liens

47

6.13.

Securities Acts

47

6.14.

Consents, Etc.

48

6.15.

Hazardous Materials

48

6.16.

Regulated Entities

48

6.17.

Copyrights, Patents, Trademarks and Licenses, etc.

48

6.18.

REIT Status

49

6.19.

Insurance

49

6.20.

Full Disclosure

49

6.21.

Indebtedness

49

6.22.

Real Property

49

6.23.

Brokers

49

6.24.

No Default

50

6.25.

Solvency

50

6.26.

Foreign Assets Control Regulations, FCPA, etc.

50

6.27.

Sanctions

50

 

 

 

ARTICLE 7.

Affirmative Covenants

50

 

 

 

7.1.

Financial Statements

51

7.2.

Certificates; Reports; Other Information

52

7.3.

Maintenance of Existence and Properties

53

7.4.

Inspection of Property; Books and Records; Discussions

53

7.5.

Notices

53

7.6.

Expenses

54

 

ii

--------------------------------------------------------------------------------


 

7.7.

Payment of Indemnified Taxes and Other Taxes and Charges

55

7.8.

Insurance

55

7.9.

Hazardous Materials

55

7.10.

Compliance with Laws and Contractual Obligations

56

7.11.

REIT Status

56

7.12.

Use of Proceeds

56

7.13.

Management of Projects

56

 

 

 

ARTICLE 8.

Negative Covenants

56

 

 

 

8.1.

Liens

57

8.2.

Indebtedness

57

8.3.

Fundamental Change

57

8.4.

Dispositions

58

8.5.

Investments

58

8.6.

Transactions with Partners and Affiliates

59

8.7.

Margin Regulations; Securities Laws

59

8.8.

Organizational Documents

60

8.9.

Fiscal Year

60

8.10.

Distributions

60

8.11.

Financial Covenants of Borrower Parties

60

 

 

 

ARTICLE 9.

Events of Default

61

 

 

 

ARTICLE 10.

The Agents

64

 

 

 

10.1.

Appointment

64

10.2.

Delegation of Duties

64

10.3.

Exculpatory Provisions

64

10.4.

Reliance by the Agents

64

10.5.

Notice of Default

65

10.6.

Non-Reliance on Agents and Other Lenders

65

10.7.

Indemnification; Reimbursement

66

10.8.

Agents in Their Individual Capacity

67

10.9.

Successor Administrative Agent

67

10.10.

[Reserved]

67

10.11.

Limitations on Agents’ Liability

67

 

 

 

ARTICLE 11.

Miscellaneous Provisions

67

 

 

 

11.1.

No Assignment by the Borrower

67

11.2.

Modification

68

11.3.

Cumulative Rights; No Waiver

69

11.4.

Entire Agreement

70

11.5.

Survival

70

11.6.

Notices

70

11.7.

Governing Law

71

 

iii

--------------------------------------------------------------------------------


 

11.8.

Assignments, Participations, Etc.

71

11.9.

Counterparts; Electronic Execution

74

11.10.

Sharing of Payments

74

11.11.

Confidentiality

75

11.12.

Consent to Jurisdiction

75

11.13.

Waiver of Jury Trial

76

11.14.

Indemnity

76

11.15.

Telephonic Instruction

77

11.16.

Marshalling; Payments Set Aside

78

11.17.

Set-off

78

11.18.

Severability

78

11.19.

No Third Parties Benefited

78

11.20.

No Fiduciary Duty

79

11.21.

PATRIOT Act

79

11.22.

Time

79

11.23.

Effectiveness of Agreement

80

11.24.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

80

 

 

 

ARTICLE 12.

Definitions

80

 

 

 

12.1.

Defined Terms

80

12.2.

Other Interpretive Provisions

117

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE OF ANNEXES, SCHEDULES AND EXHIBITS

 

SCHEDULES:

 

 

 

Schedule I(A)

Initial Revolving Commitments

Schedule I(B)

Initial Swing Line Commitments

Schedule I(C)

Initial Letter of Credit Commitments

 

 

Schedule 1.4

Existing Letters of Credit

Schedule 1.4A

Specified Letters of Credit

Schedule 6.6

Material Litigation

Schedule 6.9

Subsidiary Entities

Schedule 6.11

ERISA

Schedule 6.14

Consents

 Schedule 6.15

Environmental Reports, Etc.

Schedule 6.21

Indebtedness

Schedule 6.22

Schedule of Properties

Schedule 7.13

Wholly-Owned Projects with Non-Standard Management Agreement

Schedule 8.1

Additional Permitted Liens

Schedule 8.5

Capital Stock of Joint Ventures

Schedule 8.6

Transactions with Affiliates

Schedule 11.6

Addresses for Notices, Etc.

 

 

EXHIBITS:

 

 

 

Exhibit A

Form of Borrowing Request

Exhibit B

Form of Letter of Credit Request

Exhibit C

Form of Rate Request

Exhibit D

Form of Swing Line Note

Exhibit E

Form of Assignment and Acceptance Agreement

Exhibit F

Form of Closing Certificate

Exhibit G

Form of Compliance Certificate

Exhibit H

Form of Master Management Agreement

Exhibit I

Form of Revolving Loan Note

Exhibit J-1

Form of U.S. Tax Compliance Certificate

Exhibit J-2

Form of U.S. Tax Compliance Certificate

Exhibit J-3

Form of U.S. Tax Compliance Certificate

Exhibit J-4

Form of U.S. Tax Compliance Certificate

Exhibit K

Form of Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as Modified, extended or
replaced from time to time, this “Agreement”) is made and dated as of July 6,
2016, by and among THE MACERICH PARTNERSHIP, L.P., a limited partnership
organized under the laws of the state of Delaware, as the Borrower (the
“Borrower”); THE MACERICH COMPANY, a Maryland corporation (“MAC”), as the
guarantor; the Lenders from time to time party hereto; DEUTSCHE BANK AG NEW YORK
BRANCH (“DBNY”), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”); DEUTSCHE BANK SECURITIES INC., JPMORGAN CHASE BANK,
N.A., WELLS FARGO SECURITIES, LLC, GOLDMAN SACHS BANK USA and U.S. BANK NATIONAL
ASSOCIATION, as joint lead arrangers and joint bookrunning managers; JPMORGAN
CHASE BANK, N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION, GOLDMAN SACHS BANK USA
and U.S. BANK NATIONAL ASSOCIATION, as co-syndication agents; and PNC BANK,
NATIONAL ASSOCIATION, as documentation agent.

 

RECITALS

 

A.                                    Pursuant to the Existing Credit Agreement,
the Existing Lenders, including certain Lenders hereunder, have made a
$1,500,000,000 revolving credit facility and a $125,000,000 term loan facility
available to the Borrower and certain subsidiaries and affiliates of the
Borrower, which term loan facility was repaid in full on October 23, 2015.

 

B.                                    The Borrower has requested, and the
Lenders party hereto have agreed, to amend and restate the Existing Credit
Agreement and to make available to the Borrower, a revolving credit facility
consisting of up to $1,500,000,000 aggregate principal amount of Commitments (as
such aggregate amount of Commitments may be increased pursuant to and in
accordance with the terms hereof).

 

C.                                    DBNY has agreed to act as administrative
agent on behalf of the Lenders on the terms and subject to the conditions set
forth herein and in the other Loan Documents.

 

D.                                    MAC has agreed to guarantee the
Obligations of the Borrower hereunder.

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

ARTICLE 1.                           The Credits.

 

1.1.                            The Revolving Commitments.  Subject to the terms
and conditions set forth herein, each Revolving Lender with a Revolving
Commitment severally agrees to make one or more Revolving Loans in U.S. Dollars
to the Borrower during the Availability Period in an aggregate principal amount
that will not result in, after giving effect thereto, (a) such Revolving
Lender’s Revolving Credit Exposure exceeding such Revolving Lender’s Revolving
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Revolving Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
re-borrow Revolving Loans.

 

--------------------------------------------------------------------------------


 

1.2.                            Loans and Borrowings.

 

(1)                                 Obligations of Lenders.  Each Loan shall be
made as part of a Borrowing consisting of Loans or portions of a Loan of the
same Type made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments.  The failure of any Lender to make any Loan or
portion of a Loan required to be made by it shall not relieve any other Lender
of its obligations hereunder; provided that the Revolving Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make any Loan or portion of a Loan as required.

 

(2)         Existing Principal Obligations.  The Borrower, MAC, the
Administrative Agent, the Lenders, the Swing Line Lenders and the Issuing
Lenders acknowledge and agree that under the Existing Credit Agreement, the
aggregate principal amount of all obligations owing by the Borrower and MAC as
of the Closing Date (the “Existing Principal Obligations”) is $1,015,000,000
(exclusive of interest, fees and expenses).  The Borrower and MAC acknowledge
and agree that all Obligations of the Borrower and MAC outstanding as of the
Closing Date (including the Existing Principal Obligations) constitute valid and
binding obligations of the Borrower and MAC and are not subject to offset,
counterclaim, defense or recoupment of any kind.  All interest, fees and
expenses, together with all other Obligations outstanding under the Existing
Credit Agreement (including the Existing Principal Obligations) which remain
unpaid and outstanding as of the Closing Date shall be in all respects
continuing and remain outstanding and payable under this Agreement and the other
Loan Documents, with only the terms thereof being modified from and after the
Closing Date as set forth in this Agreement and the other Loan Documents.

 

(3)                                 Types of Loans.  Subject to Section 2.4,
each Borrowing shall be constituted entirely of Base Rate Loans or LIBO Rate
Loans as the Borrower may request in accordance herewith.

 

(4)                                 Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any LIBO Rate
Borrowing, such Borrowing shall be in an aggregate amount of $1,000,000 or a
larger multiple of $1,000,000.  At the time that each Base Rate Borrowing is
made, such Borrowing shall be in an aggregate amount equal to $1,000,000 or a
larger multiple of $1,000,000; provided that a Base Rate Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or in an amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 1.4(6). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be LIBO Rate Loans outstanding having more than
twelve (12) different Interest Periods.

 

(5)                                 Limitations on Lengths of Interest Periods. 
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert to or continue as a LIBO Rate
Borrowing, any Borrowing if the Interest Period requested therefore would end
after the Revolving Commitment Termination Date.

 

7

--------------------------------------------------------------------------------


 

1.3.                            Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent in
writing (which notice may be by facsimile) (a) in the case of a LIBO Rate
Borrowing, not later than 2:00 p.m. (New York time), three Business Days before
the date of the proposed Revolving Borrowing or (b) in the case of a Base Rate
Borrowing, not later than 2:00 p.m. (New York time) one Business Day before the
date of the proposed Revolving Borrowing.  Each such Borrowing Request shall be
irrevocable, shall be signed by a Responsible Officer and shall be in the form
of Exhibit A hereto.  Each such Borrowing Request shall specify the following
information in compliance with Section 1.2:

 

(i)                                     the aggregate amount of the requested
Revolving Borrowing;

 

(ii)                                  the date of such Revolving Borrowing,
which shall be a Business Day;

 

(iii)                               whether such Revolving Borrowing is to be a
Base Rate Borrowing or a LIBO Rate Borrowing;

 

(iv)                              in the case of a LIBO Rate Borrowing, the
Interest Period therefor, which shall be a period contemplated by the definition
of the term “Interest Period” as it relates to LIBO Rate Loans; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 1.5.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Base Rate Borrowing.  If no Interest
Period is specified with respect to any requested LIBO Rate Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Revolving Lender of the
details thereof and of the amount of such Revolving Lender’s Revolving Loan to
be made as part of the requested Borrowing.

 

1.4.                            Letters of Credit.

 

(1)                                 General.  Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in
Section 1.1, the Borrower may request the Issuing Lenders to issue Letters of
Credit for its own account or the account of any Macerich Entity in such form as
is acceptable to the applicable Issuing Lender in its reasonable determination
at any time prior to the earlier of (i) the date that is thirty (30) days prior
to the Revolving Commitment Termination Date and (ii) the date of termination of
the Revolving Commitments (such earlier date, the “LC Commitment Expiry Date”). 
Letters of Credit issued hereunder shall constitute utilization of the Revolving
Commitments.  All Letters of Credit issued pursuant to this Agreement must be
denominated in U.S. Dollars and must be standby letters of credit.  The only
drawings permitted on the Letters of Credit issued pursuant to this Agreement
shall be sight drawings.  It is hereby acknowledged and agreed that each of the
Existing Letters of Credit shall constitute a “Letter of Credit” for all
purposes under this Agreement and the other Loan Documents.  The Borrower may
request a Letter of Credit from any Issuing Lender selected by

 

8

--------------------------------------------------------------------------------


 

the Borrower in its sole discretion.  The Borrower shall use commercially
reasonable efforts, to the extent practicable, to cause the Letters of Credit
(other than the Specified Letters of Credit) to be issued by the Issuing Lenders
on a proportionate basis in accordance with their proportionate share of the
Letter of Credit Commitments.  Notwithstanding the foregoing, (x) the Specified
Letters of Credit will be issued by DBNY, JPMorgan Chase Bank, N.A., Goldman
Sachs Bank USA and U.S. Bank National Association on a proportionate basis,
(y) so long as the Specified Letters of Credit remain outstanding, the Borrower
shall use commercially reasonable efforts to request Letters of Credit from
Wells Fargo Bank, National Association, in its capacity as an Issuing Lender,
until such time as the aggregate face amount of Letters of Credit issued by
Wells Fargo Bank, National Association is greater than or equal to $15,000,000
prior to requesting Letters of Credit from other Issuing Lenders and (z) other
than the Specified Letters of Credit, the Existing Letters of Credit shall not
be required to be issued by the Issuing Lenders on a proportionate basis.

 

(2)                                 Notice of Issuance, Amendment, Renewal or
Extension.  Whenever it requires that a Letter of Credit be issued, the Borrower
shall give the Administrative Agent and the applicable Issuing Lender(s) written
notice thereof at least three (3) Business Days (or such shorter period
acceptable to the applicable Issuing Lender(s)) in advance of the proposed date
of issuance (which shall be a Business Day), which notice shall be in the form
of Exhibit B (each such notice being a “Letter of Credit Request”).  Whenever
the Borrower requires an amendment, renewal or extension of any outstanding
Letter of Credit, the Borrower shall, on its letterhead, give the Administrative
Agent and the applicable Issuing Lender(s) written notice thereof at least three
(3) Business Days (or such shorter period acceptable to the applicable Issuing
Lender(s)) in advance of the proposed date of the amendment (which shall be a
Business Day).  Letter of Credit Requests and amendment requests may be
delivered by facsimile.  Promptly after the issuance or amendment (including a
renewal or extension) of a Letter of Credit, the applicable Issuing
Lender(s) shall notify the Borrower and the Administrative Agent, in writing, of
such issuance or amendment and such notice will be accompanied by a copy of such
issuance or amendment.  Upon receipt of such notice, the Administrative Agent
shall promptly notify each Revolving Lender of such issuance or amendment and if
requested to do so by any Revolving Lender, the Administrative Agent shall
provide such Revolving Lender with a copy of such issuance or amendment.  If
requested by an Issuing Lender, the Borrower shall also submit a letter of
credit application on such Issuing Lender’s standard form in connection with any
request for a Letter of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, such Issuing Lender relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.

 

(3)                                 Limitations on Amounts.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure of the Issuing
Lenders (determined for these purposes without giving effect to the
participations therein of the Revolving Lenders pursuant to
Section 1.4(5) below), collectively, shall not exceed the aggregate Letter of
Credit Commitments, (ii) the sum of the total Revolving Credit Exposures shall
not exceed the total Revolving Commitments and (iii) unless otherwise consented
to in

 

9

--------------------------------------------------------------------------------


 

writing, the aggregate LC Exposure of an Issuing Lender (determined for these
purposes without giving effect to the participations therein of the Revolving
Lenders pursuant to Section 1.4(5) below) shall not exceed such Issuing Lender’s
Letter of Credit Commitment.  Notwithstanding the foregoing, no Issuing Lender
shall be obligated to issue a Letter of Credit to the extent that, on the date
of such Issuing Lender’s receipt of a request for issuance pursuant to
Section 1.4(2) above, the Stated Amount of such Letter of Credit shall exceed
the unused portion of the Revolving Commitments of such Issuing Lender in its
capacity as a Lender on such date.  Each Letter of Credit shall be in an amount
of $100,000 or larger.

 

(4)                                 Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
twelve months after the date of the issuance of such Letter of Credit or, in the
case of any renewal or extension thereof (which renewals or extensions, subject
to clause (ii) hereof, may be automatic pursuant to the terms of such Letter of
Credit), twelve months after the then-current expiration date of such Letter of
Credit and (ii) the Outside L/C Maturity Date; provided that, if one or more
Letters of Credit shall have an expiry date that is later than the Revolving
Commitment Termination Date, (x) the Borrower shall provide Cash Collateral
pursuant to and in accordance with Section 1.4(11) with respect to such Letters
of Credit on or prior to the date that is five days before the Revolving
Commitment Termination Date, (y) the obligations of the Borrower under this
Section 1.4 in respect of such Letters of Credit shall survive the Revolving
Commitment Termination Date and shall remain in effect until no such Letters of
Credit remain outstanding (or remain subject to any pending drawing) and
(z) each Revolving Lender shall be reinstated hereunder, to the extent any such
Cash Collateral, the application thereof or reimbursement in respect thereof is
required to be returned to the Borrower by the applicable Issuing Lender after
the Revolving Commitment Termination Date until no such Letters of Credit remain
outstanding (or remain subject to any pending drawing).

 

(5)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
by an Issuing Lender, and without any further action on the part of such Issuing
Lender or the Revolving Lenders, such Issuing Lender hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from such Issuing
Lender, an undivided interest and participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Revolving Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this section in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Potential Default or Event of Default or reduction or
termination of the Revolving Commitments, and that each payment made in
accordance with the following paragraph of this Section 1.4(5) by a Revolving
Lender for the account of an Issuing Lender shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the applicable Issuing Lender, such Revolving Lender’s Applicable
Revolving Percentage of each LC Disbursement made by such Issuing Lender
promptly upon the request of the

 

10

--------------------------------------------------------------------------------


 

Administrative Agent or such Issuing Lender at any time from the time of such
LC Disbursement until such LC Disbursement is reimbursed by the Borrower or at
any time after any reimbursement payment is required to be refunded to the
Borrower for any reason.  Each such payment shall be made in the same manner as
provided in Section 1.5 with respect to Revolving Loans made by such Revolving
Lender (and Section 1.5 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Lender the amounts so received by it from
the Revolving Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that the Revolving Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Lender, then to such Revolving
Lenders and such Issuing Lender as their interests may appear.  Any payment made
by a Revolving Lender pursuant to this paragraph to reimburse the Issuing
Lenders for any LC Disbursement shall not constitute a Revolving Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(6)                                 Reimbursement.  If an Issuing Lender shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such Issuing Lender in respect of such LC Disbursement by paying to
the Administrative Agent an amount equal to such LC Disbursement not later than
1:00 p.m. (New York time) on (i) the Business Day that the Borrower receives
notice of such LC Disbursement, if such notice is received prior to
11:00 a.m. (New York time) or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time; provided that, anything contained in this Agreement to the
contrary notwithstanding, (A) unless the Borrower shall have notified
Administrative Agent and such Issuing Lender prior to 1:00 p.m. (New York City
time) on the date on which the Borrower is obligated to reimburse such Issuing
Lender in respect of such LC Disbursement (the “Reimbursement Date”) that the
Borrower intends to reimburse such Issuing Lender for the amount of such payment
with funds other than the proceeds of a Base Rate Borrowing, the Borrower shall
be deemed to have delivered an irrevocable Borrowing Request to Administrative
Agent containing all of the representations set forth in Exhibit A requesting
Revolving Lenders to make Base Rate Loans on the Business Day following the
Reimbursement Date in an amount equal to the amount of the payment and
(B) subject to satisfaction or written waiver of the conditions specified in
Section 1.1 and 5.2 in accordance with the terms thereof, Revolving Lenders
shall, on the Reimbursement Date, make Base Rate Loans in the amount of such
payment, the proceeds of which shall be applied directly by Administrative Agent
to reimburse such Issuing Lender for the amount of such payment; provided,
further, that no Potential Default or Event of Default shall be deemed to exist
by reason of a failure of the Borrower to reimburse such Issuing Lender pending
the making of such Revolving Loans on the Business Day following the applicable
Reimbursement Date in accordance with the terms hereof, including the prior
satisfaction or written waiver of the conditions specified in Section 1.1 and
5.2 in accordance with the terms thereof; and provided, further that, if for any
reason proceeds of Revolving Loans are not received by such Issuing Lender on
the Reimbursement Date in an amount equal to the amount of such payment, the
Borrower shall immediately reimburse such Issuing Lender, on demand, in an
amount in same day funds equal to the excess of the amount of such payment over
the aggregate amount of such Revolving Loans, if any, which are so received.  If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable

 

11

--------------------------------------------------------------------------------


 

LC Disbursement, the payment then due from the Borrower in respect thereof and
such Revolving Lender’s Applicable Revolving Percentage thereof.  The applicable
Issuing Lender shall promptly notify the Administrative Agent upon the making of
each LC Disbursement.

 

(7)                                 Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 1.4(6) shall be
absolute, unconditional and irrevocable, and shall be performed in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the applicable Issuing Lender under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Revolving Lenders nor any Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or amendment (including any renewal
or extension) of any Letter of Credit by any Issuing Lender or any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of any Issuing
Lender; provided that the foregoing shall not be construed to excuse an Issuing
Lender from liability to the Borrower to the extent of any direct damages (as
opposed to consequential, special, indirect and/or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing
Lender’s gross negligence or willful misconduct (as determined by a final and
non-appealable judgment of a court of competent jurisdiction) when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that:  (i) an
Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; (ii) an Issuing Lender shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and (iii) this sentence and the immediately preceding sentence shall establish
the standard of care to be exercised by an Issuing Lender when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof (and the parties hereto hereby waive, to the extent
permitted by applicable law, any standard of care inconsistent with the
foregoing).

 

12

--------------------------------------------------------------------------------


 

(8)                                 Disbursement Procedures.  The applicable
Issuing Lender shall, within a reasonable time following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit issued by such Issuing Lender.  Such Issuing Lender shall,
promptly after such examination, notify the Administrative Agent and the
Borrower by telephone (confirmed by facsimile) of such demand for payment and
whether such Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Lender and the
Revolving Lenders with respect to any such LC Disbursement.

 

(9)                                 Interim Interest.  If an Issuing Lender
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date Borrower receives notice that such
LC Disbursement was made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement within three (3) days when due
pursuant to Section 1.4(6), then Section 9.1 shall apply.  Interest accrued
pursuant to this section shall be for account of the applicable Issuing Lender,
except that a pro rata portion of the interest accrued on and after the date of
payment by any Revolving Lender pursuant to Section 1.4(5) to reimburse an
Issuing Lender shall be for account of such Revolving Lender to the extent of
such payment.

 

(10)                          Policy and Requirements of Law Limitations.
Notwithstanding anything in this Section 1.4 to the contrary, an Issuing Lender
may elect not to issue or amend (including renewal or extension of) a Letter of
Credit hereunder to the extent that it reasonably determines that the issuance
(or such amendment) of such Letter of Credit would breach, violate or be
inconsistent with any Requirements of Law applicable to such Issuing Lender.  In
such event, the Borrower may select an alternative Issuing Lender to issue such
Letter of Credit.

 

(11)                          Cash Collateralization.

 

(A)                               On or prior to the Revolving Commitment
Termination Date, the Borrower shall deposit into an account (the “LC Collateral
Account”) established by the Administrative Agent an amount in cash equal to the
LC Exposure with respect to the Borrower as of such date plus any accrued and
unpaid interest thereon (the “Revolving Commitment Termination LC Exposure
Deposit”).  In addition:

 

(i)                                     if an Event of Default shall occur and
be continuing and the Borrower receives notice from the Administrative Agent, an
Issuing Lender or the Required Lenders (or, if the maturity of the Revolving
Loans has been accelerated, Revolving Lenders with LC Exposure representing more
than 50% of the total LC Exposure) demanding the deposit of Cash Collateral
pursuant to this paragraph the Borrower shall immediately deposit into the LC
Collateral Account an amount in cash equal to the LC Exposure with respect to
the Borrower as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such Cash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or any Consolidated Entities
described in Section 9.7; and

 

13

--------------------------------------------------------------------------------


 

(ii)                                  if at any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Lenders’ LC Exposure
with respect to such Defaulting Lender (only to the extent necessary as
determined after giving effect to Section 1.12(1)(D)) in an amount in cash equal
to the LC Exposure with respect to such Defaulting Lender as of such date plus
any accrued and unpaid interest thereon.

 

Such deposits shall be held by the Administrative Agent, for the benefit of the
Revolving Lenders, the Issuing Lenders and the Agents, in the LC Collateral
Account as collateral in the first instance for the LC Exposure with respect to
the Borrower under this Agreement and thereafter for the payment of the other
Obligations of the Borrower owing to the Revolving Lenders, the Issuing Lenders
and the Agents.

 

(B)                               The LC Collateral Account shall be maintained
in the name of the Administrative Agent (on behalf of the Lenders, the Issuing
Lenders and the Agents) and under its sole dominion and control at such place as
shall be designated by the Administrative Agent.  Interest shall accrue on the
LC Collateral Account at a rate equal to the Federal Funds Rate minus .15%.

 

(C)                               The Borrower hereby pledges, assigns and
grants to the Administrative Agent, as administrative agent for its benefit and
the ratable benefit of the Lenders a lien on and a security interest in, the
following collateral (the “Letter of Credit Collateral”):

 

(i)                                     the LC Collateral Account, all cash
deposited therein and all certificates and instruments, if any, from time to
time representing or evidencing the LC Collateral Account;

 

(ii)                                  all notes, certificates of deposit and
other cash-equivalent instruments from time to time hereafter delivered to or
otherwise possessed by the Administrative Agent for or on behalf of the Borrower
in substitution for or in respect of any or all of the then existing Letter of
Credit Collateral;

 

(iii)                               all interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the then existing
Letter of Credit Collateral; and

 

(iv)                              to the extent not covered by the above
clauses, all proceeds of any or all of the foregoing Letter of Credit
Collateral.

 

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

 

(D)                               Neither the Borrower nor any Person claiming
or acting on behalf of or through the Borrower shall have any right to withdraw
any of the funds held in the LC Collateral Account, except as provided in
Section 1.4(11)(G).

 

14

--------------------------------------------------------------------------------


 

(E)                                The Borrower agrees that it will not (i) sell
or otherwise dispose of any interest in the Letter of Credit Collateral or
(ii) create or permit to exist any lien, security interest or other charge or
encumbrance upon or with respect to any of the Letter of Credit Collateral,
except for the security interest created by this Section 1.4(11).

 

(F)                                 At any time an Event of Default shall be
continuing:

 

(i)                                  the Administrative Agent may, in its sole
discretion, without notice to the Borrower except as required by law and at any
time from time to time, charge, set off or otherwise apply all or any part of
the LC Collateral Account to first, the aggregate amount of LC Disbursements
that have not been reimbursed by the Borrower and second, any other unpaid
Obligations then due and payable, in such order as the Administrative Agent
shall elect.  The rights of the Administrative Agent under this Section 1.4(11)
are in addition to any rights and remedies which any Lender may have.

 

(ii)                                  The Administrative Agent may also
exercise, in its sole discretion, in respect of the LC Collateral Account, in
addition to the other rights and remedies provided herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
in effect in the State of New York at that time.

 

(G)                               At such time prior to the Revolving Commitment
Termination Date as all Events of Default have been cured or waived in writing
and there are no unreimbursed LC Disbursements outstanding or, in the case of
any cash collateral provided as a result of the classification of a Lender as a
Defaulting Lender, the termination of the Defaulting Lender status of the
applicable Lender, all amounts remaining in the LC Collateral Account shall be
promptly returned to the Borrower.  For avoidance of doubt, the preceding
sentence shall not affect Borrower’s obligation to make the Revolving Commitment
Termination LC Exposure Deposit on the Revolving Commitment Termination Date as
otherwise provided in Section 1.4(11)(A). Any surplus of the funds held in the
LC Collateral Account remaining after payment in full of all of the Obligations,
the termination of the Revolving Commitments and the return of all outstanding
Letters of Credit shall be paid to the Borrower or to whomsoever may be lawfully
entitled to receive such surplus.

 

1.5.                            Funding of Borrowings.

 

(1)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds to the Administrative Agent at the
Contact Office, ABA No. 021-001-033, for further credit to Commercial Loan
Division, Account No. 60200119, Reference: Macerich Revolver, no later than
12:00 p.m. (New York time).  The Administrative Agent will make such Loans
available to the Borrower pursuant to the terms and conditions hereof by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request; provided that
Base Rate Borrowings that are Revolving Borrowings (x) made to finance the
reimbursement of an LC Disbursement as provided in Section 1.4(6) shall be
remitted by the Administrative Agent to the applicable Issuing Lender and
(y) made to repay

 

15

--------------------------------------------------------------------------------


 

Refunded Swing Line Loans as provided in Section 1.13(2)(D) shall be remitted by
the Administrative Agent to the applicable Swing Line Lenders.

 

(2)                                 Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 1.5(1) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the Federal Funds Rate  or (ii) in the case of a payment to
be made by the Borrower, the interest rate applicable to Base Rate Loans (it
being intended that such interest payment shall be the only interest payment
payable by the Borrower with respect to any amount repaid by the Borrower to the
Administrative Agent in accordance with this paragraph, except that Section 2.12
shall apply if the Borrower fails to make such repayment within three (3) days
after the date of such payment as required hereunder).  If such Lender pays such
amount to the Administrative Agent, then such amount  shall constitute such
Lender’s Loan included in such Borrowing.

 

1.6.                            Interest Elections.

 

(1)                                 Elections by the Borrower for Borrowings. 
Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request (which shall be a
period contemplated by the definition of the term “Interest Period”). 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a LIBO Rate Borrowing, may
elect Interest Periods therefor, all as provided in this Section; provided,
however, any conversion or continuation of LIBO Rate Loans shall be subject to
the provisions of Sections 1.2(3) and (4).  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Revolving Lenders
holding the Revolving Loans comprising such Borrowing in accordance with each
such Revolving Lender’s Applicable Revolving Percentage thereof, and the
Revolving Loans comprising each such portion shall be considered a separate
Borrowing.

 

(2)                                 Notice of Elections.  To make an election
pursuant to this Section, the Borrower shall notify the Administrative Agent in
writing of such election (which notice may be by facsimile) by the time that a
Borrowing Request would be required under Section 1.3 if the Borrower was
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such Rate Request shall be
irrevocable, shall be signed by a Responsible Officer and shall be in the form
of Exhibit C hereto.

 

(3)                                 Information in Interest Election Requests. 
Each Rate Request shall specify the following information in compliance with
Section 1.2:

 

16

--------------------------------------------------------------------------------


 

(i)                                     the Borrowing to which such Rate Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this section shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Rate Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be a
Base Rate Borrowing or a LIBO Rate Borrowing; and

 

(iv)                              if the resulting Borrowing is a LIBO Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Rate Request requests a LIBO Rate Borrowing but does not specify an
Interest Period, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

(4)                                 Notice by the Administrative Agent to
Lenders.  Promptly following receipt of a Rate Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(5)                                 Failure to Elect; Potential Default and
Events of Default.  If the Borrower fails to deliver a timely Rate Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a LIBO Rate
Borrowing with a one month Interest Period so long as no Potential Default or
Event of Default is continuing and otherwise to a Base Rate Borrowing. 
Notwithstanding any contrary provision hereof, if a Potential Default or an
Event of Default has occurred and is continuing on the day occurring three
Eurodollar Business Days prior to the date of, or on the date of, the requested
funding, continuation or conversion, then, so long as a Potential Default or an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a LIBO Rate Borrowing and (ii) unless repaid, each LIBO Rate
Borrowing shall be converted to a Base Rate Borrowing at the end of the Interest
Period applicable thereto.

 

1.7.                            Termination and Reduction of the Revolving
Commitments.

 

(1)                                 Scheduled Termination.  Unless previously
terminated, the Revolving Commitments shall terminate at 5:00 p.m., New York
City time, on the Revolving Commitment Termination Date.

 

(2)                                 Voluntary Termination or Reduction.  The
Borrower may at any time terminate, or from time to time reduce, the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is $5,000,000 or a larger multiple of $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 1.9, the total Revolving Credit Exposures would exceed
the total Revolving Commitments.

 

17

--------------------------------------------------------------------------------


 

(3)                                 Notice of Voluntary Termination or
Reduction.  The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments under Section 1.7(2) above at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Revolving Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(4)                                 Effect of Termination or Reduction.  Any
termination or reduction of the Revolving Commitments shall be permanent;
provided that any such termination or reduction shall not reduce the Maximum
Increase Amount.  Each reduction of the Revolving Commitments shall be made
ratably among the Revolving Lenders in accordance with their respective
Revolving Commitments.

 

(5)                                 Extension of Revolving Commitment
Termination Date.

 

(A)                               Provided that no Potential Default or Event of
Default shall have occurred and be continuing, the Borrower shall have the
option, to be exercised by giving written notice to the Administrative Agent at
least thirty (30) days (but no more than ninety (90) days) prior to the Initial
Revolving Commitment Termination Date, subject to the terms and conditions set
forth in this Agreement, to extend the Initial Revolving Commitment Termination
Date by twelve (12) months to July 6, 2021 (the “Extended Revolving Commitment
Termination Date”).  The request by the Borrower for the extension of the
Initial Revolving Commitment Termination Date shall constitute a representation
and warranty by the Borrower Parties that no Potential Default or Event of
Default then exists and that all of the conditions set forth in
Section 1.7(5)(B) below have been satisfied on the Initial Revolving Commitment
Termination Date.

 

(B)                               The obligations of the Administrative Agent,
the Lenders and the Issuing Lenders to extend the Initial Revolving Commitment
Termination Date as provided in Section 1.7(5)(A) shall be subject to the prior
(or concurrent) satisfaction of each of the following conditions precedent as
determined by the Administrative Agent in its good faith judgment:  (i) on the
Initial Revolving Commitment Termination Date there shall exist no Potential
Default or Event of Default; (ii) the Borrower shall have paid to the
Administrative Agent for the ratable benefit of the Lenders (excluding any
Defaulting Lender) an extension fee equal to 0.15% of the total Revolving
Commitments then outstanding (excluding such Defaulting Lender’s portion of the
Revolving Commitment to the extent not reallocated to Non-Defaulting Lenders)
which fee the Borrower hereby agrees shall be fully earned and nonrefundable
under any circumstances when paid; (iii) the representations and warranties made
by the Borrower Parties in the Loan Documents shall have been true and correct
in all material respects (except for changes in factual circumstances not
prohibited under the Loan Documents and except

 

18

--------------------------------------------------------------------------------


 

further that, in the event any exception or disclosure schedule provided to
Administrative Agent in connection with such representations and warranties is
proposed by Borrower to be updated, any such updates shall be non-material and
shall be approved by the Administrative Agent in its good faith judgment) on and
as of the date when made and on and as of the Initial Revolving Commitment
Termination Date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date); provided
however, that any representation or warranty that is qualified as to materiality
or Material Adverse Effect or similar language shall be true and correct in all
respects; (iv) the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating that MAC and the Borrower are in compliance
with the covenants set forth in Article 8; (v) the Borrower shall have paid all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and all reasonable fees and expenses paid to third party consultants (including
reasonable attorneys’ fees and expenses) by the Administrative Agent in
connection with such extension; and (vi) MAC shall have acknowledged and
ratified that its obligations under the REIT Guaranty remain in full force and
effect and continue to guaranty the Obligations under the Loan Documents, as
extended.

 

(C)                               The Administrative Agent shall notify each of
the Lenders in the event that the Borrower requests that the Initial Revolving
Commitment Termination Date be extended as provided in this Section 1.7(5) and
upon any such extension.

 

1.8.                            Manner of Payment of Loans; Evidence of Debt.

 

(1)                                 Repayment.  Subject to any earlier
acceleration of the Revolving Loans following an Event of Default, the Borrower
hereby unconditionally promises to pay to the Administrative Agent for account
of the Revolving Lenders the outstanding principal amount of the Revolving Loans
on the Revolving Commitment Termination Date.

 

(2)                                 Manner of Payment.  The Borrower shall
notify the Administrative Agent in writing (which notice may be by facsimile) of
any repayment or prepayment hereunder (i) in the case of repayment or prepayment
of a LIBO Rate Borrowing with an Interest Period not expiring on the date of
payment, not later than 2:00 p.m. (New York time) one Business Day before the
date of repayment or prepayment, or (ii) in the case of repayment or prepayment
of a LIBO Rate Borrowing with Interest Periods expiring on the date of repayment
or prepayment or a Base Rate Borrowing, not later than 1:00 p.m. (New York time)
one Business Day before the date of repayment or prepayment.  Each such notice
shall be irrevocable and shall specify the repayment or prepayment date and the
principal amount of each Borrowing or portion thereof to be repaid or prepaid;
provided that, if a notice of repayment or prepayment is given in connection
with a conditional notice of termination of the Revolving Commitments as
contemplated by Section 1.7, then such notice of repayment or prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 1.7.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the Loans
included in such Borrowing of the contents thereof.  Each repayment or
prepayment of a Borrowing shall be applied ratably to the Loans included in the
repaid or prepaid Borrowing.  Repayments and prepayments shall be accompanied by
(A) accrued interest to the extent required by Section 1.10 and (B) any payments
due pursuant to Section 2.9.  If the Borrower fails to make a timely selection
of the Borrowing or Borrowings to be repaid or prepaid, such

 

19

--------------------------------------------------------------------------------


 

payment shall be applied, first, to pay any outstanding Base Rate Borrowings
and, second, to other Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first).

 

(3)                                 Maintenance of Loan Accounts by Lenders. 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(4)                                 Maintenance of Register by the
Administrative Agent.  The Administrative Agent shall maintain a register in
which it shall record the names and addresses of Lenders and Issuing Lenders and
the Commitments, Letter of Credit Commitments, the principal amounts of (and
stated interest on) the Loans of each Lender and the face amount of outstanding
Letters of Credit of each Issuing Lender from time to time (the “Register”). 
The Register shall be available for inspection by Borrower, any Lender (with
respect to any entry relating to such Lender’s Loans) or any Issuing Lender
(with respect to any entry relating to Letters of Credit issued by such Issuing
Lender) at any reasonable time and from time to time upon reasonable prior
notice.  Administrative Agent shall record, or shall cause to be recorded, in
the Register the Commitments and the Loans in accordance with the provisions of
Section 10.6, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error; provided that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or Loans or Borrower’s Obligations in respect of any
Loan.  Borrower hereby designates Administrative Agent to serve as Borrower’s
agent solely for purposes of maintaining the Register as provided in this
Section 1.8(4), and Borrower hereby agrees that, to the extent Administrative
Agent serves in such capacity, Administrative Agent and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnified
Persons.”

 

(5)                                 Effect of Entries.  The entries made in the
accounts maintained pursuant to Sections 1.8(3) and (4) above shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(6)                                 Promissory Notes.  Upon the request of a
Revolving Lender, the Borrower shall promptly execute and deliver to such
Revolving Lender a Revolving Loan Note evidencing such Revolving Lender’s
Revolving Commitment.  Upon the request of a Swing Line Lender, the Borrower
shall promptly execute and deliver to such Swing Line Lender a Swing Line Note
evidencing such Swing Line Lender’s Swing Line Commitment.

 

1.9.                            Prepayment of Loans.  The Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to the requirements of this Section; provided, however, that
voluntary prepayments (other than a prepayment in whole) shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess

 

20

--------------------------------------------------------------------------------


 

thereof (or, in the case of Swing Line Loans, in the minimum amount of
$500,000).  Any prepayments pursuant to this Section 1.9 shall be applied first
to prepay outstanding Swing Line Loans without a permanent reduction of the
aggregate Swing Line Commitments and second to prepay outstanding Revolving
Loans (other than Swing Line Loans) without a permanent reduction of the
aggregate Revolving Commitments.

 

1.10.                     Interest.

 

(1)                                 Base Rate Loans.  Swing Line Loans and the
Loans comprising each Base Rate Borrowing shall bear interest at a rate per
annum equal to the Applicable Base Rate.

 

(2)                                 LIBO Rate Loans.  The Loans (other than
Swing Line Loans) constituting each LIBO Rate Borrowing shall bear interest at a
rate per annum equal to the Applicable LIBO Rate for the Interest Period for
such Borrowing.

 

(3)                                 Payment of Interest.

 

(A)                               The Borrower shall pay interest on Base Rate
Borrowings monthly, in arrears, on the last Business Day of each calendar month,
as set forth on an interest billing delivered by the Administrative Agent to the
Borrower (which delivery may be by facsimile transmission) no later than 1:00
p.m. (New York time) on the date such interest is due.

 

(B)                               The Borrower shall pay interest on the LIBO
Rate Borrowings on the last day of the applicable Interest Period or, in the
case of LIBO Rate Borrowings with an Interest Period ending later than three
months after the date funded, converted or continued, at the end of each three
month period from the date funded, converted or continued and on the last day of
the applicable Interest Period, as set forth on an interest billing delivered by
the Administrative Agent to the Borrower (which delivery may be by facsimile
transmission) no later than 1:00 p.m. (New York time) on the date such interest
is due.

 

1.11.                     Presumptions of Payment.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders,
the Issuing Lenders or the Swing Line Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders, the applicable Issuing
Lenders or the applicable Swing Line Lenders, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the applicable Lenders, the applicable Issuing Lenders or the applicable
Swing Line Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, such Issuing Lender or such Swing Line Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the  Federal Funds
Rate.

 

21

--------------------------------------------------------------------------------


 

1.12.                     Defaulting Lenders.

 

(1)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(A)                               Waivers and Amendments.  Such Defaulting
Lender shall be deemed not to be a “Lender” for purposes of any amendment,
waiver or consent with respect to any provision of the Loan Documents that
requires the approval of Required Lenders.

 

(B)                               Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article 9 or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 11.17 shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lenders or the Swing
Line Lenders hereunder; third, to Cash Collateralize the Issuing Lenders’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 1.4(11); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 1.4(11); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the Swing
Line Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any Issuing Lender or any Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Revolving Loans and funded and
unfunded participations in LC Disbursements and Swing Line Loans are held by the
Revolving Lenders pro rata in accordance with the Revolving Commitments without
giving effect to Section 1.12(1)(D). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this Section
1.12(1)(B) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

22

--------------------------------------------------------------------------------


 

(C)                               Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Unused Line Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(ii)                                  Each Defaulting Lender shall be entitled
to receive Letter of Credit Fees for any period during which that Revolving
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Percentage of the Stated Amount of Letters of Credit for which such
Defaulting Lender has provided cash collateral from its own funds with respect
to such Defaulting Lender’s Applicable Revolving Percentage of the Stated Amount
of Letters of Credit.

 

(iii)                               With respect to any Unused Line Fee or
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (i) or (ii) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LC Disbursements or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (D) below, (y) pay to the applicable Issuing Lender and the
applicable Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Disbursements or Swing Line Loans that has not been
reallocated to a Non-Defaulting Lender pursuant to clause (D) below but instead
has been retained as Fronting Exposure by such Issuing Lender or such Swing Line
Lender, as applicable, and (z) not be required to pay the remaining amount of
any such fee.

 

(D)                               Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
LC Exposure and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders which are Revolving Lenders in accordance with their respective
Applicable Revolving Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Commitment.  Subject to
Section 11.24, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(E)                                Cash Collateral; Repayment of Swing Line
Loans.  If the reallocation described in clause (D) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the Issuing Lenders’ Fronting Exposure in
accordance with the procedures set forth in Section 1.4(11).

 

23

--------------------------------------------------------------------------------


 

(2)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent (and, in the case of any Revolving Lender that is a
Defaulting Lender, each Issuing Lender and each Swing Line Lender) agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held pro rata by
the Revolving Lenders in accordance with the Revolving Commitments (without
giving effect to Section 1.12(1)(D)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(3)                                 New Swing Line Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) no Swing Line Lender
shall be required to fund any Swing Line Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swing Line Loans and
(ii) no Issuing Lender shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

(4)                                 Removal of Defaulting Lender.  At the
Borrower’s request, the Administrative Agent or an Eligible Assignee reasonably
acceptable to the Administrative Agent shall have the right (but not the
obligation) to purchase from any Defaulting Lender, and each Defaulting Lender
shall, upon such request, sell and assign to the Administrative Agent or such
Eligible Assignee, all of the Defaulting Lender’s outstanding Commitments and
Loans hereunder.  Such sale shall be consummated promptly after the
Administrative Agent has arranged for a purchase by the Administrative Agent or
an Eligible Assignee pursuant to an Assignment and Acceptance Agreement, and at
a price equal to the outstanding principal balance of the Defaulting Lender’s
Loans, plus accrued interest, without premium or discount.

 

1.13.                     Swing Line Loans.

 

(1)                                 Swing Line Loan Commitment.  During the
Availability Period, subject to the terms and conditions hereof, Swing Line
Lenders shall, from time to time make Swing Line Loans to Borrower in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
(i) after giving effect to the making of any Swing Line Loan, in no event shall
the Revolving Credit Exposures exceed the total Revolving Commitments then in
effect and (ii) unless the applicable Swing Line Lender shall otherwise consent
in writing, no Swing Line Lender shall be obligated to make Swing Line Loans in
an aggregate outstanding principal amount determined as of the date of such
Swing Line Lender’s receipt of a Borrowing Request pursuant to
Section 1.13(2)(B) below, in excess of the lesser of (x) such Swing Line
Lender’s Swing Line Commitment and (y) an amount equal to (A) the Revolving
Commitment of such Swing Line Lender in its capacity as a Lender hereunder as of
such date, minus (B) the aggregate

 

24

--------------------------------------------------------------------------------


 

outstanding principal amount of Revolving Loans made by such Swing Line Lender
and such Swing Line Lender’s participation interest under Section 1.4(5) in all
Letters of Credit hereunder as of such date, in each case in its capacity as a
Lender hereunder (such lesser amount as of such date being such Swing Line
Lender’s “Individual Swing Line Sublimit”).  Amounts borrowed pursuant to this
Section 1.13 may be repaid and reborrowed during the Availability Period.  Each
Swing Line Lender’s Swing Line Commitment shall expire on the Revolving
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans and the Swing Line Commitments
shall be paid in full no later than such date.

 

(2)                                  Borrowing Mechanics for Swing Line Loans.

 

(A)                               Swing Line Loans shall be made in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount.

 

(B)                               Whenever Borrower desires that the Swing Line
Lenders make Swing Line Loans, Borrower shall deliver to Administrative Agent
and the Swing Line Lenders a Borrowing Request no later than 2:00 p.m. (New York
City time) on the proposed date of the New Borrowing.

 

(C)                               Each Swing Line Lender shall make its
Applicable Swing Line Percentage of the requested Swing Line Loans available to
Administrative Agent not later than 4:00 p.m. (New York time) on the applicable
date of the New Borrowing by wire transfer of same day funds in Dollars, at
Administrative Agent’s Contact Office.  Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable date of the New Borrowing by causing an amount of
same day funds in Dollars equal to the proceeds of all such Swing Line Loans
received by Administrative Agent from the Swing Line Lenders to be credited to
the account of Borrower at Administrative Agent’s Contact Office, or to such
other account as may be designated in writing to Administrative Agent by
Borrower.  The failure of any Swing Line Lender to make its ratable portion of a
Swing Line Loan shall not relieve any other Swing Line Lender of its obligation
hereunder to make its ratable portion of such Swing Line Loan on the date of
such Swing Line Loan, but no Swing Line Lender shall be responsible for the
failure of any other Swing Line Lender to make the ratable portion of a Swing
Line Loan to be made by such other Swing Line Lender on the date of any Swing
Line Loan.

 

(D)                               With respect to any Swing Line Loans which
have not been voluntarily prepaid by Borrower pursuant to Section 1.9 on or
prior to the date that is five (5) Business Days after the date that such Swing
Line Loans were made, the Administrative Agent shall, no later than 11:00
a.m. (New York time) at least one Business Day in advance of the proposed date
of the New Borrowing, deliver a notice to the Revolving Lenders (with a copy to
the Borrower) (which shall be deemed to be a Borrowing Request given by
Borrower) requesting that each Revolving Lender holding a Revolving Commitment
make Revolving Loans that are Base Rate Loans to Borrower on the date of the New
Borrowing in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”).  Anything contained in this Agreement to the
contrary notwithstanding, (x) the proceeds of such Revolving Loans made by the
Revolving Lenders other than the Swing Line Lenders shall be immediately
delivered by

 

25

--------------------------------------------------------------------------------


 

Administrative Agent to the Swing Line Lenders (and not to Borrower) on a pro
rata basis and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (y) on the day such Revolving Loans are made, each Swing Line
Lender’s pro rata share of the Refunded Swing Line Loans shall be deemed to be
paid with the proceeds of a Revolving Loan made by such Swing Line Lender to
Borrower, and such portion of the Swing Line Loans deemed to be so paid shall no
longer be outstanding as Swing Line Loans and shall no longer be due under the
Swing Line Note of such Swing Line Lender but shall instead constitute part of
such Swing Line Lender’s outstanding Revolving Loans to Borrower and shall be
due under the Revolving Loan Note evidencing such Revolving Loans issued by
Borrower to such Swing Line Lender in its capacity as a Revolving Lender. 
Borrower hereby authorizes Administrative Agent and each Swing Line Lender to
charge Borrower’s accounts with Administrative Agent and such Swing Line Lender
(up to the amount available in each such account) in order to immediately pay
such Swing Line Lender the amount of the Refunded Swing Line Loans to the extent
the proceeds of such Revolving Loans made by Revolving Lenders, including the
Revolving Loans deemed to be made by such Swing Line Lender, are not sufficient
to repay in full the Refunded Swing Line Loans.  If any portion of any such
amount paid (or deemed to be paid) to any Swing Line Lender should be recovered
by or on behalf of Borrower from a Swing Line Lender in bankruptcy, by
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Revolving Lenders in the manner
contemplated by Section 2.2.

 

(E)                                If for any reason Revolving Loans are not
made pursuant to Section 1.13(2)(D) in an amount sufficient to repay any amounts
owed to any Swing Line Lender in respect of any outstanding Swing Line Loans on
or before the third Business Day after demand for payment thereof by the
Administrative Agent (on behalf of the Borrower), each Revolving Lender holding
a Revolving Commitment shall be deemed to, and hereby agrees to, have purchased
a participation in such outstanding Swing Line Loans, and in an amount equal to
its pro rata share of the applicable unpaid amount together with accrued
interest thereon.  Upon one Business Day’s notice from the Administrative Agent
(on behalf of the Borrower), each Revolving Lender holding a Revolving
Commitment shall deliver to the Administrative Agent (for the benefit of the
Swing Line Lenders) an amount equal to its respective participation in the
applicable unpaid amount in same day funds at the Contact Office of the
Administrative Agent.  In order to evidence such participation, each Revolving
Lender holding a Revolving Commitment agrees to enter into a participation
agreement at the request of any Swing Line Lender in form and substance
reasonably satisfactory to such Swing Line Lender.  In the event any Revolving
Lender holding a Revolving Commitment fails to make available to the
Administrative Agent (for the benefit of the Swing Line Lenders) the amount of
such Revolving Lender’s participation as provided in this paragraph, the Swing
Line Lenders shall be entitled to recover such amount on demand from such
Revolving Lender together with interest thereon for three Business Days at the
rate customarily used by the applicable Swing Line Lender for the correction of
errors among banks and thereafter at the Base Rate, as applicable.

 

(F)                                 Notwithstanding anything contained herein to
the contrary, (1) each Revolving Lender’s obligation to make Revolving Loans for
the purpose of repaying any Refunded Swing Line Loans pursuant to the second
preceding paragraph and each Revolving Lender’s obligation to purchase a
participation in any unpaid Swing Line Loans pursuant to the immediately
preceding paragraph shall be absolute and unconditional and shall not be
affected by any circumstance, including (v) any set off, counterclaim,
recoupment,

 

26

--------------------------------------------------------------------------------


 

defense or other right which such Revolving Lender may have against any Swing
Line Lender, any Borrower Party or any other Person for any reason whatsoever;
(w) the occurrence or continuation of a Potential Default or Event of Default;
(x) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Borrower Party; (y) any
breach of this Agreement or any other Loan Document by any party thereto; or
(z) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each
Revolving Lender are subject to the condition that the applicable Swing Line
Lender had not received prior notice from the Borrower or the Required Lenders
that any of the conditions under Section 5.2 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were not satisfied
at the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made;
and (2) no Swing Line Lender shall be obligated to make any Swing Line Loans
(x) if it has elected not to do so after the occurrence and during the
continuation of a Potential Default or Event of Default, (y) it does not in good
faith believe that all conditions under Section 5.2 to the making of such Swing
Line Loan have been satisfied or waived by the Required Lenders or (z) at a time
when any Revolving Lender is a Defaulting Lender unless either the Revolving
Commitments of such Defaulting Lender have been reallocated to other Revolving
Lenders as contemplated by Section 1.12(1)(D) or such Swing Line Lender has
entered into arrangements satisfactory to it and Borrower to eliminate such
Swing Line Lender’s risk with respect to the Defaulting Lender’s participation
in such Swing Line Loan, including by cash collateralizing such Defaulting
Lender’s pro rata share of the outstanding Swing Line Loans.

 

ARTICLE 2.                           General Provisions Regarding Payments.

 

2.1.                            Payments by the Borrower.  The Borrower shall
make each payment required to be made by it hereunder (whether of principal,
interest or fees or reimbursement of LC Disbursements, or under Section 2.7, 2.9
or 2.10, or otherwise) or under any other Loan Document (except to the extent
otherwise provided therein) prior to 2:00 p.m. (New York time) (unless otherwise
specified in this Agreement), on the date when due, in immediately available
funds, without set-off or counterclaim; provided that if a new Loan is to be
made by any Lender on a date the Borrower is to repay any principal of an
outstanding Loan of such Lender, such Lender shall apply the proceeds of such
new Loan to the payment of the principal to be repaid and only an amount equal
to the difference between the principal to be borrowed and the principal to be
repaid shall be made available by such Lender to the Administrative Agent as
provided in Section 1.5 or paid by the Borrower to the Administrative Agent
pursuant to this paragraph, as the case may be.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be wired to the
Administrative Agent at the Contact Office, ABA No. 021-001-033, for further
credit to Commercial Loan Division, Account No. 60200119, Reference: Macerich
Revolver, except as otherwise expressly provided in the relevant Loan Document,
and except payments to be made directly to an Issuing Lender or a Swing Line
Lender as expressly provided herein and except that payments pursuant to
Sections 2.7, 2.9, 2.10 and 11.14 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing

 

27

--------------------------------------------------------------------------------


 

interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder or under any other Loan Document (except to the extent
otherwise provided therein) shall be made in Dollars.

 

2.2.                            Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (i) each Revolving Borrowing shall be made from the
Revolving Lenders, each payment of the Unused Line Fee under Section 2.11 shall
be made for account of the Revolving Lenders, and each termination or reduction
of the amount of the Revolving Commitments under Section 1.7 shall be applied to
the respective Revolving Commitments of the Revolving Lenders, pro rata
according to the amounts of their respective Revolving Commitments; (ii) each
Revolving Borrowing shall be allocated pro rata among the Revolving Lenders
according to the amounts of their respective Revolving Commitments (in the case
of the making of Revolving Loans) or their respective Revolving Loans (in the
case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Revolving Loans by the Borrower shall be made for
account of the Revolving Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them; and (iv) each
payment of interest on Revolving Loans by the Borrower shall be made for account
of the Revolving Lenders pro rata in accordance with the amounts of interest on
such Revolving Loans then due and payable to the respective Revolving Lenders.

 

2.3.                            [Reserved].

 

2.4.                            Inability to Determine Rates.  In the event that
the Administrative Agent shall have reasonably determined (which determination
shall be conclusive and binding upon the Borrower) that by reason of
circumstances affecting the interbank market adequate and reasonable means do
not exist for ascertaining the LIBO Rate for any Interest Period, the
Administrative Agent shall forthwith give telephonic notice of such
determination to each Lender and to the Borrower.  If such notice is given: 
(1) no portion of the Loans may be funded as a LIBO Rate Borrowing, (2) any Base
Rate Borrowing that was to have been converted to a LIBO Rate Borrowing shall,
subject to the provisions hereof, be continued as a Base Rate Borrowing, and
(3) any outstanding LIBO Rate Borrowing shall be converted, on the last day of
the Interest Period applicable thereto, to a Base Rate Borrowing.  Until such
notice has been withdrawn by the Administrative Agent, the Borrower shall not
have the right to convert any Base Rate Borrowing to a LIBO Rate Borrowing or to
continue a LIBO Rate Borrowing as such.  The Administrative Agent shall withdraw
such notice in the event that the circumstances giving rise thereto no longer
pertain and that adequate and reasonable means exist for ascertaining the LIBO
Rate for the Interest Period requested by the Borrower, and, following
withdrawal of such notice by the Administrative Agent, the Borrower shall have
the right to convert any Base Rate Borrowing to a LIBO Rate Borrowing and to
continue any LIBO Rate Borrowing as such in accordance with the terms and
conditions of this Agreement.

 

2.5.                            Illegality.  Notwithstanding any other
provisions herein, if any law, regulation, treaty or directive issued by any
Governmental Authority or any change therein or in the interpretation or
application thereof, shall make it unlawful for any Lender to maintain LIBO Rate
Loans as contemplated by this Agreement:  (1) the commitment of such Lender
hereunder to continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate
Loans shall forthwith be cancelled, and (2) LIBO Rate Loans held by such Lender
then outstanding, if any, shall be

 

28

--------------------------------------------------------------------------------


 

converted automatically to Base Rate Loans at the end of their respective
Interest Periods or within such earlier period as may be required by law.  In
the event of a conversion of any LIBO Rate Loan prior to the end of its
applicable Interest Period, the Borrower hereby agrees promptly to pay any
Lender affected thereby, upon demand, the amounts required pursuant to
Section 2.9 below, it being agreed and understood that such conversion shall
constitute a prepayment for all purposes of this Section 2.5.  The provisions
hereof shall survive the termination of this Agreement and payment of all other
Obligations.

 

2.6.                            Funding.  Each Lender shall be entitled to fund
all or any portion of its Commitment to make Loans in any manner it may
determine in its sole discretion, including, without limitation, in the Grand
Cayman inter-bank market, the London inter-bank market and within the United
States, but all calculations and transactions hereunder shall be conducted as
though all Lenders actually fund all LIBO Rate Loans through the purchase of
offshore dollar deposits in the amount of such Lender’s Applicable Revolving
Percentage of the relevant LIBO Rate Loan with a maturity corresponding to the
applicable Interest Period.

 

2.7.                            Increased Costs.

 

(1)                                 Subject to the provisions of Section 2.10
(which shall be controlling with respect to the matters covered thereby), in the
event that any Change in Law:

 

(A)                               Does or shall subject any Lender, any Issuing
Lender or any Swing Line Lender to any Taxes of any kind whatsoever with respect
to this Agreement or any Loan, or change the basis of determining the Taxes
imposed on payments to such Lender, such Issuing Lender or such Swing Line
Lender of principal, fee, interest or any other amount payable hereunder (except
for Indemnified Taxes and Excluded Taxes);

 

(B)                               Does or shall impose, modify or hold
applicable any reserve, capital or liquidity requirement, special deposit,
compulsory loan or similar requirements against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender, such Issuing Lender or such Swing Line Lender which are not otherwise
included in the determination of interest payable on the Obligations;

 

(C)                               Does or shall impose on any Lender, any
Issuing Lender or any Swing Line Lender any other condition; or

 

(D)                               Does or shall impose on any Lender, any
Issuing Lender or any Swing Line Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBO Rate Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender,
such Issuing Lender or such Swing Line Lender of making, renewing or maintaining
its Revolving Commitment or its Credit Exposure or to increase the cost of such
Lender, such Issuing Lender or such Swing Line Lender of participating in,
issuing or maintaining any Letter of Credit or Swing Line Loan or to reduce any
amount receivable in respect thereof or the rate of return on

 

29

--------------------------------------------------------------------------------


 

the capital of such Lender, such Issuing Lender or such Swing Line Lender or any
corporation controlling such Lender, such Issuing Lender or such Swing Line
Lender, then, in any such case, the Borrower shall, without duplication of
amounts payable pursuant to Section 2.10, promptly (and in any event no later
than 10 Business Days after receipt by the Borrower of notice from the
applicable Lender, the applicable Issuing Lender or the applicable Swing Line
Lender pursuant to Section 2.7(2) below claiming additional amounts pursuant to
this Section 2.7) pay to such Lender, such Issuing Lender or such Swing Line
Lender, upon its written demand made through the Administrative Agent, any
additional amounts necessary to compensate such Lender, such Issuing Lender or
such Swing Line Lender for such additional cost or reduced amounts receivable or
rate of return as determined by such Lender, such Issuing Lender or such Swing
Line Lender with respect to this Agreement or such Lender’s, such Issuing
Lender’s or such Swing Line Lender’s Revolving Commitment, Credit Exposure or
Letter of Credit obligations.

 

(2)                                 If a Lender, an Issuing Lender or a Swing
Line Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.7, it shall promptly notify the Borrower of the event by reason of
which it has become so entitled.  A certificate as to any additional amounts so
claimed payable containing the calculation thereof in reasonable detail
submitted by a Lender, an Issuing Lender or a Swing Line Lender to the Borrower,
accompanied by a certification that such Lender, such Issuing Lender or such
Swing Line Lender has required substantially all obligors under other
commitments of this type made available by such Lender, such Issuing Lender or
such Swing Line Lender to similarly so compensate such Lender, such Issuing
Lender or such Swing Line Lender, shall constitute prima facie evidence thereof;
provided that the Borrower shall not be required to compensate a Lender, an
Issuing Lender or a Swing Line Lender pursuant to this Section 2.7 for any
increased cost or reduction in respect of a period occurring more than six
months prior to the date that such Lender, such Issuing Lender or such Swing
Line Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor unless the circumstances giving rise to such increased
cost or reduction became applicable retroactively, in which case no such time
limitation shall apply so long as such Lender requests compensation within six
months from the date such circumstances become applicable.

 

(3)                                 Other than as set forth in this Section 2.7,
the failure or delay on the part of any Lender, any Issuing Lender or any Swing
Line Lender to demand compensation pursuant to this Section 2.7 shall not
constitute a waiver of such Lender’s, such Issuing Lender’s or such Swing Line
Lender’s right to demand such compensation.  The provisions of this Section 2.7
shall survive the termination of this Agreement and payment of the Loans and all
other Obligations.

 

2.8.                            Obligation of Lenders to Mitigate; Replacement
of Lenders.  Each Lender agrees that:

 

(1)                                 As promptly as reasonably practicable after
the officer of such Lender responsible for administering such Lender’s Revolving
Commitment and Credit Exposure becomes aware of any event or condition that
would entitle such Lender to receive payments under Section 2.7 above or
Section 2.10 below or to cease maintaining LIBO Rate Loans under Section 2.5
above, such Lender will use reasonable efforts:  (i) to maintain its Revolving
Commitment and Credit Exposure through another lending office of such Lender or
(ii) take such other measures as such Lender may deem reasonable, if as a result
thereof the

 

30

--------------------------------------------------------------------------------


 

additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.7 above or pursuant to Section 2.10 below would be
materially reduced or eliminated or the conditions rendering such Lender
incapable of maintaining LIBO Rate Loans under Section 2.5 above no longer would
be applicable, and if, as determined by such Lender in its sole discretion, the
maintaining of such LIBO Rate Loans through such other lending office or in
accordance with such other measures, as the case may be, would not otherwise
materially adversely affect such LIBO Rate Loans or the interests of such
Lender.

 

(2)                                 If the Borrower receives a notice pursuant
to Section 2.7 above or pursuant to Section 2.10 below or a notice pursuant to
Section 2.5 above stating that a Lender is unable to maintain LIBO Rate Loans
(for reasons not generally applicable to the Required Lenders) or if any other
circumstance exists hereunder which gives Borrower the right to replace a Lender
as a party hereto pursuant to this Section, so long as (i) no Potential Default
or Event of Default shall have occurred and be continuing, (ii) the Borrower has
obtained a commitment from another Lender or an Eligible Assignee to purchase at
par such Lender’s Revolving Commitment, its Credit Exposure at such time and
accrued interest and fees and to assume all obligations of the Lender to be
replaced under the Loan Documents and (iii) if applicable, such Lender to be
replaced is unwilling to withdraw the notice delivered to the Borrower, upon the
date following the date on which such Lender confirms in writing to the Borrower
or the Administrative Agent that it is unwilling to withdraw such notice, or, if
no such written confirmation has been given, five (5) Business Days’ prior
written notice to such Lender and the Administrative Agent, the Borrower may
require, at the Borrower’s expense, such Lender to assign, without recourse, all
of its Revolving Commitment, Credit Exposure and accrued interest and fees to
such other Lender or Eligible Assignee pursuant to the provisions of
Section 11.8 below.

 

2.9.                            Funding Indemnification.  In the event of
(a) the payment of any principal of any LIBO Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any LIBO Rate Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 1.8(2) and is revoked in accordance herewith), or (d) the
assignment of any LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.8(2), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a LIBO Rate Loan, the loss to any Lender attributable to any such event shall
be deemed to include an amount determined by such Lender to be equal to the
excess, if any, of (i) the amount of interest that such Lender would have
accrued on the principal amount of such Loan for the period from the date of
such payment, conversion, failure or assignment to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Reserve Adjusted LIBO Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposits from other banks in
the eurodollar market at the commencement of such period.  A certificate of any
Lender setting forth

 

31

--------------------------------------------------------------------------------


 

any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

2.10.                     Taxes.

 

(1)                                 Any and all payments by or on account of any
obligation of any Borrower Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Taxes except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Borrower Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the Lender or Administrative Agent, as
applicable, receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

 

(2)                                 In addition, each Borrower Party shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(3)                                 The Borrower Parties shall jointly and
severally indemnify the Administrative Agent or any Lender, as applicable,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Administrative Agent
or Lender, or required to be withheld or deducted from a payment to such
Administrative Agent or Lender, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(4)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.8(3) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

 

32

--------------------------------------------------------------------------------


 

Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(4).

 

(5)                                 As soon as practicable after any payment of
Taxes by any Borrower Party to a Governmental Authority, pursuant to this
Section 2.10 such Borrower Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(6)                                 (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.10(6)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of

 

33

--------------------------------------------------------------------------------


 

IRS Form W-8BEN or IRS Form W-8BEN-E (in each case, or successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E (in each case, or successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” or other applicable article of such tax treaty;

 

(ii)  executed originals of IRS Form W-8ECI (or successor form);

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
(in each case, or successor form); or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-2 or J-3, IRS Form W-9 (in each case, or successor
form), and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to

 

34

--------------------------------------------------------------------------------


 

comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(7)                                 If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.10 (including by
the payment of any additional amounts pursuant to this Section 2.10), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
Party under this Section 2.10 with respect to Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (7) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (7), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (7) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(8)                                 Each party’s obligations under this
Section 2.10 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

35

--------------------------------------------------------------------------------


 

(9)                                 For purposes of this Section 2.10, the term
“Lender” shall include the Administrative Agent, any Issuing Lender and any
Swing Line Lender and the term “applicable law” includes FATCA.

 

2.11.                     Fees.

 

(1)                                 Unused Line Fee.  Until the Obligations have
been paid in full and the Agreement terminated, the Borrower agrees to pay, on
the first day of each month and on the Revolving Commitment Termination Date, to
the Administrative Agent, for the ratable account of the Revolving Lenders, an
unused line fee (the “Unused Line Fee”), for each day during the immediately
preceding month or shorter period if calculated on the Revolving Commitment
Termination Date, equal to (A) 0.20% per annum multiplied by (B) the amount by
which (i) the aggregate amount of the Revolving Lenders’ Revolving Commitments
on such day exceeded (ii) the sum of (I) the outstanding amount of Revolving
Loans (excluding Swing Line Loans) on such day and (II) the undrawn face amount
of all outstanding Letters of Credit on such day.  The Unused Line Fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.

 

(2)                                 Letter of Credit Fees and Costs(A)        . 
(A) The Borrower agrees to pay to the Administrative Agent for distribution to
each Non-Defaulting Lender (based on their respective Applicable Revolving
Percentage) in U.S. Dollars, a fee in respect of each Letter of Credit issued
for the account of any Macerich Entity (the “Letter of Credit Fee”), in each
case for the period from and including the date of issuance of the respective
Letter of Credit to and including the date of termination of such Letter of
Credit, computed at a rate per annum equal to the applicable “LIBO Spread” as
listed in the definition of Applicable LIBO Rate on the daily Stated Amount of
such Letter of Credit.  Accrued Letter of Credit Fees shall be due and payable
on the first Business Day of each August, November, February and May commencing
with August of 2016, and on the Revolving Commitment Termination Date or such
earlier date upon which the Revolving Commitments are terminated.

 

(B)                               The Borrower agrees to pay the applicable
Issuing Lender, for its own account, in U.S. Dollars, a facing fee in respect of
each Letter of Credit issued for the account of any Macerich Entity by such
Issuing Lender (the “Facing Fee”), for the period from and including the date of
issuance of such Letter of Credit to and including the date of the termination
of such Letter of Credit, computed at a rate equal to one-eighth of one percent
(0.125%) per annum of the daily Stated Amount of such Letter of Credit; provided
that in no event shall the annual Facing Fee with respect to any Letter of
Credit be less than $500.  Accrued Facing Fees shall be due and payable in
arrears on the first Business Day of each August, November, February and
May commencing with August of 2016, and on the Revolving Commitment Termination
Date or such earlier date upon which the Revolving Commitments are terminated.

 

(C)                               The Borrower shall pay, upon each payment
under, issuance of, or amendment to, any Letter of Credit, such amount as shall
at the time of such event be the administrative charge and the reasonable
expenses which the applicable Issuing Lender is generally imposing for payment
under, issuance of, or amendment to, Letters of Credit issued by it, not to
exceed $500 per issuance or amendment.

 

36

--------------------------------------------------------------------------------


 

(3)                                 Administrative Agent Fee.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent in the Fee Letter.

 

(4)                                 Payment of Fees.  All fees payable hereunder
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (except the Facing Fee which shall be paid directly to the
Issuing Lenders) for distribution, in the case of the Unused Line Fee and the
Letter of Credit Fee, to the Revolving Lenders entitled thereto.  Fees paid
shall not be refundable under any circumstances.

 

2.12.                     Default Interest.  During such time as there shall
have occurred and be continuing an Event of Default, all Obligations (including
any accrued and unpaid interest) outstanding, shall, at the election of the
Administrative Agent or the Required Lenders, bear interest at a per annum rate
equal to two percent (2%) above the applicable rate of interest in effect during
the applicable calculation period.

 

2.13.                     Computation.  All computations of interest and fees
payable hereunder shall be based upon a year of 360 days for the actual number
of days elapsed (which results in more interest being paid than if computed on
the basis of a 365-day year).

 

2.14.                     Application of Insufficient Payments.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest,
fees and prepayment premiums then due under this Agreement and the other Loan
Documents, such funds shall be applied (i) first, to pay interest fees and
prepayment premiums then due under this Agreement and the other Loan Documents,
ratably among the parties entitled thereto in accordance with the amounts of
interest, fees and prepayment premiums then due to such parties, and
(ii) second, to pay principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

ARTICLE 3.                           Incremental Facility.

 

3.1.                            Incremental Facility Request. Borrower may, by
written notice to the Administrative Agent on one or more occasions prior to the
Revolving Commitment Termination Date, elect to request (A) an increase to the
existing Revolving Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), by an amount that would result in
the sum of all Revolving Commitments (both existing and New Revolving Loan
Commitments) plus all New Term Loan Commitments, if any, not exceeding
$2,000,000,000 in the aggregate (each such amount in addition to the Revolving
Commitments as of the Closing Date, a “Facility Increase” and the maximum
aggregate increase, the “Maximum Increase Amount”) and not less than $25,000,000
per request (or such lesser amount which shall be approved by Administrative
Agent or such lesser amount that shall constitute the difference between the
Maximum Increase Amount and the sum of all such New Revolving Loan Commitments
plus New Term Loan Commitments obtained prior to such date), and integral
multiples of $5,000,000 in excess of that amount.  Each such notice shall
specify (A) the date (each, an “Increased Amount Date”) on

 

37

--------------------------------------------------------------------------------


 

which the Borrower proposes that the New Revolving Loan Commitments or New Term
Loan Commitments, as applicable, shall be effective, which shall be a date not
less than 10 Business Days, nor more than 60 Business Days after the date on
which such notice is delivered to the Administrative Agent (or such shorter or
longer period as the Administrative Agent may agree in its sole discretion) and
(B) the identity of each Lender or other Person that is an Eligible Assignee
(each Lender or other Eligible Assignee who agrees to provide all or a portion
of the New Revolving Loan Commitments being referred to herein as a “New
Revolving Loan Lender” and each Lender or other Eligible Assignee who agrees to
provide all or a portion of the New Term Loan Commitments being referred to
herein as a “New Term Loan Lender”, as applicable) to whom the Borrower proposes
any portion of such New Revolving Loan Commitments or New Term Loan Commitments,
as applicable, be allocated and the amounts of such allocations; provided that
any Lender or other Eligible Assignee approached to provide all or a portion of
the New Revolving Loan Commitments or New Term Loan Commitments, as applicable,
may elect or decline, in its sole discretion, to provide a New Revolving Loan
Commitment or New Term Loan Commitment, as applicable, and any Lender that fails
to respond to Borrower’s request shall be deemed to have declined such request.

 

3.2.                            Facility Increase Arrangers.  Except as provided
in Section 3.1 above, the Administrative Agent and the Joint Lead Arrangers (in
such capacity, the “Facility Increase Arrangers”), unless any of them separately
waives such right, will manage all aspects of the syndication of the proposed
New Revolving Loan Commitments and New Term Loan Commitments in consultation
with the Borrower, including identifying each New Revolving Loan Lender or New
Term Loan Lender, as applicable, to whom any portion of any Facility Increase
shall be allocated, the timing of all offers to Lenders and other Eligible
Assignees and the acceptance of commitments, the amounts offered and the
compensation provided; provided, that (i) the Facility Increase Arrangers will
consult with the Borrower with respect to the syndication of the proposed
Facility Increase, (ii) any allocation to any Eligible Assignee that is not a
Lender or an Affiliate of a Lender shall be subject to the consent of the
Borrower and the Administrative Agent (in each case, such consent not to be
unreasonably withheld or delayed) and (iii) in the event the Facility Increase
Arrangers are unable to fully syndicate the proposed Facility Increase by the
date which is 10 Business Days prior to the applicable Increased Amount Date,
the Borrower may identify Persons who are Eligible Assignees to whom the
Facility Increase Arrangers shall allocate any unsyndicated portion of the
Facility Increase, subject to the Administrative Agent’s consent right as set
forth in subclause (ii) above.  Subject to the immediately preceding sentence,
the Facility Increase Arrangers and each Lender shall have the ongoing right to
sell, assign, syndicate, participate, or transfer all or a portion of its
Commitments or Loans or other Obligations owing to it to one or more investors
as otherwise provided in Section 11.8.  Without limitation on the Facility
Increase Arrangers’ rights as set forth herein, in the event there are Lenders
and Eligible Assignees that have committed to New Revolving Loan Commitments or
New Term Loan Commitments, as applicable, in excess of the maximum amount
requested (or permitted), then the Facility Increase Arrangers shall have the
right to allocate such commitments, first to Lenders and then to Eligible
Assignees, on whatever basis the Facility Increase Arrangers determine is
appropriate (except that no such allocation to any Eligible Assignee that is not
a Lender or an Affiliate of any Lender shall be in an amount less than
$20,000,000 and the Facility Increase Arrangers will consult with the Borrower
with respect to such allocations).

 

38

--------------------------------------------------------------------------------


 

3.3.                            Conditions to Effectiveness of Facility
Increase.  Such New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, shall become effective as of such Increased Amount Date, subject to
the satisfaction of each of the following conditions precedent, as determined by
the Administrative Agent in its good faith judgment:

 

(i)   no Potential Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Facility Increase;

 

(ii)   the Borrower Parties shall be in pro forma compliance with each of the
covenants set forth in Section 8.11 as of the last day of the most recently
ended Fiscal Quarter after giving effect to such Facility Increase;

 

(iii)   the New Revolving Loan Commitments and/or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the New Revolving Loan Lender and/or the
New Term Loan Lender, as applicable, and the Administrative Agent, each of which
shall be recorded in the Register, and each New Revolving Loan Lender and New
Term Loan Lender, as applicable, shall be subject to the requirements set forth
in Section 2.10(6) and Section 2.10(7), as applicable, and any New Revolving
Loan Lender and/or New Term Loan Lender who is not already a Lender shall become
a Lender hereunder;

 

(iv)   the Borrower shall make any payments required pursuant to Section 2.9 in
connection with the New Revolving Loan Commitments or New Term Loan Commitments,
as applicable;

 

(v)   the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction;

 

(vi)   as requested by the Administrative Agent, the Borrower Parties shall have
acknowledged and ratified that their obligations under the applicable Loan
Documents remain in full force and effect, and, in the case of MAC, continue to
guaranty the Obligations under the Loan Documents, as modified by the applicable
Facility Increase and the implementation thereof; and

 

(vii)   the Borrower shall have paid all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with the applicable
Facility Increase.

 

3.4.                            Additional Facility Increase Matters.

 

(1)                                 On any Increased Amount Date on which New
Revolving Loan Commitments are effected, subject to the satisfaction of the
foregoing terms and conditions, (a) each of the Revolving Lenders shall assign
to each of the New Revolving Loan Lenders, and each of the New Revolving Loan
Lenders shall purchase from each of the Revolving Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by

 

39

--------------------------------------------------------------------------------


 

existing Revolving Lenders and New Revolving Loan Lenders ratably in accordance
with their Revolving Commitments after giving effect to the addition of such New
Revolving Loan Commitments to the Revolving Commitments, (b) each Revolving
Lender shall automatically and without further act be deemed to have assigned to
each of the New Revolving Loan Lenders, and each such New Revolving Loan Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans will be held by existing Revolving Lenders and New
Revolving Loan Lenders ratably in accordance with their Revolving Commitments
after giving effect to the addition of such New Revolving Loan Commitments to
the Revolving Commitments, (c) each New Revolving Loan Commitment shall be
deemed for all purposes a Revolving Commitment and each loan made thereunder (a
“New Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(d) each New Revolving Loan Lender shall become a Revolving Lender with respect
to the New Revolving Loan Commitment and all matters relating thereto.  The
Administrative Agent and the Revolving Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to any of the transactions effected
pursuant to this Article 3.

 

(2)                                 On any Increased Amount Date on which any
New Term Loan Commitments of any Series are effective, subject to the
satisfaction of the foregoing terms and conditions, (i) each New Term Loan
Lender of any Series shall make a Loan to Borrower (a “New Term Loan”) in an
amount equal to its New Term Loan Commitment of such Series, and (ii) each New
Term Loan Lender of any Series shall become a Lender hereunder with respect to
the New Term Loan Commitment of such Series and the New Term Loans of such
Series made pursuant thereto.  Any New Term Loans made on an Increased Amount
Date shall be designated a separate series (a “Series”) of New Term Loans for
all purposes of this Agreement.

 

(3)                                 The Administrative Agent shall notify
Lenders promptly upon receipt of the Borrower’s notice of each Increased Amount
Date and in respect thereof (y) the New Revolving Loan Commitments and the New
Revolving Loan Lenders or the Series of New Term Loan Commitments and the New
Term Loan Lenders of such Series, as applicable, and (z) in the case of each
notice to any Lender with a Revolving Commitment, the respective interests in
such Lender’s Revolving Loans, in each case subject to the assignments
contemplated by this Section.

 

(4)                                 The terms and provisions of the New
Revolving Loans shall be identical to the existing Revolving Loans. 
Furthermore, (a) the terms of any such New Term Loans of any Series shall not
provide for any amortization payments on or prior to the Revolving Commitment
Termination Date of the existing Revolving Loans, (b) the applicable New Term
Loan Maturity Date of each Series shall be no earlier than the latest Revolving
Commitment Termination Date of the existing Revolving Loans, (c) any guarantees
provided in respect of the New Term Loans shall also guarantee the other
Obligations and (d) the Weighted Average Yield applicable to the New Term Loans
of each Series shall be determined by Borrower and the applicable new Lenders
and shall be set forth in each applicable Joinder Agreement.

 

40

--------------------------------------------------------------------------------


 

(5)                                 Each Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the good faith
judgment of Administrative Agent, to effect the provisions of this Article 3;
provided, however, that any amendments to Articles 4 through 10, inclusive, that
adversely affect a Lender shall be subject to the provisions of Section 11.2. 
All such amendments entered into with the applicable Borrower Parties by the
Agents shall be binding and conclusive on all Lenders.

 

ARTICLE 4.                           Credit Support.

 

4.1.                            REIT Guaranty.  As credit support for the
Obligations, on or before the Closing Date, MAC shall execute and deliver to the
Administrative Agent, for the benefit of the Lenders, the REIT Guaranty.

 

ARTICLE 5.                           Conditions Precedent.

 

5.1.                            Conditions Precedent to Amendment and
Restatement.  As conditions precedent to the amendment and restatement of the
Existing Credit Agreement and the effectiveness of this Agreement:

 

(1)                                 The Borrower shall have delivered or shall
have caused to be delivered to the Administrative Agent, in form and substance
satisfactory to the Administrative Agent, the Lenders and their counsel and duly
executed by the appropriate Persons (with sufficient copies for each of the
Lenders), each of the following:

 

(A)                               This Agreement;

 

(B)                               A Swing Line Note payable to each Swing Line
Lender and, to the extent requested by any Lender pursuant to
Section 1.8(6) above, a Revolving Loan Note payable to such Lender;

 

(C)                               The REIT Guaranty;

 

(D)                               A certificate of the Secretary or Assistant
Secretary of the general partner of the Borrower attaching and certifying
(i) the Certificate of Limited Partnership or equivalent registered
Organizational Document of the Borrower, certified as of a recent date by the
Secretary of State of the State of Delaware, (ii) the limited partnership
agreement or equivalent Organizational Document of the Borrower, (iii) the
resolutions duly adopted by the Board of Directors of such general partner
approving the execution, delivery and performance of the Loan Documents on
behalf of the Borrower, (iv) a certificate of authority and good standing or
analogous documentation for the Borrower dated as of a recent date from the
Secretary of State of the State of Delaware and (v) a certificate of incumbency
containing the name, title and true signature of each officer of such general
partner authorized to sign the Loan Documents to which the Borrower is a party
on behalf of the Borrower;

 

(E)                                A certificate of the Secretary or Assistant
Secretary of MAC attaching and certifying (i) the Articles of Incorporation or
equivalent registered Organizational Document of MAC, certified as of a recent
date by the Secretary of State of the

 

41

--------------------------------------------------------------------------------


 

State of Maryland, (ii) the bylaws or equivalent Organizational Document of MAC,
(iii) the resolutions duly adopted by the Board of Directors of MAC approving
the execution, delivery and performance of the Loan Documents to which MAC is a
party, (iv) a certificate of authority and good standing or analogous
documentation for MAC dated as of a recent date from the Secretary of State of
the State of Maryland and (v) a certificate of incumbency containing the name,
title and true signature of each officer of MAC authorized to sign the Loan
Documents to which MAC is a party on behalf of MAC;

 

(F)                                 An opinion of counsel for the Borrower
Parties as of the Closing Date, in form and substance reasonably acceptable to
the Administrative Agent and the Lenders;

 

(G)                               From a Responsible Officer of MAC, a Closing
Certificate dated as of the Closing Date;

 

(H)                              Confirmation from the Administrative Agent
(which may be oral) that all fees required to be paid by the Borrower on or
before the Closing Date have been, or will upon the initial funding of the
Revolving Loans on the Closing Date be, paid in full;

 

(I)                                   Evidence satisfactory to the
Administrative Agent that all reasonable costs and expenses of the
Administrative Agent, including, without limitation, fees of outside counsel and
fees of third party consultants and appraisers, required to be paid by the
Borrower on or prior to the Closing Date have been, or will upon the funding of
the Revolving Loans on the Closing Date be, paid in full; and

 

(2)                                 All representations and warranties of the
Borrower Parties set forth herein and in the other Loan Documents shall be
accurate and complete in all material respects as if made on and as of the
Closing Date, unless any such representation and warranty speaks as of a
particular date, in which case it shall be accurate and complete in all material
respects as of such date; provided that, in each case, any representation or
warranty that is qualified as to materiality or Material Adverse Effect or
similar language shall be true and correct in all respects.

 

(3)                                 There shall not have occurred and be
continuing as of the Closing Date any Event of Default or Potential Default.

 

(4)                                 All acts and conditions (including, without
limitation, the obtaining of any third party consents and necessary regulatory
approvals and the making of any required filings, recordings or registrations)
required to be done and performed and to have happened precedent to the
execution, delivery and performance of the Loan Documents by each of the
Borrower Parties shall have been done and performed.

 

(5)                                 There shall not have occurred any change,
occurrence or development that could reasonably be expected, in the good faith
opinion of the Administrative Agent or the Lenders, to have a Material Adverse
Effect.

 

(6)                                 All documentation, including, without
limitation, documentation for corporate and legal proceedings in connection with
the transactions contemplated by the Loan Documents, shall be satisfactory in
form and substance to the Administrative Agent, the Lenders and their counsel.

 

42

--------------------------------------------------------------------------------


 

The making of the initial Loans by the Lenders hereunder shall conclusively be
deemed to constitute an acknowledgement by the Administrative Agent and each
Lender that each of the conditions precedent set forth in this Section 5.1 shall
have been satisfied in accordance with its respective terms or shall have been
irrevocably waived by such Person.

 

5.2.                            Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any New Borrowing (and with respect to
subsection (2) below, any LIBO Rate Borrowing), and of the applicable Issuing
Lender to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(1)                                 The representations and warranties of the
Borrower set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (except for changes in factual
circumstances not prohibited under the Loan Documents and, except further that,
in the event any exception or disclosure schedule provided to Administrative
Agent in connection with such representations and warranties is proposed by
Borrower to be updated, any such updates shall be non-material and shall be
approved by the Administrative Agent in its good faith judgment) on and as of
the date of such New Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); provided that any representation or
warranty that is qualified as to materiality or Material Adverse Effect or
similar language shall be true and correct in all respects;

 

(2)                                 Immediately after giving effect to, a New
Borrowing or any LIBO Rate Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, no Potential Default or
Event of Default shall have occurred and be continuing; and

 

(3)                                 At the time of each New Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, a Responsible Officer shall certify that (i) no Potential Default or
Event of Default shall have occurred and be continuing and (ii) after giving
effect to such New Borrowing or issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, the Borrower Parties remain in compliance
with the covenants set forth in Article 8 after giving effect to such New
Borrowing or issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, including supporting documentation reasonably satisfactory to the
Administrative Agent.

 

(4)                                 Each New Borrowing and each issuance,
amendment, renewal or extension of such Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in the preceding sentence.

 

ARTICLE 6.                           Representations and Warranties.  As an
inducement to the Administrative Agent, each Issuing Lender, each Swing Line
Lender and each Lender to enter into this Agreement, each of the Borrower and
MAC, collectively and severally, represent and warrant as of the

 

43

--------------------------------------------------------------------------------


 

Closing Date (or such later date as otherwise expressly provided in this
Agreement), to the Administrative Agent, each Issuing Lender, each Swing Line
Lender and each Lender:

 

6.1.                            Financial Condition.  Complete and accurate
copies of the following financial statements and materials have been delivered
to the Administrative Agent: (i) audited financial statements of MAC for the
fiscal year ended December 31, 2015 and (ii) unaudited financial statements of
MAC for each fiscal quarter ended after March 31, 2016 and more than 45 days
prior to the Closing Date (the materials described in clauses (i) and (ii) are
referred to as the “Initial Financial Statements”).  All financial statements
included in the Initial Financial Statements were prepared in all material
respects in conformity with GAAP, except as otherwise noted therein, and fairly
present in all material respects the respective consolidated financial
positions, and the consolidated results of operations and cash flows for each of
the periods covered thereby of MAC and its consolidated Subsidiaries as at the
respective dates thereof.  None of the Borrower Parties or any of their
Subsidiaries has any Contingent Obligation, contingent liability or liability
for any taxes, long-term leases or commitments, not reflected in its audited
financial statements delivered to the Administrative Agent on or prior to the
Closing Date or otherwise disclosed to the Administrative Agent and the Lenders
in writing, which will have or is reasonably likely to have a Material Adverse
Effect.

 

6.2.                            No Material Adverse Effect.  Since the Statement
Date no event has occurred which has resulted in, or is reasonably likely to
have, a Material Adverse Effect.

 

6.3.                            Compliance with Laws and Agreements.  MAC and
each of its Subsidiaries is in compliance with all Requirements of Law and
Contractual Obligations, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

6.4.                            Organization, Powers; Authorization;
Enforceability.

 

(1)                                 The Borrower (A) is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware, (B) is duly qualified to do business and is in good standing
under the laws of each jurisdiction in which failure to be so qualified and in
good standing will have or is reasonably likely to have a Material Adverse
Effect, (C) has all requisite partnership power and authority to own, operate
and encumber its Property and to conduct its business as presently conducted and
(D) is a partnership for purposes of federal income taxation and for purposes of
the tax laws of any state or locality in which the Borrower is subject to
taxation based on its income.

 

(2)                                 MAC (A) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland,
(B) is duly authorized and qualified to do business and is in good standing
under the laws of each jurisdiction in which failure to be so qualified and in
good standing will have or is reasonably likely to have a Material Adverse
Effect, and (C) has all requisite corporate power and authority to own, operate
and encumber its Property and to conduct its business as presently conducted.

 

44

--------------------------------------------------------------------------------


 

(3)                                 True, correct and complete copies of the
Organizational Documents described in Sections 5.1(1)(D) and 5.1(1)(E) have been
delivered to the Administrative Agent, each of which is in full force and
effect, has not been Modified except to the extent indicated therein and, to the
best knowledge of each of the Borrower Parties party to this Agreement, there
are no material defaults under such Organizational Documents and no events
which, with the passage of time or giving of notice or both, would constitute a
material default under such Organizational Documents.

 

(4)                                 The Borrower Parties have the requisite
partnership, limited liability company or corporate power and authority to
execute, deliver and perform this Agreement and each of the other Loan Documents
to which they are a party or which are required to be executed on their behalf. 
The execution, delivery and performance of each of the Loan Documents by the
Borrower Parties and the consummation of the transactions contemplated thereby
are within their partnership or corporate powers, as applicable, and have been
duly authorized by all necessary partnership or corporate action, as applicable,
which such authorization has not been rescinded.  No other partnership or
corporate action or proceedings on the part of the Borrower Parties is necessary
to consummate such transactions.

 

(5)                                 Each of the Loan Documents to which each
Borrower Party is a party has been duly executed and delivered on behalf of such
Borrower Party and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to bankruptcy,
insolvency, reorganization, or other laws affecting creditors’ rights generally
and to principles of equity, regardless of whether considered in a proceeding in
equity or at law), and is in full force and effect, and all the terms,
provisions, agreements and conditions set forth therein and required to be
performed or complied with by such Borrower Party on or before the Closing Date
have been performed or complied with, and no Potential Default or Event of
Default exists thereunder.

 

6.5.                            No Conflict.  The execution, delivery and
performance of the Loan Documents, the borrowing hereunder and the use of the
proceeds thereof, will not violate any material Requirement of Law or any
Organizational Document or any material Contractual Obligation of MAC or any of
its Subsidiaries, or create or result in the creation of any Lien on any
material assets of any of the Borrower Parties.

 

6.6.                            No Material Litigation.  Except as disclosed on
Schedule 6.6 hereto, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower Parties, threatened by or against MAC or any of its Subsidiaries or
against any of such Persons’ Properties or revenues which, could reasonably be
expected to have a Material Adverse Effect.

 

6.7.                            Taxes.  All federal and other material tax
returns, reports and similar statements or filings of MAC and its Subsidiaries
have been timely filed.  Except for Permitted Encumbrances, all taxes,
assessments, fees and other charges of Governmental Authorities upon such
Persons and upon or relating to their respective Properties, assets, receipts,
sales, use, payroll, employment, income, licenses and franchises which are shown
in such returns or reports to be due and payable have been paid, except to the
extent (i) such taxes, assessments, fees and other charges of Governmental
Authorities are subject to a Good Faith Contest; or (ii) the non-payment of such
taxes, assessments, fees and other charges of Governmental Authorities would
not, individually or in the aggregate, result in a Material Adverse Effect.  The
Borrower Parties have no knowledge of any proposed tax assessment against MAC or
any of its Subsidiaries that will have or is reasonably likely to have a
Material Adverse Effect.

 

45

--------------------------------------------------------------------------------


 

6.8.                            Investment Company Act.  Neither the Borrower
nor MAC, nor any Person controlling such entities is an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940 (as amended from time to time).

 

6.9.                            Subsidiary Entities.  Schedule 6.9 (A) contains
charts and diagrams reflecting the corporate structure of the Borrower Parties
and their respective Subsidiary Entities indicating the nature of the corporate,
partnership, limited liability company or other equity interest in each Person
included in such chart or diagram; and (B) accurately sets forth (1) the correct
legal name of such Person, the type of organization, and the jurisdiction of its
incorporation or organization, and (2) the percentage thereof owned by the
Borrower Parties and their Subsidiaries, in each case, as of the Closing Date. 
None of such issued and outstanding Capital Stock or Securities owned by any
Borrower Entity is subject to any vesting, redemption, or repurchase agreement,
and there are no warrants or options outstanding with respect to such
Securities, in each case, as of the Closing Date, except as noted on Schedule
6.9. The outstanding Capital Stock of each Subsidiary Entity shown on Schedule
6.9 as being owned by a Borrower Party or its Subsidiary is duly authorized and
validly issued.  Except where failure may not have a Material Adverse Effect,
each Subsidiary Entity of the Borrower Parties:  (A) is a corporation, limited
liability company, or partnership, as indicated on Schedule 6.9, duly organized,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its organization, (B) is duly qualified to do business and, if
applicable, is in good standing under the laws of each jurisdiction in which
failure to be so qualified and in good standing would limit its ability to use
the courts of such jurisdiction to enforce Contractual Obligations to which it
is a party, and (C) has all requisite partnership, limited liability company or
corporate power and authority to own, operate and encumber its Property and to
conduct its business as presently conducted and as proposed to be conducted
hereafter.

 

6.10.                     Federal Reserve Board Regulations.  Neither the
Borrower nor MAC is engaged or will engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “Margin Stock” within the respective meanings of
such terms under Regulations U, T and X.  No part of the proceeds of the Loans
will be used, whether directly or indirectly, for “purchasing” or “carrying”
“Margin Stock” as so defined for any purpose which violates, or which would be
inconsistent with, the provisions of any Requirement of Law (including, without
limitation, the Regulations of the Board of Governors of the Federal Reserve
System).

 

6.11.                     ERISA Compliance.  Except as disclosed on Schedule
6.11:

 

(1)                                 Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state law, except
where the failure to do so individually or in the aggregate could not reasonably
be expected to result in a Material Adverse Effect.  Each Plan which is intended
to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Borrower
Parties nothing has occurred which would cause the loss of such qualification.

 

46

--------------------------------------------------------------------------------


 

(2)                                 There are no pending or, to the best
knowledge of the Borrower Parties, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan which has
resulted or could reasonably be expected to result in a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(3)                                 No ERISA Event has occurred or is reasonably
expected to occur with respect to any Pension Plan or, to the best knowledge of
the Borrower Parties, any Multiemployer Plan, which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(4)                                 No Pension Plan has any Unfunded Pension
Liability, which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(5)                                 None of the Borrower Parties or their
respective Subsidiaries, nor any ERISA Affiliate has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(6)                                 None of the Borrower Parties or their
respective Subsidiaries, nor any ERISA Affiliate has incurred nor reasonably
expects to incur any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan, which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(7)                                 None of the Borrower Parties or their
respective Subsidiaries, nor any ERISA Affiliate has transferred any Unfunded
Pension Liability to any person or otherwise engaged in a transaction that is
subject to Section 4069 or 4212(c) of ERISA, which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

6.12.                     Assets and Liens.  Each of the Borrower Parties and
their respective Subsidiary Entities has good and marketable fee or leasehold
title to all Property and assets reflected in the financial statements referred
to in Section 6.1 above in all material respects, except Property and assets
sold or otherwise disposed of in the ordinary course of business subsequent to
the respective dates thereof.  None of the Borrower Parties, nor their
respective Subsidiary Entities, has outstanding Liens on any of its Properties
or assets nor are there any security agreements to which it is a party, except
for Liens permitted in accordance with Section 8.1.

 

6.13.                     Securities Acts.  None of the Borrower Parties or
their respective Subsidiary Entities has issued any unregistered securities in
violation of the registration requirements of Section 5 of the Securities Act of
1933 (as amended from time to time, the “Act”) or any other law, nor are they in
violation of any rule, regulation or requirement under the Act, or the
Securities Exchange Act of 1934, (as amended from time to time) other than
violations which could not reasonably be expected to have a Material Adverse
Effect.  None of

 

47

--------------------------------------------------------------------------------


 

the Borrower Parties is required to qualify an indenture under the Trust
Indenture Act of 1939, (as amended from time to time) in connection with its
execution and delivery of this Agreement or the incurrence of Indebtedness
hereunder.

 

6.14.                     Consents, Etc.  Except as disclosed in Schedule 6.14,
no consent, approval or authorization of, or registration, declaration or filing
with any Governmental Authority or any other Person is required on the part of
MAC or any of its Subsidiaries in connection with the execution and delivery of
the Loan Documents by the Borrower Parties, or the performance of or compliance
with the terms, provisions and conditions thereof by such Persons, other than
those that have been obtained or will be obtained by the legally required time.

 

6.15.                     Hazardous Materials.  Except as otherwise disclosed in
the reports identified on Schedule 6.15, to the best knowledge of the Borrower
and MAC:  (1) as and to the extent that the same would have a Material Adverse
Effect, no Hazardous Materials have been discharged, disposed of, or otherwise
released on, under, or from the Retail/Other Properties in material violation of
Hazardous Materials Laws; (2) the owners of the Retail/Other Properties have
obtained all material environmental, health and safety permits and licenses
necessary for their respective operations, and all such permits are in good
standing and the holder of each such permit is currently in compliance with all
terms and conditions of such permits, except to the extent the failure to obtain
such permits or comply therewith is not reasonably expected to result in a
Material Adverse Effect; (3) none of the Retail/Other Properties is listed or
proposed for listing on the National Priorities List (“NPL”) pursuant to CERCLA
or on the Comprehensive Environmental Response Compensation Liability
Information System List (“CERCLIS”) or any similar applicable state list of
sites requiring remedial action under any Hazardous Materials Laws; (4) none of
the owners of the Retail/Other Properties has sent or directly arranged for the
transport of any hazardous waste to any site listed or proposed for listing on
the NPL, CERCLIS or any similar state list; (5) as and to the extent that the
same would have a Material Adverse Effect, there is not now on or in any
Retail/Other Property:  (a) any landfill or surface impoundment; (b) any
underground storage tanks; (c) any asbestos-containing material; or (d) any
polychlorinated biphenyls (PCB), which in the case of any of clauses (a) through
(d) is in material violation of any Hazardous Materials Laws; (6) no
environmental Lien has attached (and remains in effect) to any Retail/Other
Properties; and (7) no other event has occurred with respect to the presence of
Hazardous Materials on or under any of the Properties of MAC or any of its
Subsidiaries, which would reasonably be expected to result in a Material Adverse
Effect.  Notwithstanding the foregoing, except as otherwise disclosed in the
reports identified on Schedule 6.15, to the best knowledge of the Borrower and
MAC, on the Closing Date all of the representations set forth above are true and
correct with respect to all Real Properties of MAC and its Subsidiaries (and not
only the Retail/Other Properties).

 

6.16.                     Regulated Entities.  Neither MAC nor any of its
Subsidiaries: (1) is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other Federal
or state statute or regulation limiting its ability to incur Indebtedness, or
(2) is a “foreign person” within the meaning of Section 1445 of the Code.

 

6.17.                     Copyrights, Patents, Trademarks and Licenses, etc.  To
the best knowledge of the Borrower Parties, MAC and its Subsidiaries own or are
licensed or otherwise have the right to use all of the patents, trademarks,
service marks, trade names, copyrights,

 

48

--------------------------------------------------------------------------------


 

contractual franchises, authorizations and other rights that are necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except to the extent that individually or in the aggregate,
would not result, or be expected to result, in a Material Adverse Effect.  To
the best knowledge of the Borrower Parties, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by MAC or its Subsidiaries
infringes upon any rights held by any other Person, except for any
infringements, individually or in the aggregate, which would not result, or be
expected to result, in a Material Adverse Effect.

 

6.18.                     REIT Status.  MAC:  (1) is a REIT, (2) has not revoked
its election to be a REIT, (3) has not engaged in any material “prohibited
transactions” as defined in Section 857(b)(6)(B)(iii) of the Code (or any
successor provision thereto), and (4) for all prior tax years subsequent to the
effective date of its election to be a REIT has been entitled to, and for its
current tax year expects to be entitled to, a dividends paid deduction which
meets the requirements of Section 857 of the Code.

 

6.19.                     Insurance.  As of the Closing Date, the Borrower
Parties and their Subsidiaries maintain all insurance policies and coverage
required under Section 7.8 hereof.

 

6.20.                     Full Disclosure.  None of the representations or
warranties made by the Borrower Parties in the Loan Documents as of the date
such representations and warranties are made or deemed made, taken as a whole,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading; provided that with
respect to representations and warranties related to any projected financial
information, each of the Borrower Parties represents only that such information
was prepared in good faith based on assumptions believed to be reasonable at the
time made, it being recognized by the Administrative Agent, the Issuing Lenders,
the Swing Line Lenders and the Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered thereby may differ from the projected results.

 

6.21.                     Indebtedness.  Schedule 6.21 sets forth, as of
March 31, 2016, all Indebtedness for borrowed money of each of MAC and its
Subsidiaries, and, except as set forth on such Schedule 6.21, as of the Closing
Date, there are no defaults in the payment of principal or interest on any such
Indebtedness, and no payments thereunder have been deferred or extended beyond
their stated maturity, and there has been no material change in the type or
amount of such Indebtedness since March 31, 2016.

 

6.22.                     Real Property.  Set forth on Schedule 6.22 is a list,
as of the date of this Agreement, of all of the Projects of MAC and its
Subsidiaries, indicating in each case whether the respective property is owned
or ground leased by such Persons, the identity of the owner or lessee and the
location of the respective property.

 

6.23.                     Brokers.  The Borrower Parties have not dealt with any
broker or finder with respect to the transactions embodied in this Agreement and
the other Loan Documents.

 

49

--------------------------------------------------------------------------------


 

6.24.                     No Default.  No Default or Potential Default has
occurred and is continuing.

 

6.25.                     Solvency.  On the Closing Date and after giving effect
to all loans made on the Closing Date, each Borrowing and each issuance,
amendment, renewal or extension of any Letter of Credit, each Borrower Party is
and shall be Solvent.

 

6.26.                     Foreign Assets Control Regulations, FCPA, etc.  None
of the Macerich Entities or their Affiliates:  (i) is or will be in violation of
any Laws relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed.  Reg.  49079 (2001)) (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (“Patriot Act”) or any other
applicable requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”); (ii) is or will
become a “blocked” person listed in or subject to the Annex to the Executive
Order; (iii) has been or will be designated as a Specially Designated National
on any publicly available lists maintained by OFAC or any other publicly
available list of terrorists or terrorist organizations maintained pursuant to
the Patriot Act (any person regulated pursuant to clauses (ii) and (iii), a
“Prohibited Person”); (iv) conducts or will conduct any business or engages or
will engage in any transactions or dealings with any Prohibited Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person; or any transactions
involving any property or interests in property blocked pursuant to the
Executive Order or (v) has taken any action, directly or indirectly, that would
result in a violation by such persons of the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder or any other
applicable anticorruption law.  The Macerich Entities and their Affiliates have
conducted their businesses in compliance with applicable Anti-Terrorism Laws and
anticorruption laws and have instituted and maintain and will continue to
maintain policies and procedures designed to ensure compliance with such laws
and with the representation and warranty contained herein.

 

6.27.                     Sanctions.  None of the Macerich Entities or any of
their Related Parties, (i) is currently the subject of any Sanctions, or (ii) is
located, organized or residing in any Designated Jurisdiction.  The Macerich
Entities will not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, or use any Letter of Credit (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Lender, any Agent, any
Issuing Lender, any Swing Line Lender or any other Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

 

ARTICLE 7.                           Affirmative Covenants.  As an inducement to
the Administrative Agent, each Issuing Lender, each Swing Line Lender and each
Lender to enter into this Agreement, each of the Borrower and MAC, collectively
and severally, hereby covenants and agrees with the Administrative Agent, each
Issuing Lender, each Swing Line Lender and each Lender that, as long as any
Obligations (excluding indemnification or similar contingent Obligations for
which no claim has been made) remain unpaid:

 

50

--------------------------------------------------------------------------------


 

7.1.                            Financial Statements.  The Borrower Parties
shall maintain, for themselves, and shall cause each of their respective
Subsidiaries to maintain a system of accounting established and administered in
accordance with sound business practices to permit preparation of consolidated
financial statements in conformity with GAAP.  Each of the financial statements
and reports described below shall be prepared from such system and records and
in form reasonably satisfactory to the Administrative Agent, and shall be
provided to Administrative Agent (and Administrative Agent shall provide a copy
to each requesting Lender):

 

(1)                                 As soon as practicable, and in any event
within ninety (90) days after the close of each fiscal year of MAC, the
consolidated balance sheet of MAC and its Subsidiaries as of the end of such
fiscal year and the related consolidated statements of income, stockholders’
equity and cash flow of MAC and its Subsidiaries for such fiscal year, setting
forth in each case in comparative form the consolidated or combined figures, as
the case may be, for the previous fiscal year, all in reasonable detail and
accompanied by a report thereon of KPMG LLP or other independent certified
public accountants of recognized national standing selected by the Borrower or
otherwise reasonably satisfactory to the Administrative Agent, which report
shall be unqualified (except for qualifications that the Required Lenders do
not, in their discretion, consider material) and shall state that such
consolidated financial statements fairly present in all material respects the
financial position of MAC and its Subsidiaries as at the date indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP (except as otherwise stated therein) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(2)                                 As soon as practicable, and in any event
within fifty (50) days after the close of each of the first three fiscal
quarters of each fiscal year of MAC, for MAC and its Subsidiaries, unaudited
balance sheets as at the close of each such period and the related combined
statements of income and cash flow of MAC and its Subsidiaries for such quarter
and the portion of the fiscal year ended at the end of such quarter, setting
forth in each case in comparative form the consolidated or combined figures, as
the case may be, for the corresponding periods of the prior fiscal year, all in
reasonable detail and in conformity with GAAP (except as otherwise stated
therein), together with a representation by a Responsible Financial Officer, as
of the date of such financial statements, that such financial statements have
been prepared in accordance with GAAP (provided, however, that such financial
statements may not include all of the information and footnotes required by GAAP
for complete financial information) and reflect all adjustments that are, in the
opinion of management, necessary for a fair presentation in all material
respects of the financial information contained therein;

 

(3)                                 Together with each delivery of any quarterly
or annual report pursuant to subsections (1) through (2) of this Section 7.1,
MAC shall deliver a Compliance Certificate signed by MAC’s Responsible Financial
Officer representing and certifying (A) that the Responsible Financial Officer
signatory thereto has reviewed the terms of the Loan Documents, and has made, or
caused to be made under his/her supervision, a review in

 

51

--------------------------------------------------------------------------------


 

reasonable detail of the transactions and consolidated financial condition of
MAC and its Subsidiaries, during the fiscal quarter covered by such reports,
that such review has not disclosed the existence during or at the end of such
fiscal quarter, and that such officer does not have knowledge of the existence
as at the date of such Compliance Certificate, of any condition or event which
constitutes an Event of Default or Potential Default, or, if any such condition
or event existed or exists, specifying the nature and period of existence
thereof and what action the Borrower, MAC or their Subsidiaries have taken, are
taking and propose to take with respect thereto, (B) the calculations (with such
specificity as the Administrative Agent may reasonably request) for the period
then ended which demonstrate compliance with the covenants and financial ratios
set forth in Article 8, (C) a schedule of Total Liabilities in respect of
borrowed money in the level of detail disclosed in MAC’s Form 10-Q filings with
the Securities and Exchange Commission, as well as such other information
regarding such Indebtedness as may be reasonably requested by the Administrative
Agent, and (D) a schedule of EBITDA.

 

(4)                                 To the extent not otherwise delivered
pursuant to this Section 7.1, copies of all financial statements and financial
information delivered by the Borrower and MAC (or, upon Administrative Agent’s
request, any Subsidiaries of such Persons) from time to time to the holders of
any Indebtedness for borrowed money of such Persons; and

 

(5)                                 Copies of all proxy statements, financial
statements, and reports which the Borrower or MAC send to their respective
stockholders or limited partners, and copies of all regular, periodic and
special reports, and all registration statements under the Act which the
Borrower or MAC file with the Securities and Exchange Commission or any
Governmental Authority which may be substituted therefore, or with any national
securities exchange; provided, however, that there shall not be required to be
delivered hereunder such copies for any Lender of prospectuses relating to
future series of offerings under registration statements filed under Rule 415
under the Act or other items which such Lender has indicated in writing to the
Borrower or MAC from time to time need not be delivered to such Lender.

 

(6)                                 Notwithstanding the foregoing, it is
understood and agreed that, for so long as MAC is publicly traded on the New
York Stock Exchange, American Stock Exchange or Nasdaq National Market System,
the Borrower and MAC shall be deemed to have satisfied their obligations under
subsections (1), (2), (3) (only with respect to subclause (C)), (4) and (5) of
this Section 7.1 by, as applicable, timely filing MAC’s Form 10-Q and Form 10-K
with the Securities and Exchange Commission for each applicable period and by
filing its proxy statements with the Securities and Exchange Commission.

 

7.2.                            Certificates; Reports; Other Information.  The
Borrower Parties shall furnish or cause to be furnished to the Administrative
Agent, each of the Issuing Lenders, each of the Swing Line Lenders and each of
the Lenders directly:

 

(1)                                 From time to time upon reasonable request by
the Administrative Agent, a rent roll, tenant sales report and income statement
with respect to any Project;

 

(2)                                 Upon request by the Administrative Agent,
which request shall not be made by the Administrative Agent more than once in
any calendar year, (i) a report in form and substance reasonably satisfactory to
the Administrative Agent outlining all insurance

 

52

--------------------------------------------------------------------------------


 

coverage maintained as of the date of such report by MAC and its Subsidiaries
and the duration of such coverage and (ii) evidence that all premiums with
respect to such coverage have been paid when due.

 

(3)                                 Promptly, such additional financial and
other information, including, without limitation, information regarding MAC
and/or its Subsidiaries and any of such entities’ assets and Properties as
Administrative Agent or any Lender may from time to time reasonably request,
including, without limitation, such information as is necessary for any Lender
to participate out any of its interests in the Obligations.

 

7.3.                            Maintenance of Existence and Properties. The
Borrower Parties shall, and shall, to the extent that the failure of the same
would have a Material Adverse Effect, cause each of their respective
Subsidiaries to, at all times: (1) maintain its corporate existence or existence
as a limited partnership or limited liability company, as applicable; provided
that any Subsidiary of the Borrower (A) may change its form of organization from
one type of legal entity to another to the extent otherwise not prohibited in
this Agreement; (B) may effect a dissolution if such actions are taken
subsequent to a Disposition of substantially all of its assets as otherwise not
prohibited under this Agreement (including Section 8.4); and (C) may merge or
consolidate with any Person as otherwise not prohibited by this Agreement
(including Section 8.3); (2) maintain in full force and effect all rights,
privileges, licenses, approvals, franchises, Properties and assets material to
the conduct of its business; (3) remain qualified to do business and maintain
its good standing in each jurisdiction in which failure to be so qualified and
in good standing will have a Material Adverse Effect; and (4) not permit, commit
or suffer any waste or abandonment of any Project that will have a Material
Adverse Effect.

 

7.4.                            Inspection of Property; Books and Records;
Discussions. The Borrower Parties shall, and shall cause each of their
respective Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all material
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities, and shall permit representatives of the
Administrative Agent, at Lenders’ cost and expense (except in the event that an
Event of Default is then continuing), to visit and inspect any of its properties
and examine and make copies or abstracts from any of its books and records at
any reasonable time during normal business hours and as often as may reasonably
be desired by the Administrative Agent and to discuss the business, operations,
properties and financial and other condition of MAC and its Subsidiaries with
officers and employees of such Persons, and with their independent certified
public accountants (provided that representatives of such Persons may be present
at and participate in any such discussion).

 

7.5.                            Notices. The Borrower shall promptly, but in any
event within five Business Days after a Responsible Officer of Borrower obtains
knowledge thereof, give written notice to the Administrative Agent, each Issuing
Lender, each Swing Line Lender and each Lender directly of:

 

(1)                                 The occurrence of any Potential Default or
Event of Default and what action the Borrower has taken, is taking, or is
proposing to take in response thereto;

 

53

--------------------------------------------------------------------------------


 

(2)                                 The institution of, or written threat of,
any action, suit, proceeding, governmental investigation or arbitration against
or affecting MAC or any of its Subsidiaries and not previously disclosed, which
action, suit, proceeding, governmental investigation or arbitration (i) exposes,
or in the case of multiple actions, suits, proceedings, governmental
investigations or arbitrations arising out of the same general allegations or
circumstances expose, such Persons, in the Borrower’s reasonable judgment, to
liability in an amount aggregating $50,000,000 or more which is not covered by
insurance, or (ii) seeks injunctive or other relief which, if obtained, may have
a Material Adverse Effect, providing such other information as may be reasonably
available to enable Administrative Agent and its counsel to evaluate such
matters.  The Borrower, upon request of the Administrative Agent, shall promptly
give written notice of the status of any action, suit, proceeding, governmental
investigation or arbitration;

 

(3)                                 Any labor dispute to which MAC or any of its
Subsidiaries may become a party (including, without limitation, any strikes,
lockouts or other disputes relating to any Property of such Persons’ and other
facilities) which could result in a Material Adverse Effect;

 

(4)                                 The bankruptcy or cessation of operations of
any tenant to which greater than 5% of either the Borrower’s or MAC’s share of
consolidated minimum rent is attributable;

 

(5)                                 The occurrence of any ERISA Event,
specifying the nature thereof, what action any Consolidated Entity or any ERISA
Affiliate has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; or

 

(6)                                 Any event not disclosed pursuant to
subsections (1) through (5) above which could reasonably be expected to result
in a Material Adverse Effect.

 

7.6.                            Expenses.  The Borrower shall pay all reasonable
out-of-pocket expenses (including reasonable fees and disbursements of outside
counsel):  (1) of the Administrative Agent incident to the preparation,
negotiation and administration of the Loan Documents, including any proposed
Modifications or waivers with respect thereto, the syndication of the Revolving
Commitments (but such expenses shall not include any fees paid to the syndicate
members), and the preservation and protection of the rights of the Lenders, the
Issuing Lenders, the Swing Line Lenders and the Administrative Agent under the
Loan Documents, and (2) of the Administrative Agent, each of the Issuing
Lenders, each of the Swing Line Lenders and each of the Lenders incident to the
enforcement of payment of the Obligations, whether by judicial proceedings or
otherwise, including, without limitation, in connection with bankruptcy,
insolvency, liquidation, reorganization, moratorium or other similar proceedings
involving any Borrower Party or a “workout” of the Obligations; provided that
only one property inspection or site visit performed pursuant to Section 7.4
shall be paid for by the Borrower each year, unless a Potential Default or Event
of Default has occurred and is continuing, in which case there shall be no limit
to property inspections or site visits performed pursuant to Section 7.4, and
the Borrower shall pay the costs associated with each such inspection and visit
performed during such periods.  The obligations of the Borrower under this
Section 7.6 shall survive payment of all other Obligations.

 

54

--------------------------------------------------------------------------------


 

7.7.                            Payment of Indemnified Taxes and Other Taxes and
Charges.  The Borrower Parties shall, and shall cause each of their respective
Subsidiaries to, file all federal and other material tax returns required to be
filed in any jurisdiction and, if applicable, with respect to such federal and
other material tax returns, except with respect to taxes subject to any Good
Faith Contest, pay and discharge all Indemnified Taxes and Other Taxes imposed
upon it or any of its Properties or in respect of any of its franchises,
business, income or property before any material penalty shall be incurred with
respect to such Indemnified Taxes and Other Taxes.

 

7.8.                            Insurance.  The Borrower Parties shall, and
shall cause each of their respective Subsidiaries to, maintain, to the extent
commercially available, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks (including,
without limitation, fire, extended coverage, vandalism, malicious mischief,
flood, earthquake, public liability, product liability, business interruption
and terrorism) as is usually carried by companies engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower
Parties or their respective Subsidiaries engage in business or own properties.

 

7.9.                            Hazardous Materials. The Borrower Parties shall,
and shall cause each of their respective Subsidiaries to, do the following:

 

(1)                                 Keep and maintain all Retail/Other
Properties in material compliance with any Hazardous Materials Laws unless the
failure to so comply would not be reasonably expected to result in a material
adverse effect to such Retail/Other Property or the owner thereof.

 

(2)                                 Promptly cause the removal of any Hazardous
Materials discharged, disposed of, or otherwise released in, on or under any
Retail/Other Properties that are in violation of any Hazardous Materials Laws
and which would be reasonably expected to result in a material adverse effect to
such Retail/Other Property or the owner thereof, and cause any remediation
required by any Hazardous Material Laws or Governmental Authority to be
performed, though no such action shall be required if any action is subject to a
good faith contest.  In the course of carrying out such actions, the Borrower
shall provide the Administrative Agent with such periodic information and
notices regarding the status of investigation, removal, and remediation, as the
Administrative Agent may reasonably require.

 

(3)                                 Promptly advise the Administrative Agent,
each Issuing Lender, each Swing Line Lender and each Lender in writing of any of
the following:  (i) any Hazardous Material Claims known to the Borrower which
would be reasonably expected to result in a material adverse effect to any Real
Property or the owner thereof; (ii) the receipt of any notice of any alleged
violation of Hazardous Materials Laws with respect to any Real Property (and the
Borrower shall promptly provide the Administrative Agent, the Issuing Lenders,
the Swing Line Lenders and the Lenders with a copy of such notice of violation),
provided that such alleged violation, if true (and if any release of the
Hazardous Materials alleged therein were not promptly remediated), would result
in a breach of subsections (1) or (2) above; and (iii) the discovery of any
occurrence or condition on any Retail/Other Properties that could reasonably be
expected to cause such Retail/Other Properties or any part thereof to be in
violation of subsections (1) or, if not promptly remediated, (2) above.  If the
Administrative Agent, any Issuing Lender, any Swing

 

55

--------------------------------------------------------------------------------


 

Line Lender and/or any Lender shall be joined in any legal proceedings or
actions initiated in connection with any Hazardous Materials Claims, each
Borrower Party shall indemnify, defend, and hold harmless such Person with
respect to any liabilities and out-of-pocket expenses arising with respect
thereto, including reasonable attorneys’ fees and disbursements.

 

(4)                                 Comply with each of the covenants set forth
in subsections (1), (2) and (3) of this Section 7.9 with respect to all other
Properties of the Borrower and its Subsidiaries unless the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect.

 

7.10.                     Compliance with Laws and Contractual Obligations.  The
Borrower Parties:  (1) shall comply, in all material respects, with all material
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business, and (2) shall, to the extent that the failure of the same would
have a Material Adverse Effect, comply, in all respects, with all Contractual
Obligations.  The Borrower Parties shall, to the extent that the failure of the
same would have a Material Adverse Effect, cause each of their respective
Subsidiaries to:  (1) comply, in all respects, with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business, and
(2) comply, in all respects, with all Contractual Obligations.

 

7.11.                     REIT Status.  MAC shall maintain its status as a REIT
and (i) all of the representations and warranties set forth in subsections (1),
(2) and (4) of Section 6.18 shall remain true and correct at all times and
(ii) all of the representations and warranties set forth in subsection (3) of
Section 6.18 shall remain true and correct in all material respects.  MAC will
do or cause to be done all things necessary to maintain the listing of its
Capital Stock on the New York Stock Exchange, the American Stock Exchange or the
Nasdaq National Market System (or any successor thereof), and the Borrower will
do or cause to be done all things necessary to cause it to be treated as a
partnership for purposes of federal income taxation and the tax laws of any
state or locality in which the Borrower is subject to taxation based on its
income.

 

7.12.                     Use of Proceeds.  The Letters of Credit and the
proceeds of the Loans will be used for general corporate purposes, including the
financing of working capital needs.

 

7.13.                     Management of Projects.  Except as set forth on
Schedule 7.13, all Wholly-Owned Projects shall be managed by Subsidiaries of MAC
pursuant to agreements that are substantially similar to the Master Management
Agreements.

 

ARTICLE 8.                           Negative Covenants.  As an inducement to
the Administrative Agent, each Issuing Lender, each Swing Line Lender and each
Lender to enter into this Agreement, each of the Borrower and MAC, jointly and
severally, hereby covenants and agrees with the Administrative Agent, each
Issuing Lender, each Swing Line Lender and each Lender that, as long as any
Obligations (excluding indemnification or similar contingent Obligations for
which no claim has been made) remain unpaid:

 

56

--------------------------------------------------------------------------------


 

8.1.                            Liens.

 

(1)                                 The Borrower Parties shall not, and shall
not permit any of their respective Subsidiaries to, create, incur, assume or
suffer to exist, any Lien upon any of their Property except:

 

(A)       Liens that secure Secured Indebtedness otherwise permitted under this
Agreement;

 

(B)       Permitted Encumbrances;

 

(C)       Other Liens which are the subject of a Good Faith Contest; and

 

(D)       Liens listed on Schedule 8.1.

 

(2)                                 No Liens on the Capital Stock held by MAC in
the Borrower shall be created or suffered to exist.  In addition, at no time
shall any Borrower Party or any direct or indirect Subsidiary of the Borrower
incur Secured Indebtedness that is secured by a Lien on the Capital Stock of MAC
or any direct or indirect Subsidiary of the Borrower other than a Lien on the
Capital Stock of the Subsidiary of the Borrower that has incurred Indebtedness
secured by a Permitted Mortgage (which Lien shall secure such Indebtedness),
unless such Borrower Party has or has caused the applicable Subsidiary to have
(i) caused the Obligations to be secured by a Lien that is equal and ratable
with any and all other Indebtedness thereby secured, (ii) entered into valid and
binding security agreements and executed and delivered such other documents
(including UCC-1 financing statements) and instruments as the Administrative
Agent deems appropriate in its sole good faith judgment to effect the rights set
forth in clause (i) above, and (iii) caused the holder of such Indebtedness
secured by such Lien to have entered into intercreditor arrangements with the
Administrative Agent, for the benefit of the Lenders, in a form satisfactory to
the Administrative Agent in its sole good faith judgment, to effect the rights
set forth in clause (i) above.

 

8.2.                            Indebtedness.  The Borrower Parties may only
incur, and permit their respective Subsidiaries to incur, Indebtedness to the
extent such Borrower Parties maintain compliance with the financial covenants
set forth in Section 8.11 below.  Without limiting the foregoing, the Borrower
Parties shall not incur Secured Recourse Indebtedness in excess of 10% of Gross
Asset Value at any time.  The terms and conditions of any unsecured Indebtedness
that is recourse to any Borrower Party may not be materially more restrictive,
when taken as a whole, than the terms and conditions under this Agreement and
the other Loan Documents.

 

8.3.                            Fundamental Change.

 

(1)                                 Neither MAC nor the Borrower shall do any or
all of the following: merge, liquidate, wind-up or consolidate with any Person,
or sell, assign, lease or otherwise effect a Disposition, whether in one
transaction or in a series of transactions, of all or substantially all of its
Properties and assets, whether now owned or hereafter acquired, or enter into
any agreement to do any of the foregoing, unless, MAC or the Borrower, as
applicable, is the surviving Person in any such merger or consolidation.

 

57

--------------------------------------------------------------------------------


 

(2)                                 None of the Borrower Parties shall, nor
shall they permit any of their respective Subsidiaries to, engage to any
material extent in any business other than such Person’s business as conducted
on the date hereof and businesses which are substantially similar, related or
incidental thereto or other additional businesses that would not have a Material
Adverse Effect.

 

8.4.                            Dispositions.  The Borrower Parties shall not
permit any of the following to occur:

 

(1)                                 Any Disposition by MAC of any of the Capital
Stock of the Borrower; provided that the forgoing shall not prohibit the
Borrower from issuing (i) partnership units as consideration for the acquisition
of a Project otherwise permitted under this Agreement or (ii) profit
participation units in connection with an employee ownership or similar plan;
and

 

(2)                                 Any Disposition by MAC or any of its
Subsidiaries of any of their respective Properties if such Disposition would
cause the Borrower Parties to be in violation of any of (a) the covenants set
forth in Section 8.11 or (b) the limitations on Investments set forth in
Section 8.5.

 

8.5.                            Investments.  The Borrower Parties shall not,
and shall not permit any of their respective Subsidiaries to, directly or
indirectly make any Investment, except:

 

(1)                                 Investments in Wholly-Owned Raw Land;

 

(2)                                 Investments in individual Projects; provided
that no individual Project or Capital Stock in a Person owning an individual
Project shall be acquired without the consent of the Administrative Agent and
the Required Lenders if the Aggregate Investment Value of such Project exceeds
10% of the Gross Asset Value;

 

(3)                                 Investments in one or more portfolios of
Projects; provided that multiple Projects or Capital Stock in Persons owning
multiple Projects shall not be acquired in a single transaction or series of
related transactions without the consent of the Administrative Agent and the
Required Lenders if the Aggregate Investment Value of such Projects exceeds 25%
of the Gross Asset Value;

 

(4)                                 Investments in the Capital Stock of Joint
Ventures in which the Borrower, MAC or any Wholly-Owned Subsidiary is not a
general partner, co-general partner, managing member or co-managing member,
including any such Capital Stock owned as of the Closing Date and set forth on
Schedule 8.5 (notwithstanding the foregoing, this covenant shall not include any
Joint Ventures for which none of Borrower, MAC, any Wholly-Owned Subsidiary
and/or their unaffiliated partner (or member, as applicable) in such Joint
Venture, is a general partner or managing member, and any of Borrower, MAC
and/or any Wholly-Owned Subsidiary in such Joint Venture, has equal authority as
to major decisions with the unaffiliated partner (or member, as applicable) in
such Joint Venture); provided that no such Capital Stock shall be acquired
without the consent of the Administrative Agent and the Required Lenders if the
Aggregate Investment Value of such Capital Stock and all other such Capital
Stock then owned by the Borrower Parties and their Subsidiary Entities and
acquired after the Closing Date exceeds 5% of the Gross Asset Value;

 

58

--------------------------------------------------------------------------------


 

(5)                                 Investments in the Capital Stock of Joint
Ventures in which the Borrower, MAC or any Wholly-Owned Subsidiary is a general
partner or a managing member; provided that no such Capital Stock shall be
acquired without the consent of the Administrative Agent and the Required
Lenders if the Aggregate Investment Value of such Capital Stock and all other
such Capital Stock then owned by the Borrower Parties and their Subsidiary
Entities exceeds 55% of Gross Asset Value;

 

(6)                                 Investments in Real Property Under
Construction;

 

(7)                                 The redemption by MAC of partnership units
in the Borrower in accordance with its Organizational Documents, so long as
(solely with respect to redemptions that are not required to be made under the
applicable Organizational Documents or other contractual obligations of such
entity), no Potential Default or Event of Default has occurred and is
continuing;

 

(8)                                 Investments consisting of first lien
priority Mortgage Loans acquired by the Borrower, MAC or any Wholly-Owned
Subsidiary;

 

(9)                                 Investments in the Capital Stock of
Management Companies;

 

(10)                          Investments consisting of Cash and Cash
Equivalents; and

 

(11)                          Other Investments (exclusive of Investments made
pursuant to the foregoing clauses (1) through (10) of this Section 8.5);
provided that the Aggregate Investment Value of such other Investments pursuant
to this clause (11) shall not exceed 3% of Gross Asset Value.

 

8.6.                            Transactions with Partners and Affiliates.  The
Borrower Parties shall not, and shall not permit any of their respective
Subsidiaries to directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with a holder or
holders of more than five percent (5%) of any class of equity Securities of MAC,
or with any Affiliate of MAC which is not its Subsidiary (a “Transactional
Affiliate”), except as set forth on Schedule 8.6 or except upon fair and
reasonable terms no less favorable to the Borrower Parties than would be
obtained in a comparable arm’s-length transaction with a Person not a
Transactional Affiliate; provided that any management agreement substantially in
the form of the Master Management Agreements shall be deemed to satisfy the
criteria set forth in this Section 8.6.

 

8.7.                            Margin Regulations; Securities Laws.  Neither
MAC nor any of its Subsidiaries shall use all or any portion of the proceeds of
any credit extended under this Agreement to purchase or carry Margin Stock for
any purpose which violates, or which would be inconsistent with, any
Requirements of Law (including, without limitation, the provisions of the
regulations of the Board of Governors of the Federal Reserve System).

 

59

--------------------------------------------------------------------------------


 

8.8.                            Organizational Documents.  Without the prior
written consent of Administrative Agent, which shall not be unreasonably
withheld, MAC and the Borrower shall not Modify any of the terms or provisions
in any of their respective Organizational Documents as in effect as of the
Closing Date which would change in any material manner the rights and
obligations of the parties to such Organizational Documents, except (a) any
Modifications necessary for the Borrower or MAC to issue more Capital Stock
(provided such issuance does not otherwise violate the terms of this Agreement),
(b) any Modifications which would not have an adverse effect on the Borrower
Parties or their Subsidiaries or (c) Modifications which would have no adverse,
substantive effect on the rights or interests of the Lenders in conjunction with
the Loans or under the Loan Documents.

 

8.9.                            Fiscal Year.  None of the Borrower Parties or
Consolidated Entities (other than a De Minimis Subsidiary) shall change its
Fiscal Year for accounting or tax purposes from a period consisting of the
12-month period ending on December 31 of each calendar year.

 

8.10.                     Distributions.  MAC and the Borrower shall not make
any Distribution if at the time of such Distribution an Event of Default has
occurred and is continuing; provided that notwithstanding anything in this
Section 8.10 or any other provision of this Agreement to the contrary, MAC and
the Borrower may make Distributions if, after taking into account all available
funds of MAC from all other sources, such Distributions are required in order to
enable MAC to continue to qualify as a REIT.

 

8.11.                     Financial Covenants of Borrower Parties.

 

(1)                                 Minimum Net Worth. As of the last day of any
Fiscal Quarter occurring after the Closing Date, Net Worth shall not be less
than $5,500,000,000.

 

(2)                                 Maximum Total Liabilities to Gross Asset
Value. The ratio of Total Liabilities to Gross Asset Value (expressed as a
percentage) shall not at any time be more than 65%.

 

(3)                                 Minimum Fixed Charge Coverage Ratio. As of
the last day of any Fiscal Quarter occurring after the Closing Date, the Fixed
Charge Coverage Ratio shall not be less than 1.50 to 1.

 

(4)                                 Secured Debt to Gross Asset Value.  At any
time from and after the Closing Date, the Secured Indebtedness Ratio (expressed
as a percentage) shall not exceed 52.5%.

 

(5)                                 Maximum Floating Rate Debt.  The Borrower
Parties shall maintain Hedging Obligations on a notional amount of Total
Liabilities in respect of Borrowed Indebtedness so that such notional amount,
when added to the aggregate principal amount of such Total Liabilities which
bears interest at a fixed rate, equals or exceeds 65% of the aggregate principal
amount of all Total Liabilities in respect of Borrowed Indebtedness.

 

60

--------------------------------------------------------------------------------


 

ARTICLE 9.                           Events of Default.  Upon the occurrence of
any of the following events (an “Event of Default”):

 

9.1.                            The Borrower shall fail to make any payment of
principal or interest on the Loans or pay any reimbursement obligation in
respect of any LC Disbursement on the date when due or shall fail to pay any
other Obligation within three days of the date when due; or

 

9.2.                            Any representation or warranty made by the
Borrower Parties in any Loan Document or in connection with any Loan Document
shall be inaccurate or incomplete in any material respect on or as of the date
made or deemed made; or

 

9.3.                            Any of the Borrower Parties shall default in the
observance or performance of any covenant or agreement contained in
Section 1.4(11), Article 8 or Sections 7.3(1) (with respect only to the Borrower
Parties), 7.5(1), 7.11, and 7.12; or

 

9.4.                            Any of the Borrower Parties shall fail to
observe or perform any other term or provision contained in the Loan Documents
and such failure shall continue for thirty (30) days following the date a
Responsible Officer of such Borrower Party knew of such failure or Borrower
Party received notice thereof from Administrative Agent; or

 

9.5.                            Any of the Borrower Parties, or any of their
respective Subsidiaries, shall default in any payment of principal of or
interest on any recourse Indebtedness (other than the Obligations) in an
aggregate unpaid amount for all such Persons in excess of $100,000,000, and,
prior to the election of the Lenders to accelerate the Obligations hereunder,
such recourse Indebtedness is not paid or the payment thereof waived or cured in
accordance with the terms of the documents, instruments and agreements
evidencing the same; or

 

9.6.                            [Reserved]; or

 

9.7.                            (1) Any of the Borrower Parties or any
Consolidated Entities (other than a De Minimis Subsidiary), shall commence any
case, proceeding or other action (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(ii) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or making a
general assignment for the benefit of its creditors; or (2) there shall be
commenced against any of the Borrower Parties or any Consolidated Entities
(other than a De Minimis Subsidiary) any case, proceeding or other action of a
nature referred to in clause (1) above which (i) results in the entry of an
order for relief or any such adjudication or appointment, or (ii) remains
undismissed, undischarged or unbonded for a period of ninety (90) days; or
(3) there shall be commenced against any of the Borrower Parties or any
Consolidated Entities (other than a De Minimis Subsidiary) any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or substantially all of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, stayed, satisfied or bonded pending appeal within
ninety (90) days from the entry thereof; or (4) any of the Borrower Parties or
any Consolidated Entities

 

61

--------------------------------------------------------------------------------


 

(other than a De Minimis Subsidiary) shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in (other than in
connection with a final settlement), any of the acts set forth in clause (1),
(2) or (3) above; or (5) any of the Borrower Parties or any Consolidated
Entities (other than a De Minimis Subsidiary) shall generally not, or shall be
unable to, or shall admit in writing its inability to pay its debts as they
become due; or

 

9.8.                            (1) An ERISA Event shall occur with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of any of the Borrower Parties in an aggregate
amount in excess of $100,000,000, (2) the commencement or increase of
contributions to, or the adoption of or the amendment of a Pension Plan by any
of the Borrower Parties or an ERISA Affiliate which has resulted or could
reasonably be expected to result in an increase in Unfunded Pension Liability
among all Pension Plans in an aggregate amount in excess of $100,000,000 or
(3) any of the Borrower Parties or an ERISA Affiliate shall fail to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan, which has resulted or could reasonably be expected
to result in a Material Adverse Effect; or

 

9.9.                            One or more judgments or decrees in an aggregate
amount in excess of $100,000,000 (excluding judgments and decrees covered by
insurance, without giving effect to self-insurance or deductibles) shall be
entered and be outstanding at any date against any of the Borrower Parties or
any Consolidated Entities (other than a De Minimis Subsidiary) and all such
judgments or decrees shall not have been vacated, discharged, stayed, satisfied
or bonded pending appeal (or otherwise secured in a manner satisfactory to
Administrative Agent in its reasonable judgment) within sixty (60) days from the
entry thereof or in any event later than five days prior to the date of any
proposed sale thereunder; or

 

9.10.                     MAC shall attempt to rescind or revoke the REIT
Guaranty, with respect to future transactions or otherwise, or shall fail to
observe or perform any term or provision of the REIT Guaranty; or

 

9.11.                     MAC shall fail to maintain its status as a REIT; or

 

9.12.                     The Capital Stock of MAC is no longer listed on the
New York Stock Exchange, American Stock Exchange or Nasdaq National Market
System; or

 

9.13.                     Any Event of Default shall occur under any of the
other Loan Documents; or

 

9.14.                     There shall occur a Change of Control;

 

THEN,

 

automatically upon the occurrence of an Event of Default under Section 9.7
above, and in all other cases at the option of the Administrative Agent or at
the request or with the consent of the Required Lenders:  (i) the Commitments
shall terminate; (ii) the Administrative Agent may exercise, on behalf of the
Lenders, all rights and remedies under the REIT Guaranty; (iii) the outstanding
principal balance of the Loans and interest accrued but unpaid thereon and all
other

 

62

--------------------------------------------------------------------------------


 

Obligations shall become immediately due and payable, without demand upon or
presentment to any of the Borrower Parties, which are expressly waived by the
Borrower Parties; and (iv) the Administrative Agent and the Lenders may
immediately exercise all rights, powers and remedies available to them at law,
in equity or otherwise, including, without limitation, under the other Loan
Documents, all of which rights, powers and remedies are cumulative and not
exclusive.

 

Following the occurrence of an Event of Default and acceleration of the
Obligations, all amounts received by the Administrative Agent on account of the
Obligations, shall be promptly disbursed by the Administrative Agent as follows:

 

(1)                                 first, to the payment of out-of-pocket third
party expenses incurred by the Administrative Agent in the performance of its
duties and the enforcement of the rights of the Lenders under the Loan
Documents, including, without limitation, all costs and expenses of collection,
“workout”, attorneys’ fees, court costs and other amounts payable as provided in
Section 10.7;

 

(2)                                 second, to the extent proceeds remain after
the application pursuant to the preceding clause (1), to the payment of any
other fees payable to the Administrative Agent, the Issuing Lenders and the
Swing Line Lenders in accordance with this Agreement or under any other Loan
Document;

 

(3)                                 third, to the extent proceeds remain after
the application pursuant to the preceding clauses (1) and (2) inclusive, to the
Lenders, the Issuing Lenders and the Swing Line Lenders in payment of all
outstanding accrued and unpaid interest and fees with respect to the Loans,
Letters of Credit and Swing Line Loans pro rata in accordance with their
respective Credit Exposure, until such interest and fees have been paid in full;
and

 

(4)                                 fourth, to the extent proceeds remain after
the application pursuant to the preceding clauses (1) through (3) inclusive, to
the Lenders, the Issuing Lenders and the Swing Line Lenders in payment of the
outstanding principal amount of all Loans, unreimbursed LC Disbursements and
Swing Line Loans (and, in the case of undrawn Letters of Credit, payment of the
amount that would be owing if such Letter of Credit were drawn, which amount
shall be held in accordance with the immediately following paragraph of this
Article 9) pro rata in accordance with their respective Credit Exposure, until
such principal amount has been paid in full.

 

If any Issuing Lender is to receive a distribution in accordance with the
procedures set forth above in the immediately preceding paragraph on account of
undrawn amounts with respect to Letters of Credit issued hereunder, such amounts
shall be paid to the Administrative Agent as Cash Collateral, for the equal and
ratable benefit of the Lenders, the Swing Line Lenders and Agents.

 

The order of priority set forth in Article 9 and the related provisions of this
Agreement are set forth solely to determine the rights and priorities of the
Agents, the Lenders, the Swing Line Lenders and the Issuing Lenders as among
themselves.  The order of priority set forth in clauses (3) and (4) of this
Article 9 may at any time and from time to time be changed by the Required
Lenders without necessity of notice to or consent of or approval by the Borrower
or any other Person.

 

63

--------------------------------------------------------------------------------


 

ARTICLE 10.                    The Agents.

 

10.1.                     Appointment.  Each of the Lenders, the Issuing Lenders
and the Swing Line Lenders hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under the Loan Documents and
each such Lender hereby irrevocably authorizes the Administrative Agent, as the
agent for such Lender, to take such action on its behalf under the provisions of
the Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of the Loan Documents, together
with such other powers as are reasonably incidental thereto.  Notwithstanding
any provision to the contrary elsewhere in the Loan Documents, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or therein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into the Loan Documents or otherwise
exist against any of the Agents.  Each Lender acknowledges and agrees that it
shall be bound by all terms and conditions of the REIT Guaranty.

 

10.2.                     Delegation of Duties.  The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

10.3.                     Exculpatory Provisions.  None of the Administrative
Agent, the other Agents, nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (1) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with the Loan Documents (except for its or such Person’s own gross
negligence or willful misconduct), or (2) responsible in any manner to any of
the Lenders, the Issuing Lenders or the Swing Line Lenders for any recitals,
statements, representations or warranties made by the Borrower Parties or any
officer thereof contained in the Loan Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with the Loan Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Loan Documents or for any failure of the Borrower Parties to perform their
obligations hereunder.  The Administrative Agent and all other Agents shall not
be under any obligation to any Lender, any Issuing Lender or any Swing Line
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, the Loan Documents or to inspect
the properties, books or records of the Borrower Parties.

 

10.4.                     Reliance by the Agents.  Each of the Agents shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certification, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower), independent

 

64

--------------------------------------------------------------------------------


 

accountants and other experts selected by such Agent.  As to the Lenders, the
Issuing Lenders and the Swing Line Lenders:  (1) the Administrative Agent shall
be fully justified in failing or refusing to take any action under the Loan
Documents unless it shall first receive such advice or concurrence of one
hundred percent (100%) of the Lenders, the Issuing Lenders and the Swing Line
Lenders (or, if a provision of this Agreement expressly provides that a lesser
number of the Lenders may direct the action of the Administrative Agent, such
lesser number of Lenders) or it shall first be indemnified to its satisfaction
by the Lenders, the Issuing Lenders and the Swing Line Lenders ratably in
accordance with their respective Applicable Percentages against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any action (except for liabilities and expenses resulting
from the Administrative Agent’s gross negligence or willful misconduct); and
(2) the Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, under the Loan Documents in accordance with a request
of one hundred percent (100%) of the Lenders (or, if a provision of this
Agreement expressly provides that the Administrative Agent shall be required to
act or refrain from acting at the request of a lesser number of the Lenders,
such lesser number of Lenders), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders.

 

10.5.                     Notice of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Potential Default
or Event of Default hereunder unless the Administrative Agent has received
notice from a Lender or the Borrower referring to the Loan Documents, describing
such Potential Default or Event of Default and stating that such notice is a
“notice of default.”  In the event that the Administrative Agent receives such a
notice and a Potential Default has occurred, the Administrative Agent shall
promptly give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Potential Default or Event of Default as
shall be reasonably directed by the Required Lenders; provided that, unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Potential Default or Event
of Default as it shall deem advisable in the best interest of the Lenders
(except to the extent that this Agreement, or the REIT Guaranty, expressly
require that such action be taken or not taken by the Administrative Agent with
the consent or upon the authorization of the Required Lenders or such other
group of Lenders, in which case such action will be taken or not taken as
directed by the Required Lenders or such other group of Lenders).

 

10.6.                     Non-Reliance on Agents and Other Lenders.  Each of the
Lenders, the Issuing Lenders and the Swing Line Lenders expressly acknowledges
that none of the Administrative Agent, the other Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Administrative Agent or the other Agents hereinafter taken, including any
review of the affairs of the Borrower Parties, shall be deemed to constitute any
representation or warranty by the Administrative Agent or the other Agents to
any Lender, any Issuing Lender or any Swing Line Lender.  Each of the Lenders,
the Issuing Lenders and the Swing Line Lenders represents to the Administrative
Agent and the other Agents that it has, independently and without reliance upon
the Administrative Agent, the other Agents or any other Lender, any other
Issuing Lender or any other Swing Line Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower Parties and made its own

 

65

--------------------------------------------------------------------------------


 

decision to make its loans hereunder and enter into this Agreement.  Each
Lender, each Issuing Lender and each Swing Line Lender also represents that it
will, independently and without reliance upon the Administrative Agent, the
other Agents or any other Lender, any other Issuing Lender or any other Swing
Line Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower Parties.  Except for notices, reports and other documents expressly
required to be furnished to the Lenders, the Issuing Lenders and the Swing Line
Lenders by the Administrative Agent hereunder, the Administrative Agent, the
other Agents shall not have any duty or responsibility to provide any Lender,
any Issuing Lender or any Swing Line Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower or MAC which may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

10.7.                     Indemnification; Reimbursement.

 

(1)                                 The Lenders, the Issuing Lenders and the
Swing Line Lenders agree to indemnify the Administrative Agent and the other
Agents in their respective capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Applicable Percentages, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including without limitation at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent or the other Agents in any way relating to or arising out of the Loan
Documents or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by the
Administrative Agent or the other Agents under or in connection with any of the
foregoing; provided that no Lender, nor any Issuing Lender or any Swing Line
Lender, shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s or any other
Agent’s gross negligence or willful misconduct, respectively.  The provisions of
this Section 10.7 shall survive the indefeasible payment of the Obligations, the
Revolving Commitment Termination Date and the termination of this Agreement.

 

(2)                                 If Administrative Agent incurs any
reasonable costs or expenses (including, without limitation, those for legal
services) after the date of this Agreement and with respect to any actual or
proposed Modification or waiver of any term of the Loan Documents or
restructuring or refinancing thereof or with any effort to enforce or protect
Lenders’, Issuing Lenders’ or Swing Line Lenders’ rights or interests with
respect thereto (including any protective advances made in accordance with any
Loan Document), or otherwise with respect to the performance of its role as
Administrative Agent under this Agreement, each in accordance with the terms of
this Agreement, then, if such costs are not reimbursed by or on behalf of
Borrower, Lenders shall reimburse Administrative Agent for their respective
Applicable Percentages of such costs promptly after request therefor.  If
Administrative Agent recovers any amounts for which Administrative Agent has
previously been reimbursed by Lenders hereunder, Administrative Agent shall
promptly distribute to Lenders their respective Applicable Percentages thereof.

 

66

--------------------------------------------------------------------------------


 

10.8.                     Agents in Their Individual Capacity.  The
Administrative Agent, the other Agents and their affiliates may make loans to,
accept deposits from and generally engage in any kind of business with any of
the Borrower Parties or any of their respective Subsidiary Entities and
Affiliates as though the Administrative Agent and the other Agents were not,
respectively, the Administrative Agent, a Co-Syndication Agent or another Agent
hereunder.  With respect to such loans made or renewed by them and any Note
issued to them, the Administrative Agent and the other Agents shall have the
same rights and powers under the Loan Documents as any Lender and may exercise
the same as though it were not the Administrative Agent, a Co-Syndication Agent
or another Agent, respectively, and the terms “Lender” and “Lenders” shall
include the Administrative Agent, each Co-Syndication Agent and each other Agent
in its individual capacity.

 

10.9.                     Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent under the Loan Documents upon thirty
(30) days’ notice to the Lenders.  If the Administrative Agent shall resign,
then the Lenders, the Issuing Lenders and the Swing Line Lenders (other than the
Lender resigning as Administrative Agent) shall (with, so long as there shall
not exist and be continuing an Event of Default, the consent of the Borrower,
such consent not to be unreasonably withheld or delayed) appoint from among the
Lenders a successor agent or, if the Lenders, the Issuing Lenders and the Swing
Line Lenders are unable to agree on the appointment of a successor agent, the
Administrative Agent shall appoint a successor agent for the Lenders, the
Issuing Lenders and the Swing Line Lenders whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any of the Loan Documents or successors thereto.  After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of the Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.

 

10.10.              [Reserved].

 

10.11.              Limitations on Agents’ Liability.  None of the
Co-Syndication Agents, the Documentation Agent, or the Joint Lead Arrangers, in
such capacities, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement.

 

ARTICLE 11.                    Miscellaneous Provisions.

 

11.1.                     No Assignment by the Borrower.  None of the Borrower
Parties may assign its rights or obligations under this Agreement or the other
Loan Documents without the prior written consent of the Administrative Agent and
one hundred percent (100%) of the Lenders, the Issuing Lenders and the Swing
Line Lenders.  Subject to the foregoing, all provisions contained in this
Agreement and the other Loan Documents and in any document or agreement referred
to herein or therein or relating hereto or thereto shall inure to the benefit of
the Administrative Agent, each Issuing Lender, each Swing Line Lender and each
Lender, their respective successors and assigns, and shall be binding upon each
of the Borrower Parties and such Person’s successors and assigns.

 

67

--------------------------------------------------------------------------------


 

11.2.                     Modification.

 

(1)                                 Subject to the additional requirements of
Section 11.2(2) and 11.2(3), neither this Agreement nor any other Loan Document
may be Modified or waived unless such Modification or waiver is in writing and
signed by the Administrative Agent, MAC, the Borrower and the Required Lenders;
provided that Administrative Agent may, with the consent of the Borrower only,
(i) Modify this Agreement or any other Loan Document to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender, any Issuing
Lender or any Swing Line Lender and (ii) Modify this Agreement or any other Loan
Document to permit additional affiliates of the Borrower to guarantee the
Obligations and/or provide collateral therefor; provided further that this
Agreement may be amended by any Joinder Agreements as contemplated by Article 3
hereof.

 

(2)                                 Notwithstanding the foregoing, no such
Modification or waiver shall, without the prior written consent of each Lender
that would be directly and adversely affected thereby:  (i) reduce the principal
of, or rate of interest on, any Loan or any LC Disbursement or fees payable
hereunder (except (x) in connection with the waiver or applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders) and (y) that any amendment or modification
of defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)), (ii) except as expressly contemplated by this Section 11.2 and
Section 11.8 below, modify the Commitment of any Lender over the amount thereof
then in effect or extend the expiration date of any Commitment of any Lender, in
each case, without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Potential Default
or Event of Default shall constitute an increase in any Commitment of any
Lender, (iii) Modify the definition of “Required Lenders” (provided that
additional extensions of credit pursuant hereto may be included in the
determination of “Required Lenders” on substantially the same basis as the
Commitments and the revolving Loans are included on the Closing Date),
(iv) extend or waive any scheduled payment date for any principal, interest or
fees, (v) release MAC from its obligations under the REIT Guaranty or release
the Macerich Partnership from its obligation to repay the Loans and LC
Disbursements hereunder, (vi) Modify this Section 11.2, (vii) Modify any
provision of the Loan Documents which by its terms requires the consent or
approval of all affected Lenders or (viii) Modify any pro rata sharing provision
of any Loan Document; provided that, for the avoidance of doubt, all Lenders
shall be deemed directly and adversely affected thereby with respect to any
amendment described in clauses (iii), (v), (vi) and (viii).

 

(3)                                 No Modification of any provision of the Loan
Documents, or consent to any departure by any Borrower Party therefrom, shall:
(i) Modify any provision of the Loan Documents relating to the Administrative
Agent without the written consent of the Administrative Agent; or (ii) Modify or
waive any provision hereof relating to the Swing Line Sublimit or the Swing Line
Loans without the consent of the Swing Line Lenders; (iii) Modify

 

68

--------------------------------------------------------------------------------


 

any provision hereof relating to the Individual Swing Line Sublimit or the Swing
Line Loans of the applicable Swing Line Lender with respect thereto without the
consent of such Swing Line Lender; (iv) Modify any obligation of Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 1.4 or the limitations on amounts of Letters of Credit of the applicable
Issuing Lenders set forth in Section 1.4(3), in each case, without the written
consent of Administrative Agent and the Issuing Lenders; (v) Modify or waive any
provision hereof relating to the Letter of Credit Commitment of any Issuing
Lender, extend or waive any scheduled payment date for any reimbursement of any
LC Disbursement or any pledge or deposit of Cash Collateral or extend the LC
Commitment Expiry Date of any Issuing Lender, in each case, without the consent
of such Issuing Lender;  provided, no amendment, modification or waiver of any
condition precedent, covenant, Potential Default or Event of Default shall
constitute a modification of the Letter of Credit Commitment of any Issuing
Lender; or (vi) Modify any provision of the Loan Documents relating to any Agent
without the written consent of such Agent.

 

(4)                                 Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, the Borrower may enter into Joinder
Agreements in accordance with Article 3 and such Joinder Agreements shall be
effective to amend the terms of this Agreement and the other applicable Loan
Documents, in each case, without any further action or consent of any other
party to any Loan Document.

 

(5)                                 If any Lender does not consent to a proposed
amendment, waiver, consent or release with respect to this Agreement or any
other Loan Document that requires the consent of each Lender that would be
directly and adversely affected thereby or the consent of all Lenders, as the
case may be, the Borrower may replace such non-consenting Lender in accordance
with Section 2.8(2); provided that (i) such proposed amendment, waiver, consent
or release has otherwise been approved by the Required Lenders and (ii) such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

Further, it is expressly agreed and understood that the failure by the Required
Lenders to elect to accelerate amounts outstanding hereunder and/or to terminate
the Commitments of the Lenders, the Swing Line Lenders and the Issuing Lenders
hereunder shall not constitute a Modification or waiver of any term or provision
of this Agreement.

 

11.3.                     Cumulative Rights; No Waiver.  The rights, powers and
remedies of the Administrative Agent, the Issuing Lenders, the Swing Line
Lenders and the Lenders hereunder and under the other Loan Documents are
cumulative and in addition to all rights, power and remedies provided under any
and all agreements among the Borrower Parties, the Administrative Agent, the
Issuing Lenders, the Swing Line Lenders and the Lenders relating hereto, at law,
in equity or otherwise.  Any delay or failure by Administrative Agent, the
Issuing Lenders, the Swing Line Lenders and the Lenders to exercise any right,
power or remedy shall not constitute a waiver thereof by the Administrative
Agent, the Issuing Lenders, the Swing Line Lenders or the Lenders, and no single
or partial exercise by the Administrative Agent, the Issuing Lenders, the Swing
Line Lenders or the Lenders of any right, power or remedy shall preclude other
or further exercise thereof or any exercise of any other rights, powers or
remedies.

 

69

--------------------------------------------------------------------------------


 

11.4.                     Entire Agreement.  This Agreement, the other Loan
Documents and the schedules, appendices, documents and agreements referred to
herein and therein embody the entire agreement and understanding between the
parties hereto and supersede all prior agreements and understandings relating to
the subject matter hereof and thereof.

 

11.5.                     Survival.  All representations, warranties, covenants
and agreements contained in this Agreement and the other Loan Documents on the
part of the Borrower Parties shall survive the termination of this Agreement and
shall be effective until the Obligations are paid and performed in full or
longer as expressly provided herein.

 

11.6.                     Notices.

 

(1)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (2) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, in each case, addressed to the party at the address set forth
on Schedule 11.6 attached hereto.  Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).  Notices delivered through electronic
communications, to the extent provided in paragraph (2) below, shall be
effective as provided in said paragraph (2).

 

(2)                                 Electronic Communications.  Notices and
other communications to the Lenders, the Issuing Lenders and the Swing Line
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender, any Issuing Lender or any Swing Line Lender
pursuant to Section 1.5 if such Lender, such Issuing Lender or such Swing Line
Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii) of this paragraph, if such notice, email or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

70

--------------------------------------------------------------------------------


 

(3)                                 Change of Address, etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(4)                                 Platform.

 

(A)                               Each Borrower Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Issuing Lenders, the Swing Line Lenders and
the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).

 

(B)                               The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or MAC, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s , any Borrower Party’s or
the Administrative Agent’s transmission of Communications through the Platform. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Borrower Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Administrative Agent, any
Lender, any Swing Line Lender or any Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

 

11.7.                     Governing Law.  This Agreement and the other Loan
Documents shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflict of laws principles thereof that
would result in the application of any law other than the law of the State of
New York.

 

11.8.                     Assignments, Participations, Etc.

 

(1)                                 With the prior written consent of the
Administrative Agent, the Issuing Lenders, the Swing Line Lenders and, but only
if there has not occurred and is continuing an Event of Default or Potential
Default, MAC, in each case such consents not to be unreasonably withheld or
delayed, any Lender may at any time assign and delegate to one or more Eligible
Assignees (provided that (i) no written consent of MAC or the Administrative
Agent shall be required in connection with any assignment and delegation by a
Lender to an Affiliate of such Lender or to another Lender or its Affiliate or
an Approved Fund, (ii) MAC

 

71

--------------------------------------------------------------------------------


 

shall be deemed to have consented to any such assignment and delegation unless
it shall have objected thereto by written notice to the Administrative Agent
within 10 Business Days after having received notice thereof and (iii) MAC’s
refusal to consent to an assignment to an assignee on the basis that MAC would
be obligated to pay to the assignee pursuant to Section 2.7 an amount in excess
of the amount payable to the applicable assignor pursuant to Section 2.7
immediately prior to such assignment is deemed to be reasonable) (each an
“Assignee”) all or any part of such Lender’s rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) and the other Obligations held by such Lender hereunder, in a
minimum amount of $5 million (or (A) if such Assignee is another Lender or an
Affiliate of a Lender, $1 million, or such lesser amount as agreed by the
Administrative Agent; and (B) if such Lender’s Commitment is less than $5
million, one hundred percent (100%) thereof); provided, however, that MAC, the
Borrower, the Issuing Lenders, the Swing Line Lenders and the Administrative
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Borrower,
the Issuing Lenders, the Swing Line Lenders and the Administrative Agent by such
Lender and the Assignee and such assignment shall have been recorded in the
Register in accordance with Section 11.8(1)(B); (ii) such Lender and its
Assignee shall have delivered to the Borrower and the Administrative Agent an
Assignment and Acceptance Agreement; and (iii) the Assignee has paid to the
Administrative Agent a processing fee in the amount of $3,500.

 

(A)                               From and after the date that the
Administrative Agent notifies the assignor Lender and the Borrower that it has
received an executed Assignment and Acceptance Agreement and payment of the
above-referenced processing fee:  (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned to it pursuant to such Assignment and
Acceptance Agreement, shall have the rights and obligations of a Lender under
the Loan Documents, (ii) the assignor Lender shall, to the extent that rights
and obligations hereunder and under the other Loan Documents have been assigned
by it pursuant to such Assignment and Acceptance Agreement, relinquish its
rights and be released from its obligations under the Loan Documents (but shall
be entitled to indemnification as otherwise provided in this Agreement with
respect to any events occurring prior to the assignment) and (iii) this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments resulting therefrom.

 

(B)                               Borrower, Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until receipt by
Administrative Agent of a fully executed Assignment and Acceptance Agreement
effecting the assignment or transfer thereof, together with the required forms
and certificates regarding tax matters and any fees payable in connection with
such assignment, in each case, as provided in Section 11.8(1).  Each assignment
shall be recorded in the Register promptly following receipt by the
Administrative Agent of the fully executed Assignment and Acceptance Agreement
and all other necessary documents and approvals, prompt notice thereof shall be

 

72

--------------------------------------------------------------------------------


 

provided to Borrower and a copy of such Assignment and Acceptance Agreement
shall be maintained, as applicable.  Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
absent manifest error on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

 

(2)                                 Within five Business Days after its receipt
of notice by the Administrative Agent that it has received an executed
Assignment and Acceptance Agreement and payment of the processing fee (which
notice shall also be sent by the Administrative Agent to each Lender), the
Borrower shall, if requested by the Assignee, execute and deliver to the
Administrative Agent, a new Note evidencing such Assignee’s Revolving
Commitment.

 

(3)                                 Any Lender may at any time, without notice
to or the consent of any other Person, sell to one or more commercial banks or
other Persons not Affiliates of the Borrower (a “Participant”) participating
interests in all or any portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitments and the Loans owing to it) (the “Originating Lender”); provided,
however, that (i) the Originating Lender’s obligations under this Agreement
shall remain unchanged, (ii) the Originating Lender shall remain solely
responsible for the performance of such obligations, and (iii) the Borrower, the
Issuing Lenders, the Swing Line Lenders and the Administrative Agent shall
continue to deal solely and directly with the Originating Lender in connection
with the Originating Lender’s rights and obligations under this Agreement and
the other Loan Documents.  In the case of any such participation, the
Participant shall be entitled to the benefit of Sections 2.5, 2.6 and 2.7 (and
subject to the burdens of Sections 2.8 and 11.8 above), and the benefits of
Section 2.10 (subject to the requirements and limitations therein, including the
requirements under Section 2.10(6) (it being understood that the documentation
required under Section 2.10(6) shall be delivered to the participating Lender))
as though it were also a Lender thereunder, and if amounts outstanding under
this Agreement are due and unpaid, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, and Section 11.10 of this Agreement shall apply to
such Participant as if it were a Lender party hereto.

 

(4)                                 Notwithstanding any other provision
contained in this Agreement or any other Loan Document to the contrary, any
Lender may pledge and/or assign all or any portion of its rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
its Commitments and the Loans owing to it) to any Federal Reserve Bank or other
central bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
Operating Circular issued by such Federal Reserve Bank or other central bank,
provided that any payment in respect of such pledged and assigned interests made
by the Borrower to or for the account of the assigning and/or pledging Lender in
accordance with the terms of this Agreement shall satisfy the Borrower’s
obligations hereunder in respect to such assigned interests to the extent of
such payment.  No such pledge or assignment shall release the assigning Lender
from its obligations hereunder.

 

73

--------------------------------------------------------------------------------


 

(5)                                 Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain at one of its offices a register on which it enters the names and
addresses of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document)  except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding  notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(6)                                 No Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (1) of this Section 11.8, (ii) by
way of participation in accordance with the provisions of paragraphs (3) and
(5) of this Section 11.8, or (iii) by way of assignment of a security interest
subject to the restrictions of paragraph (4) of this Section 11.8 (and any other
attempted assignment or transfer by any party hereto shall be null and void).

 

(7)                                 A Participant shall not be entitled to
receive any greater payment under Section 2.7 or 2.10 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with MAC’s prior written consent.

 

11.9.                     Counterparts; Electronic Execution.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

11.10.              Sharing of Payments.  If any Lender, any Issuing Lender or
any Swing Line Lender shall receive and retain any payment, whether by setoff,
application of deposit balance or security,  or otherwise,  in respect of the
Obligations in excess of such Lender’s, such Swing Line Lender’s or such Issuing
Lender’s Applicable Revolving Percentage, then such Lender, such Swing Line
Lender or such Issuing Lender shall purchase from the other Revolving Lenders,
for cash and at face value and without recourse, such participation in the
Obligations held by them as shall be necessary to cause such excess payment to
be shared ratably as aforesaid with each of them; provided, that if such excess
payment or part thereof is thereafter recovered from such purchasing Lender,
Swing Line Lender or Issuing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  Each Lender,
each Swing Line Lender and each Issuing Lender are hereby authorized by the
Borrower Parties to exercise

 

74

--------------------------------------------------------------------------------


 

any and all rights of setoff, counterclaim or bankers’ lien against the full
amount of the Obligations, whether or not held by such Lender, such Swing Line
Lender or such Issuing Lender.  Each of the Lenders, the Swing Line Lenders and
the Issuing Lenders hereby agree to exercise any such rights first against the
Obligations and only then to any other Indebtedness of the Borrower to such
Lender, such Swing Line Lender or such Issuing Lender.

 

11.11.              Confidentiality.  Each Lender, each Swing Line Lender and
each Issuing Lender agrees to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all information provided to
it by any of the Borrower Parties or by the Administrative Agent on the Borrower
Parties’ behalf, in connection with this Agreement or any other Loan Document,
and neither it nor any of its Affiliates shall use any such information for any
purpose or in any manner other than pursuant to the terms contemplated by this
Agreement, except to the extent such information:  (1) was or becomes generally
available to the public other than as a result of a disclosure by any Lender,
any Swing Line Lender or any Issuing Lender or any prospective Lender, or
(2) was or becomes available from a source other than the Borrower Parties not
known to the Lenders, the Swing Line Lenders or the Issuing Lenders to be in
breach of an obligation of confidentiality to the Borrower Parties in the
disclosure of such information.  Nothing contained herein shall restrict any
Lender, any Swing Line Lender or any Issuing Lender from disclosing such
information (i) at the request or pursuant to any requirement of any
Governmental Authority; (ii) pursuant to subpoena or other court process;
(iii) when required to do so in accordance with the provisions of any applicable
Requirement of Law; (iv) to the extent reasonably required in connection with
any litigation or proceeding to which the Administrative Agent, any Swing Line
Lender, any Issuing Lender, any Lender or their respective Affiliates may be
party; (v) to the extent reasonably required in connection with the exercise of
any remedy hereunder or under any other Loan Document; (vi) to such Lender’s,
such Swing Line Lender’s or such Issuing Lender’s Affiliates and to their and
their Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential); (vii) to the
extent such disclosure is otherwise consented to by the Borrower; (viii) to any
rating agency when required by it, provided that, prior to any disclosure, such
rating agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Borrower Parties received by it from
any Agent or any Lender; (ix) to the other parties to this Agreement; (x) to
bank trade publications (in the case of this clause (x), such information
limited to deal terms and other information customarily found in such
publications); and (xi) to any Participant or Assignee and to any prospective
Participant or Assignee or to any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower Parties and their obligations, provided that each
Participant and Assignee,  prospective Participant or Assignee or contractual
counterparty first agrees to be bound by the provisions of this Section 11.11 or
to confidentiality provisions that are at least as restrictive as this
Section 11.11.

 

11.12.              Consent to Jurisdiction.  SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE
OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE

 

75

--------------------------------------------------------------------------------


 

OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH BORROWER PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE BORROWER PARTY AT
ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 11.6; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE BORROWER PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY BORROWER PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY LOAN DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

11.13.              Waiver of Jury Trial.  EACH OF THE BORROWER, MAC, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS, THE SWING LINE LENDERS AND THE
LENDERS EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE 
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH OF THE BORROWER, MAC, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS, THE SWING LINE LENDERS AND THE
LENDERS EACH AGREE  THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, EACH OF SUCH
PARTIES FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. 
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

11.14.              Indemnity.  Whether or not the transactions contemplated
hereby are consummated, each of the Borrower Parties shall, jointly and
severally, indemnify and hold the Administrative Agent, the other Agents, each
Issuing Lender, each Swing Line Lender and each Lender and each of their
respective Related Parties (each, an “Indemnified Person”) harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses and disbursements (including
reasonable attorney’s fees and expenses) of any kind or nature whatsoever which
may at any time (including at any

 

76

--------------------------------------------------------------------------------


 

time following the Revolving Commitment Termination Date and the termination,
resignation or replacement of the Administrative Agent, any Swing Line Lender,
any Issuing Lender or replacement of any Lender) be imposed on, incurred by  or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any insolvency
proceeding or appellate proceeding) related to or arising out of this Agreement
or the Loans or Letters of Credit (including any refusal by an Issuing Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit) or the use of the proceeds thereof, whether or not any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, however, that the Borrower Parties shall
have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities resulting solely from the gross negligence or willful
misconduct of such Indemnified Person as finally determined in a nonappealable
judgment  by a court of competent jurisdiction and provided further, however,
that in no event shall any officer, director, employee, agent, consultant,
investor, manager or other Person (except only the Borrower Parties) have any
indemnification obligation or liability of any kind to any Indemnified Person
under this Section 11.14.  To the extent permitted by applicable law, no
Borrower Party or, subject to the proviso at the end of this sentence, no
Indemnified Person shall assert, and each Borrower Party hereby waives, any
claim against each Indemnified Person, and each Indemnified Person hereby
waives, any claim against each Borrower Party, in each case, in respect of any
Punitive Damages and each Borrower Party and each Indemnified Person hereby
waives, releases and agrees not to sue upon any such claim or any such Punitive
Damages, whether or not accrued and whether or not known or suspected to exist
in its favor; provided, however, that the foregoing is not in any way intended
to affect the rights of the Indemnified Persons with respect to Punitive Damages
awarded to a third party that are otherwise subject to indemnification pursuant
to this Section 11.14.  The agreements in this Section 11.14 shall survive
payment of all other Obligations.  This Section 11.14 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

11.15.              Telephonic Instruction.  Any agreement of the Administrative
Agent, the Issuing Lenders, the Swing Line Lenders and the Lenders herein to
receive certain notices by telephone is solely for the convenience and at the
request of the Borrower.  The Administrative Agent, the Issuing Lenders, the
Swing Line Lenders and the Lenders shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent, the Issuing Lenders, the Swing Line Lenders
and the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Lenders, the Swing Line Lenders or the Lenders in reliance upon such
telephonic notice.  The obligation of the Borrower to repay the Loans and the LC
Disbursements shall not be affected in any way or to any extent by any failure
by the Administrative Agent, the Issuing Lenders, the Swing Line Lenders and the
Lenders to receive written confirmation of any telephonic notice or the receipt
by the Administrative Agent, the Issuing Lenders, the Swing Line Lenders and the
Lenders of a confirmation which is at variance with the terms understood by the
Administrative Agent, the Issuing Lenders, the Swing Line Lenders and the
Lenders to be contained in the telephonic notice.

 

77

--------------------------------------------------------------------------------


 

11.16.              Marshalling; Payments Set Aside.  Neither the Administrative
Agent, any other Agent, any Issuing Lender, any Swing Line Lender nor the
Lenders shall be under any obligation to marshal any assets in favor of any of
the Borrower Parties or any other Person or against or in payment of any or all
of the Obligations.  To the extent that any of the Borrower Parties makes a
payment or payments to the Administrative Agent, the Issuing Lenders, the Swing
Line Lenders or the Lenders, or the Administrative Agent, any other Agent, any
Issuing Lender, any Swing Line Lender or the Lenders exercise their rights of
set-off, and such payment or payments or the proceeds of such set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent in its discretion) to be repaid to a
trustee, receiver or any other party in connection with any insolvency
proceeding, or otherwise, then (1) to the extent of such recovery the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (2) each Lender, each Swing Line Lender and each
Issuing Lender severally agrees to pay to the Administrative Agent upon demand
its ratable share of the total amount so recovered from or repaid by the
Administrative Agent.

 

11.17.              Set-off.  In addition to any rights and remedies of the
Lenders, the Swing Line Lenders and the Issuing Lenders provided by law, if an
Event of Default exists, each Lender, each Swing Line Lender and each Issuing
Lender is authorized at any time and from time to time, without prior notice to
the Borrower Parties, any such notice being waived by the Borrower Parties to
the fullest extent permitted by law, to set off and apply in favor of the
Lenders, Swing Line Lenders, Issuing Lenders and Agents any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing to, such Lender, such Swing Line Lender
or such Issuing Lender  to or for the credit or the account of the Borrower
Parties against any and all Obligations owing, now or hereafter existing,
irrespective of whether or not the Administrative Agent, any other Agent or such
Lender, such Swing Line Lender or such Issuing Lender shall have made  demand
under this Agreement or any  Loan Document and although such Obligations may be
contingent or unmatured.  Each Lender, each Swing Line Lender and each Issuing
Lender agrees promptly to (i) notify the Borrower Parties and the Administrative
Agent after any such set-off and application made by such Lender, such Swing
Line Lender or such Issuing Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application and
(ii) pay such amounts that are set-off to the Administrative Agent for the
ratable benefit of the Lenders, Swing Line Lenders, Issuing Lenders and Agents.

 

11.18.              Severability.  The illegality or unenforceability of any
provision of this Agreement or any other Loan Document or any instrument or
agreement required hereunder or thereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions hereof or thereof.

 

11.19.              No Third Parties Benefited.  This Agreement and the other
Loan Documents are made and entered into for the sole protection and legal
benefit of the Borrower Parties, the Lenders, the Indemnified Persons, the
Issuing Lenders, the Swing Line Lenders and the Agents, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.

 

78

--------------------------------------------------------------------------------


 

11.20.              No Fiduciary Duty.  Each Agent, each Lender, each Issuing
Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”), may have economic interests that conflict with
those of the Borrower Parties, their stockholders and/or their affiliates.  Each
Borrower Party agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender Party, on the one hand, and such Borrower
Party, its stockholders or its affiliates, on the other.  The Borrower Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Borrower Parties, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of any Borrower Party, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise any Borrower Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Borrower Party
except the obligations expressly set forth in the Loan Documents and (y) each
Lender Party is acting solely as principal and not as the agent or fiduciary of
any Borrower Party, its management, stockholders, creditors or any other
Person.  Each Borrower Party acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Borrower Party agrees that
it will not claim that any Lender Party has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Borrower Party,
in connection with such transaction or the process leading thereto.

 

11.21.              PATRIOT Act.  Each Lender, each Swing Line Lender, each
Issuing Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower Party that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Borrower Party, which information includes the name and address
of each Borrower Party and other information that will allow such Lender, such
Swing Line Lender, such Issuing Lender or Administrative Agent, as applicable,
to identify such Borrower Party in accordance with the Patriot Act. 
Additionally, the Patriot Act and federal regulations issued with respect
thereto require all financial institutions to obtain, verify and record certain
information that identifies individuals or business entities which open an
“account” with such financial institution.  Consequently, a Lender, a Swing Line
Lender, an Issuing Lender or Administrative Agent may from time-to-time request,
and the Borrower Parties shall provide to such Lender, such Swing Line Lender,
such Issuing Lender or Administrative Agent, as applicable, such Borrower
Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender, such Swing
Line Lender, such Issuing Lender or Administrative Agent, as applicable, to
comply with federal law.  An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

 

11.22.              Time.  Time is of the essence as to each term or provision
of this Agreement and each of the other Loan Documents.

 

79

--------------------------------------------------------------------------------


 

11.23.              Effectiveness of Agreement.  This Agreement shall become
effective upon satisfaction of all of the conditions set forth in Section 5.1 of
this Agreement.

 

11.24.              Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(1)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(2)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(A)                               a reduction in full or in part or cancellation
of any such liability;

 

(B)                               a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(C)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

ARTICLE 12.                    Definitions.

 

12.1.                     Defined Terms.  For purposes of this Agreement and the
other Loan Documents, the terms set forth below shall have the following
meanings:

 

“Act” shall have the meaning given such term in Section 6.13.

 

“Administrative Agent” shall have the meaning given such term in the
introductory paragraph of this Agreement and shall include any successor to DBNY
as the initial “Administrative Agent” thereunder.

 

“Affiliate” shall mean, as to any Person, any other Person  directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person.  “Control” as used herein means the power to direct  the
management and policies of such Person.  In the case of a Lender which is a fund
that invests in loans, any other fund that invests in loans which is managed by
the same investment advisor as such Lender, or by another Affiliate of such
Lender or such investment advisor, shall be deemed an Affiliate of such Lender.

 

“Agent Parties” shall have the meaning given such term in Section 11.6(4).

 

80

--------------------------------------------------------------------------------


 

“Agents” shall mean the Administrative Agent, the Joint Lead Arrangers, the
Co-Syndication Agents, the Documentation Agent and any other Persons acting in
the capacity of an agent for the Lenders under this Agreement, together with
their permitted successors and assigns.

 

“Aggregate Investment Value” shall mean for each permitted Investment identified
in Section 8.5 (and any related Property referred to in such Section), the
greater of (i) the purchase price of such Investment (and related Property); or
(ii) that portion of the Gross Asset Value represented by the relevant
Investment (and related Property) as calculated in the most recent Measuring
Period; provided, however, that all Real Property Under Construction shall be
valued at the out-of-pocket costs incurred by the applicable Borrower Parties or
their Subsidiary Entities in respect of such Real Property Under Construction.

 

“Anti-Terrorism Laws” shall have the meaning given such term in Section 6.26.

 

“Applicable Base Rate” shall mean, with respect to any Base Rate Loan for the
Interest Period applicable to such Base Rate Loan, the floating rate per annum
equal to the daily average Base Rate in effect during the applicable calculation
period plus the percentage (per annum) set forth below which corresponds to the
applicable ratio of Total Liabilities to Gross Asset Value (expressed as a
percentage) as measured at the end of each Fiscal Quarter:

 

Ratio of Total Liabilities to Gross
Asset Value

 

Base Rate Spread

 

 

 

 

 

Less than 40%

 

0.30

%

 

 

 

 

Greater than or equal to 40% but less than 45%

 

0.325

%

 

 

 

 

Greater than or equal to 45% but less than 50%

 

0.45

%

 

 

 

 

Greater than or equal to 50% but less than 55%

 

0.55

%

 

 

 

 

Greater than or equal to 55% but less than 60%

 

0.65

%

 

 

 

 

Greater than or equal to 60%

 

0.90

%

 

Notwithstanding the foregoing, if the Compliance Certificate is not delivered
pursuant to this Agreement for purposes of calculating the ratio of Total
Liabilities to Gross Asset Value (or if such calculation cannot be made for any
other reason), then the “Base Rate Spread” above shall be 0.90% until such
Compliance Certificate is delivered and the calculations can be made, at which
time the “Base Rate Spread” shall be based on the ratio of Total Liabilities to
Gross Asset Value as set forth above.  The Applicable Base Rate in effect from
the Closing Date until delivery of the Compliance Certificate for the Fiscal
Quarter ending June 30, 2016 to Administrative Agent shall be determined based
upon a ratio of Total Liabilities to Gross Asset Value of greater than or equal
to 40% but less than 45%.  Any change in the Applicable Base

 

81

--------------------------------------------------------------------------------


 

Rate resulting from a change in the ratio of Total Liabilities to Gross Asset
Value shall not take effect until the fifth Business Day after the Compliance
Certificate with respect to a Fiscal Quarter is (or is required to be)
delivered.

 

“Applicable LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the
Interest Period applicable to such LIBO Rate Loan, the per annum rate equal to
the Reserve Adjusted LIBO Rate plus the percentage (per annum) set forth below
which corresponds to the applicable ratio of Total Liabilities to Gross Asset
Value (expressed as a percentage) as measured at the end of each Fiscal Quarter:

 

Ratio of Total Liabilities to Gross
Asset Value

 

LIBO Spread

 

 

 

 

 

Less than 40%

 

1.30

%

 

 

 

 

Greater than or equal to 40% but less than 45%

 

1.325

%

 

 

 

 

Greater than or equal to 45% but less than 50%

 

1.45

%

 

 

 

 

Greater than or equal to 50% but less than 55%

 

1.55

%

 

 

 

 

Greater than or equal to 55% but less than 60%

 

1.65

%

 

 

 

 

Greater than or equal to 60%

 

1.90

%

 

Notwithstanding the foregoing, if the Compliance Certificate is not delivered
pursuant to this Agreement for purposes of calculating the ratio of Total
Liabilities to Gross Asset Value (or if such calculation cannot be made for any
other reason), then the “LIBO Spread” above shall be 1.90% until such Compliance
Certificate is delivered and the calculations can be made, at which time the
“LIBO Spread” shall be based on the ratio of Total Liabilities to Gross Asset
Value as set forth above.  The Applicable LIBO Rate in effect from the Closing
Date until delivery of the Compliance Certificate for the Fiscal Quarter ending
June 30, 2016 to Administrative Agent shall be determined based upon a ratio of
Total Liabilities to Gross Asset Value of greater than or equal to 40% but less
than 45%.  Any change in the Applicable LIBO Rate resulting from a change in the
ratio of Total Liabilities to Gross Asset Value shall not take effect until the
fifth Business Day after the Compliance Certificate with respect to a Fiscal
Quarter is (or is required to be) delivered.

 

“Applicable Percentage” shall mean Applicable Revolving Percentage.

 

“Applicable Revolving Percentage” shall mean, with respect to any Revolving
Lender, (i) prior to the termination of the Revolving Commitments in accordance
with this Agreement, the percentage obtained by dividing (x) the Revolving
Commitment of that Revolving Lender by (y)

 

82

--------------------------------------------------------------------------------


 

the aggregate Revolving Commitments of all Revolving Lenders and (ii) after the
termination of the Revolving Commitments in accordance with this Agreement, the
percentage obtained by dividing (x) the Revolving Credit Exposure of that
Revolving Lender by (y) the aggregate Revolving Credit Exposures of all
Revolving Lenders.

 

“Applicable Swing Line Percentage” shall mean, with respect to any Swing Line
Lender, the percentage obtained by dividing (x) the Swing Line Commitment of
such Swing Line Lender by (y) the aggregate Swing Line Commitments of all Swing
Line Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee” shall have the meaning given such term in Section 11.8.

 

“Assignment and Acceptance Agreement” shall mean an Assignment and Acceptance
Agreement substantially in the form of Exhibit E, with such amendments or
modifications as may be approved by the Administrative Agent.

 

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Commitment Termination Date and
the date of termination of the Revolving Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” shall mean on any day the highest of:  (a) the Prime Rate in effect
on such day, (b) the sum of the Federal Funds Rate in effect on such day plus
one half of one percent (0.50%) and (c) the LIBO Rate calculated for each such
day based on an Interest Period of one month determined two (2) Business Days
prior to such day.  For the avoidance of doubt, if the Base Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

 

“Base Rate Borrowing”, when used in reference to any Borrowing, refers to
whether the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Applicable Base Rate.

 

“Base Rate Loan”, when used in reference to any Loan, refers to whether the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Applicable Base Rate.

 

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of

 

83

--------------------------------------------------------------------------------


 

Directors of the general partner of such person and (iv) in any other case, the
functional equivalent of the foregoing.

 

“Book Value” shall mean the book value of such asset or property, without regard
to any related Indebtedness.

 

“Borrowed Indebtedness”  of any Person means, without duplication, (A) all
obligations for borrowed money of such Person, (B) all liabilities and
obligations, contingent or otherwise, evidenced by a letter of credit or a
reimbursement obligation of such Person with respect to any letter of credit,
(C) all obligations payable in cash (excluding obligations payable in cash or
Capital Stock, at the option of a Borrower Party) for the deferred purchase
price of real property acquired by such Person (excluding obligations arising in
the ordinary course of business but including all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to any real property acquired by such Person), (D) all obligations
for borrowed money secured by any Lien upon or in any real property owned by
such Person whether or not such Person has assumed or become liable for the
payment of such obligations for borrowed money and (E) all obligations of the
type described in any of clauses (A) through (D) above which are guaranteed,
directly or indirectly, or endorsed (otherwise than for collection or deposit in
the ordinary course of business) or discounted with recourse by such Person. 
Borrowed Indebtedness shall not include (i) Indebtedness incurred for the
purpose of acquiring one or more items of personal property, or (ii) guaranties
or indemnities executed by the Borrower Parties in respect of Indebtedness
secured by a Permitted Mortgage to the extent either: (A) such guaranty or
indemnity has been incurred in respect of customary exclusions from the
non-recourse provisions of the applicable Permitted Mortgage (including any
customary exclusion in respect of environmental liabilities); or (B) such
Indebtedness has been incurred for the purpose of financing the construction or
development of Real Property owned by any Subsidiary of the Borrower Parties.

 

“Borrower” shall have the meaning given such term in the preamble to this
Agreement.

 

“Borrower Parties” shall mean, jointly and severally, each of the Borrower and
MAC.

 

“Borrowing” shall mean (a) all Base Rate Loans made, converted or continued on
the same date, or (b) all LIBO Rate Loans of the same Interest Period.  For
purposes hereof, the date of a Borrowing comprising one or more Loans that have
been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loan or Loans.

 

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 1.3.

 

“Broadway Plaza Property” shall mean Real Property and improvements located at
1275 Broadway Plaza, Walnut Creek, CA 94596, commonly referred to as “Broadway
Plaza” and owned by Macerich Northwestern Associates, a California general
partnership.

 

“Bullet Payment” shall mean any payment of the entire unpaid balance of any
Indebtedness at its final maturity other than the final payment with respect to
a loan that is fully amortized over its term.

 

84

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Los Angeles, California or New York, New York are authorized or
obligated to close their regular banking business; provided that the term
“Business Day” as used with respect to the Letter of Credit provisions of this
Agreement (including, without limitation, Section 1.4) shall be defined as
otherwise set forth above but shall not include the reference to “Los Angeles,
California”; provided, further, when the term “Business Day” is used in
connection with a LIBO Rate Loan or LIBO Rate Borrowing (including the
definition of “Interest Period” as it relates to LIBO Rate Loans), the term
“Business Day” shall also exclude any day on which commercial banks in London,
England and Frankfurt, Germany are not open for domestic and international
business.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Capitalized Loan Fees” shall mean, with respect to the Macerich Entities, and
with respect to any period, any upfront, closing or similar fees paid by such
Person in connection with the incurrence or refinancing of Indebtedness during
such period that are capitalized on the balance sheet of such Person.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including, without
limitation, each class or series of common stock and preferred stock of such
Person and (ii) with respect to any Person that is not a corporation, any and
all investment units, partnership, membership or other equity interests of such
Person.

 

“Cash Collateralize” means, to pledge and deposit in the LC Collateral Account,
as collateral for the LC Exposure (and Obligations in respect thereof) or
obligations of Lenders to fund participations in respect thereof, cash or
deposit account balances or, if the Administrative Agent and the applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and such Issuing Lender.  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” shall mean, with respect to any Person:  (a) securities
issued, guaranteed or insured by the United States of America or any of its
agencies with maturities of not more than one year from the date acquired;
(b) certificates of deposit with maturities of not more than one year from the
date acquired by a United States federal or state chartered commercial bank of
recognized standing, which has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short-term commercial
paper rating of at least A-2 or the equivalent by S&P or at least P-2 or
equivalent by Moody’s; (c) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for

 

85

--------------------------------------------------------------------------------


 

securities of the type described in clause (a) above and entered into only with
commercial banks having the qualifications described in clause (b) above;
(d) commercial paper issued by any Person incorporated under the laws of the
United States of America or any State thereof and rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof of Moody’s,
in each case with maturities of not more than one year from the date acquired;
and (e) investments in money market funds registered under the Investment
Company Act of 1940, which have net assets of at least $500,000,000 and at least
85% of whose assets consist of securities and other obligations of the type
described in clauses (a) through (d) above.

 

“CERCLIS” shall have the meaning given such term in Section 6.15.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender, any Swing Line Lender or any
Issuing Lender (or by any lending office of such Lender, such Swing Line Lender
or such Issuing Lender or by such Lender’s, such Swing Line Lender’s or such
Issuing Lender’s holding company, if any) with any guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that (i) no Change in Law
shall be deemed to have occurred with respect to any Assignee or Participant
until after the date on which such Assignee or Participant acquired its interest
as an Assignee or Participant under this Agreement and (ii) clause (i) of this
proviso shall not apply to any Change in Law with respect to (x) any Assignee to
the extent such Change in Law was applicable to the assignor Lender on the
effective date of the Assignment and Acceptance Agreement pursuant to which such
assignee became a Lender or (y) any Participant to the extent such Change in Law
was applicable to the Originating Lender on the effective date of the agreement
pursuant to which such Participant became a Participant; provided, further,
however that notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith, and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case in respect of this clause (ii) pursuant to
Basel III, shall, in each case, be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

 

“Change of Control” shall mean the occurrence of any of the following:  (i) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any “person” or “group” (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof) of Capital Stock representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of MAC or (ii) during any period of 12 consecutive months,
individuals who at the beginning of such period constituted the Board of
Directors of MAC (together with any new or replacement directors whose election
by the Board of Directors, or whose nomination for election, was approved by a
vote of at least a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for reelection was previously so approved) cease for any reason to constitute a
majority of the directors then in office, unless otherwise approved in advance
in writing by the Required Lenders.

 

86

--------------------------------------------------------------------------------


 

“Closing Certificate” shall mean a certificate substantially in the form of
Exhibit F.

 

“Closing Date” shall mean the date as of which all conditions set forth in
Section 5.1 shall have been satisfied or waived.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, as from time to time in effect.

 

“Commencement of Construction” shall mean with respect to any Real Property, the
commencement of material on-site work (including grading) or the commencement of
a work of improvement of such property.

 

“Commitment” shall mean Revolving Commitment.

 

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit G.

 

“Communications” shall have the meaning given such term in Section 11.6(4).

 

“Construction-in-Process” means, with respect to any Real Property Under
Construction, the aggregate amount of expenditures classified as
“construction-in-process” on the balance sheet of the Consolidated Entities,
with respect thereto.

 

“Consolidated Entities” means, collectively, (i) the Borrower Parties,
(ii) MAC’s Subsidiaries and (iii) any other Person the accounts of which are
consolidated with those of MAC in the consolidated financial statements of MAC
in accordance with GAAP.

 

“Contact Office” shall mean (i) in the case of the Administrative Agent, the
office of the Administrative Agent identified on Schedule 11.6 attached hereto,
or such other offices in New York, New York as the Administrative Agent may
notify the Borrower, the Lenders and the Issuing Lenders from time to time in
writing and (ii) in the case of a Swing Line Lender, such  offices of such Swing
Line Lender as it may notify the Borrower and the Lenders from time to time in
writing.

 

“Contingent Obligation” as to any Person shall mean, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements in
accordance with GAAP, guaranteeing partially or in whole any non-recourse
Indebtedness, lease, dividend or other obligation, exclusive of contractual
indemnities (including, without limitation, any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets), of
such Person or of any other Person.  The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the sum of all
payments required to be made thereunder (which in the case of an operating
income guaranty shall be deemed to be equal to the debt service for the note
secured thereby), calculated at the interest rate applicable to such
Indebtedness, through (1) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (2) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (b) with respect to all

 

87

--------------------------------------------------------------------------------


 

guarantees not covered by the preceding clause (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the applicable Person required to be
delivered pursuant hereto.  Notwithstanding anything contained herein to the
contrary, guarantees of completion and non-recourse carve outs in secured loans
shall not be deemed to be Contingent Obligations unless and until a claim for
payment has been made thereunder, at which time any such guaranty of completion
shall be deemed to be a Contingent Obligation in an amount equal to any such
claim.  Subject to the preceding sentence, (i) in the case of a joint and
several guaranty given by such Person and another Person (but only to the extent
such guaranty is recourse, directly or indirectly to the applicable Borrower
Party or their respective Subsidiaries), the amount of the guaranty shall be
deemed to be 100% thereof unless and only to the extent that (X) such other
Person has delivered a letter of credit, cash or Cash Equivalents to secure all
or any part of such Person’s guaranteed obligations or (Y) such other Person
holds an Investment Grade Credit Rating from either Moody’s or S&P, and (ii) in
the case of a guaranty (whether or not joint and several) of an obligation
otherwise constituting Indebtedness of such Person, the amount of such guaranty
shall be deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person.  Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall not be deemed to include
guarantees of loan commitments or of construction loans to the extent the same
have not been drawn and shall not be deemed to include a Co-Obligor’s Allocated
Portion of any of the following: (i) the existing guaranties of Indebtedness
secured by the Market at Estrella Falls Project, (ii) any guaranties by a
Borrower Party of Tysons Corner Indebtedness so long as the Alaska Permanent
Fund Corporation is an Unaffiliated Partner jointly and severally liable
(whether pursuant to a guaranty, an indemnification, or otherwise), (iii) any
guaranties by a Borrower Party of Fashion Outlets of Philadelphia Indebtedness
so long as Pennsylvania REIT is an Unaffiliated Partner jointly and severally
liable and (iv) any other guaranties by a Borrower Party of Indebtedness of a
Consolidated Entity that is not Wholly-Owned or of a Joint Venture, in each
case, secured by Real Property in an aggregate principal amount (with respect to
such other guaranties) not to exceed $100,000,000. In addition, and
notwithstanding anything to the contrary in this definition, with respect to the
Broadway Plaza Partnership, so long as Northwestern Mutual Life Insurance
Company (or its Controlled Affiliate) is a co-general partner of Macerich
Northwestern Associates, a California general partnership (“MNA”) and MNA owns
the Broadway Plaza Property, only the Borrower Parties’ pro rata share of all
Indebtedness and other liabilities of MNA shall be included as a Contingent
Obligation hereunder and counted in the calculation of Total Liabilities
pursuant to subsection (ii) of the definition of “Total Liabilities”.

 

“Contractual Obligation” as to any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Co-Obligor’s Allocated Portion” means, in the event a Borrower Party and an
Unaffiliated Partner have guarantied or are otherwise obligated to pay, on a
joint and several basis (whether pursuant to a guaranty, an indemnification, or
otherwise), certain Indebtedness of a Consolidated Entity that is not
Wholly-Owned or of a Joint Venture, and such Unaffiliated Partner is obligated
under the applicable Organizational Documents of such Person or under

 

88

--------------------------------------------------------------------------------


 

other contractual arrangements to contribute to such Borrower Party, reimburse
such Borrower Party or otherwise pay such Unaffiliated Partner’s pro rata share
of such Indebtedness, the amount of such Unaffiliated Partner’s pro rata share
of such Indebtedness, measured as a percentage of the total outstanding Capital
Stock held by such Person in the applicable Consolidated Entity or Joint
Venture.

 

“Co-Syndication Agents” shall mean JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, Goldman Sachs Bank USA and U.S. Bank National Association,
in their respective capacities as co-syndication agents for the credit facility
evidenced by this Agreement, together with their respective permitted successors
and assigns.

 

“Credit Exposure” shall mean, with respect to any Lender at any time, such
Lender’s Revolving Credit Exposure.

 

“DBNY” shall have the meaning given such term in the preamble to this Agreement.

 

“Defaulting Lender” means, subject to Section 1.12(2), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within two Business Days of the date when due, (b) has notified the Borrower,
the Administrative Agent, any Swing Line Lender or any Issuing Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code of the United States of America, any  other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-in Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest

 

89

--------------------------------------------------------------------------------


 

does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 1.12(2)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, each Swing
Line Lender and each Lender.

 

“De Minimis Subsidiary” shall mean any Subsidiary or Subsidiaries which in the
aggregate represents less than one and one-half percent of Gross Asset Value of
the Consolidated Entities.

 

“Depreciation and Amortization Expense” shall mean (without duplication), for
any period, the sum for such period of (i) total depreciation and amortization
expense, whether paid or accrued, of the Consolidated Entities, plus (ii) any
Consolidated Entity’s pro rata share of depreciation and amortization expenses
of Joint Ventures. For purposes of this definition, MAC’s pro rata share of
depreciation and amortization expense of any Joint Venture shall be deemed equal
to the product of (i) the depreciation and amortization expense of such Joint
Venture, multiplied by (ii) the percentage of the total outstanding Capital
Stock of such Person held by any Consolidated Entity, expressed as a decimal.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” shall mean the sale, conveyance, pledge, hypothecation,
encumbrance, creation of a security interest with respect to, or other transfer,
whether voluntary or involuntary, direct or indirect, of any legal or beneficial
interest in a Property, including any sale, conveyance, pledge, hypothecation,
encumbrance, creation of a security interest with respect to, or other transfer,
at any tier, of any ownership interest in any Macerich Entity; provided,
however, that Disposition shall not include any Permitted Encumbrances or any
Distributions to another Macerich Entity; provided further that such exclusion
of Permitted Encumbrances shall not apply to the Dispositions described in
Sections 8.3 and 8.4(1).  “Disposition” shall not include the sale of any
ancillary building pad site within a Project provided that the consideration
received for such transaction does not exceed $1,000,000 for any Project and
$5,000,000 in the aggregate for all Projects and shall not include any ground
lease.

 

“Disqualified Capital Stock” shall mean with respect to any Person any Capital
Stock of such Person (other than preferred stock of MAC issued and outstanding
on the Closing Date) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or otherwise
(including upon the occurrence of any event), is required to be redeemed or is
redeemable for cash at the option of the holder thereof, in whole or in part
(including by operation of a sinking fund), or is exchangeable for Indebtedness
(other than at the option of such Person), in whole or in part, at any time.

 

“Distribution” shall mean with respect to MAC or the Borrower: (i) any
distribution of cash or Cash Equivalent, directly or indirectly, to the partners
or holders of Capital Stock of such

 

90

--------------------------------------------------------------------------------


 

Persons, or any other distribution on or in respect of any partnership, company
or equity interests of such Persons; and (ii) the declaration or payment of any
dividend on or in respect of any shares of any class of Capital Stock of such
Persons, other than: (1) dividends payable solely in shares of common stock by
MAC; or (2) the purchase, redemption, exchange, or other retirement of any
shares of any class of Capital Stock of such Persons, directly or indirectly
through a Subsidiary of MAC or otherwise, to the extent such purchase,
redemption, exchange, or other retirement occurs in exchange for the issuance of
Capital Stock of MAC or the Borrower.

 

“Documentation Agent” shall mean PNC Bank, National Association, in its capacity
as the documentation agent for the credit facility evidenced by this Agreement,
together with its permitted successors and assigns.

 

“Dollar” shall mean lawful currency of the United States of America.

 

“EBITDA” shall mean, for the twelve months then most recently ended, solely with
respect to the Consolidated Entities, Net Income, plus (without duplication)
(A) Interest Expense, (B) Tax Expense, (C) Depreciation and Amortization Expense
and (D) noncash compensation charges, including any such charges arising from
stock options, restricted stock grants and other equity incentive programs, in
each case for such period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean any Person other than a natural Person that is:

 

(a)           a commercial bank organized under the laws of the United States,
or any state thereof, and having a combined capital and surplus of at least
$100,000,000;

 

(b)           a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(the “OECD”), or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000 (provided that such bank
is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD);

 

(c)           a Person that is engaged in the business of commercial banking and
that is:  (1) an Affiliate of a Lender, an Issuing Lender or a Swing Line
Lender, (2) an Affiliate of a Person of which a Lender, a Swing Line Lender or
an Issuing Lender is an Affiliate, or (3) a Person of which a Lender, a Swing
Line Lender or an Issuing Lender is a Subsidiary;

 

91

--------------------------------------------------------------------------------


 

(d)           an insurance company, mutual fund or other financial institution
organized under the laws of the United States, any state thereof, any other
country which is a member of the OECD or a political subdivision of any such
country which invests in bank loans and has a net worth of $500,000,000; or

 

(e)           a Fund (other than a mutual fund) which invests in bank loans and
whose assets exceed $100,000,000;

 

provided, however, that (i) no Person shall be an “Eligible Assignee” unless at
the time of the proposed assignment to such Person:  (x) in the case of an
assignment of Revolving Commitments and Revolving Loans, such Person is able to
make its Applicable Revolving Percentage of the Revolving Commitments in U.S.
dollars, and (y) such Person is exempt from withholding of tax on interest and
is able to deliver the documents related thereto pursuant to Section 2.10(5),
(ii) no Borrower Party nor any Affiliate of any Borrower Party shall be an
“Eligible Assignee” and (iii) no Defaulting Lender shall be an “Eligible
Assignee” so long as such Lender remains a Defaulting Lender.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
Modified, and the rules and regulations promulgated thereunder as from time to
time in effect.

 

“ERISA Affiliate” shall mean any entity, trade or business (whether or not
incorporated) that, together with any Consolidated Entity, would be deemed a
“single employer” within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Consolidated Entity or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a “substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations which is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal (within the
meanings of Sections 4203 and 4205 of ERISA) by any Consolidated Entity or any
ERISA Affiliate from a Multiemployer Plan or receipt by any Consolidated Entity
or any ERISA Affiliate of notice from any Multiemployer Plan that it is in
“reorganization” (within the meaning of Section 4241 of ERISA), “insolvency”
(within the meaning of Section 4245 of ERISA), or “endangered or critical
status” (within the meaning of Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, the treatment of a plan amendment as a termination under
Section 4041 or 4041A of ERISA or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) a failure by any
Consolidated Entity or any ERISA Affiliate to meet the funding requirements of
Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA with respect
to any Pension Plan, whether or not waived, or the failure to make by its due
date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA with respect to any Pension Plan or the failure to make
any required contribution to a Multiemployer Plan; (f) an event or condition
which could reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the

 

92

--------------------------------------------------------------------------------


 

appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any
Consolidated Entity or any ERISA Affiliate; or (h) the filing of an application
for a waiver of the minimum funding standard pursuant to Section 412(c) of the
Code or Section 303(c) of ERISA with respect to any Pension Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Business Day” shall mean a Business Day on which commercial banks in
London, England and Frankfurt, Germany are open for domestic and international
business.

 

“Event of Default” shall have the meaning given such term in Article 9.

 

“Excluded Taxes” shall mean, with respect to any recipient of any payment on
account of any obligation of any Borrower Party hereunder or under any other
Loan Document, any of the following Taxes imposed on or with respect to such
recipient or required to be withheld or deducted from a payment to such
recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal 
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment requested by the
Borrower under Section 2.8(2)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.10, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such recipient’s failure
to comply with Section 2.10(6) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Executive Order” shall have the meaning given such term in Section 6.26.

 

“Existing Credit Agreement” shall mean that certain $1,500,000,000 Revolving
Loan Facility and $125,000,000 Term Loan Facility Amended and Restated Credit
Agreement, dated as of August 6, 2013, as Modified prior to the Closing Date, by
and among the Borrower, MAC, the lenders from time to time party thereto (the
“Existing Lenders”), Deutsche Bank Trust Company Americas, as administrative
agent and the other agents named therein.

 

“Existing Lenders” shall have the meaning given such term in the definition of
Existing Credit Agreement.

 

“Existing Letters of Credit” shall mean those letters of credit issued under the
Existing Credit Agreement which remain outstanding as of the Closing Date that
are listed on Schedule 1.4.

 

“Existing Principal Obligations” shall have the meaning given such term in
Section

 

93

--------------------------------------------------------------------------------


 

1.2(2).

 

“Extended Revolving Commitment Termination Date” shall have the meaning given
such term in Section 1.7(5).

 

“Facility Increase” shall have the meaning given such term in Section 3.1.

 

“Facility Increase Arrangers” shall have the meaning given such term in
Section 3.2.

 

“Facing Fee” shall have the meaning given such term in Section 2.11(2)(B).

 

“Fashion Outlets of Philadelphia Indebtedness” means the Borrowed Indebtedness
secured by a Lien on any portion of Fashion Outlets of Philadelphia.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean for any day, an interest rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 1:00 p.m. (New York time) on such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

“Fee Letter” shall mean that certain Fee Letter dated as of the Closing Date
entered into by the Borrower, the Administrative Agent, the Joint Lead
Arrangers, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association.

 

“FFO” shall mean net income (loss) (computed in accordance with GAAP) excluding
gains (or losses) from debt restructurings and sales of property, plus real
estate related depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures, as set forth in more detail
under the definitions and interpretations thereof promulgated by the National
Association of Real Estate Investment Trusts or its successor as of the Closing
Date, but in any case excluding any write down due to impairment of assets.

 

“Fiscal Quarter” or “fiscal quarter” means any three-month period ending on
March 31, June 30, September 30 or December 31 of any Fiscal Year.

 

“Fiscal Year” or “fiscal year” shall mean the 12-month period ending on
December 31 in each year or such other period as MAC may designate and the
Administrative Agent may approve in writing.

 

“Fixed Charge Coverage Ratio” shall mean, at any time, the ratio of (i) EBITDA
for the twelve months then most recently ended (except that, with respect to any
Project that has not

 

94

--------------------------------------------------------------------------------


 

achieved Stabilization, EBITDA for such Project shall be calculated for the most
recent fiscal quarter and annualized), to (ii) Fixed Charges for such period
(except that, with respect to any Project that has not achieved Stabilization,
Fixed Charges for such Project shall be calculated for the most recent fiscal
quarter and annualized).

 

“Fixed Charges” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum of the amounts for such period of (i) scheduled
payments of principal of Indebtedness of the Consolidated Entities (other than
any Bullet Payment), (ii) the Consolidated Entities’ pro rata share of scheduled
payments of principal of Indebtedness of Joint Ventures (other than any Bullet
Payment) that does not otherwise constitute Indebtedness of and is not otherwise
recourse to the Consolidated Entities or their assets, (iii) Interest Expense,
(iv) payments of dividends in respect of Disqualified Capital Stock, and (v) to
the extent not otherwise included in Interest Expense, dividends and other
distributions paid during such period by the Borrower or MAC with respect to
preferred stock or preferred operating units (excluding distributions on
convertible preferred units of MACWH in accordance with the MACWH Partnership
Agreement).  For purposes of clauses (ii) and (v), the Consolidated Entities’
pro rata share of payments by any Joint Venture shall be deemed equal to the
product of (a) the payments made by such Joint Venture, multiplied by (b) the
percentage of the total outstanding Capital Stock of such Person held by any
Consolidated Entity, expressed as a decimal.

 

“Foreign Lender” shall mean any Lender, any Issuing Lender or any Swing Line
Lender that is organized under the laws of a jurisdiction other than that in
which the Borrower is located.  For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

 

“Fronting Exposure” shall means, at any time there is a Defaulting Lender,
(a) with respect to each Issuing Lender, such Defaulting Lender’s LC Exposure
other than LC Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to each
Swing Line Lender, such Defaulting Lender’s Applicable Revolving Percentage of
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Revolving Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time; provided that for purposes of
calculating the covenants set forth in Section 8.11, GAAP shall mean generally
accepted accounting principles in the United States of America in effect as of
the Closing Date.

 

“Good Faith Contest” means the contest of an item if (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted,
(2) adequate reserves are established if required by, and in accordance with,
GAAP with respect to the contested item, (3) during the period of such contest,
the enforcement of any contested item is effectively stayed and

 

95

--------------------------------------------------------------------------------


 

(4) the failure to pay or comply with the contested item during the period of
the contest is not likely to result in a Material Adverse Effect.

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank (or similar monetary or regulatory authority) or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Gross Asset Value” shall mean, at any time, solely with respect to the
Consolidated Entities, the sum of (without duplication):

 

(i) for Retail/Other Properties that are Wholly-Owned the sum of, for each such
property, (a) such property’s Property NOI for the Measuring Period (calculated
in a manner such that any portion of Property NOI (excluding percentage rent,
but not excluding percentage rent in lieu of base rent) directly related to
newly signed leases of newly built expansion space or reconfigured anchor space
may be annualized until such time as such space has been open to the public and
operating in the ordinary course of business for four (4) fiscal quarters),
divided by (b) six percent (6.0%) (expressed as a decimal); plus

 

(ii) for Retail/Other Properties that are not Wholly-Owned, the sum of, for each
such property, (a) the Gross Asset Value of each such Retail/Other Property at
such time, as calculated pursuant to the foregoing clause (i), multiplied by
(b) the percentage of the total outstanding Capital Stock held by Consolidated
Entities in the owner of the subject Retail/Other Property, expressed as a
decimal; provided, notwithstanding anything to the contrary in this definition,
in the event and so long as 100% of the Indebtedness and other liabilities of
the owner of the Broadway Plaza Property reflected in the financial statements
of such owner or disclosed in the notes thereto (to the extent the same would
constitute a Contingent Obligation) is counted in the calculation of Total
Liabilities pursuant to subsection (ii) of the definition of “Total
Liabilities”, the Broadway Plaza Property, and the cash and Cash Equivalents and
“Other GAV Assets” (as defined below) with respect thereto, shall be deemed to
be Wholly-Owned and the Gross Asset Value with respect to the Broadway Plaza
Property shall be calculated in accordance with clause (i) of this definition;
plus

 

(iii) all cash and Cash Equivalents (other than, in either case, Restricted
Cash) held by the Consolidated Entities at such time, and, in the case of cash
and Cash Equivalents held by any Consolidated Entity the Capital Stock of which
is not Wholly-Owned, multiplied by a percentage (expressed as a decimal) equal
to the percentage of the total outstanding Capital Stock of such Consolidated
Entity that is held by the Consolidated Entities; plus

 

(iv) all Mortgage Loans acquired for the purpose of acquiring the underlying
real property (as demonstrated by Borrower and confirmed in good faith by
Administrative Agent), valued by the Book Value of each such Mortgage Loan when
measured; provided, however, that the aggregate value of such Mortgage Loans,
for purposes of calculating Gross Asset Value, shall not exceed ten percent
(10.0%) of the aggregate Gross Asset Value of all assets of the Consolidated
Entities; plus

 

96

--------------------------------------------------------------------------------


 

(v)(a) 100% of the Book Value of Construction-in-Process with respect to
Retail/Other Properties Under Construction that are Wholly-Owned and (b) the
product of (1) 100% of the Book Value of Construction-in-Process with respect to
Retail/Other Properties Under Construction that are not Wholly-Owned multiplied
by (2) a percentage (expressed as a decimal) equal to the percentage of the
total outstanding Capital Stock of the Consolidated Entity holding title to such
Retail/Other Properties Under Construction that is held by the Consolidated
Entities; provided that, for the avoidance of doubt, whenever a Retail/Other
Property has achieved Stabilization, the Gross Asset Value shall be as
determined pursuant to clauses (i) or (ii) of this definition; provided further
that the aggregate value of such Construction-in-Process with respect to
Retail/Other Properties Under Construction, for purposes of calculating Gross
Asset Value, shall not exceed fifteen percent (15.0%) of the aggregate Gross
Asset Value of all assets of the Consolidated Entities; plus

 

(vi) to the extent not otherwise included in the foregoing clauses, (a) the Book
Value of tenant receivables, deferred charges and other assets with respect to
Real Properties that are Wholly-Owned, and (b) the product of (1) the Book Value
of tenant receivables, deferred charges and other assets with respect to Real
Properties that are not Wholly-Owned multiplied by (2) a percentage (expressed
as a decimal) equal to the percentage of the total outstanding Capital Stock of
the Consolidated Entity holding title to such Real Property that is held by a
Consolidated Entity (collectively, “Other GAV Assets”); provided that (x) the
aggregate value of Capital Stock of Management Companies (to the extent
constituting Other GAV Assets), for purposes of calculating Gross Asset Value,
shall not exceed five percent (5.0%) of the aggregate Gross Asset Value of all
the assets of the Consolidated Entities and (y) the aggregate value of Other GAV
Assets pursuant to the foregoing clauses (a) and (b), collectively, for purposes
of calculating Gross Asset Value, shall not exceed six percent (6.0%) of the
aggregate Gross Asset Value of all the assets of the Consolidated Entities; plus

 

(vii) to the extent not otherwise included in the foregoing clauses, the Book
Value of (x) land; provided that the aggregate value of land for purposes of
calculating Gross Asset Value, shall not exceed five percent (5.0%) of the
aggregate Gross Asset Value of all assets of the Consolidated Entities and
(y) other Real Properties not constituting Retail/Other Properties; plus

 

(viii) the Book Value of Transitional Properties until Transitional
Stabilization; provided, however, that (x) if a Transitional Property achieves
Transitional Stabilization such Real Property shall be valued as otherwise
provided in clauses (i) or (ii) of this definition and (y) the aggregate value
of Transitional Properties for purposes of this clause (viii) shall not exceed
seven and one-half percent (7.5%) of the aggregate Gross Asset Value of all
assets of the Consolidated Entities.

 

Provided further, however, that (A)(x) the determination of Gross Asset Value
for any period shall not include any Retail/Other Property (or any Property NOI
relating to any Retail/Other Property) that has been sold or otherwise disposed
of or is the subject of a Specified Change of Control Event at any time prior to
or during such period; and (y) any Retail/Other Property (whether acquired
before or after the Closing Date) shall be valued at Book Value for 24 months
after acquisition thereof and thereafter as otherwise provided in clauses (i) or
(ii) of this definition); (B) upon the sale, conveyance, or transfer of all of a
Real Property to a Person other

 

97

--------------------------------------------------------------------------------


 

than a Macerich Entity, the Gross Asset Value with respect to such Real Property
shall no longer be considered; and (C) the determination of the Property NOI for
any Retail/Other Property Under Construction which is no longer classified as
“construction-in-process” under GAAP shall be calculated using an adjusted
Measuring Period determined by annualizing the most recent fiscal quarter until
such Retail/Other Property Under Construction has achieved Stabilization.

 

“Gross Leasable Area” shall mean the total leasable square footage of buildings
situated on Real Properties, excluding the square footage of any department
stores.

 

“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous wastes, toxic substances or related materials,
including, without limitation, any substances defined as or included in the
definitions of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” or “toxic substances” under any applicable federal, state, or local
laws or regulations.

 

“Hazardous Materials Claims” shall mean any enforcement, cleanup, removal or
other governmental or regulatory action or order with respect to the Property,
pursuant to any Hazardous Materials Laws, and/or any claim asserted in writing
by any third party relating to damage, contribution, cost recovery compensation,
loss or injury resulting from any Hazardous Materials.

 

“Hazardous Materials Laws” shall mean any applicable federal, state or local
laws, ordinances or regulations relating to Hazardous Materials.

 

“Hedging Obligations” of a Person means any and all obligations of such Person
or any of its Subsidiaries, whether absolute or contingent and howsoever and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing.

 

“Increased Amount Date” shall have the meaning given such term in Section 3.1.

 

“Indebtedness” of any Person shall mean without duplication, (a) all liabilities
and obligations of such Person, whether consolidated or representing the
proportionate interest in any other Person, (i) in respect of borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof, and including construction loans),
(ii) evidenced by bonds, notes, debentures or similar instruments,
(iii) representing the balance deferred and unpaid of the purchase price of any
property or services, except those incurred in the ordinary course of its
business that would constitute a trade payable to trade creditors (but
specifically excluding from such exception the deferred purchase price of real
property), (iv) evidenced by bankers’ acceptances, (v) consisting of
obligations, whether or not assumed,

 

98

--------------------------------------------------------------------------------


 

secured by Liens or payable out of the proceeds or production from property now
or hereafter owned or acquired by such Person (in an amount equal to the lesser
of the obligation so secured and the fair market value of such property),
(vi) consisting of Capitalized Lease Obligations (including any Capitalized
Leases entered into as a part of a sale/leaseback transaction), (vii) consisting
of liabilities and obligations under any receivable sales transactions,
(viii) consisting of a letter of credit or a reimbursement obligation of such
Person with respect to any letter of credit, or (ix) consisting of Net Hedging
Obligations, (b) all Contingent Obligations and liabilities and obligations of
others of the kind described in the preceding clause (a) that such Person has
guaranteed or that is otherwise its legal liability and all obligations to
purchase, redeem or acquire for cash or non-cash consideration any Capital Stock
or other equity interests and (c) obligations of such Person to purchase for
cash or non-cash consideration Securities or other property arising out of or in
connection with the sale of the same or substantially similar securities or
property.  For the avoidance of doubt, Indebtedness of any water, sewer, or
other improvement district that is payable from assessments or taxes on property
located within such district shall not be deemed to be Indebtedness of any
Person owning property located within such district; provided that such Person
has not otherwise obligated itself in respect of the repayment of such
Indebtedness.

 

“Indemnified Liabilities” shall have the meaning given such term in
Section 11.14.

 

“Indemnified Person” shall have the meaning given such term in Section 11.14.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Individual Swing Line Sublimit” shall have the meaning given such term in
Section 1.13(1).

 

“Initial Financial Statements” shall have the meaning given such term in
Section 6.1.

 

“Initial Revolving Commitment Termination Date” shall mean July 6, 2020.

 

“Interest Expense” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum (without duplication) for such period of: 
(i) total interest expense, whether paid or accrued, of the Consolidated
Entities, including fees payable in connection with this Agreement, charges in
respect of letters of credit and the portion of any Capitalized Lease
Obligations allocable to interest expense, including the Consolidated Entities’
share of interest expenses in Joint Ventures but excluding amortization or
write-off of debt discount and expense (except as provided in clause
(ii) below), (ii) amortization of costs related to interest rate protection
contracts and rate buydowns (other than the costs associated with the interest
rate buydowns completed in connection with the initial public offering of MAC),
(iii) capitalized interest, provided that capitalized interest may be excluded
from this clause (iii) to the extent (A) such interest is paid or reserved out
of any interest reserve established under a loan facility; or (B) consists of
interest imputed under GAAP in respect of ongoing construction activities, but
only to the extent such interest has not actually been paid, and the amount
thereof does not exceed $40,000,000, (iv) for purposes of determining Interest
Expense as used in the Fixed

 

99

--------------------------------------------------------------------------------


 

Charge Coverage Ratio (both numerator and denominator) only, amortization of
Capitalized Loan Fees, (v) to the extent not included in clauses (i), (ii),
(iii) and (iv), any Consolidated Entities’ pro rata share of interest expense
and other amounts of the type referred to in such clauses of the Joint Ventures,
and (vi) interest incurred on any liability or obligation that constitutes a
Contingent Obligation of any Consolidated Entity; provided that during any
period that a Retail/Other Property is subject to a Specified Change of Control
Event and thereby excluded from the calculation of Gross Asset Value, the
accrued and unpaid interest with respect to Indebtedness incurred in respect of
such Retail/Other Property shall also be excluded from Interest Expense.  For
purposes of clause (v), any Consolidated Entities’ pro rata share of interest
expense or other amount of any Joint Venture shall be deemed equal to the
product of (a) the interest expense or other relevant amount of such Joint
Venture, multiplied by (b) the percentage of the total outstanding Capital Stock
of such Person held by any Consolidated Entity, expressed as a decimal.

 

“Interest Period” shall mean:

 

(a)  for any Base Rate Borrowing, the period commencing on the date of such
borrowing and ending on the last day of the calendar month in which made;
provided, that if any Base Rate Borrowing is converted to a LIBO Rate Borrowing,
the applicable Base Rate Interest Period shall end on such date; and

 

(b)  for any LIBO Rate Loan, the period commencing on the date of such Loan and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or if all applicable Lenders agree, twelve months)
thereafter, as specified in the applicable Borrowing Request or Rate Request;

 

provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a LIBO Rate Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a LIBO Rate Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Loan initially shall be the date on which
such Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan.

 

“Investment” shall mean, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of a
Property or the assets of a business conducted by another Person, and (iii) any
loan (other than loans to employees), advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
accounts receivable, advances to employees and similar items made or incurred in
the ordinary course of business) or capital contribution by that Person to any
other Person, including, without limitation, all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business.  “Investment” shall not include (a) any promissory notes or
other consideration paid to it or by a tenant in connection with Project leasing
activities or (b) any

 

100

--------------------------------------------------------------------------------


 

purchase or other acquisition of Securities of, or a loan, advance or capital
contribution to, MAC or any Subsidiary of MAC by MAC or any other Subsidiary of
MAC.  The amount of any Investment shall be the original cost of such
Investment, plus the cost of all additions thereto less the amount of any return
of capital or principal to the extent such return is in cash with respect to
such Investment without any adjustments for increases or decreases in value or
write-ups, write-downs or write-offs with respect to such Investment. 
Notwithstanding the foregoing, Investments shall not include any promissory
notes received by a Person in connection with a Disposition.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Lender” shall mean (i) DBNY, JPMorgan Chase Bank, N.A., Wells Fargo
Bank, National Association, Goldman Sachs Bank USA and U.S. Bank National
Association, each in its capacity as an issuer of Letters of Credit hereunder
and (ii) each other Revolving Lender or Affiliate of a Revolving Lender that is
designated, with the consent of such Revolving Lender or Affiliate, as
applicable, the Borrower, and the Administrative Agent, as an issuer of Letters
of Credit hereunder, together with their respective successors in such capacity.

 

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit K.

 

“Joint Lead Arrangers” shall mean Deutsche Bank Securities, Inc., JPMorgan Chase
Bank, N.A., Wells Fargo Securities, LLC, Goldman Sachs Bank USA and U.S. Bank
National Association, in their respective capacities as joint lead arrangers and
joint book runners for the credit facility evidenced by this Agreement, together
with their respective permitted successors and assigns.

 

“Joint Venture” shall mean, as to any Person:  (i) any corporation fifty percent
(50%) or less of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization fifty percent (50%)
or less of the ownership interests having ordinary voting power of which shall
at the time be so owned or controlled.  Notwithstanding the foregoing, a Joint
Venture of MAC shall include each Person, other than a Subsidiary, in which MAC
owns a direct or indirect equity interest.  Unless otherwise expressly provided,
all references in the Loan Documents to a “Joint Venture” shall mean a Joint
Venture of MAC.

 

“LC Collateral Account” shall have the meaning given such term in
Section 1.4(11).

 

“LC Commitment Expiry Date” shall have the meaning given such term in
Section 1.4(1).

 

“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit.

 

101

--------------------------------------------------------------------------------


 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.  The LC Exposure of any Revolving Lender at any
time shall be its Applicable Revolving Percentage of the total LC Exposure at
such time.

 

“Lender Parties” shall have the meaning given such term in Section 11.20.

 

“Lenders” shall mean each of the lenders from time to time party to this
Agreement (whether as a direct signatory thereto or as a signatory to a Joinder
Agreement), including any Assignee permitted pursuant to Section 11.8.  Unless
the context requires otherwise, the term “Lenders” includes each Swing Line
Lender.

 

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
this Agreement.  For the avoidance of doubt, each Existing Letter of Credit
shall be deemed to be a Letter of Credit issued pursuant to this Agreement by
DBNY, in its capacity as an Issuing Lender for the account of the Borrower from
and after the Closing Date.

 

“Letter of Credit Commitment” shall mean, as to any Issuing Lender, (i) the
amount set forth opposite such Issuing Lender’s name on Schedule I(C) or (ii) if
such Issuing Lender has entered into an Assignment and Acceptance Agreement that
has been consented to by MAC and the Administrative Agent, the amount set forth
for such Issuing Lender as its Letter of Credit Commitment in the Register.

 

“Letter of Credit Fee” shall have the meaning given such term in
Section 2.11(2)(A).

 

“Letter of Credit Request” shall have the meaning given such term in
Section 1.4(2).

 

“LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the Interest
Period applicable to such LIBO Rate Loan, the per annum rate for such Interest
Period and for an amount equal to the amount of such LIBO Rate Loan shown on Dow
Jones Telerate Page 3750 (or any equivalent successor page) at approximately
11:00 a.m. (London time) two Eurodollar Business Days prior to the first day of
such Interest Period or if such rate is not quoted, the arithmetic average as
determined by the Administrative Agent of the rates at which deposits in
immediately available U.S. dollars in an amount equal to the amount of such LIBO
Rate Loan having a maturity approximately equal to such Interest Period are
offered to four (4) reference banks to be selected by the Administrative Agent
in the London interbank market, at approximately 11:00 a.m. (London time) two
Eurodollar Business Days prior to the first day of such Interest Period.  For
the avoidance of doubt, if the LIBO Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

 

“LIBO Rate Borrowing”, when used in reference to any Borrowing, refers to
whether the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Applicable LIBO Rate.

 

“LIBO Rate Loan”, when used in reference to any Loan, refers to whether the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Applicable LIBO Rate.

 

102

--------------------------------------------------------------------------------


 

“LIBO Reserve Percentage” shall mean with respect to an Interest Period for a
LIBO Rate Loan, the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves and taking into account any
transitional adjustments) which is imposed under Regulation D on eurocurrency
liabilities.

 

“Lien” shall mean any security interest, mortgage, pledge, lien, claim on
property, charge or encumbrance (including any conditional sale or other title
retention agreement), any lease in the nature thereof, and any agreement to give
any security interest.

 

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
Section 1.1 and a Swing Line Loan.

 

“Loan Documents” shall mean this Agreement, each Joinder Agreement, each
Revolving Loan Note, each Swing Line Note, the REIT Guaranty, and each other
instrument, certificate or agreement executed by any Borrower Party in
connection herewith, as any of the same may be Modified from time to time.

 

“MAC” shall have the meaning given such term in the preamble to this Agreement.

 

“Macerich Core Entities” shall mean collectively, (i) the Consolidated Entities,
and (ii) any Joint Venture in which any Consolidated Entity is a general partner
or in which any Consolidated Entity owns more than 50% of the Capital Stock.

 

“Macerich Entities” shall mean the Borrower Parties, and all Subsidiary Entities
of the Borrower Parties.  “Macerich Entity” shall mean any one of the Macerich
Entities.

 

“MACWH” shall mean MACWH, L.P., a Delaware limited partnership.

 

“MACWH Partnership Agreement” shall mean the 2005 Amended and Restated Agreement
of Limited Partnership of MACWH, between MACWH and the Borrower.

 

“Management Companies” shall mean Macerich Property Management Company, LLC a
Delaware limited liability company, Macerich Management Company, a California
corporation, Macerich Arizona Partners, LLC, an Arizona limited liability
company, Macerich Partners of Colorado LLC, a Colorado limited liability
company, Macerich Arizona Management LLC, a Delaware limited liability company,
MACW Property Management, LLC, a New York limited liability company, and MACW
Mall Management, Inc., a New York corporation, and includes their respective
successors.

 

“Management Contracts” shall mean any contract between any Management Company,
on the one hand, and any other Macerich Entity, on the other hand, relating to
the management of any Macerich Entity or any Joint Venture or any of the
properties of such Person, as the same may be amended from time to time.

 

“Margin Stock” shall mean “margin stock” as defined in Regulation U.

 

103

--------------------------------------------------------------------------------


 

“Master Management Agreements” shall mean Management Contracts between a
Macerich Entity, as owner of a Project, and a Wholly-Owned Subsidiary in the
form of Exhibit H with such Modifications to such form as may be made by the
Macerich Entities in their reasonable judgment so long as such Modifications are
fair, reasonable, and no less favorable to the owner than would be obtained in a
comparable arm’s-length transaction with a Person not a Transactional Affiliate.

 

“Material Adverse Effect” shall mean with respect to (a) MAC and its
Subsidiaries on a consolidated basis taken as a whole or (b) the Borrower and
its Subsidiaries on a consolidated basis taken as a whole, any of the following
(1) a material adverse change in, or a material adverse effect upon, the
operations, business, properties or condition (financial or otherwise) of any of
such Persons from and after the Statement Date, (2) a material impairment of the
ability of any of such Persons to otherwise perform their obligations under any
Loan Document, or (3) a material adverse effect upon the legality, validity,
binding effect or enforceability against any of such Persons of any Loan
Document.

 

“Maximum Increase Amount” shall have the meaning given such term in Section 3.1.

 

“Measuring Period” shall mean the period of four consecutive fiscal quarters
ended on the last day of the Fiscal Quarter most recently ended as to which
operating statements with respect to a Real Property have been delivered to the
Lenders.

 

“Modifications” shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time; “Modify”, “Modified,” or related words
shall have meanings correlative thereto.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage Loans” shall mean all loans owned or held by any of the Macerich
Entities secured by mortgages or deeds of trust on Retail/Other Properties.

 

“Multiemployer Plan” shall mean a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) to which any Consolidated Entity or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding five (5) plan years, has made, or been obligated to make,
contributions.

 

“Net Hedging Obligations” shall mean, as of any date of determination, the
excess (if any) of all “unrealized losses” over all “unrealized profits” of such
Person arising from Hedging Obligations as substantiated in writing by the
Borrower and approved by the Administrative Agent.  “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Hedging
Obligation as of the date of determination (assuming the Hedging Obligation were
to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedging Obligation as
of the date of determination (assuming such Hedging Obligation were to be
terminated as of that date).

 

“Net Income” shall mean, for any period, the net income (or loss), after
provision for taxes, of the Consolidated Entities determined on a consolidated
basis for such period taken as a single accounting period as determined in
accordance with GAAP, and including the Consolidated Entities’ pro rata share of
the net income (or loss) of any Joint Venture for such

 

104

--------------------------------------------------------------------------------


 

period, but excluding (i) any recorded losses and gains and other extraordinary
items for such period and any losses or gains in connection with the early
extinguishment of debt or the impairment of assets, (ii) other non-cash charges
and expenses (including non-cash charges resulting from accounting changes),
(iii) any gains or losses arising outside of the ordinary course of business,
and (iv) any charges for minority interests in the Borrower held by Unaffiliated
Partners.  For purposes hereof the Consolidated Entities’ pro rata share of the
net income (or loss) of any Joint Venture shall be deemed equal to the product
of (i) the income (or loss) of such Joint Venture, multiplied by (ii) the
percentage of the total outstanding Capital Stock of such Person held by any
Consolidated Entity, expressed as a decimal.

 

“Net Worth” means, at any date, the sum of (i) the aggregate Gross Asset Value;
minus (2) the Total Liabilities.

 

“New Borrowing” shall mean any new advance of funds by the applicable Lenders to
the Borrower constituting either a Base Rate Loan or a LIBO Rate Loan.

 

“New Revolving Loan” shall have the meaning given such term in Section 3.4(1).

 

“New Revolving Loan Commitments” shall have the meaning given such term in
Section 3.1.

 

“New Revolving Loan Lender” shall have the meaning given such term in
Section 3.1.

 

“New Term Loan” shall have the meaning given such term in Section 3.4(2).

 

“New Term Loan Commitments” shall have the meaning given such term in
Section 3.1.

 

“New Term Loan Lender” shall have the meaning given such term in Section 3.1.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Note” shall mean a Revolving Loan Note or a Swing Line Note, as the context may
require.

 

“NPL” shall have the meaning given such term in Section 6.15.

 

“Obligations” shall mean any and all debts, obligations and liabilities of the
Borrower or MAC to the Administrative Agent, any Swing Line Lender, any Issuing
Lender, the other Agents or any of the Lenders (whether now existing or
hereafter arising, voluntary or involuntary, whether or not jointly owed with
others, direct or indirect, absolute or contingent, liquidated or unliquidated,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred), arising out of or related to the Loan
Documents.

 

“OFAC” shall have the meaning given such term in Section 6.26.

 

105

--------------------------------------------------------------------------------


 

“Organizational Documents” shall mean:  (a) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and all applicable resolutions of the Board of Directors (or any committee
thereof) of such corporation, (b) for any partnership, the partnership
agreement, any certificate of formation, and any other instrument or agreement
relating to the rights between the partners or pursuant to which such
partnership is formed, (c) for any limited liability company, the operating
agreement, any articles of organization or formation, and any other instrument
or agreement relating to the rights between the members, pertaining to the
manager, or pursuant to which such limited liability company is formed, and
(d) for any trust, the trust agreement and any other instrument or agreement
relating to the rights between the trustors, trustees and beneficiaries, or
pursuant to which such trust is formed.

 

“Originating Lender” shall have the meaning given such term in Section 11.8 of
the Credit Agreement.

 

“Other Connection Taxes” means, with respect to any recipient of any payment
under this Agreement, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(2)).

 

“Outside L/C Maturity Date” means the date six calendar months after the Initial
Revolving Commitment Termination Date; provided that at any time prior to the
extension of the Initial Revolving Commitment Termination Date in accordance
with the terms and conditions of Section 1.7(5), if the Borrower has notified
the Administrative Agent in writing that it will exercise the option to extend
the Initial Revolving Commitment Termination Date until the Extended Revolving
Commitment Termination Date, such date shall be extended to eighteen calendar
months after the Initial Revolving Commitment Termination Date.

 

“Participant” shall have the meaning given such term in Section 11.8(3).

 

“Participant Register” shall have the meaning given such term in
Section 11.8(3).

 

“Patriot Act” shall have the meaning given such term in Section 6.26.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any of its principal functions under ERISA.

 

“Pension Plan” shall mean a “pension plan” (as defined in Section 3(2) of ERISA)
that is subject to Title IV of ERISA which any Consolidated Entity or any ERISA
Affiliate sponsors, maintains, or to which any Consolidated Entity or any ERISA
Affiliate makes, is making, or is

 

106

--------------------------------------------------------------------------------


 

obligated to make contributions, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding five (5) plan years, but excluding any
Multiemployer Plan.

 

“Permitted Encumbrances” shall mean any Liens with respect to the assets of MAC
and its Subsidiaries consisting of the following:

 

(a)           Liens (other than environmental Liens and Liens in favor of the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or which are being contested in good faith
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

 

(b)           statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business for amounts which, if not resolved in favor of MAC
or any of its Subsidiaries, could not reasonably be expected to result in a
Material Adverse Effect;

 

(c)           Liens securing the performance of bids, trade contracts (other
than borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(d)           other Liens, incidental to the conduct of the business of MAC or
any of its Subsidiaries, including Liens arising with respect to zoning
restrictions, easements, licenses, reservations, covenants, rights-of-way,
encroachments, building restrictions, minor defects, irregularities in title and
other similar charges or encumbrances on the use of the assets of MAC or any of
its Subsidiaries which do not interfere with the ordinary conduct of the
business of MAC or any of its Subsidiaries and that are not incurred (i) in
violation of any terms and conditions of this Agreement, (ii) in connection with
the borrowing of money or the obtaining of advances or credit, or (iii) in a
manner which could not reasonably be expected to result in a Material Adverse
Effect;

 

(e)           Liens incurred or deposits made in the ordinary course of business
in connection with worker’s compensation, unemployment insurance and other types
of social security;

 

(f)            any attachment or judgment Lien not constituting an Event of
Default;

 

(g)           Licenses (with respect to intellectual property and other
property), capital leases, leases or subleases granted to third parties;

 

(h)           any (i) interest or title of a lessor or sublessor under any lease
not prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease;

 

107

--------------------------------------------------------------------------------


 

(i)            Liens arising from filing UCC financing statements relating
solely to leases not prohibited by this Agreement;

 

(j)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and

 

(k)           Liens on personal property.

 

“Permitted Mortgages” shall mean those certain mortgages and/or deeds of trust
entered into by Subsidiaries of the Borrower Parties with respect to Real
Property directly owned by such Subsidiaries of the Borrower Parties to the
extent such mortgages and deeds of trust are otherwise permitted under this
Agreement (including Section 8.1(1)).

 

“Person” shall mean any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization, government or any department or
agency of any government.

 

“Plan” shall mean any “employee benefit plan” (as defined in Section 3(3) of
ERISA) which any Consolidated Entity or any ERISA Affiliate establishes,
sponsors or maintains or to which any Consolidated Entity or any ERISA Affiliate
makes, is making, or is obligated to make contributions, or with respect to
which any Consolidated Entity or any ERISA Affiliate may have any liability
(whether actual or contingent), but excluding any Multiemployer Plan.

 

“Platform” as defined in Section 11.6(4).

 

“Potential Default” shall mean an event which but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.

 

“Prime Rate” shall mean the fluctuating per annum rate announced from time to
time by DBNY or any successor Administrative Agent at its principal office in
New York, New York as its “prime rate”.  The Prime Rate is a rate set by DBNY as
one of its base rates and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as DBNY may designate.  The Prime Rate is not tied
to any external index and does not necessarily represent the lowest or best rate
of interest actually charged to any class or category of customers.  Each change
in the Prime Rate will be effective on the day the change is announced within
DBNY.

 

“Prohibited Person” shall have the meaning given such term in Section 6.26.

 

“Project” shall mean any shopping center, retail property, office building,
mixed use property or other income producing project owned or controlled,
directly or indirectly by a Macerich Entity.  “Project” shall include the
redevelopment, or reconstruction of any existing Project.

 

“Property” shall mean, collectively and severally, any and all Real Property and
all personal property owned or occupied by the subject Person.  “Property” shall
include all Capital Stock owned by the subject Person in a Subsidiary Entity.

 

108

--------------------------------------------------------------------------------


 

“Property Expense” shall mean, for any Retail/Other Property, all operating
expenses relating to such Retail/Other Property, including the following items
(provided, however, that Property Expenses shall not include debt service,
tenant improvement costs, leasing commissions, capital improvements,
Depreciation and Amortization Expenses and any extraordinary items not
considered operating expenses under GAAP):  (i) all expenses for the operation
of such Retail/Other Property, including any management fees payable under the
Management Contracts and all insurance expenses, but not including any expenses
incurred in connection with a sale or other capital or interim capital
transaction; (ii) water charges, property taxes, sewer rents and other
impositions, other than fines, penalties, interest or such impositions (or
portions thereof) that are payable by reason of the failure to pay an imposition
timely; and (iii) the cost of routine maintenance, repairs and minor
alterations, to the extent they can be expensed under GAAP.

 

“Property Income” shall mean, for any Retail/Other Property, all gross revenue
from the ownership and/or operation of such Retail/Other Property (but excluding
income from a sale or other capital item transaction), service fees and charges
and all tenant expense reimbursement income payable with respect to such
Retail/Other Property.

 

“Property Indebtedness” shall mean so called “mezzanine indebtedness” incurred
by a Subsidiary of MAC (in such capacity, a “Mezzanine Borrower”), other than a
Borrower Party, where (i) the Mezzanine Borrower’s only material asset is the
Capital Stock it owns in a Subsidiary of MAC that owns a Retail/Other Property
encumbered by a mortgage Lien, (ii) such Indebtedness is non-recourse to MAC and
its Subsidiaries (other than the Subsidiary of MAC that owns such Retail/Other
Property and customary carveouts for bankruptcy and other so called “bad acts”)
and (iii) the only material collateral for such Indebtedness is a pledge of the
Capital Stock described in clause (i) of this definition.

 

“Property NOI” shall mean, for any Retail/Other Property for any period, (i) all
Property Income for such period, minus (ii) all Property Expenses for such
period.

 

“Punitive Damages” shall mean special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) on any theory of liability
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
therein, the transactions contemplated thereby, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith.

 

“Rate Request” shall mean a request for the conversion or continuation of a Base
Rate Loan or LIBO Rate Loan as set forth in Section 1.6(2).

 

“Real Property” means each of those parcels (or portions thereof) of real
property, improvements and fixtures thereon and appurtenances thereto now or
hereafter owned or leased by the Macerich Entities.

 

109

--------------------------------------------------------------------------------


 

“Real Property Under Construction” shall mean Real Property for which
Commencement of Construction has occurred but construction of such Real Property
is not substantially complete or has not yet reached Stabilization.

 

“Refunded Swing Line Loans” shall have the meaning given such term in
Section 1.13(2)(D).

 

“Register” shall have the meaning given such term in Section 1.8(4).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation of said Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. § 221), as the same may from time to time be amended,
supplemented or superseded.

 

“REIT” shall mean a domestic trust or corporation that qualifies as a real
estate investment trust under the provisions of Sections 856, et seq. of the
Code.

 

“REIT Guaranty” shall mean that certain Unconditional Guaranty dated as of the
Closing Date, made by MAC in favor of the Administrative Agent, as the same may
be Modified from time to time.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
thirty (30)-day notice requirement under ERISA has been waived in regulations
issued by the PBGC.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing an amount not less than 50% of the sum of the
total Credit Exposures and Unused Commitments at such time.  The Credit Exposure
and Unused Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Requirements of Law” shall mean, as to any Person, the Organizational Documents
of such Person, and any law, treaty, rule or regulation, or a final and binding
determination of an arbitrator or a determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Reserve Adjusted LIBO Rate” shall mean, with respect to any LIBO Rate Loan, the
rate per annum calculated as of the first day of such Interest Period in
accordance with the following formula:

 

110

--------------------------------------------------------------------------------


 

Reserve Adjusted LIBO Rate =

LR

 

 

1-LRP

 

 

where

LR   =  LIBO Rate

LRP =  LIBO Reserve Percentage (expressed as a decimal)

 

“Responsible Financial Officer” shall mean, with respect to any Person, the
chief financial officer or treasurer of such Person or any other officer,
partner or member having substantially the same authority and responsibility.

 

“Responsible Officer” shall mean, with respect to any Person, the president,
chief executive officer, vice president, Responsible Financial Officer, general
partner or managing member of such Person or any other officer, partner or
member having substantially the same authority and responsibility.

 

“Restricted Cash” shall mean any cash or cash equivalents held by any Person
with respect to which such Person does not have unrestricted access and
unrestricted right to expend such cash or expend or liquidate such permitted
Investments (provided that Restricted Cash shall not include any reserves
maintained with any lender under any Secured Indebtedness for the future payment
of (i) property taxes, (ii) leasing obligations (including without limitation,
in respect of tenant improvements and tenant allowances as contemplated by any
applicable lease, and leasing commissions in respect of any applicable lease)
and (iii) capital improvements and deferred maintenance).

 

“Retail/Other Property” or “Retail/Other Properties” means any Real Property
that is (i) a neighborhood, community or regional shopping center or mall,
office building, multi-family project or warehouse or (ii) a hotel in which a
Macerich Core Entity or one of its Joint Ventures holds the fee interest and
other ground lessor’s interest under a ground lease.

 

“Retail/Other Property Under Construction” shall mean Retail/Other Property for
which Commencement of Construction has occurred but construction of such
Retail/Other Property is not substantially complete or has not yet reached
Stabilization.

 

“Revolving Borrowing” shall mean a Borrowing consisting of one or more Revolving
Loans.

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment, if any, of such Revolving Lender to make Revolving Loans and to
acquire participations in Letters of Credit and Swing Line Loans hereunder,
expressed as an amount representing the maximum aggregate amount that such
Revolving Lender’s Revolving Credit Exposure could be at any time hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 1.7; 
(b) reduced or increased from time to time pursuant to assignments by or to such
Revolving Lender pursuant to Section 11.8; or (c) increased from time to time
pursuant to a Joinder Agreement delivered pursuant to Article 3.  The initial
amount of each Revolving Lender’s Revolving Commitment is set forth on
Schedule I(A), or in the Assignment and Acceptance Agreement or Joinder
Agreement pursuant to which such Revolving Lender shall have assumed its
Revolving Commitment, as applicable.  The initial aggregate amount of the
Revolving Lenders’ Revolving Commitments is $1,500,000,000.

 

111

--------------------------------------------------------------------------------


 

“Revolving Commitment Termination Date” shall mean initially the Initial
Revolving Commitment Termination Date; provided that the “Revolving Commitment
Termination Date” shall mean the Extended Revolving Commitment Termination Date
if the Borrower extends the Initial Revolving Commitment Termination Date in
accordance with the terms and conditions of Section 1.7(5). The Revolving
Commitment Termination Date shall be subject to acceleration upon an Event of
Default as otherwise provided in this Agreement.

 

“Revolving Commitment Termination LC Exposure Deposit” shall have the meaning
given such term in Section 1.4(11)(A).

 

“Revolving Credit Exposure” shall mean, with respect to any Revolving Lender at
any time, (i) the aggregate outstanding principal amount of such Revolving
Lender’s Revolving Loans and LC Exposure, at such time and (ii) in the case of a
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans made by such Swing Line Lender (net of any participations therein by other
Revolving Lenders).

 

“Revolving Lender” shall mean any Lender with a Revolving Commitment and/or
Revolving Credit Exposure.

 

“Revolving Loan Note” shall mean a promissory note substantially in the form of
Exhibit I, as it may be Modified from time to time.

 

“Revolving Loans” shall mean the loans made by the Revolving Lenders to the
Borrower pursuant to Section 1.1.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Sanctions” shall mean any international economic sanction administered or
enforced by OFAC, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority.

 

“Secured Indebtedness” shall mean that portion of the Total Liabilities that is,
without duplication: (i) secured by a Lien (excluding, however, the Indebtedness
under this Agreement, including, without limitation, Indebtedness incurred as
permitted under Article 3); or (ii) any unsecured Indebtedness of any Subsidiary
of a Borrower Party.

 

“Secured Indebtedness Ratio” shall mean, at any time, the ratio of (i) Secured
Indebtedness to (ii) Gross Asset Value for such period.

 

“Secured Recourse Indebtedness” shall mean Secured Indebtedness to the extent
the principal amount thereof has been guaranteed by (or is otherwise recourse
to) any Borrower Party.

 

112

--------------------------------------------------------------------------------


 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, bonds, debentures, options, warrants, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Series” shall have the meaning given such term in Section 3.4(2).

 

“Solvent” shall mean, when used with respect to any Person, that at the time of
determination:  (i) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including, without limitation, contingent
liabilities); (ii) the present fair saleable value of its assets is greater than
its probable liability on its existing debts as such debts become absolute and
matured; (iii) it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and (iv) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

 

“Specified Change of Control Event” shall mean (i) any Retail/Other Property or
other Real Property, as applicable, is subject to an insolvency, receivership or
other similar proceeding described in Section 9.7 applicable to such Real
Property; (ii) in anticipation of a full transfer of legal title to the subject
Real Property upon foreclosure, deed in lieu of foreclosure or otherwise under
non-recourse Indebtedness (other than with respect to the Subsidiary of MAC that
owns such Real Property), all Control (as defined in the definition of Affiliate
and including direct, indirect and beneficial control or otherwise) over such
Real Property has been transferred in an arms-length transaction to a third
party not affiliated with MAC or any of its Subsidiaries; (iii) none of the
Management Companies are continuing to manage such Real Property, directly or
indirectly; and (iv) following the transfer of control and management rights as
provided in clauses (ii) and (iii) above, neither MAC nor any of its
Subsidiaries (other than with respect to the Subsidiary of MAC that owns such
Real Property) shall have any further operating liability, including any
obligation to make additional capital contributions, in any form with respect to
such Real Property.  Nothing contained in this definition is intended to permit
MAC or any of its Subsidiaries to commence any insolvency, receivership,
bankruptcy or similar proceedings otherwise restricted under this Agreement,
including pursuant to Section 9.7, and all such provisions shall continue to
apply with full force and effect.

 

“Specified Letters of Credit” shall mean those letters of credit identified on
Schedule 1.4A.

 

“Stabilization” shall mean, with respect to any Real Property, the earlier of
(i) the date on which ninety percent (90%) or more of the Gross Leasable Area of
such Real Property has been subject to binding leases for a period of twelve
(12) months or longer, or (ii) the date twenty-four (24) months after the date
that substantially all portions of such Real Property are open to the public and
operating in the ordinary course of business.

 

113

--------------------------------------------------------------------------------


 

“Stated Amount” shall mean, with respect to any Letter of Credit, the maximum
amount available to be drawn thereunder, without regard to whether any
conditions to drawing could be met.

 

“Statement Date” shall mean December 31, 2015.

 

“Subsidiary” shall mean, with respect to any Person:  (a) any corporation more
than fifty percent (50%) of the outstanding securities having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries, (b) any partnership, limited liability company,
association, joint venture or similar business organization more than fifty
percent (50%) of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled, or (c) with respect to MAC, any
other Person in which MAC owns, directly or indirectly, any Capital Stock and
which would be combined with MAC in the consolidated financial statements of MAC
in accordance with GAAP.

 

“Subsidiary Entities” shall mean a Subsidiary or Joint Venture of a Person. 
Unless otherwise expressly provided, all references in the Loan Documents to a
“Subsidiary Entity” shall mean a Subsidiary Entity of MAC.

 

“Swing Line Commitment” means, as to any Swing Line Lender, (i) the amount set
forth opposite such Swing Line Lender’s name on Schedule I(B) or (ii) if such
Swing Line Lender has entered into an Assignment and Acceptance Agreement that
has been consented to by MAC and the Administrative Agent, the amount set forth
for such Swing Line Lender as its Swing Line Commitment in the Register.

 

“Swing Line Lender” means (i) DBNY, JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, Goldman Sachs Bank USA and U.S. Bank National Association,
each in its capacity as a Swing Line Lender hereunder and (ii) each other
Revolving Lender that is designated, with the consent of such Revolving Lender,
the Borrower, and the Administrative Agent, as a lender of Swing Line Loans
hereunder, together with their respective successors and permitted assigns in
such capacity.

 

“Swing Line Loan” means a Loan made by the applicable Swing Line Lender to
Borrower pursuant to Section 1.13.

 

“Swing Line Note” means a promissory note substantially in the form of
Exhibit D, as it may be Modified from time to time.

 

“Swing Line Sublimit” means the lesser of (i) $50,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

114

--------------------------------------------------------------------------------


 

“Tax Expense” shall mean (without duplication), for any period, total tax
expense (if any) attributable to income and franchise taxes based on or measured
by income, whether paid or accrued, of the Consolidated Entities, including the
Consolidated Entity’s pro rata share of tax expenses in any Joint Venture.  For
purposes of this definition, the Consolidated Entities’ pro rata share of any
such tax expense of any Joint Venture shall be deemed equal to the product of
(i) such tax expense of such Joint Venture, multiplied by (ii) the percentage of
the total outstanding Capital Stock of such Person held by the Consolidated
Entity, expressed as a decimal.

 

“Total Liabilities” shall mean, at any time, without duplication, the aggregate
amount of (i) all Indebtedness and other liabilities of the Borrower Parties and
other Consolidated Entities that are Wholly-Owned reflected in the financial
statements of MAC or disclosed in the notes thereto (to the extent the same
would constitute a Contingent Obligation), plus (ii) for all Consolidated
Entities that are not Wholly-Owned, such Borrower Parties’ pro rata share of all
Indebtedness and other liabilities reflected in the financial statements of MAC
or disclosed in the notes thereto (to the extent the same would constitute a
Contingent Obligation), plus (iii) the Borrower Parties’ pro rata share of all
Indebtedness and other liabilities reflected in the financial statements of any
Joint Venture or disclosed in the notes thereto (to the extent the same would
constitute a Contingent Obligation), plus (iv) the Borrower Parties’ pro rata
share of all liabilities of the Consolidated Entities with respect to purchase
and repurchase obligations, provided that any obligations to acquire
fully-constructed Real Property shall not be included in Total Liabilities prior
to the transfer of title of such Real Property.  With respect to any Real
Property Under Construction as to which any Consolidated Entity has provided an
outstanding and undrawn letter of credit relating to the performance and/or
completion of construction at such property, the amount of Indebtedness
evidenced by such letter of credit shall be included in Total Liabilities if:
(a) such Indebtedness does not duplicate Indebtedness incurred in respect of
such Real Property Under Construction (including any off-site improvements
associated therewith); (b) such Indebtedness is required by GAAP to be reflected
on the liability side of any Consolidated Entities’ balance sheet; and (c) to
the extent such Indebtedness is not required by GAAP to be reflected on the
liability side of any Consolidated Entities’ balance sheet, then such
Indebtedness shall only be included to the extent the amount of such
Indebtedness exceeds $40,000,000.  For purposes of clauses (ii), (iii) and (iv),
the Borrower Parties’ pro rata share of all Indebtedness and other liabilities
of a Consolidated Entity that is not a Borrower Party and is not a Wholly-Owned
Subsidiary or of a Joint Venture shall be deemed equal to the product of
(a) such Indebtedness or other liabilities, multiplied by (b) the percentage of
the total outstanding Capital Stock of such Person held directly or indirectly
by the Borrower Parties, expressed as a decimal.  To the extent that
Indebtedness in respect of any guaranty or other liability is expressly excluded
from the definition of Contingent Obligation, it shall not constitute a Total
Liability.  Notwithstanding the foregoing, during any period that a Retail/Other
Property is subject to a Specified Change of Control Event and thereby excluded
from the calculation of Gross Asset Value, the Indebtedness and other
liabilities of such Retail/Other Property shall be excluded from Total
Liabilities.

 

“Transactional Affiliates” shall have the meaning given such term in
Section 8.6.

 

“Transitional Properties” shall mean such Retail/Other Properties for which
(i) the Borrower has delivered a repositioning or redevelopment plan to the
Administrative Agent and

 

115

--------------------------------------------------------------------------------


 

(ii) such plan demonstrates that at least 50% of the square footage of the
applicable Retail/Other Property will be under active redevelopment for some
period and will not produce stabile revenue during such redevelopment period.

 

“Transitional Stabilization” shall mean the earlier of (a) the date on which
ninety percent (90%) or more of the Gross Leasable Area of such Real Property
has been subject to binding leases for a period of twelve (12) months or longer;
or (b) the date forty-eight (48) months after the date a repositioning plan has
been commenced.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Applicable LIBO Rate or the Applicable Base Rate.

 

“Tysons Corner Indebtedness” means the Borrowed Indebtedness secured by a Lien
on any portion of Tysons Corner Center.

 

“UCC” shall mean the Uniform Commercial Code.

 

“Unaffiliated Partners” shall mean Persons who own, directly or indirectly at
any tier, a beneficial interest in the Capital Stock of a Subsidiary Entity, but
such Persons shall exclude:  (i) the Macerich Entities; (ii) Affiliates of
Macerich Entities; and (iii) Persons whose Capital Stock or beneficial interest
therein is owned, directly or indirectly at any tier, by the Macerich Entities
or their Affiliates.

 

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

“Unused Commitments” shall mean, with respect to any Revolving Lender at any
time, the difference of (i) the total amount of such Revolving Lender’s
Revolving Commitment and (ii) such Revolving Lender’s Revolving Credit Exposure.

 

“Unused Line Fee” shall have the meaning as set forth in Section 2.11.

 

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

 

“Wholly-Owned” shall mean, with respect to any Real Property, Capital Stock, or
other Property owned or leased, that (i) title to such Property is held directly
by, or such Property is leased by, the Borrower, or (ii) in the case of Real
Property or Capital Stock, title to such property is held by, or (in the case of
Real Property) such Property is leased by, a Consolidated Entity at least 99% of
the Capital Stock of which is held of record and beneficially by the Borrower
(or a Person whose Capital Stock is owned 100% by the Borrower) and the balance
of the Capital Stock of which (if any) is held of record and beneficially by MAC
(or a Person whose

 

116

--------------------------------------------------------------------------------


 

Capital Stock is owned 100% by MAC).  References to Property Wholly-Owned by a
Macerich Entity shall mean property 100% owned by such Person.

 

“Wholly-Owned Raw Land” shall mean Wholly-Owned land that is not under
development and for which no development is planned to commence within twelve
(12) months after the date on which it was acquired.

 

“Withholding Agent” shall mean any Borrower Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

12.2.       Other Interpretive Provisions.  The definitions of terms herein
shall apply equally applicable to the singular and plural forms of the defined
terms.  Terms (including uncapitalized terms) not otherwise defined herein and
that are defined in the UCC shall have the meanings therein described.

 

(1)           The words “hereof”, “herein”, “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and Section, subsection, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(2)           (i)             The  term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced;

 

(ii)           The term “including” is not limiting and means “including without
limitation;”

 

(iii)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including;”

 

(iv)          The term “property” includes any kind of property or asset, real,
personal or mixed, tangible or intangible; and

 

(v)           The  verb “exists” and its correlative noun forms, with reference
to a Potential Default or an Event of Default, means that such Potential Default
or Event of Default has occurred and continues uncured and unwaived.

 

(3)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent Modifications thereto, but only to the extent
such Modifications are not prohibited by the terms of any Loan Document,
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute

 

117

--------------------------------------------------------------------------------


 

or regulation, and (iii) references to any Person include its permitted
successors and assigns.

 

(4)           This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.

 

[Signature Pages Follow]

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

BORROWER:

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Thomas E. O’Hern

 

Name:

Thomas E. O’Hern

 

Title:

Senior Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

GUARANTOR:

 

 

 

 

THE MACERICH COMPANY,

 

a Maryland corporation

 

 

 

 

 

 

By:

/s/ Thomas E. O’Hern

 

Name:

Thomas E. O’Hern

 

Title:

Senior Executive Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

 

AND LENDERS:

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent, a Swing Line Lender, an Issuing Lender and a Lender

 

 

 

 

 

 

By:

/s/ James Rolison

 

Name:

James Rolison

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Joanna Soliman

 

Name:

Joanna Soliman

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Swing Line Lender, an Issuing Lender and a Lender

 

 

 

 

 

 

By:

/s/ James Gitler

 

Name:

James Gitler

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Swing Line Lender, an Issuing Lender and a Lender

 

 

 

 

 

 

By:

/s/ Kevin A. Stacker

 

Name:

Kevin A. Stacker

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------

 


 

 

GOLDMAN SACHS BANK USA, as a Swing Line Lender, an Issuing Lender and a Lender

 

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Swing Line Lender, an Issuing Lender and a
Lender

 

 

 

 

 

 

By:

/s/ Tony Park

 

Name:

Tony Park

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Nicolas Zitelli

 

Name:

Nicolas Zitelli

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Richard Bernal

 

 

Richard Bernal

 

 

Managing Director

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST,

 

a California banking corporation

 

as a Lender

 

 

 

 

 

 

By:

/s/ Cris Galvez

 

 

Name: Cris Galvez

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Annie Dorval

 

Name:

Annie Dorval

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

TD Bank, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Aaron C. Miller

 

Name:

Aaron C. Miller

 

Title:

VP

 

--------------------------------------------------------------------------------


 

 

The Bank of East Asia, Limited, Los Angeles Branch,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Chong Tan

 

Name:

Chong Tan

 

Title:

VP & Credit Manager

 

 

 

 

 

 

 

By:

/s/ Simon Keung

 

Name:

Simon Keung

 

Title:

General Manager

 

--------------------------------------------------------------------------------

 


 

 

First Commercial Bank, Ltd., New York Branch,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Bill Wang

 

Name:

Bill Wang

 

Title:

Senior Vice President & General Manager

 

--------------------------------------------------------------------------------


 

 

Hua Nan Commercial Bank, Ltd., New York Agency,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Wen-Tang Wang

 

Name:

Wen-Tang, Wang

 

Title:

Vice President & General Manager

 

--------------------------------------------------------------------------------


 

 

ZB, N.A. dba National Bank of Arizona,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Martina J. Burberry

 

Name:

Martina J. Burberry

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

TAIWAN COOPERATIVE BANK CO. LTD., acting through its LOS ANGELES BRANCH,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Ming-Chih Chen

 

Name:

Ming-Chih Chen

 

Title:

V.P. & General Manager

 

--------------------------------------------------------------------------------


 

 

Bank of Taiwan, acting through its Los Angeles Branch,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Ti Kang Wang

 

Name:

Ti Kang Wang

 

Title:

Vice President and General Manager

 

--------------------------------------------------------------------------------


 

Schedule I(A)

Initial Revolving Commitments

 

Lender

 

Initial Revolving Commitment

 

Deutsche Bank AG New York Branch

 

$

208,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

208,000,000.00

 

Wells Fargo Bank, National Association

 

$

208,000,000.00

 

U.S. Bank National Association

 

$

208,000,000.00

 

Goldman Sachs Bank USA

 

$

208,000,000.00

 

PNC Bank, National Association

 

$

125,000,000.00

 

Societe Generale

 

$

100,000,000.00

 

Bank of the West

 

$

75,000,000.00

 

The Toronto-Dominion Bank, New York Branch

 

$

62,500,000.00

 

TD Bank, N.A.

 

$

37,500,000.00

 

The Bank of East Asia, Limited, Los Angeles Branch

 

$

15,000,000.00

 

First Commercial Bank, Ltd., New York Branch

 

$

10,000,000.00

 

Hua Nan Commercial Bank, Ltd., New York Agency

 

$

10,000,000.00

 

ZB, N.A. dba National Bank of Arizona

 

$

10,000,000.00

 

Taiwan Cooperative Bank Co. Ltd., Los Angeles Branch

 

$

10,000,000.00

 

Bank of Taiwan, Los Angeles Branch

 

$

5,000,000.00

 

Total

 

$

1,500,000,000.00

 

 

Schedule I(B)

Initial Swing Line Commitments

 

Lender

 

Initial Swing Line Commitment

 

Deutsche Bank AG New York Branch

 

$

10,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

10,000,000.00

 

Wells Fargo Bank, National Association

 

$

10,000,000.00

 

Goldman Sachs Bank USA

 

$

10,000,000.00

 

U.S. Bank National Association

 

$

10,000,000.00

 

Total

 

$

50,000,000.00

 

 

Schedule I(C)

Initial Letter of Credit Commitments

 

Lender

 

Initial Letter of Credit
Commitment

 

Deutsche Bank AG New York Branch

 

$

25,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

25,000,000.00

 

Wells Fargo Bank, National Association

 

$

25,000,000.00

 

Goldman Sachs Bank USA

 

$

25,000,000.00

 

U.S. Bank National Association

 

$

25,000,000.00

 

Total

 

$

125,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 1.4

 

Existing Letters of Credit

 

L/C #

 

Applicant

 

Beneficiary

 

Issuance
Date

 

Issuing
Lender

 

Amount

 

Expiration
Date

S-19286

 

The Macerich Partnership, L.P.

 

The Federal Insurance Company/ Chubb

 

5/17/2011

 

Deutsche Bank AG New York Branch

 

$

75,000

 

5/17/2017

S-19285

 

The Macerich Company

 

Zurich American Insurance Company

 

5/17/2011

 

Deutsche Bank AG New York Branch

 

$

75,000

 

5/17/2017

S-19284

 

The Macerich Company

 

Ace American
Insurance Company

 

5/17/2011

 

Deutsche Bank AG New York Branch

 

$

638,444

 

5/17/2017

S-20610

 

The Macerich Partnership, L.P.

 

Fairfax County DOT

 

4/24/2014

 

Deutsche Bank AG New York Branch

 

$

213,092

 

10/24/2016

 

--------------------------------------------------------------------------------


 

Schedule 1.4A

 

Specified Letters of Credit(1)

 

Applicant

 

Beneficiary

 

Issuing Lender

 

Amount

 

The Macerich Partnership, L.P.

 

Wells Fargo Bank, National Association

 

Deutsche Bank AG New York Branch

 

$

15,000,000

 

The Macerich Partnership, L.P.

 

Wells Fargo Bank, National Association

 

JPMorgan Chase Bank, N.A.

 

$

15,000,000

 

The Macerich Partnership, L.P.

 

Wells Fargo Bank, National Association

 

Goldman Sachs Bank USA

 

$

15,000,000

 

The Macerich Partnership, L.P.

 

Wells Fargo Bank, National Association

 

U.S. Bank National Association

 

$

15,000,000

 

 

--------------------------------------------------------------------------------

(1)                                 LC number, issuance date and expiration date
of the Specified Letters of Credit are on file with the Administrative Agent.
Notwithstanding the foregoing or anything in the Credit Agreement to the
contrary, (i) the Specified Letters of Credit issued by JPMorgan Chase Bank,
N.A., Goldman Sachs Bank USA and U.S. Bank National Association will be issued
on or about the Closing Date and (ii) the Specified Letter of Credit issued by
Deutsche Bank AG New York Branch may initially be in the face amount of
$60,000,000 and reduced to $15,000,000 upon acceptance by Wells Fargo Bank,
National Association of the Specified Letters of Credit issued by JPMorgan Chase
Bank, N.A., Goldman Sachs Bank USA and U.S. Bank National Association.

 

--------------------------------------------------------------------------------


 

Schedule 6.6

 

Material Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.9

 

Subsidiary Entities

(as of April 29, 2016)

 

ENTITY NAME/JURISDICTION OF FORMATION

 

Ownership
%

1010-1016 MARKET STREET REALTY GP, LLC, a Pennsylvania limited liability company

 

50%

1010-1016 MARKET STREET REALTY, LP, a Pennsylvania limited partnership

 

50%

1018 MARKET STREET REALTY GP, LLC, a Pennsylvania limited liability company

 

50%

1018 MARKET STREET REALTY, LP , a Pennsylvania limited partnership

 

50%

1020-1024 MARKET STREET REALTY GP, LLC, a Pennsylvania limited liability company

 

50%

1020-1024 MARKET STREET REALTY, LP, a Pennsylvania limited partnership

 

50%

2013 BRONX VENTURE LLC, a Delaware limited liability company

 

100%

443 WABASH MAB LLC, a Delaware limited liability company

 

45%

443 WABASH MA OWNER LLC, a Delaware limited liability company

 

50%

801 4-6 FEE OWNER GP LLC, a Delaware limited liability company

 

50%

801 4-6 FEE OWNER LP, a Delaware limited partnership

 

50%

801 4-6 MEZZ GP LLC, a Delaware limited liability company

 

50%

801 4-6 MEZZ LP, a Delaware limited partnership

 

50%

801 C-3 FEE OWNER GP LLC, a Delaware limited liability company

 

50%

801 C-3 FEE OWNER LP, a Delaware limited partnership

 

50%

801 C-3 MEZZ GP LLC, a Delaware limited liability company

 

50%

801 C-3 MEZZ LP, a Delaware limited partnership

 

50%

801-GALLERY ASSOCIATES, L.P., a Pennsylvania limited partnership

 

50%

801-GALLERY C-3 ASSOCIATES, L.P., a Pennsylvania limited partnership

 

45.0005%

801-GALLERY C-3 GP, LLC, a Pennsylvania limited liability company

 

50%

801-GALLERY C-3 MT, L.P., a Pennsylvania limited partnership

 

0.005%

801-GALLERY GP, LLC, a Pennsylvania limited liability company

 

50%

801-GALLERY OFFICE ASSOCIATES, L.P., a Pennsylvania limited partnership

 

40.001%

801-GALLERY OFFICE GP, LLC, a Pennsylvania limited liability company

 

50%

801-GALLERY OFFICE MT, L.P., a Pennsylvania limited partnership

 

0.005%

 

--------------------------------------------------------------------------------


 

801 MARKET VENTURE GP LLC, a Delaware limited liability company

 

50%

801 MARKET VENTURE LP, a Delaware limited partnership

 

50%

801-TENANT C-3 MANAGER, LLC, a Pennsylvania limited liability company

 

50%

801-TENANT OFFICE MANAGER, LLC, a Pennsylvania limited liability company

 

50%

AM TYSONS LLC, a Delaware limited liability company

 

50%

ARROWHEAD REIT LLC, a Delaware limited liability company

 

60%

ARROWHEAD TOWNE CENTER LLC, a Delaware limited liability company

 

60%

BILTMORE SHOPPING CENTER PARTNERS LLC, an Arizona limited liability company

 

50%

BROAD RAFAEL ASSOCIATES (LIMITED PARTNERSHIP), a Pennsylvania limited
partnership

 

100%

BROAD RAFAEL PROPERTIES CORP., a Delaware corporation

 

100%

BROOKLYN KINGS PLAZA LLC, a Delaware limited liability company

 

100%

CAM CANDLESTICK LLC, a Delaware limited liability company

 

100%

CAM-CARSON LLC, a Delaware limited liability company

 

100%

CAMELBACK SHOPPING CENTER LIMITED PARTNERSHIP, an Arizona limited partnership

 

92.97%

CAM NY 2013 LLC, a Delaware limited liability company

 

100%

CANDLESTICK CENTER LLC, a Delaware limited liability company

 

50.10%

CAPITOLA MALL LLC, a Delaware limited liability company

 

100%

CCP 1998 BONDS LLC, a Delaware limited liability company

 

50%

CCP VALENCIA LLC, a Delaware limited liability company

 

50%

CHANDLER SOLAR LLC, a Delaware limited liability company

 

50.10%

CHICAGO 500 NORTH MICHIGAN LLC, a Delaware limited liability company

 

100%

COOLIDGE HOLDING LLC, an Arizona limited liability company

 

37.50%

CORTE MADERA VILLAGE, LLC, a Delaware limited liability company

 

50.10%

COUNTRY CLUB PLAZA JV LLC, a Delaware limited liability company

 

50%

COUNTRY CLUB PLAZA KC PARTNERS LLC, a Delaware limited liability company

 

50%

DANBURY MALL, LLC, a Delaware limited liability company

 

100%

DB HOLDINGS LLC, a Delaware limited liability company

 

100%

DELIV, INC., a Delaware corporation

 

4.52%

DEPTFORD MALL ASSOCIATES L.L.C., a New Jersey limited liability company

 

51%

DESERT SKY MALL LLC, a Delaware limited liability company

 

100%

 

--------------------------------------------------------------------------------


 

EAST MESA ADJACENT LLC, a Delaware limited liability company

 

100%

EAST MESA LAND, L.L.C., a Delaware limited liability company

 

100%

EAST MESA MALL, L.L.C., a Delaware limited liability company

 

100%

FASHION OUTLETS II LLC, a Delaware limited liability company

 

100%

FASHION OUTLETS OF CHICAGO LLC, a Delaware limited liability company

 

100%

FLAGSTAFF MALL ASSOCIATES LLC, a Delaware limited liability company

 

100%

FLAGSTAFF MALL SPE LLC, a Delaware limited liability company

 

100%

FLATIRON PROPERTY HOLDING, L.L.C., a Delaware limited liability company

 

51%

FOC ADJACENT LLC, a Delaware limited liability company

 

100%

FON ADJACENT LLC, a Delaware limited liability company

 

100%

FREE RACE MALL REST., L.P., a New Jersey limited partnership

 

100%

FREEHOLD I, LLC, a Delaware limited liability company

 

50.10%

FREEHOLD I SPC, INC., a Delaware corporation

 

50.10%

FREEHOLD CHANDLER HOLDINGS LP, a Delaware limited partnership

 

50.10%

FREEHOLD CHANDLER TRUST LLC, a Delaware limited liability company

 

50.10%

FREEMALL ASSOCIATES, LLC, a Delaware limited liability company

 

50.10%

FREEMALL ASSOCIATES, L.P., a New Jersey limited partnership

 

50.10%

FRMR B LLC, a Delaware limited liability company

 

100%

FRMR, INC., a New Jersey corporation

 

100%

GPM GP LLC, a Delaware limited liability company

 

57.159%

GRANITE MALL GP, LLC, a Delaware limited liability company

 

50%

GREAT NORTHERN HOLDINGS, LLC, a Delaware limited liability company

 

100%

GREAT NORTHERN SPE, LLC, a Delaware limited liability company

 

100%

GREEN ACRES ADJACENT LLC, a Delaware limited liability company

 

100%

GREEN TREE MALL LLC, a Delaware limited liability company

 

100%

HUDSON PROPERTIES, L.P., a Delaware limited partnership

 

100%

HUDWIL I, LLC, a Delaware limited liability company

 

100%

HUDWIL I SPC, INC., a Delaware corporation

 

100%

HUDWIL IV, LLC, a Delaware limited liability company

 

100%

HUDWIL IV SPC, INC., a Delaware corporation

 

100%

 

--------------------------------------------------------------------------------


 

INLAND SOLAR LLC, a Delaware limited liability company

 

100%

JAREN ASSOCIATES #4, an Arizona general partnership

 

12.50%

KEYSTONE PHILADELPHIA PROPERTIES, L.P., a Pennsylvania limited partnership

 

50%

KIERLAND COMMONS INVESTMENT LLC, a Delaware limited liability company

 

50%

KIERLAND COMMONS TRADENAME LLC, a Delaware limited liability company

 

25%

KIERLAND GREENWAY, LLC, a Delaware limited liability company

 

50%

KIERLAND TOWER LOFTS, LLC, a Delaware limited liability company

 

15%

KINGS PLAZA ENERGY LLC, a Delaware limited liability company

 

100%

KINGS PLAZA GROUND LEASE LLC, a Delaware limited liability company

 

100%

KITSAPARTY, a Washington non-profit corporation

 

100%

KTL INVESTMENT LLC, a Delaware limited liability company

 

50%

LA SANDIA SANTA MONICA LLC, a Delaware limited liability company

 

100%

LIGHTSTONE BRONX VENTURE HOLDINGS LLC, a Delaware limited liability company

 

50%

LIGHTSTONE BRONX VENTURE LLC, a Delaware limited liability company

 

50%

MAC CASCADE LLC, a Delaware limited liability company

 

100%

MAC CROSS COURT LLC, a Delaware limited liability company

 

100%

MACD LLC, a Delaware limited liability company

 

100%

MACDAN CORP., a Delaware corporation

 

100%

MACDB CORP., a Delaware corporation

 

100%

MACERICH 443 WABASH SPE LLC, a Delaware limited liability company

 

100%

MACERICH ARIZONA MANAGEMENT LLC, a Delaware limited liability company

 

100%

MACERICH ARIZONA PARTNERS LLC, an Arizona limited liability company

 

100%

MACERICH ARROWHEAD HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH ARROWHEAD LLC, a Delaware limited liability company

 

100%

MACERICH ATLAS LLC, a Delaware limited liability company

 

100%

MACERICH BILTMORE CI, LLC, a Delaware limited liability company

 

100%

MACERICH BILTMORE MM, LLC, a Delaware limited liability company

 

100%

MACERICH BILTMORE OPI, LLC, a Delaware limited liability company

 

100%

MACERICH BUENAVENTURA GP CORP., a Delaware corporation

 

100%

MACERICH BUENAVENTURA LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

--------------------------------------------------------------------------------


 

MACERICH CAPITOLA ADJACENT GP LLC, a Delaware limited liability company

 

100%

MACERICH CAPITOLA ADJACENT LIMITED PARTNERSHIP, a Delaware limited partnership

 

100%

MACERICH CASA GRANDE MEMBER LLC, a Delaware limited liability company

 

100%

MACERICH CCP LLC, a Delaware limited liability company

 

100%

MACERICH CCP VALENCIA LLC, a Delaware limited liability company

 

100%

MACERICH CERRITOS, LLC, a Delaware limited liability company

 

60%

MACERICH CERRITOS ADJACENT, LLC, a Delaware limited liability company

 

60%

MACERICH CERRITOS HOLDINGS LLC, a Delaware limited liability company

 

60%

MACERICH CERRITOS MALL CORP., a Delaware corporation

 

100%

MACERICH CHICAGO FASHION OUTLETS LLC, a Delaware limited liability company

 

100%

MACERICH CM VILLAGE GP CORP., a Delaware corporation

 

100%

MACERICH CM VILLAGE LIMITED PARTNERSHIP, a California limited partnership

 

100%

MACERICH COTTONWOOD HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH CROSS COUNTY SECURITY LLC, a Delaware limited liability company

 

100%

MACERICH CROSSROADS PLAZA HOLDINGS GP CORP., a Delaware corporation

 

100%

MACERICH CROSSROADS PLAZA HOLDINGS LP, a Delaware limited partnership

 

100%

MACERICH DEPTFORD LLC, a Delaware limited liability company

 

51%

MACERICH DEPTFORD II LLC, a Delaware limited liability company

 

51%

MACERICH DEPTFORD GP CORP., a Delaware corporation

 

100%

MACERICH DESERT SKY MALL HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH EQ GP LLC, a Delaware limited liability company

 

100%

MACERICH EQ LIMITED PARTNERSHIP, a California limited partnership

 

100%

MACERICH FARGO ASSOCIATES, a California general partnership

 

100%

MACERICH FIESTA MALL ADJACENT LLC, a Delaware limited liability company

 

100%

MACERICH FLATIRON LLC, a Delaware limited liability company

 

100%

MACERICH FREEHOLD CHANDLER GP LLC, a Delaware limited liability company

 

100%

MACERICH FRESNO ADJACENT GP CORP., a Delaware corporation

 

100%

MACERICH FRESNO ADJACENT LP, a Delaware limited partnership

 

100%

MACERICH FRESNO GP CORP., a Delaware corporation

 

100%

MACERICH FRESNO LIMITED PARTNERSHIP, a California limited partnership

 

100%

 

--------------------------------------------------------------------------------


 

MACERICH FWV LLC, a Delaware limited liability company

 

100%

MACERICH G3 LLC, a Delaware limited liability company

 

100%

MACERICH GALLERY MARKET EAST GP LLC, a Delaware limited liability company

 

100%

MACERICH GALLERY MARKET EAST LP LLC, a Delaware limited liability company

 

100%

MACERICH GALLERY MARKET EAST TRS SUB LLC, a Delaware limited liability company

 

100%

MACERICH GREAT FALLS GP CORP., a Delaware corporation

 

100%

MACERICH HHF CENTERS LLC, a Delaware limited liability company

 

51%

MACERICH HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH INLAND GP LLC, a Delaware limited liability company

 

100%

MACERICH INLAND LP, a Delaware limited partnership

 

100%

MACERICH JANSS MARKETPLACE HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH LA CUMBRE 9.45 AC LLC, a Delaware limited liability company

 

100%

MACERICH LA CUMBRE GP LLC, a Delaware limited liability company

 

100%

MACERICH LA CUMBRE LP, a Delaware limited partnership

 

100%

MACERICH LA CUMBRE SPE LP, a Delaware limited partnership

 

100%

MACERICH LAKE SQUARE MALL LLC, a Delaware limited liability company

 

100%

MACERICH LAKEWOOD GP LLC, a Delaware limited liability company

 

60%

MACERICH LAKEWOOD HOLDINGS LLC, a Delaware limited liability company

 

60%

MACERICH LAKEWOOD LP, a Delaware limited partnership

 

60%

MACERICH LUBBOCK GP CORP., a Delaware corporation

 

100%

MACERICH LUBBOCK HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH LUBBOCK LIMITED PARTNERSHIP, a California limited partnership

 

100%

MACERICH MALL DEL NORTE HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH MANAGEMENT COMPANY, a California corporation

 

100%

MACERICH MANAGEMENT COMPANY II LLC, a Delaware limited liability company

 

100%

MACERICH MARYSVILLE HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH MERCHANTWIRED, LLC, a Delaware limited liability company

 

100%

MACERICH NEW RIVER HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH NIAGARA LLC, a Delaware limited liability company

 

100%

MACERICH NORTH BRIDGE LLC, a Delaware limited liability company

 

100%

 

--------------------------------------------------------------------------------


 

MACERICH NORTHGATE GP I LLC, a Delaware limited liability company

 

100%

MACERICH NORTHGATE GP II LLC, a Delaware limited liability company

 

100%

MACERICH NORTHGATE HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH NORTH PARK MALL LLC, a Delaware limited liability company

 

100%

MACERICH NORTHRIDGE LP, a California limited partnership

 

100%

MACERICH NORTHWESTERN ASSOCIATES, a California general partnership

 

50%

MACERICH OAKS ADJACENT LLC, a Delaware limited liability company

 

100%

MACERICH OAKS GP CORP., a Delaware corporation

 

100%

MACERICH OAKS LP, a Delaware limited partnership

 

100%

MACERICH ONE SCOTTSDALE LLC, a Delaware limited liability company

 

100%

MACERICH PANORAMA GP LLC, a Delaware limited liability company

 

100%

MACERICH PANORAMA LP, a Delaware limited partnership

 

100%

MACERICH PARTNERS OF COLORADO LLC, a Colorado limited liability company

 

100%

MACERICH PPR CORP., a Maryland corporation

 

100%

MACERICH PPR GP LLC, a Delaware limited liability company

 

100%

MACERICH PROPERTY EQ GP CORP., a Delaware corporation

 

100%

MACERICH PROPERTY MANAGEMENT COMPANY, LLC, a Delaware limited liability company

 

100%

MACERICH PVIC ADJACENT LLC, an Arizona limited liability company

 

100%

MACERICH QUEENS ADJACENT GUARANTOR GP CORP., a Delaware corporation

 

100%

MACERICH QUEENS JV GP LLC, a Delaware limited liability company

 

100%

MACERICH QUEENS JV LP, a Delaware limited partnership

 

100%

MACERICH RIDGMAR LLC, a Delaware limited liability company

 

100%

MACERICH SANTAN PHASE 2 SPE LLC, a Delaware limited liability company

 

34.90%

MACERICH SCG GP CORP., a Delaware corporation

 

100%

MACERICH SCG GP LLC, a Delaware limited liability company

 

100%

MACERICH SCG LIMITED PARTNERSHIP, a California limited partnership

 

100%

MACERICH SJV LLC, a Delaware limited liability company

 

100%

MACERICH SMP GP LLC, a Delaware limited liability company

 

100%

MACERICH SMP LP, a Delaware limited partnership

 

100%

MACERICH SOLAR LLC, a Delaware limited liability company

 

100%

 

--------------------------------------------------------------------------------


 

MACERICH SOUTH PARK MALL LLC, a Delaware limited liability company

 

100%

MACERICH SOUTH PLAINS GP I LLC, a Delaware limited liability company

 

60%

MACERICH SOUTH PLAINS GP II LLC, a Delaware limited liability company

 

100%

MACERICH SOUTH PLAINS GP III LLC, a Delaware limited liability company

 

100%

MACERICH SOUTH PLAINS LP, a Delaware limited partnership

 

60%

MACERICH SOUTH PLAINS MEMBER LP, a Delaware limited partnership

 

100%

MACERICH SOUTH PLAINS MEZZ LP, a Delaware limited partnership

 

100%

MACERICH SOUTHRIDGE MALL LLC, a Delaware limited liability company

 

100%

MACERICH SOUTH TOWNE GP LLC, a Delaware limited liability company

 

100%

MACERICH SOUTH TOWNE LIMITED PARTNERSHIP, a California limited partnership

 

100%

MACERICH ST MARKETPLACE GP LLC, a Delaware limited liability company

 

100%

MACERICH ST MARKETPLACE LIMITED PARTNERSHIP, a California limited partnership

 

100%

MACERICH STONEWOOD CORP., a Delaware corporation

 

100%

MACERICH STONEWOOD HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH STONEWOOD, LLC, a Delaware limited liability company

 

100%

MACERICH SUNLAND PARK HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH SUPERSTITION ADJACENT HOLDINGS LLC, a Delaware limited liability
company

 

100%

MACERICH SUPERSTITION LAND HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH SUPERSTITION MALL HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH TRUST LLC, a Delaware limited liability company

 

100%

MACERICH TWC II CORP., a Delaware corporation

 

100%

MACERICH TWC II LLC, a Delaware limited liability company

 

100%

MACERICH TWENTY NINTH STREET LLC, a Delaware limited liability company

 

51%

MACERICH TYSONS LLC, a Delaware limited liability company

 

100%

MACERICH TYSONS CORNER HOTEL TRS LLC, a Delaware limited liability company

 

100%

MACERICH VALLE VISTA HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH VALLEY RIVER CENTER LLC, a Delaware limited liability company

 

100%

MACERICH VICTOR VALLEY GP LLC, a Delaware limited liability company

 

100%

MACERICH VICTOR VALLEY LP, a Delaware limited partnership

 

100%

MACERICH VINTAGE FAIRE GP CORP., a Delaware corporation

 

100%

 

--------------------------------------------------------------------------------


 

MACERICH VINTAGE FAIRE LIMITED PARTNERSHIP, a Delaware limited partnership

 

100%

MACERICH VV GP LLC, a Delaware limited liability company

 

100%

MACERICH VV SPE LP, a Delaware limited partnership

 

100%

MACERICH WALLEYE LLC, a Delaware limited liability company

 

100%

MACERICH WASHINGTON SQUARE PETALUMA HOLDINGS LLC, a Delaware limited liability
company

 

100%

MACERICH WESTSIDE GP CORP., a Delaware corporation

 

100%

MACERICH WESTSIDE LIMITED PARTNERSHIP, a California limited partnership

 

100%

MACERICH WESTSIDE PAVILION PROPERTY LLC, a Delaware limited liability company

 

100%

MACERICH WHITTWOOD HOLDINGS GP CORP., a Delaware corporation

 

100%

MACERICH WHITTWOOD HOLDINGS LP, a Delaware limited partnership

 

100%

MACERICH WRLP CORP., a Delaware corporation

 

100%

MACERICH WRLP LLC, a Delaware limited liability company

 

100%

MACERICH WRLP II CORP., a Delaware corporation

 

100%

MACERICH WRLP II L.P., a Delaware limited partnership

 

100%

MACERICH YUMA HOLDINGS LLC, a Delaware limited liability company

 

100%

MACERICH ZETA HOLDINGS LLC, a Delaware limited liability company

 

100%

MACJ, LLC, a Delaware limited liability company

 

100%

MAC NORTHRIDGE GP LLC, a Delaware limited liability company

 

100%

MACPT LLC, a Delaware limited liability company

 

100%

MACW FREEHOLD, LLC, a Delaware limited liability company

 

100%

MACWH, LP, a Delaware limited partnership

 

100%

MACW MALL MANAGEMENT, INC., a New York corporation

 

100%

MACWPII LLC, a Delaware limited liability company

 

100%

MACW PROPERTY MANAGEMENT, LLC, a New York limited liability company

 

100%

MACW TYSONS, LLC, a Delaware limited liability company

 

100%

MALL MAINTENANCE CORPORATION, a Pennsylvania non-profit corporation

 

57.159%

MALL MAINTENANCE CORPORATION II, a Pennsylvania non-profit corporation

 

57.159%

MERCHANTWIRED, LLC, a Delaware limited liability company

 

9.64%

MPLP MSR LP, a Delaware limited partnership

 

100%

MP MSR GP LLC, a Delaware limited liability company

 

100%

 

--------------------------------------------------------------------------------


 

MP MSR LP LLC, a Delaware limited liability company

 

100%

MS PORTFOLIO LLC, a Delaware limited liability company

 

50%

MVRC HOLDING LLC, a Delaware limited liability company

 

100%

MW INVESTMENT GP CORP., a Delaware corporation

 

100%

MW INVESTMENT LP, a Delaware limited partnership

 

100%

NEW LAKE LLC, a Delaware limited liability company

 

60%

NEW RIVER ASSOCIATES LLC, a Delaware limited liability company

 

60%

NORTH BRIDGE CHICAGO LLC, a Delaware limited liability company

 

50%

NORTHGATE MALL ASSOCIATES, a California general partnership

 

100%

NORTH VALLEY PLAZA ASSOCIATES, a California general partnership

 

50%

NSHE MAHWAH, LLC, an Arizona limited liability company

 

100%

ONE SCOTTSDALE INVESTORS LLC, a Delaware limited liability company

 

50%

PACIFIC PREMIER RETAIL LLC, a Delaware limited liability company

 

60%

PACIFIC PREMIER RETAIL TRUST LLC, a Delaware limited liability company

 

60%

PARADISE VALLEY MALL SPE LLC, a Delaware limited liability company

 

100%

PARADISE WEST #1, L.L.C., an Arizona limited liability company

 

25%

PEI MSR GP I LLC, a Pennsylvania limited liability company

 

50%

PEI MSR GP II LLC, a Pennsylvania limited liability company

 

50%

PEI MSR GP III LLC, a Pennsylvania limited liability company

 

50%

PEI MSR LP LLC, a Pennsylvania limited liability company

 

50%

PEI MSR I LP, a Pennsylvania limited partnership

 

50%

PEI MSR II LP, a Pennsylvania limited partnership

 

50%

PEI MSR III LP, a Pennsylvania limited partnership

 

50%

PHXAZ/KIERLAND COMMONS, L.L.C., a Delaware limited liability company

 

50%

PM 833 MARKET MEZZ GP LLC, a Delaware limited liability company

 

57.159%

PM 833 MARKET MEZZ LP, a Delaware limited partnership

 

57.159%

PM GALLERY LP, a Delaware limited partnership

 

57.159%

PPR LAKEWOOD ADJACENT, LLC, a Delaware limited liability company

 

60%

PPR SQUARE TOO LLC, a Delaware limited liability company

 

60%

PPR WASHINGTON SQUARE LLC, a Delaware limited liability company

 

60%

 

--------------------------------------------------------------------------------


 

PPRT SOLAR LLC, a Delaware limited liability company

 

60%

PPRT TRUST LLC, a Delaware limited liability company

 

60%

PR 907 MARKET LP, a Delaware limited partnership

 

50%

PR GALLERY I LIMITED PARTNERSHIP, a Pennsylvania limited partnership

 

50%

PROPCOR ASSOCIATES, an Arizona general partnership

 

25%

PROPCOR II ASSOCIATES, LLC, an Arizona limited liability company

 

50%

QUEENS CENTER PLEDGOR LLC, a Delaware limited liability company

 

100%

QUEENS CENTER REIT LLC, a Delaware limited liability company

 

100%

QUEENS CENTER SPE LLC, a Delaware limited liability company

 

100%

QUEENS JV GP LLC, a Delaware limited liability company

 

100%

QUEENS JV LP, a Delaware limited partnership

 

100%

RACEWAY ONE, LLC, a New Jersey limited liability company

 

100%

RACEWAY TWO, LLC, a New Jersey limited liability company

 

100%

RAILHEAD ASSOCIATES, L.L.C., an Arizona limited liability company

 

100%

RN 116 COMPANY, L.L.C., a Delaware limited liability company

 

50%

RN 120 COMPANY, L.L.C., a Delaware limited liability company

 

50%

RN 124/125 COMPANY, L.L.C., a Delaware limited liability company

 

50%

RN 540 HOTEL COMPANY L.L.C., a Delaware limited liability company

 

50%

ROTTERDAM SQUARE, LLC, a Delaware limited liability company

 

100%

SAN TAN SOLAR LLC, a Delaware limited liability company

 

97.40%

SANTAN VILLAGE PHASE 2 LLC, an Arizona limited liability company

 

34.90%

SARWIL ASSOCIATES, L.P., a New York limited partnership

 

100%

SARWIL ASSOCIATES II, L.P., a New York limited partnership

 

100%

SCOTTSDALE FASHION ADJACENT LLC, a Delaware limited liability company

 

50%

SCOTTSDALE FASHION OFFICE LLC, a Delaware limited liability company

 

50%

SCOTTSDALE FASHION SQUARE LLC, a Delaware limited liability company

 

50%

SCOTTSDALE FASHION SQUARE PARTNERSHIP, an Arizona general partnership

 

50%

SDG MACERICH PROPERTIES, L.P., a Delaware limited partnership

 

50%

SHOPPINGTOWN MALL HOLDINGS, LLC, a Delaware limited liability company

 

100%

SHOPPINGTOWN MALL, LLC, a Delaware limited liability company

 

100%

 

--------------------------------------------------------------------------------


 

SHOPPINGTOWN MALL, L.P., a Delaware limited partnership

 

100%

SM EASTLAND MALL, LLC, a Delaware limited liability company

 

100%

SM PORTFOLIO LIMITED PARTNERSHIP, a Delaware limited partnership

 

50%

SM VALLEY MALL, LLC, a Delaware limited liability company

 

100%

SOUTH PLAINS LP, a Delaware limited partnership

 

60%

SOUTHRIDGE ADJACENT, LLC, a Delaware limited liability company

 

100%

SUPERSTITION SPRINGS HOLDING LLC, a Delaware limited liability company

 

100%

THE MACERICH PARTNERSHIP, L.P., a Delaware limited partnership

 

93% - The Macerich Company

THE MARKET AT ESTRELLA FALLS LLC, an Arizona limited liability company

 

40.06%

THE WESTCOR COMPANY LIMITED PARTNERSHIP, an Arizona limited partnership

 

100%

THE WESTCOR COMPANY II LIMITED PARTNERSHIP, an Arizona limited partnership

 

100%

TM TRS HOLDING COMPANY LLC, a Delaware limited liability company

 

50%

TOWNE MALL, L.L.C., a Delaware limited liability company

 

100%

TWC CHANDLER LLC, a Delaware limited liability company

 

50.10%

TWC LIMITED PARTNER LLC, a Delaware limited liability company

 

100%

TWC SCOTTSDALE CORP., an Arizona corporation

 

100%

TWC SCOTTSDALE MEZZANINE, L.L.C., an Arizona limited liability company

 

100%

TWC TUCSON, LLC, an Arizona limited liability company

 

100%

TYSONS CORNER LLC, a Virginia limited liability company

 

50%

TYSONS CORNER HOLDINGS LLC, a Delaware limited liability company

 

50%

TYSONS CORNER HOTEL I LLC, a Delaware limited liability company

 

50%

TYSONS CORNER HOTEL PLAZA LLC, a Delaware limited liability company

 

50%

TYSONS CORNER OFFICE I LLC, a Delaware limited liability company

 

50%

TYSONS CORNER PROPERTY HOLDINGS LLC, a Delaware limited liability company

 

50%

TYSONS CORNER PROPERTY HOLDINGS II LLC, a Delaware limited liability company

 

50%

TYSONS CORNER PROPERTY LLC, a Virginia limited liability company

 

50%

TYSONS CORNER RESIDENTIAL I LLC, a Delaware limited liability company

 

50%

VALLEY STREAM GA MEZZANINE LLC, a Delaware limited liability company

 

100%

VALLEY STREAM GREEN ACRES LLC, a Delaware limited liability company

 

100%

 

--------------------------------------------------------------------------------


 

WALLEYE LLC, a Delaware limited liability company

 

100%

WALLEYE RETAIL INVESTMENTS LLC, a Delaware limited liability company

 

100%

WALLEYE TRS HOLDCO, INC., a Delaware corporation

 

100%

WALTON RIDGMAR, G.P., L.L.C., a Delaware limited liability company

 

50%

WEST ACRES DEVELOPMENT, LLP, a North Dakota limited liability partnership

 

19%

WESTCOR 303 CPC LLC, an Arizona limited liability company

 

79.64%

WESTCOR 303 RSC LLC, an Arizona limited liability company

 

84.95%

WESTCOR 303 WCW LLC, an Arizona limited liability company

 

76.45%

WESTCOR/303 AUTO PARK LLC, an Arizona limited liability company

 

50%

WESTCOR/303 LLC, an Arizona limited liability company

 

75%

WESTCOR/BLACK CANYON MOTORPLEX LLC, an Arizona limited liability company

 

83.73%

WESTCOR/BLACK CANYON RETAIL LLC, an Arizona limited liability company

 

83.73%

WESTCOR/CASA GRANDE LLC, an Arizona limited liability company

 

84.04%

WESTCOR/COOLIDGE LLC, an Arizona limited liability company

 

75%

WESTCOR/GILBERT, L.L.C., an Arizona limited liability company

 

50%

WESTCOR/GILBERT PHASE 2 LLC, an Arizona limited liability company

 

69.80%

WESTCOR/GOODYEAR, L.L.C., an Arizona limited liability company

 

75%

WESTCOR GOODYEAR PC LLC, an Arizona limited liability company

 

80.11%

WESTCOR GOODYEAR RSC LLC, an Arizona limited liability company

 

86.58%

WESTCOR MARANA LLC, an Arizona limited liability company

 

85.24%

WESTCOR/MERIDIAN LLC, an Arizona limited liability company

 

76.05%

WESTCOR ONE SCOTTSDALE LLC, an Arizona limited liability company

 

100%

WESTCOR/PARADISE RIDGE, L.L.C., an Arizona limited liability company

 

50%

WESTCOR/QUEEN CREEK LLC, an Arizona limited liability company

 

38.03%

WESTCOR REALTY LIMITED PARTNERSHIP, a Delaware limited partnership

 

100%

WESTCOR SANTAN ADJACENT LLC, a Delaware limited liability company

 

100%

WESTCOR SANTAN HOLDINGS LLC, a Delaware limited liability company

 

84.89%

WESTCOR SANTAN VILLAGE LLC, a Delaware limited liability company

 

84.89%

WESTCOR SURPRISE CPC LLC, an Arizona limited liability company

 

53.10%

WESTCOR SURPRISE RSC LLC, an Arizona limited liability company

 

56.64%

 

--------------------------------------------------------------------------------


 

WESTCOR SURPRISE WCW LLC, an Arizona limited liability company

 

50.97%

WESTCOR/SURPRISE LLC, an Arizona limited liability company

 

50%

WESTCOR/SURPRISE AUTO PARK LLC, an Arizona limited liability company

 

33.33%

WESTCOR TRS LLC, a Delaware limited liability company

 

100%

WESTDAY ASSOCIATES LLC, a Delaware limited liability company

 

100%

WESTPEN ASSOCIATES LLC, a Delaware limited liability company

 

100%

WILSAR, LLC, a Delaware limited liability company

 

100%

WILSAR SPC, INC., a Delaware corporation

 

100%

WILTON MALL, LLC, a Delaware limited liability company

 

100%

WILTON SPC, INC., a Delaware corporation

 

100%

WMAP, L.L.C., a Delaware limited liability company

 

50%

WMGTH, INC., a Delaware corporation

 

100%

WM INLAND ADJACENT LLC, a Delaware limited liability company

 

100%

WM INLAND INVESTORS IV GP LLC, a Delaware limited liability company

 

100%

WM INLAND INVESTORS IV LP, a Delaware limited partnership

 

100%

WM INLAND LP, a Delaware limited partnership

 

100%

WM INLAND (MAY) IV, L.L.C., a Delaware limited liability company

 

100%

WM RIDGMAR, L.P., a Delaware limited partnership

 

50%

WP CASA GRANDE RETAIL LLC, an Arizona limited liability company

 

89.36%

ZENGO RESTAURANT SANTA MONICA LLC, a Delaware limited liability company

 

100%

 

--------------------------------------------------------------------------------


 

Schedule 6.11

 

ERISA

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.14

 

Consents

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.15

 

Environmental Reports, Etc.

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE OF ENVIRONMENTAL REPORTS

 

Revised: 5-26-16

 

ENVIRONMENTAL SITE ASSESSMENT - PHASE I REPORTS

 

 

 

 

 

REPORT

 

PROJECT

 

 

MALL

 

CONSULTANT

 

DATE

 

#

 

COMMENTS

 

 

 

 

 

 

 

 

 

433 N WABASH AVENUE

 

Cardno ATC

 

10/14/2014

 

11.75485.0007

 

Former Lakeshore Athletic Club Property

 

 

 

 

 

 

 

 

 

500 N MICHIGAN AVENUE

 

ATC Associates

 

1/3/12

 

11.22103.0002

 

 

 

 

 

 

 

 

 

 

 

ARROWHEAD

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Bureau Veritas

 

01/02/09

 

10008.008221.00

 

Prepared for Macerich Mgmt Co.

 

 

EBI

 

09/01/11

 

11114522

 

Prepared for Prudential

 

 

Terracon

 

12/15/14

 

60149324

 

Prepared for Sears Holdings Management Corporation

 

 

ENSR International

 

06/12/01

 

5897-018-200

 

Montgomery Wards Dept Store & Wards Auto Express

 

 

LAW Engineering & Env Services

 

06/16/99

 

52000-9-2013-1520-916

 

Prepared for The Chase Manhattan Bank

 

 

Ramboll Environ

 

09/01/15

 

33-37718A

 

Prepared for GIC Real Estate

 

 

Tetra Tech

 

11/13/15

 

103P1398045.001

 

Prepared for Teachers Insurance and Annuity Association

 

 

 

 

 

 

 

 

 

ATLAS PARK

 

ATC

 

09/20/10

 

011.15771.0273

 

Prepared for Walton

 

 

 

 

 

 

 

 

 

BILTMORE FASHION PARK

 

Sigma

 

09/25/03

 

095918

 

Macerich Acquisition

 

 

Versar

 

Nov-94

 

2164-012

 

Phase I done for Taubman

 

 

Versar

 

06/17/99

 

4083-.001

 

Phase I done for GMAC

 

 

Versar

 

09/03/03

 

110926.0001.001

 

Phase I done for Taubman

 

 

Versar

 

AUG 1998

 

4326.003

 

Phase 1 done for Taubman

 

 

 

 

 

 

 

 

 

BROADWAY PLAZA

 

ATC/Diagnostic Environmental, Inc.

 

08/11/93

 

D2088-0218

 

For Macerich IPO

 

 

Earthtech

 

03/03/99

 

33924-01

 

Prepared for Washington Mutual Bank parcel

 

 

Earthtech

 

April 1999

 

39437-01/01262-01

 

Washington Mutual

 

 

McLaren

 

12/08/88

 

NA

 

Nordstrom Parking - Prepared for Santa Fe Pacific Realty Corp

 

 

McLaren

 

06/15/90

 

NA

 

Prepared on behalf of Brobeck, Phelger & Harison

 

 

Weston

 

06/01/93

 

10224-001-003

 

Prepared for Catellus

 

 

Dames & Moore

 

10/09/98

 

14858-164-042

 

Prepared for Catellus

 

 

URS

 

07/11/00

 

14858-211-015

 

Prepared for Catellus

 

 

RGA

 

2/5/2008

 

MACER18313

 

Future Neiman Marcus

 

 

Tabbara Corp

 

2/15/2011

 

101489

 

Adjacent Parcel Acquisition

 

 

Tabbara Corp

 

9/27/2011

 

101606

 

Entire Site

 

 

Tabbara Corp

 

4/3/2014

 

102364

 

 

 

 

 

 

 

 

 

 

 

CANDLESTICK

 

Geosyntec Consultants

 

7/2/2014

 

WR1843

 

Prepared for CP Development Company, LP

 

 

 

 

 

 

 

 

 

CASA GRANDE, THE PROMENDADE AT

 

GEC SA&B, Inc.

 

06/05/06

 

05.0053D.R01

 

Prepared for WP Casa Grande Retail LLC

 

 

EBI

 

10/28/10

 

11105525

 

Prepared for Eurohypo AG

 

 

National Due Diligence Services

 

04/21/14

 

14-0459

 

 

 

 

 

 

 

 

 

 

 

CASCADE MALL

 

Harding Lawson Assocaites

 

02/10/99

 

43197.1

 

Prepared for Macerich, For acquisition

 

 

Rittenhouse-Zeman & Associates

 

08/01/88

 

W-5630

 

Former Maintenance Shop Facililty - Prepared for Winmar Cascade

 

 

Rittenhouse-Zeman & Associates

 

05/02/94

 

11-09570-00

 

Prepared for Safeco

 

 

Rittenhouse-Zeman & Associates

 

07/08/94

 

 

 

Addendum to 5-2-94 Phase I

 

 

Rittenhouse-Zeman & Associates

 

07/15/94

 

 

 

Addendum to 5-2-94 Phase I

 

 

Partner Engineering & Science

 

07/13/09

 

82184

 

Prepared for Royal Bank of Canada

 

 

IVI

 

02/25/05

 

50215537

 

Prepared for Commerzbank

 

 

AGRA

 

08/01/97

 

7-91M-11811-A

 

Future Cineplex Odeon - Prepared for Winmar

 

 

National Due Diligence Services

 

01/20/14

 

13-0420

 

 

 

1

--------------------------------------------------------------------------------


 

ENVIRONMENTAL SITE ASSESSMENT - PHASE I REPORTS

 

 

 

 

 

REPORT

 

PROJECT

 

 

MALL

 

CONSULTANT

 

DATE

 

#

 

COMMENTS

 

 

 

 

 

 

 

 

 

CASCADE MALL (CROSSCOURT)

 

Harding Lawson Assocaites

 

02/18/99

 

43197.1

 

For acquisition

 

 

IVI

 

02/25/05

 

50215537

 

 

 

 

Partner Engineering & Science

 

07/13/09

 

82185

 

Prepared for Royal Bank of Canada

 

 

 

 

 

 

 

 

 

CHANDLER FASHION CENTER

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor & AEW Capital Management

 

 

Speedie

 

07/03/02

 

020501EA

 

Prepared for Westcor

 

 

Maxim

 

04/10/00

 

99-11444

 

Prepared for Westcor & City of Chandler

 

 

Targus Associates, LLC

 

06/01/12

 

T12-2476

 

Prepared for Metropolitan Life Insurance Company

 

 

Speedie

 

11/05/13

 

131560EA

 

Prepared for Hines Interest, L.P.

 

 

Maxim

 

04/11/00

 

99-11444

 

Prepared for Westcor Partners

 

 

Terracon

 

04/29/15

 

65157172

 

Prepared for Sears Holdings Management Corporation

 

 

 

 

 

 

 

 

 

CHANDLER BOULEVARD SHOPS

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Speedie

 

09/28/01

 

010873EA

 

Prepared for Westcor

 

 

Liesch Southwest, Inc.

 

12/20/05

 

6201418.00

 

For PNC Bank National Assoc.

 

 

EBI Consulting

 

10/27/10

 

11105701

 

Prepared for Macerich Management Company, LLC

 

 

 

 

 

 

 

 

 

CORTE MADERA

 

Professional Service Industries, Inc.

 

04/15/98

 

588-8E076.08

 

For seller

 

 

Property Solutions, Inc.

 

07/07/99

 

19990863

 

Phase I for Lend Lease (for Re-fi)

 

 

Versar

 

04/18/03

 

110272-0002-019

 

Phase I done for CALPERS

 

 

ATC

 

10/12/09

 

52.75068.0027

 

Prepared for MetLife

 

 

Langan

 

12/04/15

 

731674301 PJC

 

 

 

 

 

 

 

 

 

 

 

COUNTRY CLUB PLAZA

 

ECS

 

11/02/15

 

22-23410

 

Prepared for Highwoods Properties, Tract 1 Balcony Block 2

 

 

ECS

 

10/30/15

 

22-23411

 

Prepared for Highwoods Properties, Tract 2 Balcony Garage

 

 

ECS

 

11/11/15

 

06-23005-C

 

Prepared for Highwoods Properties, Tract 3 Court of Penguins Block 15

 

 

ECS

 

11/11/15

 

06-23005-D

 

Prepared for Highwoods Properties, Tract 4 Esplanade/Saks Block 12, 3

 

 

ECS

 

11/11/15

 

06-23005-E

 

Prepared for Highwoods Properties, Tract 5 Macy’s Block

 

 

ECS

 

10/30/15

 

22-23412

 

Prepared for Highwoods Properties, Tract 6 Maintenance Shop

 

 

ECS

 

11/02/15

 

22-23413

 

Prepared for Highwoods Properties, Tract 7 Millcreek Block 1

 

 

ECS

 

11/11/15

 

06-23005-H

 

Prepared for Highwoods Properties, Tract 8 Nichols Block 10

 

 

ECS

 

11/02/15

 

34-2658

 

Prepared for Highwoods Properties, Tract 9 Plaza 211 (Formerly Halls Block)

 

 

ECS

 

10/30/15

 

14-8485

 

Prepared for Highwoods Properties, Tract 10 Plaza Central Shops Block 11

 

 

ECS

 

11/11/15

 

06-23005-K

 

Prepared for Highwoods Properties, Tract 11 Plaza Savings Block 16

 

 

ECS

 

11/02/15

 

22-23416

 

Prepared for Highwoods Properties, Tract 13 Swanson Block 5

 

 

ECS

 

11/02/15

 

22-23418

 

Prepared for Highwoods Properties, Tract 16 Triangle Block 7

 

 

ECS

 

11/12/15

 

06-23005-L

 

Prepared for Highwoods Properties, Tract 12 Seveille Square Blocks 13, 14

 

 

ECS

 

11/03/15

 

34-2657

 

Prepared for Highwoods Properties, Tract 14 Theater Plaza

 

 

ECS

 

11/11/15

 

06-23005-O

 

Prepared for Highwoods Properties, Tract 15 Time Block 16

 

 

ECS

 

11/11/15

 

06-23005-Q

 

Prepared for Highwoods Properties, Tract 17 Valencia Block 19

 

 

ECS

 

11/11/15

 

14-8486

 

Prepared for Highwoods Properties, Tract 18 Valencia 1 Acre Site

 

 

 

 

 

 

 

 

 

DANBURY FAIR MALL

 

PSI

 

11/23/05

 

865-5E201

 

Filene’s - Prepared for Macerich

 

 

Haley and Aldrich

 

02/29/96

 

70493-040

 

For Wilmorites

 

 

Haley and Aldrich

 

07/14/94

 

70493-000

 

For Wilmorites

 

 

EMG

 

01/23/01

 

77199

 

For Morgan Stanley Dean Witter Mortgage

 

 

Haley and Aldrich

 

04/05/90

 

0464140

 

For Wilmorite

 

 

Haley and Aldrich

 

04/12/90

 

464140

 

For Wilmorite

 

 

TRC Environmental Consultants

 

10/15/91

 

11157-j21

 

For Wilmorites

 

 

Haley and Aldrich

 

02/13/86

 

464101

 

Parking Lot Preload and Pavement Design

 

 

Haley and Aldrich

 

06/25/99

 

70786-000

 

Phase I Update For Wilmorite (part of a report for 13 sites - see Wilmorite)

 

 

EBI Consulting

 

08/18/10

 

11103901

 

Phase I Prepared for Northwestern Mutual

 

 

Terracon

 

10/27/14

 

J2149256

 

Prepared for Sears Holdings Corporation

 

2

--------------------------------------------------------------------------------


 

ENVIRONMENTAL SITE ASSESSMENT - PHASE I REPORTS

 

 

 

 

 

REPORT

 

PROJECT

 

 

MALL

 

CONSULTANT

 

DATE

 

#

 

COMMENTS

 

 

 

 

 

 

 

 

 

DEPTFORD MALL

 

PSI

 

10/27/06

 

864-6F007

 

For Macerich acquisition

 

 

PSI

 

10/27/06

 

864-6F007

 

For Morgan Stanley

 

 

ATEC

 

01/22/90

 

10.99030.

 

Oil & HazMat - Prepared for Allstate Insurance/ Acquisition Doc

 

 

LANGAN

 

11/29/12

 

140084501

 

For Macerich and Goldman Sachs Mortgage Company

 

 

Terracon

 

04/28/15

 

J6157023

 

Prepared for Sears Holdings Management Company

 

 

Vertex

 

02/19/13

 

24165

 

Prepared for Sears Holdings Management Company (Draft)

 

 

 

 

 

 

 

 

 

DESERT SKY

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Enercon Services

 

01/23/06

 

06000453

 

For Bank of America

 

 

Bureau Veritas, Inc.

 

01/05/09

 

10008.008221.00

 

Mervyn’s only - Prepared for Macerich Mgmt. Co.

 

 

URS

 

07/18/12

 

23446260

 

Desert Sky Transit Center for City of Phoenix

 

 

 

 

 

 

 

 

 

EASTLAND MALL

 

Philip Environmental

 

05/10/95

 

14191

 

Prepared for May Dept Stores Company

 

 

ATEC Associates, Inc.

 

01/18/93

 

20378

 

Prepared for Equitable Real Estate Investment Mgmt Company

 

 

BCM Engineers, Inc.

 

12/01/91

 

06-7934-0204

 

Prepared for Cabot Partners Limited Partnership

 

 

Certified Environments Inc.

 

02/11/00

 

337-048-1199

 

Recommendations Review prepared for CS First Boston Mortgage Capital LLC

 

 

Certified Environments Inc.

 

05/09/03

 

283-082-0303

 

Prepared for Credit Suisse First Boston LLC

 

 

Patriot Engineering & Environmental Inc

 

05/15/03

 

03-03-0331

 

DeJong’s, Prepared for Simon Property Group

 

 

EBI Consulting

 

03/31/06

 

11061127

 

Prepared for Bank of America

 

 

Keramida Environmental Inc.

 

05/15/06

 

11354-016

 

Prepared for Simon Property Group

 

 

 

 

 

 

 

 

 

ESTRELLA FALLS

 

Speedie

 

08/21/06

 

060022EA

 

This is for the Power Center

 

 

Speedie

 

08/09/06

 

060022EA

 

This is for the Power Center

 

 

Liesch

 

08/31/06

 

6201761

 

Prepared for Macerich

 

 

Wood, Patel & Associates

 

04/27/07

 

wp# 052622

 

Prepared for City of Goodyear

 

 

Bender Environmental

 

02/14/08

 

J080103

 

Prepared for US Bank

 

 

PSI

 

09/15/99

 

#723-9E051

 

Prepared for Globe Corp

 

 

VANN Engineering Inc

 

08/05/14

 

 

 

Prepared for Sunwest Federal Credit Union

 

 

EBI Consulting

 

12/29/14

 

III48631

 

NWC West McDowel Rd & North Bullard Ave

 

 

 

 

 

 

 

 

 

FLAGSTAFF

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Southwest Groundwater Consultants

 

02/23/99

 

B349

 

Prepared for Stone Forest Industries

 

 

SCS

 

03/29/99

 

1098051.00

 

Prepared fro Arizona State Land Department

 

 

ATL, Inc.

 

07/01/99

 

199006

 

For Railhead Associates

 

 

Enercon

 

09/09/05

 

05011854

 

For Bank of America

 

 

Geosyntec Consultants

 

01/16/06

 

 

 

Prepared for Home Depot/ for Proposed Home Depot

 

 

Liesch Southwest, Inc.

 

05/30/02

 

52691.01

 

For Westcor

 

 

Liesch Southwest, Inc.

 

07/08/09

 

6202699.00

 

Land Exchange - Prepared for Macerich

 

 

 

 

 

 

 

 

 

FLAGSTAFF (East)

 

Jones & Stokes

 

04/01/03

 

 

 

Prepared for Val-Tec, Inc. (“Environmental Conditions Report”)

 

 

Liesch Southwest, Inc.

 

03/01/02

 

 

 

 

 

 

 

 

 

 

 

 

 

FLATIRON

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Terracon

 

10/09/03

 

25037855

 

Prepared for Cigna Retirement & Investment Services

 

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Flatiron Peripheral - Prepared for Westcor

 

 

 

 

 

 

 

 

Prepared for Prudential Mortgage Capital Company, LLC & Teachers Insurance &

 

 

Property Solutions Inc.

 

11/04/13

 

20133672

 

Annuity Association of America

 

 

 

 

 

 

 

 

 

FLATIRON PERIPHERAL

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

 

 

 

 

 

 

 

FOLA (Fashion Outlets of Los Angeles)

 

Langan

 

01/14/14

 

700034101

 

 

 

3

--------------------------------------------------------------------------------


 

ENVIRONMENTAL SITE ASSESSMENT - PHASE I REPORTS

 

 

 

 

 

REPORT

 

PROJECT

 

 

MALL

 

CONSULTANT

 

DATE

 

#

 

COMMENTS

 

 

 

 

 

 

 

 

 

FOC (Fashion Outlets of Chicago)

 

DAI

 

11/17/06

 

 

 

Prepared for Village of Rosemont

 

 

ATC

 

01/10/12

 

090.75025.0025

 

Prepared for Wells Fargo Retechs

 

 

ATC

 

02/16/12

 

090.75025.0025

 

Reliance Letter prepared for Macerich

 

 

Cardno ATC

 

11/30/12

 

11.75485.0003

 

Office/Industrial Building

 

 

 

 

 

 

 

 

 

FASHION OUTLETS OF PHILADELPHIA

 

Langan

 

07/23/14

 

140110301

 

 

 

 

SSM Group

 

07/28/10

 

109414.0003

 

801 Gallery, Former Strawbridges, Prepared for PREIT

 

 

SSM Group

 

05/15/12

 

109414.0003 Task 4

 

801 Gallery, Former Strawbridges, Prepared for PREIT

 

 

TriState Environmental

 

08/01/06

 

 

 

801 Gallery, Former Strawbridges, Prepared for PREIT

 

 

IVI Environmental

 

12/27/99

 

E9094610

 

Market Street Shopping Center, Prepared for Vornado Realty Trust

 

 

TriState Environmental

 

09/01/12

 

 

 

907 Gallery, Prepared for PREIT

 

 

EMG

 

12/03/09

 

92341.09R - 017.135

 

Market East, Prepared for Wells Fargo RETECHS

 

 

Dames & Moore

 

08/30/93

 

27335-001

 

Market East, Prepared for L&B Institutional Property Managers, Inc.

 

 

Hocage Consulting Inc

 

02/19/02

 

PRDA-0201.001

 

Market East II, JC Penney’s, Prepared for Redevelopment Authority of The City of
Phi

 

 

National Assessment Corp

 

03/18/04

 

03-17266.1

 

Market East II, Prepared for Pennsylvania REIT

 

 

EMG

 

12/03/09

 

92341.09R - 018.135

 

Market East II, Prepared for Wells Fargo RETECHS

 

 

 

 

 

 

 

 

 

FASHION OUTLETS OF NIAGARA FALLS

 

Langan

 

07/05/11

 

140060701

 

 

 

 

Langan

 

03/01/16

 

140137601

 

Elk’s Lodge Parcel

 

 

 

 

 

 

 

 

 

FREEHOLD RACEWAY

 

Haley & Aldrich

 

09/30/87

 

646200

 

HazMat Site Eval - For Wilmorite

 

 

Haley & Aldrich

 

06/22/88

 

646200

 

HazMat Remediation & Update for Wilmorite

 

 

C & H

 

11/01/98

 

NA

 

For undeveloped parcel NE of mall

 

 

CMS

 

01/26/94

 

9321

 

Existing Building Inpsection Report

 

 

Haley & Aldrich

 

07/01/02

 

06462-003

 

Galyan Building Report

 

 

Haley & Aldrich

 

11/10/87

 

646200

 

HazMat Eval Update for Wilmorite 9/30/87

 

 

ATC

 

05/07/97

 

85068.0001

 

Macy’s - For Federated Dept Stores

 

 

Haley & Aldrich

 

01/30/97

 

06462-003

 

For Wilmorite

 

 

Haley & Aldrich

 

01/31/97

 

06462-001

 

Peripheral Site I

 

 

AGA

 

02/12/99

 

63001

 

Supplemental For Wilmorite

 

 

Melick Tully

 

06/24/91

 

NA

 

For Woodmont Corp

 

 

Haley & Aldrich

 

06/20/02

 

06462-004

 

For Wilmorite

 

 

PSI

 

05/16/01

 

888-1E006

 

For Morgan Stanley

 

 

Melick Tully

 

08/08/97

 

6124-001E

 

(Phase I & Limited Phase II) For Preferred sites of Freehold

 

 

Edwards and Kelcey

 

08/24/87

 

NA

 

Pavement Report - For New Jersey Department of Transportation

 

 

 

 

 

 

 

 

 

 

 

Sear Brown

 

04/27/98

 

02919.35

 

(Stream Encroachment) Hydrologic analysis of Wemrock Brook for Freemall Assoc.

 

 

BHE Environmental

 

11/16/93

 

NA

 

(Supplemental Env. Assessment) For Freemall Assoc.

 

 

Weston

 

10/17/91

 

NA

 

(Supplemental Phase I) For National Electrical Contractor Assoc. Pension Benefit
Fund

 

 

PSI

 

07/20/06

 

864-6E022

 

Expansion Project (see 10/10/06 Addendum) - Prepared for Macerich

 

 

Haley & Aldrich

 

08/30/07

 

34391-000

 

 

 

 

Haley and Aldrich

 

06/25/99

 

70786-000

 

Update is part of a report for 13 sites - see Wilmorite reports

 

 

Haley & Aldrich

 

05/01/04

 

06462-005

 

 

 

 

PSI

 

10/10/06

 

864-6E022

 

Addendum to 7/20/06 Phase I - Prepared for Macerich

 

 

Blackstone Consulting, LLC

 

07/17/09

 

HEITIL020.01

 

Prepared for Heitman Capital Management, LLC

 

 

EBI

 

12/17/10

 

11106078

 

Prepared for MetLife Real Estate Investments

 

 

EcolSciences, Inc.

 

07/13/12

 

None listed

 

Prepared for Roseland Property Company

 

 

Terracon

 

04/28/15

 

J6157023

 

Prepared for Sears Holdings Management Corporation

 

 

National Assessment Corporation

 

08/25/03

 

03-14806.94

 

Prepared for Sears, Roebuck and Co.

 

4

--------------------------------------------------------------------------------


 

ENVIRONMENTAL SITE ASSESSMENT - PHASE I REPORTS

 

 

 

 

 

REPORT

 

PROJECT

 

 

MALL

 

CONSULTANT

 

DATE

 

#

 

COMMENTS

 

 

 

 

 

 

 

 

 

FRESNO

 

ATC/Diagnostic Environmental, Inc.

 

06/07/93

 

D2088-0192

 

For refinance

 

 

Diagnostic Engineering, Inc.

 

06/08/93

 

D2088-0192

 

Radon Survey for refi

 

 

ATC Environmental, Inc.

 

10/17/96

 

82128.6002

 

For acquisition

 

 

ATC

 

12/07/98

 

82128.6036

 

For peripheral properties

 

 

ATC Associates, Inc.

 

09/09/98

 

61957.5201

 

Required by Lehman for refi.

 

 

ATC Associates, Inc.

 

06/04/08

 

#52.75072.0032

 

 

 

 

ATC Associates, Inc.

 

06/25/08

 

#52.75072.0032

 

Addendum 1 of 1

 

 

Giles Engineering Associates

 

06/26/13

 

2E-1304004

 

Prepared for Chick-fil-A, Inc.

 

 

Tabbara Corporation

 

06/18/15

 

102754

 

Prepared for J.P. Morgan

 

 

 

 

 

 

 

 

 

GREEN ACRES

 

Certified Environments, Inc.

 

01/24/13

 

514-001-0113

 

Prepared for Deutsche Bank

 

 

Langan

 

04/09/13

 

140087801

 

Prepared for Macerich - Sunrise Cinemas Parcel

 

 

Langan

 

04/19/13

 

140083801

 

Prepared for Macerich

 

 

Langan

 

12/23/14

 

140083812

 

Proposed Century 21, prepared for Macerich

 

 

Galli Engineering, P.C.

 

08/01/11

 

 

 

Prepared for Howard S. Rappaport

 

 

Langan

 

02/04/16

 

140136001

 

 

 

 

 

 

 

 

 

 

 

INLAND CENTER MALL

 

SIGMA

 

04/03/06

 

96641

 

Macy’s Department Store & Goodyear TBA Building

 

 

ATC

 

09/24/03

 

78.75061.0001

 

For Lasalle Investiment Management

 

 

All West

 

12/04/03

 

23t069.27182.27

 

Review of ATC Phase 1

 

 

Bureau Veritas

 

01/05/09

 

10008.008221.00

 

Mervyn’s only - Prepared for Macerich

 

 

EBI

 

02/17/11

 

1110559

 

Prepared for ING RE Financial

 

 

TCE

 

04/06/11

 

101522

 

Prepared for Macerich Management Company

 

 

 

 

 

 

 

 

 

KIERLAND COMMONS

 

TERRACON

 

11/29/04

 

65047246

 

For Macerich

 

 

BASIN & RANGE

 

07/23/99

 

NA

 

Done for seller (Woodbine Southwest)

 

 

ATC

 

12/18/02

 

09.75048.0268

 

Done for seller

 

 

EBI

 

12/17/12

 

11127712

 

Prepared for PNC Bank, National Association c/o Macerich

 

 

 

 

 

 

 

 

 

KINGS PLAZA

 

Certified Environments Inc.

 

07/27/12

 

462-009-0712

 

Prepared for Vornado Realty Trust

 

 

Certified Environments Inc.

 

11/26/12

 

162-009-0712

 

Prepared for Goldman Sachs Bank USA

 

 

Langan

 

02/08/13

 

140080101

 

 

 

 

Langan

 

01/28/16

 

140136501

 

Sears Building

 

 

 

 

 

 

 

 

 

LA CUMBRE PLAZA

 

Sigma

 

06/18/04

 

96199

 

For acquisition

 

 

Harding Lawson Associates

 

1996

 

34465 2.0

 

 

 

 

Asset Advisory Services, Inc.

 

12/18/01

 

11441B

 

 

 

 

Tabbara Corporation, Inc.

 

08/13/10

 

101422

 

Prepared for Macerich

 

 

 

 

 

 

 

 

 

LA ENCANTADA

 

Liesch

 

03/01/02

 

52691

 

Prepared for Westcor & AEW Capital Mgmt

 

 

EBI

 

04/24/07

 

#11072189

 

Prepared for Northwestern Mutual

 

 

 

 

 

 

 

 

 

LAKEWOOD

 

Diagnostic Engineering, Inc.

 

01/13/92

 

1A2088AF004

 

For refinance

 

 

Diagnostic Engineering, Inc.

 

03/09/92

 

1A2088AF010

 

Love’s Restaurant

 

 

Diagnostic Engineering, Inc.

 

03/31/92

 

1A2088AF010

 

for “areas of concern”

 

 

Diagnostic Engineering, Inc.

 

03/31/02

 

 

 

For Macerich

 

 

ATC/Diagnostic Environmental, Inc.

 

08/12/93

 

D-2088-0220

 

For Macerich IPO

 

 

ATC Environmental, Inc.

 

04/21/95

 

9034.0047

 

For refinance

 

 

ATC Associates, Inc.

 

03/17/99

 

85052.0349

 

For Federated Dept. Stores (covers Macy’s tract only)

 

5

--------------------------------------------------------------------------------


 

ENVIRONMENTAL SITE ASSESSMENT - PHASE I REPORTS

 

 

 

 

 

REPORT

 

PROJECT

 

 

MALL

 

CONSULTANT

 

DATE

 

#

 

COMMENTS

 

 

 

 

 

 

 

 

 

LAKEWOOD (cont.)

 

ATC

 

08/03/99

 

52.82128.6044

 

 

 

 

Bureau Veritas

 

01/05/09

 

10008-008221.00

 

Mervyn’s only - Prepared for Macerich

 

 

SIGMA

 

04/03/06

 

096641

 

For Macerich

 

 

CERES

 

03/08/93

 

 

 

(McDonnell Douglas) Done by previous owner

 

 

SIGMA

 

04/15/05

 

096416

 

For Deutsche Bank

 

 

SIGMA

 

05/22/06

 

096810

 

Goodyear Tire Parcel - For Macerich

 

 

URS

 

06/14/13

 

13816694.00184

 

Prepared for The Goodyear Tire & Rubber Company

 

 

Tabbara Corporation

 

05/08/15

 

102725

 

Prepared for Deutsche Bank

 

 

 

 

 

 

 

 

 

LOS CERRITOS

 

ATC Associates, Inc

 

10/09/98

 

82128.6031

 

For acquisition

 

 

ATC Associates, Inc

 

11/03/98

 

82128.6031

 

Add’l Asbestos Testing report (fireproofing) for acquisition

 

 

Sigma Engineering

 

5/31/02

 

95120

 

Phase I &II for Macy’s TBA (Old Just Tires)

 

 

SIGMA

 

04/03/06

 

96641

 

Rob May Building

 

 

Terracon

 

06/08/06

 

25067841

 

239 Los Cerritos Center

 

 

Sigma

 

12/12/08

 

97916

 

Former Rob May Bldg/ Prepared for Metlife

 

 

Sigma

 

12/19/08

 

97916

 

Former Rob May - Prepared for Macerich & Metlife

 

 

Bureau Veritas

 

01/05/09

 

10008-008221.00

 

Mervyn’s only - prepared for Macerich

 

 

Terracon

 

05/28/10

 

60107038

 

Former Nordstrom store only - Prepared for Nordstrom, Inc.

 

 

EBI Consultants

 

04/28/11

 

11111749

 

prepared for NW Mutual

 

 

Tabbara Corporation

 

09/24/12

 

101859

 

Former Nordstrom

 

 

Tabbara Corporation

 

12/12/14

 

102605

 

Future Development Area

 

 

Terracon

 

10/27/14

 

60149256.15

 

Prepared for Sears Holdings Management Corporation

 

 

Ramboll Environ

 

09/01/15

 

33-37718A

 

Prepared for GIC Real Estate

 

 

Tetra Tech

 

10/19/15

 

103P1398047.001

 

Prepared for Teachers Insurance and Annuity Association

 

 

 

 

 

 

 

 

 

MERIDIAN MEADOWS

 

LIESCH

 

03/21/05

 

6200756.01

 

For WDP Partner

 

 

LIESCH

 

09/21/04

 

6200756.00

 

For WDP Partner

 

 

 

 

 

 

 

 

 

MERVYN’S PORTFOLIO

 

ATC

 

09/02/04

 

90.75048.0001

 

Albuquerque - Prepared for Goldman Sachs & RBS Greenwich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Albuquerque - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Calexico - Prepared for Macerich

 

 

ATC

 

8-23-04

 

90.75048.0001

 

Harlingen - Prepared for Goldman Sachs & RBS Greenwich Capital

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Harlingen - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Petaluma - Prepared for Macerich

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Whittier - Prepared for Macerich

 

 

ATC

 

9-2-04

 

90.75048.0001

 

Yuma - Prepared for Goldman Sachs & RBS Greenwich Capital

 

 

BUREAU VERITAS

 

1-5-09

 

10008-008221.00

 

Yuma - Prepared for Macerich

 

 

 

 

 

 

 

 

 

NORTH BLACK CANYON CROSSING

 

Ninyo & Moore

 

05/25/12

 

603793002

 

 

 

 

 

 

 

 

 

 

 

NORTH BRIDGE

 

PR&A

 

11/29/07

 

#072811

 

 

 

 

PR&A

 

12/03/07

 

 

 

Combined with PCA report

 

 

EBI

 

04/17/09

 

#338249

 

For Northwest Mutual

 

 

ATC

 

03/18/16

 

165MAC0002 (11001)

 

 

 

 

 

 

 

 

 

 

 

NORTHGATE

 

ATC/Diagnostic Environmental, Inc.

 

08/12/93

 

D2088-0221

 

For Macerich IPO

 

 

FaultLine Associates, Inc.

 

08/04/98

 

 

 

Prepared for Rite Aid for outparcel

 

 

AEI Consultants

 

08/06/09

 

284110

 

Prepared for US Bank

 

 

Bureau Veritas

 

01/05/09

 

10008.008221.00

 

For Macerich

 

6

--------------------------------------------------------------------------------


 

ENVIRONMENTAL SITE ASSESSMENT - PHASE I REPORTS

 

 

 

 

 

REPORT

 

PROJECT

 

 

MALL

 

CONSULTANT

 

DATE

 

#

 

COMMENTS

 

 

 

 

 

 

 

 

 

NORTHPARK MALL, DAVENPORT IA

 

BCM

 

05/01/89

 

06-4276-11

 

Prepared For Equitable Real Estate

 

 

BCM

 

07/17/89

 

06-4276-11

 

Revised Env Assessment, Prepared for Equitable Real Estate

 

 

BCM

 

01/01/90

 

06-4276-34

 

Prepared For Equitable Real Estate, Env Assessment Phase II

 

 

BCM

 

03/01/92

 

06-7934-0212

 

Prepared for Cabot Partners

 

 

Smith Environmental Technologies

 

03/07/96

 

00-7738-47

 

Prepared For Equitable Life Assurance

 

 

Certified Environments Inc.

 

02/11/00

 

337-052-1199

 

Prepared For CS First Boston Mortgage Capital

 

 

McClure Engineering Associates

 

05/07/02

 

01-18-01-163

 

Phase 1 Montgomery Wards Letter

 

 

Certified Environments Inc.

 

05/05/03

 

283-078-0303

 

Prepared for Credit Suisse First Boston LLC

 

 

Seneca Companies, Inc.

 

03/07/16

 

6361531

 

Prepared for Kimberly Chrylser, Quick Lube Tire & Auto Center

 

 

 

 

 

 

 

 

 

ONE SCOTTSDALE

 

GEC

 

11/27/07

 

06-0550.R01

 

Prepared for DMB Commercial Properties

 

 

 

 

 

 

 

 

 

PACIFIC VIEW MALL

 

SIGMA

 

04/03/06

 

096641

 

Robinson’s-May

 

 

Groundwater Technology

 

09/30/92

 

NA

 

For JC Penney Tire, battery, and accessories

 

 

ATC

 

09/14/93

 

D2088-0307

 

For Macerich

 

 

ATC

 

10/16/96

 

82128.6001

 

For Macerich

 

 

Property Solutions Inc.

 

04/05/12

 

20120800

 

Prepared for Teachers Insurance and Annuity Association

 

 

ATC

 

01/12/99

 

82128.6037

 

For Macerich

 

 

Golder Associates

 

06/01/01

 

003-1995.000

 

For Cigna Investment Management

 

 

EEI

 

09/27/02

 

V020802

 

For Lowe’s

 

 

Groundwater Technology, Inc.

 

06/05/92

 

 

 

Phase I (Wards TBA only) - In EEI Report 9/27/02

 

 

 

 

 

 

 

 

 

PARADISE VALLEY

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor & AEW Capital (draft)

 

 

Liesch Southwest, Inc.

 

04/05/06

 

6201570.00

 

Former Cinema, Suite B054

 

 

Liesch Southwest, Inc.

 

04/03/06

 

6201393.01

 

Macy’s parcel

 

 

Kleinfelder West, Inc.

 

05/15/08

 

90563 (02)

 

Prepared for Costco

 

 

Speedie & Associates

 

06/09/08

 

080797EA

 

Costco bldg.

 

 

EMG

 

01/14/09

 

89725.08R - 007.135

 

Prepared for Macerich

 

 

Speedie & Associates

 

03/13/09

 

080797EB

 

Costco Bldg. For Westcor.

 

 

EFI

 

07/22/09

 

94705-00259

 

Prepared for Deutsche Bank

 

 

Liesch Southwest, Inc.

 

03/01/02

 

52691

 

DRAFT

 

 

 

 

 

 

 

 

 

PRASADA

 

PSI

 

05/27/05

 

723-5E030

 

Prepared for WDP Partners

 

 

Remedy, Inc.

 

June- 2003

 

001.50NN

 

(Cactus Lane Ranch Section 18)/ Prepared for Farm Management Co.

 

 

GEC/ SA&B

 

10/18/06

 

02-0127A.R01

 

Autoshow SITES 19 & 20/ Prepared for Sands Financial. Ltd.

 

 

GEC/ SA&B

 

10/19/06

 

02-0127B.R01

 

Autoshow Sites 19 & 20/Prepared for Sands Financial, Ltd. (Subsurface
exploratory excavation activities)

 

 

GEC/ SA&B

 

10/26/06

 

06-0303.R01

 

303 AUTOSHOW - Lots 10 & 11/ Prepared for PD Properties, LLC.

 

 

GEC/ SA&B

 

02/13/07

 

06-0358.R01

 

Lot 18/ Prepared for Corwin Holdings

 

 

GEC

 

05/30/07

 

06-0305D.R01

 

Section 12 /Prepared for Westcor

 

 

GEC

 

09/24/07

 

06-0305F.R01

 

Cactus Road Power Center/ Prepared for Target & Westcor

 

 

GEC

 

05/31/02

 

02-0127.R01A

 

Cactus Lane Ranch & Developed Land/ Prepared for Property Reserve

 

 

Real Estate Advisory, LLC

 

04/13/12

 

129449

 

Prepared for LNR Partners

 

 

GEC

 

01/08/09

 

08-0301.R01

 

Booster Pump

 

 

GEC

 

01/08/09

 

08-0301.R02

 

Section 13 Wellsite

 

 

GEC

 

01/08/09

 

08-0301.R03

 

Section 12 Wellsite

 

 

 

 

 

 

 

 

 

QUEENS

 

Geraghty & Miller

 

August 1993

 

NA

 

ESA for rated debt finance for previous owner

 

 

ATC Environmental, Inc.

 

11/06/95

 

82128-5002

 

Phase 1 ESA for Macerich acquisition due diligence

 

 

ATC Environmental, Inc.

 

05/03/96

 

 

 

Addendum letter dated 5/3/96 - Sump pit locations (In main report)

 

 

ATC Environmental, Inc.

 

07/25/96

 

82128.5042

 

Reliance letter to Marine Midland & updated record search - 7/24/96

 

 

Langan Engineering

 

11/15/12

 

140084601

 

Prepared for Macerich

 

 

AKRF, Inc.

 

11/09/98

 

NA

 

Sunoco site and 4.8 acre adjacent parcel

 

 

ATC Environmental, Inc.

 

03/03/99

 

82128.6042

 

Phase I Update for GMAC

 

 

MACTEC

 

12/30/02

 

22000-2-0041

 

Phase I prepared by Lender NWML for Queens Expansion

 

 

Handex

 

11/08/99

 

 

 

For former Sunoco station

 

 

EBI

 

12/31/08

 

#11083391

 

Prepared for NW Mutual

 

7

--------------------------------------------------------------------------------


 

ENVIRONMENTAL SITE ASSESSMENT - PHASE I REPORTS

 

 

 

 

 

REPORT

 

PROJECT

 

 

MALL

 

CONSULTANT

 

DATE

 

#

 

COMMENTS

 

 

 

 

 

 

 

 

 

SANTA MONICA COMMERCIAL PROPERTIES

 

Sigma Engineering, Inc.

 

9/24/2007

 

#0097276

 

Phase I & Phase II ESA

 

 

 

 

 

 

 

 

 

SANTA MONICA PLACE

 

ATEC

 

06/22/93

 

31-07-93-00122

 

ESA for Rouse (seller) for re-fi

 

 

EMG

 

08/21/99

 

62533

 

Prepared for Newkirk & GMAC

 

 

Tabbara Corporation

 

01/07/13

 

101931

 

Prepared for Citigroup Global Markets Realty Corp.

 

 

Terracon

 

09/08/99

 

55997747

 

Phase I for acquisition

 

 

SIGMA

 

04/03/06

 

96641

 

Robinson’s-May

 

 

SIGMA

 

11/29/06

 

96641

 

Clarification of 4-3-06 Rob May Report

 

 

SIGMA

 

11/28/07

 

97181

 

 

 

 

SIGMA

 

07/31/09

 

98219

 

Nordstrom. Prepared for Macerich.

 

 

Tabbara Corporation

 

10/16/14

 

102542

 

Parking Garage #3

 

 

Tabbara Corporation

 

06/26/15

 

102766

 

Parking Garage #3

 

 

 

 

 

 

 

 

 

SAN TAN VILLAGE

 

SPEEDIE AND ASSOCIATES

 

09/13/99

 

981064EA

 

For Westcor Partners

 

 

SPEEDIE AND ASSOCIATES

 

09/20/00

 

000711EA

 

For Westcor Partners

 

 

SPEEDIE AND ASSOCIATES

 

06/10/05

 

050420EA

 

For Westcor Partners

 

 

Liesch

 

12/11/2007

 

6202267

 

For Macerich

 

 

Liesch

 

6/3/2008

 

6202433

 

For Macerich

 

 

SPEEDIE AND ASSOCIATES

 

4/14/2004

 

031727EA

 

 

 

 

IVI

 

1/29/2007

 

61221138

 

Prepared for JP Morgan Chase

 

 

PSI

 

11/2/2006

 

8886F092

 

 

 

 

Dominion

 

02/27/14

 

1405.03

 

8.6 Acres of undeveloped land, 2630 South Market Street

 

 

 

 

 

 

 

 

 

SCOTTSDALE FASHION SQUARE

 

EBI Consulting

 

02/20/13

 

11130459

 

Prepared for Deutsche Bank

 

 

Versar

 

12/27/01

 

110465.0001.001

 

Prepared for Miller Capital Advisory, Inc. & CA Public Employees’ Retirement
System

 

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Liesch Southwest, Inc.

 

04/04/06

 

6201478.00

 

For Macerich - Robinson’s May

 

 

Liesch Southwest, Inc.

 

08/22/07

 

6202094.00

 

Prepared for Goldman Sachs Commercial Capital, L.P.

 

 

 

 

 

 

 

 

 

SOUTHPARK MALL

 

Law Engineering Inc.

 

10/04/93

 

279-3118

 

Prepared For Montgomery Ward and Co

 

 

Smith Environmental Technologies

 

03/07/96

 

00-7738-47

 

Assessment Update Report, For General Growth Management

 

 

Certified Environments Inc

 

02/11/00

 

337-053-1199

 

Prepared For CS First Boston Mortgage Capital LLC

 

 

McClure Engineering Associates

 

10/08/01

 

MO-01-18-01-164

 

Prepared For Southpark Mall

 

 

Certified Environments Inc

 

05/09/03

 

283-079-0303

 

Prepared For Credit Suisse First Boston LLC

 

 

 

 

 

 

 

 

 

SOUTH PLAINS MALL

 

Harding Lawson Associates, Inc.

 

01/08/98

 

40143

 

Macerich due diligence

 

 

ATC

 

07/14/94

 

9795.1

 

done for Paramount Group

 

 

EMG

 

02/04/99

 

52582

 

Prepared for Prudential for refinance

 

 

Bureau Veritas

 

01/05/09

 

10008.008221.00

 

Prepared for Macerich Mgmt Co.

 

 

EBI

 

02/24/10

 

#11100509

 

Prepared for RBS Global Banking & Markets

 

 

URS

 

12/31/14

 

14966665

 

Prepared for SEARS HOLDINGS MANAGEMENT CORPORATION

 

 

Ramboll Environ

 

09/01/15

 

33-37718A

 

Prepared for GIC Real Estate

 

 

 

 

 

 

 

 

 

SOUTHRIDGE

 

BCM

 

04/01/89

 

06-4276-12

 

Prepared for Equitable

 

 

BCM

 

03/01/92

 

06-7934-0216

 

Prepared for Cabot Partners L.P.

 

 

SMITH

 

03/01/96

 

00-7738-47

 

Prepared for General Growth

 

 

Certified Environments Inc.

 

02/11/00

 

337-061-1199

 

Prepared for Lender

 

 

Certified Environments Inc.

 

05/16/03

 

2830810303

 

Phase I prepared for lender CSFB

 

 

TERRACON

 

10/20/04

 

8047729

 

For former Wards parcel

 

 

TERRACON

 

03/09/07

 

08077712

 

For new Target location - Per Target protocol

 

8

--------------------------------------------------------------------------------


 

ENVIRONMENTAL SITE ASSESSMENT - PHASE I REPORTS

 

 

 

 

 

REPORT

 

PROJECT

 

 

MALL

 

CONSULTANT

 

DATE

 

#

 

COMMENTS

 

 

 

 

 

 

 

 

 

STONEWOOD

 

Woodward Clyde Consultants

 

Sept. 1990

 

904W281A

 

For Hughes Investments (seller)

 

 

Harding Lawson Associates, Inc.

 

08/18/97

 

38970.1

 

Phase I for acquisition

 

 

EMG

 

11/04/99

 

63937

 

ESA for Lehman for re-fi; project

 

 

Sigma

 

11/03/00

 

094701

 

ESA for Situs Realty for re-fi

 

 

Bureau Veritas

 

01/05/09

 

10008-008221.00

 

Mervyn’s Store

 

 

Terracon Consultants

 

10/27/10

 

60107761

 

Prepared for Metlife

 

 

 

 

 

 

 

 

 

SUPERSTITION SPRING CENTER

 

GZA Geotechnical

 

08/05/94

 

100643.00

 

Prepared for Aldrich, Eastman and Waltch

SUPERSTITION SPGS PWR CNTR

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

EBI Consulting

 

10/17/11

 

11115753

 

Prepared for Macerich

 

 

ATC Associates, Inc.

 

03/29/12

 

052.75076.0177

 

Prepared for Macerich

 

 

Liesch Southwest, Inc.

 

03/01/02

 

52691.00

 

Prepared for Westcor

 

 

Land America Assessment Corp.

 

08/14/06

 

06-39892.1

 

Prepared for Deustche Bank Securities, Inc.

 

 

Bureau Veritas

 

01/02/09

 

10008.008221.00

 

Mervyn’s Store only

 

 

 

 

 

 

 

 

 

THE OAKS

 

Sigma Engineering

 

06/28/02

 

095225

 

Phase I Prepared for Macerich acquisition

 

 

Sigma Engineering

 

02/09/04

 

095971

 

Phase I Environmental Site Assessment, Robinsons-May

 

 

SIGMA

 

04/03/06

 

096641

 

Macy’s So. & Sher Tire

 

 

Secor

 

10/11/06

 

37GY.66339.00

 

Sher Tire Phase I & II

 

 

SIGMA

 

07/11/06

 

96750

 

Black Angus PhaseI ESA

 

 

Sigma

 

06/09/08

 

97630

 

 

 

 

 

 

 

 

 

 

 

TOWNE MALL

 

Langan Engineering

 

10/25/12

 

140082101

 

Prepared for RBS Markets & International Banking

 

 

Adirondack

 

03/01/97

 

9701-27EA

 

Hydraulic Lift testing; Prepared for Ivanhoe, Inc.

 

 

EMG

 

08/12/97

 

26932150.97B

 

Prepared for CBIC

 

 

EMG

 

10/24/02

 

96603

 

Prepared for Morgan Stanley

 

 

 

 

 

 

 

 

 

TWENTY-NINTH STREET (Formerly BOULDER CROSSROADS)

 

SIGMA

 

11/23/04

 

96297

 

PHASE I DONE FOR TWENTY NINTH STREET RETAIL DISTRICT

 

 

Aguirre

 

02/21/92

 

21026-Z3

 

Former Vickers Gas Station

 

 

Aguirre

 

01/15/92

 

21026-Z3

 

Former Vickers Gas Station

 

 

Aguirre

 

05/10/91

 

21026-Z1

 

Former Vickers Gas Station

 

 

ATC/Diagnostic Environmental, Inc.

 

7/1/93

 

08916-0001

 

For Macerich IPO

 

 

Targus Associates

 

10/30/15

 

T15-3205

 

Prepared for Heitman Capital Management, LLC

 

 

Tabbara Corporation

 

01/12/16

 

201351

 

Prepared for Macerich

 

 

 

 

 

 

 

 

 

TYSON’S CORNER

 

Dames & Moore

 

05/12/98

 

39683-001-195

 

Lower Pearl Lot Phase 1

 

 

Haley and Aldrich

 

10/31/01

 

28153-000

 

For Wilmorite

 

 

KTR Newmark

 

9/29/2003

 

03-1-1-114

 

For Deutsche Bank Securities

 

 

Dames & Moore

 

4/3/1997

 

29422-010-195

 

Prepared for Metlife

 

 

URS

 

05/16/05

 

15297466

 

For Tyson’s Corner Property

 

 

BEM Systems, Inc.

 

09/01/06

 

05-3158CMAT

 

Prepared for Dulles Transit Partners, LLC

 

 

SCS Engineers

 

12/17/10

 

02207009.00

 

Phase I&II - Prepared for Dulles Transit Partners, LLC

 

 

Property Solutions Inc.

 

08/01/13

 

20132499

 

Prepared for Prudential Mortgage Capital Company, LLC

 

 

Nova Consulting

 

05/16/14

 

T14-2083

 

Former Pearle Vision

 

 

 

 

 

 

 

 

 

VALLEY MALL

 

BCM Engineers

 

09/05/89

 

06-4276-17

 

Prepared for Equitable Real Estate

 

 

Braun Intertec Environmental

 

08/29/91

 

CMJX-91-0192

 

Prepared for General Growth Center Companies

 

 

BCM Engineers

 

3/1/1992

 

06-7934-0217

 

Prepared for Cabot Partners

 

 

Smith Environmental Technologies

 

3/1/1996

 

00-7738-47

 

Prepared for General Growth Management Inc

 

 

Certified Environments

 

5/9/2003

 

283-071-0303

 

Prepared for Credit Suisse First Boston LLC

 

 

McCallum Testing Laboratories

 

08/06/04

 

04-3110/04-5330

 

Prepared for Atlantic Environmental Companies

 

 

EBI Consulting

 

03/31/06

 

11061128

 

Prepared for Bank of America

 

9

--------------------------------------------------------------------------------


 

ENVIRONMENTAL SITE ASSESSMENT - PHASE I REPORTS

 

 

 

 

 

REPORT

 

PROJECT

 

 

MALL

 

CONSULTANT

 

DATE

 

#

 

COMMENTS

 

 

 

 

 

 

 

 

 

VALLEY RIVER

 

BCM

 

09/01/89

 

06-4276-31

 

Phase II For Equitable Real Estate

 

 

BCM

 

09/05/89

 

06-4276-17

 

For Equitable Real Estate

 

 

Certified Environmnents Inc

 

05/09/03

 

283-071-0303

 

For Credit Suisse First Boston LLC

 

 

Braun Intertec

 

08/29/91

 

CMJX-91-0192

 

For General Growth Center Companies

 

 

BCM

 

03/01/92

 

06-7934-0217

 

For Cabot Partners Limited Partnership

 

 

BCM

 

05/16/92

 

06-7934-0217

 

Addendum, For Cabot Parnters Limited Partnership

 

 

Smith Environmental Technologies

 

03/01/96

 

00-7738-47

 

For General Growth Management

 

 

Certified Environmnents Inc

 

02/11/00

 

337-054-1199

 

For CS First Boston Capital LLC

 

 

McCallum

 

08/06/04

 

04-3110/04-5330

 

For Atlantic Environmental Companies

 

 

EBI

 

03/31/06

 

11061128

 

For Bank of America

 

 

EBI

 

05/10/06

 

12060093

 

Letter, For Simon Property Group

 

 

 

 

 

 

 

 

 

VICTOR VALLEY

 

Levine Fricke

 

01/12/99

 

103-80484

 

Prepared for Lend Lease

 

 

Rincon

 

01/15/03

 

 

 

Prepared for Merrill Lynch Mortgage Lending Inc

 

 

Rincon

 

03/29/04

 

 

 

Site Assessment Update

 

 

Sigma

 

06/16/04

 

096142

 

Prepared for Macerich

 

 

Sigma

 

04/01/08

 

097537

 

Prepared for Macerich and PNC Bank

 

 

Bureau Veritas

 

01/05/09

 

10008-008221.00

 

Mervyns Phase 1, prepared for Macerich

 

 

EBI Consulting

 

07/30/14

 

11144886

 

Prepared for JP Morgan Chase Bank NA

 

 

 

 

 

 

 

 

 

VINTAGE FAIRE

 

Sigma

 

06/16/04

 

96142

 

Phase I for Acqusistion

 

 

Rincon

 

03/29/04

 

04-15890

 

Phase I and II done for previous owner

 

 

LFR

 

01/12/99

 

103-80484

 

Prepared for Lend Lease

 

 

Rincon

 

01/15/03

 

02-13621

 

For Merryl Lynch Mortgage

 

 

Sigma

 

04/01/08

 

97537

 

prepared for Macerich & PNC Bank

 

 

Bureau Veritas

 

01/05/09

 

10008.008221.00

 

Mervyn’s store only. Prepared for Macerich.

 

 

Nova Consulting Group, Inc.

 

04/16/13

 

B13-1255

 

Prepared for Prudential Mortgage Capital Company, LLC

 

 

EBI Consulting

 

01/26/15

 

11150198

 

Prepared for Barclay’s Bank PLC

 

 

Envirobusiness, Inc

 

01/18/01

 

20-1729A

 

Prepared for Berkshire Life Insurance Company

 

 

Geological Technics

 

06/16/99

 

804.1

 

Prepared for Landmark Business Center

 

 

Terracon

 

12/23/14

 

NA149324.1618

 

Prepared for Sears Holdings Management Corporation

 

 

 

 

 

 

 

 

 

WASHINGTON SQUARE

 

Camp, Dresser & McKee

 

10/20/95

 

2053-356-rt-rept

 

For TIAA

 

 

Harding Lawson Associates, Inc.

 

10/23/96

 

36468.2

 

For Macerich

 

 

Camp, Dresser & McKee

 

07/11/00

 

CA-2172

 

For TIAA

 

 

EFI Global, Inc.

 

03/18/10

 

94705-00841

 

Prepared for Wells Fargo

 

 

Terracon

 

12/22/14

 

82149324

 

Prepared for Sears Holdings Management Corporation

 

 

Ramboll Environ

 

09/01/15

 

33-37718A

 

Prepared for GIC Real Estate

 

 

Tetra Tech

 

10/20/15

 

103P1398046.001

 

Prepared for TEACHERS INSURANCE AND ANNUITY ASSOCIATION

WEST ACRES

 

ATC/Diagnostic Environmental, Inc.

 

08/08/93

 

8955.0101

 

For Macerich IPO

 

 

Diagnostic Engineering

 

04/23/92

 

1A3207AA001

 

For West Acre Development

 

 

 

 

 

 

 

 

 

WESTSIDE PAVILION

 

Harding Lawson Associates, Inc.

 

02/11/99

 

43197.1

 

For acquisition

 

 

Watershed Dynamics, Inc.

 

02/11/99

 

 

 

Sensitive Areas (Wetland) Assessment - contained in Redmond Town Center

 

 

 

 

 

 

 

 

 

 

 

ATC

 

12/02/08

 

#38.75068.0002

 

For Metlife

 

 

Tabbara Corporation

 

08/16/12

 

101833

 

For Macerich

 

 

Wells Fargo Reliance Letter to TCE

 

08/16/12

 

 

 

For Tabbara Corp regarding Phase 1 Report

 

 

Harding Lawson Associates, Inc.

 

02/11/99

 

 

 

For acquisition (Project # 43197.1)

 

 

HLA

 

06/01/98

 

40995.1

 

For MR Westside Partnership

 

10

--------------------------------------------------------------------------------


 

ENVIRONMENTAL SITE ASSESSMENT - PHASE I REPORTS

 

 

 

 

 

REPORT

 

PROJECT

 

 

 

MALL

 

CONSULTANT

 

DATE

 

#

 

COMMENTS

 

WILTON MALL

 

Fred C Hart Associates

 

11/01/88

 

1015D1

 

For Wilmorite

 

 

 

Sear Brown

 

05/01/93

 

1092F1

 

For BJ’s proposed site

 

 

 

Adirondack Environmental

 

11/18/96

 

961108EC

 

Steinbach store

 

 

 

Adirondack Environmental

 

11/22/96

 

961108EC

 

Former Steinbach For Wilmorite

 

 

 

Labelle

 

01/01/97

 

97042

 

Former Steinbach for Bingwil Properties

 

 

 

Haley & Aldrich

 

08/01/99

 

70786-002

 

For Wilmorite

 

 

 

PSI

 

03/10/06

 

865-6E042

 

For Macerich proposed JCP site

 

 

 

PSI

 

06/05/06

 

864-6E005

 

JC Penney Addendum to Phase I

 

 

 

Haley and Aldrich

 

06/25/99

 

70786-000

 

For Wilmorite (Larger report/ part of a report for 13 sites)

 

 

 

EFI Global

 

03/22/10

 

94705-00896

 

Prepared for Deutsche Bank

 

 

 

 

 

 

 

 

 

 

 

OFFICES

 

 

 

 

 

 

 

 

 

WESTCOR BUILDING

 

 

 

 

 

 

 

 

 

PARADISE VILLAGE PARK II (PVOP II)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAND

 

 

 

 

 

 

 

 

 

COOLIDGE

 

GEC SA&B

 

02/07/05

 

04-0857A.R01

 

Prepared for WDP Partners, LLC. For land acquisition

 

CAREFREE HWY & I17

 

Speedie Associates

 

04/23/07

 

070479EA

 

Prepared for Arizona State Land Department

 

 

PHASE II AND OTHER INVESTIGATIVE ENVIRONMENTAL REPORTS

 

 

MALL

 

REPORT

Atlas Park

 

Atlas Park Subsurface Investigation Other

 

 

AP_Periodic Review Report_Langan_13.04_Parcel B.pdf

 

 

AP_Periodic Review Report_Langan_16.04.01_Parcel B.pdf

Arrowhead Towne Center

 

ATC_ESA PHASE II_TERRACON_15.04.16_SEARS.pdf

Broadway Plaza

 

Broadway Plaza Subsurface Investigation Soil-Groundwater Investigation
BWP_Groundwater Sampling_NCE_11.6.9_NEIMAN MARCUS.pdf
BWP_Subsurface Investigation_TCE_13.11.01_Goodyear TBA & Macys Parking Deck
Phase II.pdf
BWP_Subsurface Investigation_TCE_13.11.14_Nordstroms Parking Deck Phase II.pdf

City of Santa Monica Garage 3

 

City of SM_Phase II Soil Rpt_TCE_15.11.12_Parking Deck 3.pdf

Danbury Fair Mall

 

DFM_ESA PHASE II_TERRACON_15.04.17_SEARS & AUTO CTR.pdf

Deptford Mall

 

DEPT_PHASE II Rpt_Fluor Daniel_97.11.24_Sears.pdf

 

 

DEPT_Summary Findings Hydraulic Lift Closure, Soil
Investigation_RCC_96.11.05_Sears.pdf

Flagstaff Mall

 

Flagstaff Mall Subsurface Investigation Soil-Groundwater Investigation

 

 

FLAGSTAFF_Solid Waste Disposal_LIESCH_06.05.16.pdf

Fashion Outlets of Chicago

 

FOC (Fashion Outlets Chicago) Subsurface Investigation Soil-Groundwater
Investigation

 

 

FOC_2nd Remediation_CARDNO ATC_13.03.22_Barrier Installation.pdf

 

 

FOC_Consulting Services_ATC_12.10.03_Escalator Pit.pdf

 

 

FOC_Soil Utility Trenching_ATC_12.09.19.pdf

 

 

FOC_Soils Exploration_TSC_09.09.29.pdf

 

 

Foster_Barrier Inspection_Cardno_15.10.21

Fashion Outlets of Niagara Falls

 

Final Eng Rpt 14.11.15

Freehold Raceway Mall

 

FREEHOLD RACEWAY MALL Phase I

 

 

FREEHOLD_ESA_Melick-Tully_97.08.08_Ph I & Ph II.pdf

 

 

FREEHOLD_Subsurface Investigation_Melick_15.06.17_Proposed Ph 1 Roadway
Improvements.pdf (Bellemead Tract)

Fresno Fashion Fair

 

Fresno Fashion Fair Subsurface Investigation Soil-Groundwater Investigation

 

 

FFF_PH II_ATC DEI_93.08.27_Soil Inv.pdf

Green Acres

 

GA_Phase II_Langan_16.02.05_Former Goodyear Tire and Auto Ctr.pdf

 

 

GA_Update Report_Sovereign_16.05.11_16.02 to 16.04 Former Shell Service Station

Kings Plaza

 

Kings Plaza Subsurface Investigation Remedial Work Plan

 

 

KP_RIWP_LANGAN_13.06.26_OU-1.pdf

 

 

KP_RAWP_LANGAN_16.04.18_OU1

 

 

KP_Construction Completion Report_Langan_16.03.01_OU3.pdf

 

11

--------------------------------------------------------------------------------


 

PHASE II AND OTHER INVESTIGATIVE ENVIRONMENTAL REPORTS

 

MALL

 

REPORT

Lake Square Mall

 

Lake Square Mall Phase II

 

 

LSM_Rpt_BCM_1989-09-01_Phase II Environmental Assessment.pdf

 

 

LSM_Rpt_Smith Environmental_1995-05-09_Limited Phase II Environmental
Assessment_Former UST Site Sears Automotive Center.pdf

Lakewood Center

 

Lakewood Center Subsurface Investigation Soil-Groundwater Investigation

 

 

LW_PH II Oversight_SIGMA_050104_SOIL INV.pdf

 

 

LW_PH II Oversight_TAIT_930218_SOIL INV.pdf

 

 

LW_PH II_ATC_990930.pdf

 

 

LW_PH II_Sigma_07.05.29_Former Goodyear (2 of 2).pdf

 

 

LW_PH II_Sigma_07.05.29_former goodyear tba (1 of 2).pdf

 

 

LW_PH II_Sigma_09.5.25_Clarifier Removal.pdf

Los Cerritos Center

 

LCC_Phase II ESA_Terracon_15.04.07_Sears.pdf

North Valley Plaza

 

NVP_RAP FINAL_DTSC_10.7.28

 

 

NVP_QMR_NCE_13.05.16_1ST Q 2013

 

 

NVP_QMR_NCE_15.05.15_1ST Q 2015

 

 

NVP_QMR_NCE_16.05.24_4TH Q 2015

Northgate

 

Northgate Subsurface Investigation Other

 

 

NGM_Phase II_Sigma_09.10.20_Sears Auto Rec Ltr.pdf

 

 

NGM_Phase II_Sigma_09.10.20_Sears Auto.pdf

Northpark Mall

 

Northpark Mall Subsurface Ingestigation Soil-Groundwater Investigation

 

 

NPM_Rpt_BCM_1990-01-01_Phase II Environmental Assessment.pdf

 

 

NPM_Site Monitoring Report_Seneca_12.10.11_Former Montgomery Ward Auto
Center.pdf

 

 

NPM_Site Monitoring Report_Seneca_15.12.22_Former Montgomery Ward Auto
Center.pdf

Pacific View

 

Pacific View Subsurface Investigation Soil-Groundwater Investigation

 

 

PV_Exxon Mobil Grdwtr Monitoring_HFA_07.7.1_2nd Qtr.pdf

 

 

PV_SSI_ERI_09.3.6_Well Installation.pdf

 

 

PV_GWM_ERI_15.10.19_Former Exxon 2nd Half 2015.pdf

Paradise Valley Mall

 

PVM_Agency File Review_CBRE_16.02.18_AZ Carwash and Chevron.pdf

Prasada

 

Prasada Phase I & II

 

 

Prasada_Phase II_GEC_06.10.19_Lot 19 & 20.pdf

 

 

Prasada_Phase II_GEC_06.10.19_Sands.pdf

 

 

Prasada_Phase II_GEC_07.1.17_Auto.pdf

 

 

Prasada_Phase II_GEC_07.1.17_Retail.pdf

 

 

Prasada_Phase II_GEC_07.9.24_Cactus Road Power Center.pdf

 

 

Prasada_Phase II_GEC_07.12.17_Waddell West Power Center.pdf

 

 

Prasada_Phase II_GEC_07.12.17_Waddell West Power Center-WalMart Parcel.pdf

Queens Center

 

Queens Center Vertex scanned reports

 

 

1.17.03-GwAnalysisSummaryReport.pdf

 

 

2.7.03-GwAnalysisSummaryReport.pdf

 

 

2.7.03-StokpileKandLSoilSampling.pdf

 

 

2.12.03-ProjectAirMon-9.02-12.02.pdf

 

 

2.19.03-StockpileA1SamplingAndDisposal.pdf

 

 

3.7.02-GwAnalysisSummaryReport.pdf

 

 

4.10.03-GwAnalysisSummaryReport.pdf

 

 

4.25.03-GwDewateringActivities.pdf

 

 

5.5.03-GwAnalysisSummaryReport.pdf

 

 

6.11.03-GwAnalysisSummaryReport.pdf

 

 

7.18.03-GwAnalysisSummaryReport.pdf

 

 

8.8.03-GwAnalysisSummaryReport.pdf

 

 

8.25.03-HazMatTandD.pdf

 

 

8.26.02-ReviewofEnvDataLetter.pdf

 

 

9.12.02-SiteInvAndSoilCharWP.pdf

 

 

9.13.02-AirMonitoringProgram.pdf

 

 

9.15.02-HazSoilsDelineation.pdf

 

 

9.25.02-GwInvAndAquiCharWP.pdf

 

 

9.27.02-GWInvandAquCharPlan.pdf

 

 

10.3.03-ProjectAirMon-1.03-7.03.pdf

 

 

10.21.02 QUEENS_STOCKPILE SAMPLING_VERTEX_102102.pdf

 

12

--------------------------------------------------------------------------------


 

PHASE II AND OTHER INVESTIGATIVE ENVIRONMENTAL REPORTS

 

MALL

 

REPORT

Queens Center (cont.)

 

10.30.02-HazSoilDel-Stockpile.pdf

 

 

10.30.02-JCPandPGWorkPlanAdd.pdf

 

 

11.8.02-GWMonitoringWellsandDewatering.pdf

 

 

11.14.02-JCPPadInv.pdf

 

 

11.15.02-SoilDisposalApproval-Linden.pdf

 

 

11.21.02-InsituSoilSamplingSummary.pdf

 

 

11.26.02-InsituSampling-JCPToRemainInPlace.pdf

 

 

12.16.02-GwAnalysisSummaryReport.pdf

 

 

Food Court ACM Letter-4.21.04.pdf

 

 

Haz Soil Disposal Manifests 8.25.03.pdf

 

 

JCP access road WasteManifestsLetter.pdf

 

 

Lead Paint Report-3.23.04.pdf

 

 

NativeSoil-EROC.pdf

 

 

Solid Waste non Haz Soil Disposal at CleanEarth 8.14.03.pdf

San Tan Village

 

SAN TAN VILLAGE Subsurface Investigation Soil-Groundwater Investigation

 

 

SAN TAN_SOIL SAMPLING_WALSH_05.09.27.pdf

 

 

SanTan_soil testing_Terracon_04.8.2.pdf

 

 

SanTan_Soil Pile Investigation_DOM_14.03.06_Adj Parcel.pdf

Santa Monica Place

 

SMP_Oil Release_TCE_14.06.10_Elevator 7 Hydraulic Line.pdf

Scottsdale Fashion Square

 

Scottsdale Fashion Square Subsurface Investigation Soil-Groundwater
Investigation

 

 

SFS_Chevron Site Characterization_HFA_02.04.17.pdf

 

 

SFS_Soil Profiling & Excav_Liesch_07.12.18_Former Chevron.pdf

 

 

SFS_Soil Sampling_Liesch_07.08.06_Former Chevron.pdf

South Plains Mall

 

South Plains Mall Subsurface Investigation Soil-Groundwater Investigation

 

 

SPM_Phase II_SPL_96.12.27_Soil Groundwater.pdf

 

 

SPM_Phase II_TNRCC_99.1.22_Soil Groundwater Firestone Service Center.pdf

 

 

SPM_Phase II_WC_97.8.11_Soil Groundwater.pdf

 

 

SPM_Phase II ESA_AECOM_15.04.15_Sears.pdf

Southridge

 

Southridge Mall Subsurface Investigation Soil-Groundwater Investigation

 

 

SRM_Phase II_SMITH_Soil Gdwtr_1995-96.pdf

 

 

SRMF_Phase II_GWT_94.12.15_Soil Gdwtr.pdf

Stonewood Center

 

Stonewood Center Phase I

 

 

SWM_ESA_HLA_97.8.18_Phase I & II.pdf

 

 

Stonewood Center Subsurface Investigation Soil-Groundwater Investigation

 

 

SWC_ESA_WCC_90.9.1_Phase I.pdf

 

 

SWC_Phase II_HLA_97.9.5_Gdwtr.pdf

 

 

SWC_Phase II_TCE_10.10.19_Former Tire Store.pdf

The Oaks

 

The Oaks Subsurface Investigation Soil-Groundwater Investigation

 

 

Oaks_SOIL & GROUNDWATER_Sigma_07.5.15_Nordstrom’s Well Installation&
Sampling.pdf

 

 

Oaks_FD #30_Closure NFA Letter dated 9.6.2011.pdf

Valley Mall

 

Valley Mall Phase II

 

 

Valley Mall_Rpt_BCM_1989-09-01_Phase II Environmental Assessment.pdf

Vintage Faire

 

VFM_PH II ESA_Terracon_15.04.08_Sears.pdf

Washington Square

 

WSQ_PH II ESA_Terracon_15.04.16_Sears.pdf

West Acres

 

West Acres Mall Subsurface Investigation Soil-Groundwater Investigation

 

 

WAM_Phase II_DEI_92.6.10_UST & Gas Station.pdf

 

 

WAM_UST_DEI_92.6.10.pdf

Westside Pavilion

 

Westside Pavilion Subsurface Investigation Soil-Groundwater Investigation

 

 

WSP_SOIL GNDWTR_HLA_99.4.27.pdf

 

 

WSP_SOIL GNDWTR_HLA_99.6.23.pdf

 

 

WSP_UST_LAFD Closure Letter_99.7.29.pdf

Wilton Mall

 

WILTON MALL Subsurface Investigation Soil-Groundwater Investigation

 

 

WILTON_ESA_SEAR-BROWN_93.05.10_Phase I & II - Proposed BJs.pdf

 

13

--------------------------------------------------------------------------------


 

Schedule 6.21

 

Indebtedness

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 6.21

SCHEDULE OF INDEBTEDNESS

Balances as of March 31, 2016

($$ in 000’s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(@ Pro-rata) Loan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(@ Pro-rata) Loan

 

 

 

 

 

Balance (excluding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual

 

Balance (including

 

 

 

(@ Pro-rata)

 

Debt

 

 

 

 

 

Maturity

 

 

 

 

 

 

 

 

 

 

Fixed or

 

Effective

 

Debt Premium/

 

(@ Pro-rata)

 

Debt

 

Premium/(Discount

 

(@ Pro-rata)

 

 

 

Date w/

 

 

 

 

 

 

Mortgaged Property And

 

ProRata

 

Floating

 

Interest Rate

 

Discount and

 

Deferred Loan

 

Premium/

 

and Deferred Loan

 

Maximum Loan

 

Maturity

 

Extension

 

 

 

 

Borrower

 

Other Collateral

 

Share

 

Rate

 

(1)

 

Deferred Loan Costs)

 

Costs

 

(Discount)

 

Costs)

 

Balance

 

Date

 

Options

 

Recourse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated Secured Loans:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

Flagstaff Mall SPE LLC

 

Flagstaff Mall

 

100.0

%

Fixed

 

8.97

%

37,000

 

—

 

—

 

37,000

 

37,000

 

11/1/2015

 

 

 

Non Recourse

 

(3) (4)

Westcor/Surprise LLC

 

Prasada

 

50.0

%

Fixed

 

5.25

%

4,109

 

—

 

—

 

4,109

 

4,109

 

5/30/2016

 

 

 

Non Recourse

 

 

East Mesa Mall L.L.C.

 

Superstition Springs Center

 

100.0

%

Floating

 

2.26

%

67,674

 

(10

)

184

 

67,500

 

67,500

 

10/28/2016

 

 

 

Partial Recourse

 

 

Northgate Mall Associates

 

Northgate Mall

 

100.0

%

Floating

 

3.32

%

63,777

 

(169

)

—

 

63,946

 

63,946

 

3/1/2017

 

 

 

Non Recourse

 

 

Macerich Stonewood, LLC

 

Stonewood Center

 

100.0

%

Fixed

 

1.80

%

104,023

 

—

 

4,467

 

99,556

 

99,556

 

11/1/2017

 

 

 

Non Recourse

 

(3)

Freemall Associates, LLC

 

Freehold Raceway Mall

 

50.1

%

Fixed

 

4.20

%

112,126

 

(112

)

—

 

112,238

 

112,238

 

1/1/2018

 

 

 

Non Recourse

 

 

Macerich SMP LP

 

Santa Monica Place

 

100.0

%

Fixed

 

2.99

%

223,509

 

(238

)

—

 

223,747

 

223,747

 

1/3/2018

 

 

 

Non Recourse

 

(3)

Westcor SanTan Village LLC

 

SanTan Village Regional Center

 

84.9

%

Fixed

 

3.14

%

110,282

 

(205

)

—

 

110,487

 

110,487

 

6/1/2019

 

 

 

Non Recourse

 

(3)

TWC Chandler LLC

 

Chandler Fashion Center

 

50.1

%

Fixed

 

3.77

%

100,092

 

(108

)

—

 

100,200

 

100,200

 

7/1/2019

 

 

 

Non Recourse

 

 

Brooklyn Kings Plaza LLC, Kings Plaza Ground Lease LLC

 

Kings Plaza Shopping Center

 

100.0

%

Fixed

 

3.67

%

463,952

 

(4,075

)

—

 

468,027

 

468,027

 

12/3/2019

 

 

 

Non Recourse

 

 

Fashion Outlets of Chicago LLC

 

Fashion Outlets of Chicago

 

100.0

%

Floating

 

2.10

%

198,688

 

(1,312

)

—

 

200,000

 

200,000

 

3/31/2020

 

 

 

Non Recourse

 

 

Danbury Mall, LLC

 

Danbury Fair Mall

 

100.0

%

Fixed

 

5.53

%

220,614

 

(322

)

—

 

220,936

 

220,936

 

10/1/2020

 

 

 

Non Recourse

 

 

Macerich Niagara LLC

 

Fashion Outlets of Niagara Falls USA

 

100.0

%

Fixed

 

4.89

%

117,903

 

—

 

4,254

 

113,649

 

113,649

 

10/6/2020

 

 

 

Non Recourse

 

 

Valley Stream Green Acres LLC

 

Green Acres Mall

 

100.0

%

Fixed

 

3.61

%

302,428

 

(2,844

)

—

 

305,272

 

305,272

 

2/3/2021

 

 

 

Non Recourse

 

 

TWC Tucson, LLC

 

Tucson La Encantada

 

100.0

%

Fixed

 

4.23

%

69,628

 

(75

)

—

 

69,703

 

69,703

 

3/1/2022

 

 

 

Non Recourse

 

 

Macerich Buenaventura Limited Partnership

 

Pacific View

 

100.0

%

Fixed

 

4.08

%

129,419

 

(336

)

—

 

129,755

 

129,755

 

4/1/2022

 

 

 

Non Recourse

 

 

Macerich Oaks LP

 

Oaks, The

 

100.0

%

Fixed

 

4.14

%

204,492

 

(414

)

—

 

204,906

 

204,906

 

6/5/2022

 

 

 

Non Recourse

 

 

Macerich Westside Pavilion Property LLC

 

Westside Pavilion

 

100.0

%

Fixed

 

4.49

%

145,942

 

(329

)

—

 

146,271

 

146,271

 

10/1/2022

 

 

 

Non Recourse

 

 

Towne Mall, L.L.C.

 

Towne Mall

 

100.0

%

Fixed

 

4.48

%

21,860

 

(235

)

—

 

22,095

 

22,095

 

11/1/2022

 

 

 

Non Recourse

 

 

Macerich Victor Valley LP

 

Victor Valley, Mall of

 

100.0

%

Fixed

 

4.00

%

114,515

 

(485

)

—

 

115,000

 

115,000

 

9/1/2024

 

 

 

Non Recourse

 

 

Queens Center SPE LLC

 

Queens Center

 

100.0

%

Fixed

 

3.49

%

600,000

 

—

 

—

 

600,000

 

600,000

 

1/1/2025

 

 

 

Non Recourse

 

 

Macerich Vintage Faire Limited Partnership

 

Vintage Faire

 

100.0

%

Fixed

 

3.55

%

273,125

 

(1,657

)

—

 

274,782

 

274,782

 

3/6/2026

 

 

 

Non Recourse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total - Consolidated Secured

 

 

 

 

 

 

 

3,685,158

 

(12,926

)

8,905

 

3,689,179

 

3,689,179

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unconsolidated Secured Loans:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RN 116 Company, L.L.C.; RN 120 Company, L.L.C.; RN 124/125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/15/2016

 

 

 

Non Recourse

 

(5)

Company, L.L.C.; RN 540 Hotel Company, L.L.C.

 

North Bridge, The Shops at

 

50.0

%

Fixed

 

7.52

%

94,505

 

(6

)

—

 

94,511

 

94,511

 

 

 

 

 

 

 

 

West Acres Development, LLP

 

West Acres

 

19.0

%

Fixed

 

6.41

%

10,516

 

—

 

—

 

10,516

 

10,516

 

10/1/2016

 

 

 

Non Recourse

 

 

Corte Madera Village, LLC

 

Corte Madera, The Village at

 

50.1

%

Fixed

 

7.27

%

37,034

 

(16

)

—

 

37,050

 

37,050

 

11/1/2016

 

 

 

Non Recourse

 

 

Propcor II Associates, LLC

 

Boulevard Shops

 

50.0

%

Floating

 

2.33

%

9,704

 

(20

)

—

 

9,724

 

9,724

 

12/16/2016

 

12/16/2018

 

Non Recourse

 

 

Kierland Greenway, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2/2017

 

 

 

Non Recourse

 

 

 

 

Kierland Commons

 

50.0

%

Floating

 

2.53

%

65,916

 

(61

)

—

 

65,977

 

65,977

 

 

 

1/2/2018

 

 

 

 

WMAP, L.L.C.

 

Atlas Park

 

50.0

%

Floating

 

2.76

%

23,102

 

(1,180

)

—

 

24,282

 

28,876

 

10/29/2018

 

10/28/2020

 

Non Recourse

 

 

The Market at Estrella Falls LLC

 

Estrella Falls, The Market at

 

40.1

%

Floating

 

2.46

%

10,291

 

(129

)

—

 

10,420

 

10,420

 

2/5/2019

 

2/5/2020

 

Partial Recourse

 

 

Flatiron Property Holding, L.L.C.

 

FlatIron Crossing

 

51.0

%

Fixed

 

2.81

%

135,004

 

—

 

5,973

 

129,031

 

129,031

 

1/5/2021

 

 

 

Non Recourse

 

 

PPR Washington Square LLC and PPR Square Too LLC

 

Washington Square Mall

 

60.0

%

Fixed

 

3.65

%

330,000

 

—

 

—

 

330,000

 

330,000

 

11/1/2022

 

 

 

Non Recourse

 

 

Macerich Deptford LLC

 

Deptford Mall

 

51.0

%

Fixed

 

3.55

%

99,445

 

—

 

1,094

 

98,351

 

98,351

 

4/3/2023

 

 

 

Non Recourse

 

 

Scottsdale Fashion Square LLC

 

Scottsdale Fashion Square

 

50.0

%

Fixed

 

3.02

%

245,885

 

(494

)

—

 

246,379

 

246,379

 

4/3/2023

 

 

 

Non Recourse

 

 

Tysons Corner Property Holdings LLC and Tysons Corner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Holdings LLC

 

Tysons Corner Center

 

50.0

%

Fixed

 

4.13

%

404,749

 

(1,283

)

—

 

406,032

 

406,032

 

1/1/2024

 

 

 

Non Recourse

 

 

Macerich South Plains LP

 

South Plains Mall

 

60.0

%

Fixed

 

4.22

%

120,000

 

—

 

—

 

120,000

 

120,000

 

11/6/2025

 

 

 

Non Recourse

 

 

Macerich Twenty Ninth Street LLC

 

Twenty Ninth Street

 

51.0

%

Fixed

 

4.10

%

76,500

 

—

 

—

 

76,500

 

76,500

 

2/6/2026

 

 

 

Non Recourse

 

 

Country Club Plaza JV LLC

 

Country Club Plaza

 

50.0

%

Fixed

 

3.88

%

159,525

 

(475

)

—

 

160,000

 

160,000

 

4/1/2026

 

 

 

Non Recourse

 

 

Macerich Lakewood LP and New Lake LLC

 

Lakewood Center

 

60.0

%

Fixed

 

4.15

%

228,133

 

—

 

(14,395

)

242,528

 

242,528

 

6/1/2026

 

 

 

Non Recourse

 

 

Macerich Cerritos, LLC and Macerich Cerritos Holdings LLC and Macerich Cerritos
Adjacent, LLC

 

Los Cerritos Center

 

60.0

%

Fixed

 

4.00

%

315,000

 

—

 

—

 

315,000

 

315,000

 

11/1/2027

 

 

 

Non Recourse

 

 

Arrowhead Towne Center LLC

 

Arrowhead Towne Center

 

60.0

%

Fixed

 

4.05

%

240,000

 

—

 

—

 

240,000

 

240,000

 

2/1/2028

 

 

 

Non Recourse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total - Unconsolidated Secured - @ pro-rata share

 

 

 

2,605,309

 

(3,661

)

(7,329

)

2,616,299

 

2,620,893

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Consolidated & Unconsolidated Secured @ p/rata share

 

 

 

6,290,467

 

(16,587

)

1,576

 

6,305,478

 

6,310,072

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(@ Pro-rata) Loan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(@ Pro-rata) Loan

 

 

 

 

 

Balance (excluding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual

 

Balance (including

 

 

 

(@ Pro-rata)

 

Debt

 

 

 

 

 

Maturity

 

 

 

 

 

 

 

 

 

 

Fixed or

 

Effective

 

Debt Premium/

 

(@ Pro-rata)

 

Debt

 

Premium/(Discount

 

(@ Pro-rata)

 

 

 

Date w/

 

 

 

 

 

 

Mortgaged Property And

 

ProRata

 

Floating

 

Interest Rate

 

Discount and

 

Deferred Loan

 

Premium/

 

and Deferred Loan

 

Maximum Loan

 

Maturity

 

Extension

 

 

 

 

Borrower

 

Other Collateral

 

Share

 

Rate

 

(1)

 

Deferred Loan Costs)

 

Costs

 

(Discount)

 

Costs)

 

Balance

 

Date

 

Options

 

Recourse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Corporate/Term Loans:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Macerich Partnership, L.P.

 

Revolving Line of Credit

 

100.0

%

Floating

 

2.11

%

738,701

 

(6,299

)

—

 

745,000

 

1,500,000

 

8/6/2018

 

 

 

 

 

(6)

Pacific Premier Retail LLC

 

Pacific Premier Retail LLC

 

60.0

%

Floating

 

1.64

%

60,000

 

—

 

—

 

60,000

 

60,000

 

10/31/2022

 

 

 

Non Recourse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total - Corporate/Term Loans

 

 

 

 

 

 

 

798,701

 

(6,299

)

—

 

805,000

 

1,560,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Totals

 

 

 

 

 

3.62

%

7,089,168

 

(22,886

)

1,576

 

7,110,478

 

7,870,072

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

NOTES:

(1)                     The Annual Effective Interest Rate includes the
amortization of debt premiums/discounts and deferred loan costs

(2)                     The Company is negotiating with the loan servicer for
Flagstaff Mall, which will likely result in a transition of the asset to the
loan

(3)                     The property is a consolidated joint venture.

(4)                     The Company’s joint venture has closed a five-year
extension of this loan on May 23, 2016. The extended and modified loan matures
May 30, 2021, and the closing balance was $3.1 million at the Company’s share.

(5)                     The Company’s joint venture closed a refinance loan on
May 27, 2016. The new loan is $375M million ($187.5 million at the Company’s
share), and bears interest at a fixed rate of 3.68% for twelve-year term through
June 1, 2028..

(6)                     This loan is secured in full by a letter of credit, the
Company’s share of which is $60 million.

 

--------------------------------------------------------------------------------


 

Schedule 6.22

 

Schedule of Properties

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 6.22

Schedule of Real Properties

as of June 2016

 

 

 

 

 

 

 

Ownership

 

 

Property Name

 

Owner/Lessee

 

Interest

 

Location

Regional Malls:

 

 

 

 

 

 

 

 

500 North Michigan

 

Chicago 500 North Michigan LLC

 

100%

 

Chicago, Illinois

 

 

Arrowhead Towne Center

 

Arrowhead Towne Center LLC

 

60%

 

Glendale, Arizona

 

 

Biltmore Fashion Park

 

Biltmore Shopping Center Partners LLC

 

50%

 

Phoenix, Arizona

(1)

 

Broadway Plaza

 

Macerich Northwestern Associates

 

50%

 

Walnut Creek California

(3)

 

Cascade Mall/Cross Court Plaza

 

MAC Cascade LLC; MAC Crosscourt LLC

 

100%

 

Burlington, Washington

(3) (4)

 

Chandler Fashion Center

 

TWC Chandler LLC

 

50.1%

 

Chandler, Arizona

(4)

 

Country Club Plaza

 

Country Club Plaza JV LLC; CCP Valencia LLC

 

50%

 

Kansas City, Missouri

(4)

 

Danbury Fair Mall

 

Danbury Mall, LLC

 

100%

 

Danbury, Connecticut

(4)

 

Deptford Mall

 

Macerich Deptford LLC; Macerich Deptford II LLC

 

51%

 

Deptford, New Jersey

(4)

 

Desert Sky Mall

 

Desert Sky Mall LLC; Macerich Desert Sky Mall Holdings LLC

 

100%

 

Phoenix, Arizona

(1) (3)

 

Eastland Mall/ Eastland Mall Convenience Center

 

SM Eastland Mall, LLC

 

100%

 

Evansville, Indiana

(4)

 

Fashion Outlets of Chicago

 

Fashion Outlets of Chicago LLC

 

100%

 

Rosemont, Illinois

(4)

 

Fashion Outlets of Niagara Falls USA

 

Macerich Niagara LLC; Fashion Outlets II LLC

 

100%

 

Niagara Falls, New York

 

 

 

 

1010-1016 Market Street Realty, LP; PR Gallery I

 

 

 

 

 

 

 

 

Limited Partnership; Keystone Philadelphia Properties,

 

 

 

 

(1) (4)

 

Fashion Outlets of Philadelphia

 

L.P.; PR 907 Market LP; 801 C-3 Fee Owner LP; 801

 

50%

 

Philadelphia, Pennsylvania

 

 

 

 

4-6 Fee Owner LP; 1018 Market Street Realty, LP; 801

 

 

 

 

 

 

 

 

Gallery C-3 Associates, LP; 801 Gallery Office

 

 

 

 

 

 

 

 

Associates, LP

 

 

 

 

(3) (5)

 

Flagstaff Mall

 

Flagstaff Mall SPE LLC

 

100%

 

Flagstaff, Arizona

 

 

FlatIron Crossing

 

FlatIron Property Holding, L.L.C.

 

51%

 

Broomfield, Colorado

(3) (4)

 

Freehold Raceway Mall

 

Freemall Associates, LLC

 

50.1%

 

Freehold, New Jersey

 

 

Fresno Fashion Fair

 

Macerich Fresno Limited Partnership

 

100%

 

Fresno, California

(1) (3)

 

Green Acres Mall / Green Acres Commons

 

Valley Stream Green Acres LLC; Green Acres

 

100%

 

Valley Stream, New York

 

 

 

 

Adjacent LLC

 

 

 

 

(1) (4)

 

Inland Center

 

WM Inland Investors IV LP; WM Inland (May) IV

 

100%

 

San Bernardino, California

 

 

 

 

L.L.C.; WM Inland Adjacent LLC

 

 

 

 

(4)

 

Kierland Commons

 

Kierland Greenway, LLC; PHXAZ Kierland Commons,

 

50%

 

Phoenix, Arizona

 

 

 

 

LLC

 

 

 

 

(1)

 

Kings Plaza

 

Brooklyn Kings Plaza LLC; Kings Plaza Ground Lease

 

100%

 

Brooklyn, New York

 

 

 

 

LLC; Kings Plaza Energy LLC

 

 

 

 

(2) (4)

 

La Cumbre Plaza

 

Macerich La Cumbre LP; Macerich LaCumbre 9.45 AC LLC

 

100%

 

Santa Barbara, California

(4)

 

Lakewood Center

 

Macerich Lakewood, LP; New Lake LLC

 

60%

 

Lakewood, California

(4)

 

Los Cerritos Center

 

Macerich Cerritos, LLC; Macerich Cerritos Adjacent,

 

60%

 

Cerritos, California

 

 

 

 

LLC; Macerich Cerritos Holdings LLC

 

 

 

 

(4)

 

Northgate, The Mall at

 

Northgate Mall Associates; Broad Rafael Associates;

 

100%

 

San Rafael, California

 

 

 

 

Macerich Northgate Holdings LLC

 

 

 

 

 

 

NorthPark Mall

 

Macerich North Park Mall LLC

 

100%

 

Davenport, Iowa

 

 

 

 

RN 116 Company, L.L.C.; RN 120 Company, L.L.C.;

 

 

 

 

(1)

 

North Bridge, The Shops at

 

RN 124/125 Company, L.L.C.; RN 540 Hotel Company, L.L.C.

 

50%

 

Chicago, Illinois

(4)

 

Oaks, The

 

Macerich Oaks LP; Macerich Oaks Adjacent LLC

 

100%

 

Thousand Oaks, California

 

 

Pacific View Mall

 

Macerich Buenaventura Limited Partnership

 

100%

 

Ventura, California

(4)

 

Paradise Valley Mall

 

Paradise Valley Mall SPE LLC

 

100%

 

Phoenix, Arizona

(1) (4)

 

Queens Center

 

Queens Center SPE LLC

 

100%

 

Queens, New York

(4)

 

Santa Monica Place

 

Macerich SMP LP

 

100%

 

Santa Monica, California

(4)

 

SanTan Village Regional Center

 

Westcor SanTan Village LLC

 

84.9%

 

Gilbert, Arizona

(4)

 

Scottsdale Fashion Square (and Office)

 

Scottsdale Fashion Square LLC; Scottsdale Fashion

Office LLC; Scottsdale Fashion Adjacent LLC

 

50%

 

Scottsdale, Arizona

 

 

Sears Joint Venture

 

MS Portfolio LLC

 

50%

 

Various - Sears parcels at 9 Macerich- owned malls

(4)

 

South Plains Mall

 

Macerich South Plains LP

 

60%

 

Lubbock, Texas

 

 

SouthPark Mall

 

Macerich South Park Mall LLC

 

100%

 

Moline, Illinois

 

 

SouthRidge Mall

 

Macerich Southridge Mall LLC; Southridge Adjacent, LLC

 

100%

 

Des Moines, Iowa

(2) (4)

 

Stonewood Center

 

Macerich Stonewood, LLC; Macerich Stonewood Holdings LLC

 

100%

 

Downey, California

 

 

Superstition Springs Center / Superstition

 

East Mesa Mall, L.L.C.; East Mesa Adjacent LLC; The

 

100%

 

Mesa, Arizona

(3)

 

Springs Power Center

 

Westcor Company II Limited Partnership

 

 

 

 

 

 

Towne Mall

 

Towne Mall, L.L.C.

 

100%

 

Elizabethtown, Kentucky

 

 

Tucson La Encantada

 

TWC Tucson, LLC

 

100%

 

Tucson, Arizona

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Ownership

 

 

Property Name

 

Owner/Lessee

 

Interest

 

Location

 

 

 

 

 

 

 

 

 

(1)

 

Twenty Ninth Street

 

Macerich Twenty Ninth Street LLC

 

51%

 

Boulder, Colorado

 

 

 

 

Tysons Corner Holdings LLC; Tysons Corner Property

 

 

 

 

 

 

 

 

LLC; Tysons Corner Property Holdings II LLC; Tysons

 

 

 

 

(4)

 

Tyson’s Corner Center (and Mixed Use)

 

Corner LLC; Tysons Corner Property Holdings LLC;

 

50%

 

McLean, Virginia

 

 

 

 

Tysons Corner Residential I LLC; Tysons Corner

 

 

 

 

 

 

 

 

Office I, LLC; Tysons Corner Hotel I LLC; Tysons

 

 

 

 

 

 

 

 

Corner Hotel Plaza LLC; AM Tysons LLC

 

 

 

 

 

 

Valley Mall

 

SM Valley Mall, LLC

 

100%

 

Harrisonburg, Virginia

(4)

 

Valley River Center

 

Macerich Valley River Center LLC; MVRC Holding LLC

 

100%

 

Eugene, Oregon

 

 

Village at Corte Madera

 

Corte Madera Village, LLC

 

50.1%

 

Corte Madera, California

 

 

Victor Valley, The Mall at

 

Macerich Victor Valley LP

 

100%

 

Victorville, California

(4)

 

Vintage Faire Mall

 

Macerich Vintage Faire Limited Partnership

 

100%

 

Modesto, California

(3) (4)

 

Washington Square Mall/ Washington

 

PPR Washington Square LLC; PPR Square Too LLC

 

60%

 

Portland, Oregon

 

 

Square Too

 

 

 

 

 

 

 

 

West Acres Mall

 

West Acres Development, LLP

 

19%

 

Fargo, North Dakota

 

 

Westside Pavilion

 

Macerich Westside Pavilion Property LLC

 

100%

 

Los Angeles, California

 

 

Wilton Mall at Saratoga

 

Wilton Mall, LLC

 

100%

 

Saratoga, New York

 

 

 

 

 

 

 

 

 

Community/Specialty Centers/Other:

 

 

 

 

 

 

 

 

Atlas Park, The Shops at

 

WMAP, L.L.C.

 

50%

 

Glendale, New York

 

 

Boulevard Shops

 

Propcor II Associates, LLC

 

50%

 

Chandler, Arizona

 

 

DeWitt Vet Parcel

 

Hudwil IV, LLC

 

100%

 

DeWitt, New York

 

 

Estrella Falls, The Market at

 

The Market at Estrella Falls LLC

 

40.1%

 

Goodyear, Arizona

(5)

 

Flagstaff Mall, The Marketplace at

 

Railhead Associates, L.L.C.

 

100%

 

Flagstaff, Arizona

 

 

Promenade at Casa Grande

 

WP Casa Grande Retail LLC

 

89.4%

 

Casa Grande, Arizona

 

 

 

 

Macerich Management Company; Macerich PVIC

 

 

 

 

 

 

Paradise Village Ground Leases

 

Adjacent LLC

 

100%

 

Phoenix, Arizona

 

 

Paradise Village Office Park I (PVOP I)

 

Macerich Management Company

 

100%

 

Phoenix, Arizona

 

 

Paradise Village Office Park II (PVOP II)

 

Macerich Management Company

 

100%

 

Phoenix, Arizona

 

 

Desert Sky Mall Perimeter Land

 

Westpen Associates LLC

 

100%

 

Phoenix, Arizona

 

 

Former Mervyn’s Parcels

 

Macerich Holdings LLC, and various SPE’s

 

100%

 

Various

 

 

 

 

 

 

 

 

 

Land:

 

 

 

 

 

 

 

 

Belle Mead

 

MACW Freehold, LLC

 

100%

 

Freehold, New Jersey

 

 

Black Canyon

 

Westcor/Black Canyon Motorplex LLC

 

83.7%

 

Phoenix, Arizona

 

 

Coolidge

 

Coolidge Holding LLC

 

37.5%

 

Coolidge, Arizona

 

 

Estrella Falls

 

Westcor Goodyear RSC LLC

 

86.6%

 

Goodyear, Arizona

 

 

Fashion Outlets of Chicago (adjacent

 

 

 

 

 

 

 

 

parcels)

 

FOC Adjacent LLC

 

100%

 

Rosemont, Illinois

(6)

 

Fashion Outlets of San Francisco

 

Candlestick Center LLC

 

50%

 

San Francisco, California

 

 

Great Northern

 

Great Northern Holdings, LLC

 

100%

 

Clay, New York

 

 

Marana

 

Westcor Marana, LLC

 

85.2%

 

Marana, Arizona

 

 

Meridian Crossing

 

Westcor/Queen Creek LLC

 

38%

 

Queen Creek, Arizona

 

 

One Scottsdale

 

One Scottsdale Investors LLC

 

50%

 

Scottsdale, Arizona

 

 

Prasada - Cactus Power Center

 

Westcor Surprise CPC LLC

 

53.1%

 

Surprise, Arizona

 

 

Prasada RSC

 

Westcor Surprise RSC LLC

 

56.7%

 

Surprise, Arizona

 

 

Prasada - Waddell Center West

 

Westcor Surprise WCW LLC

 

51%

 

Surprise, Arizona

 

 

Prescott Peripheral

 

The Westcor Company II Limited Partnership

 

100%

 

Prescott, Arizona

 

 

SanTan Adjacent

 

Westcor SanTan Adjacent LLC

 

100%

 

Gilbert, Arizona

 

 

Wabash

 

443 Wabash MAB LLC

 

45%

 

Chicago, Illinois

 

--------------------------------------------------------------------------------

NOTE:       Unless otherwise noted with a (1) or (2), the center or land is fee
owned.

 

(1)         Portions of the land on which this center is located are subject to
one or more third party ground leases.

(2)         All or a majority of the land on which this center is located are
subject to one or more third party ground leases.

(3)         In addition to the regional mall asset, there are community center
assets located adjacent to the mall which are owned by Macerich affiliate
entities.

(4)         In addition to the regional mall asset, there are various parcels
located adjacent to the mall that are owned by other Macerich affiliate entities

Effective June 15, 2016 a lender-appointed receiver is now operating Flagstaff
Mall. The Company is negotiating with the loan servicer,

(5)         which will likely result in an ownership transfer to the lender.

 

--------------------------------------------------------------------------------


 

(6)                   The Company’s current investment represents its future
basis in land, which will be contributed to the joint venture once entitlements
have been secured, estimated to be within the next twelve months

 

--------------------------------------------------------------------------------


 

Schedule 7.13

 

Wholly-Owned Projects with Non-Standard Management Agreement

 

Fashion Outlets of Chicago — Chicago, Illinois

 

--------------------------------------------------------------------------------


 

Schedule 8.1

 

Additional Permitted Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 8.5

 

Capital Stock of Joint Ventures

 

Capital Stock of WMAP, L.L.C. (owner of The Shops at Atlas Park):  Macerich
Atlas LLC owns 50% of WMAP, L.L.C.  The joint venture partner is the managing
member of WMAP, L.L.C.  All major decisions and approval actions require consent
of both members.  Macerich Management Company is the property manager.

 

--------------------------------------------------------------------------------


 

Schedule 8.6

 

Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 11.6

 

ADDRESSES FOR NOTICES, ETC.

 

BORROWER PARTIES

 

c/o: The Macerich Company

401 Wilshire Boulevard, Suite 700

Santa Monica, CA 90401

Attn: Chief Financial Officer

Phone: (310) 899-6331

Fax: (310) 394-0632

 

with a copy to:

 

The Macerich Company

401 Wilshire Boulevard, Suite 700

Santa Monica, CA 90401

Attention: Chief Legal Officer

Phone: (310) 899-6477

Fax: (310) 394-7692

 

The Macerich Company

401 Wilshire Boulevard, Suite 700

Santa Monica, CA 90401

Attention: Scott Kingsmore

Phone: (310) 899-6337

Fax: (310) 394-0632

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG NEW YORK BRANCH

 

DEUTSCHE BANK SECURITIES INC.

 

Deutsche Bank AG New York Branch

60 Wall Street

MS: NYC60-1005, New York, NY 10005

Attn:  James Rolison

Telephone: (212) 250-3352

Email: james.rolison@db.com

 

with a copy to:

 

Hanover Street Capital on behalf of Deutsche Bank

200 Crescent Court, Suite 550

Dallas, TX 75201

Attention: Scott Speer

Telephone: (214) 740-7903

Email: Scott-x.Speer@db.com

 

and

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Jason R. Bosworth, Esq.

Email: Jason.Bosworth@lw.com

 

DEUTSCHE BANK AG NEW YORK BRANCH AS ISSUING LENDER:

 

Deutsche Bank Trust Company Americas

Global Loan Operations, Standby Letters of Credit

Attn: Christine Lamonaca and Terry Greenberg

60 Wall Street

MS: NYC60-3118, New York, NY 10005

Telecopy: (212) 797-0403

Telephone: (212) 250-1525 (Christine) and (212) 250-4665 (Terry)

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071-1560

Attention: Jason Bosworth

Telephone:  (213) 891-8763

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.

 

JPMORGAN SECURITIES LLC

 

383 Madison Avenue, Floor 24

New York, NY 10179

Attn: Marc Costantino, Executive Director

Phone: (212) 622-8167

Fax: (646) 534-0574

Email: marc.constantino@jpmorgan.com

 

with a copy to:

 

Sarjapur Outer Ring Rd, Vathurt Hobli, Floor 1

Bangalore, 0560 087, India

Attn: Shashank Jain

Phone: (+91-80) 66764242

Fax: (201) 244-3885

Email: Shashank.m.jain@jpmorgan.com

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Wells Fargo Bank, National Association

Commercial Real Estate — REIT Finance Group

1800 Century Park East, 12th Floor

Los Angeles, CA 90067

Attn: Kevin A. Stacker, Vice President

Phone: (310) 789-3768

Fax: (310) 789-8999

 

with copies to:

 

Minneapolis Loan Center

608 2nd Ave S, 11th Floor

Minneapolis, MN 55402

Attn: Arthur Fuller, Loan Servicing Specialist

Phone: (612) 667-4237

Fax: (866) 720-0605

 

Wells Fargo Bank, National Association

1800 Century Park East, 12th Floor

Los Angeles, CA 90067

Attn: Ryan S. Gawel, Vice President

Phone: (310) 789-3787

Fax: (310) 789-3733

 

--------------------------------------------------------------------------------


 

GOLDMAN SACHS BANK USA

 

c/o Goldman, Sachs & Co.

30 Hudson Street, 5th Floor

Jersey City, NJ 07302

Phone: (212) 934-3921

Attn: Michelle Latzoni

Email: gsd.link@gs.com

 

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION

 

One PNC Plaza

Pittsburgh, PA 15222

Attn: Darin Mortimer, Vice President

Phone: (412) 762-9688

Fax: (412) 762-6500

 

with a copy to:

 

6750 Miller Rd.
Brecksville, OH 44141

Attn: Olesya Barr, Loan Administrator

Phone: (412) 762-9501

Fax: (412) 705-2124

 

--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION

 

US Bank

CRE Los Angeles

633 W 5th Street, 29th Floor

Los Angeles, CA 90071

Phone: (213) 615-6657

Fax: (213) 615-6792

Attn: Adrian L. Metter

Email: Adrian.metter@usbank.com

 

with copies to:

 

US Bank

CRE Los Angeles

633 W 5th Street, 29th Floor

Los Angeles, CA 90071

Phone: (213) 615-6655

Fax: (213) 615-6792

Attn: Laura L. Lynton

Email:  Laura.lynton@usbank.com

 

Loan Documentation Specialist

Complex Credits

555 SW Oak Street

Portland, OR 97204

Phone: (503) 275-3420

Fax: (866) 721-7062

Attn: Adrian J. Leake

Email: Adrian.leake@usbank.com

 

--------------------------------------------------------------------------------


 

SOCIETE GENERALE

 

On file with the Administrative Agent.

 

--------------------------------------------------------------------------------


 

BANK OF THE WEST

 

On file with the Administrative Agent.

 

--------------------------------------------------------------------------------


 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

 

On file with the Administrative Agent.

 

--------------------------------------------------------------------------------


 

TD BANK, N.A.

 

On file with the Administrative Agent.

 

--------------------------------------------------------------------------------


 

THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH

 

On file with the Administrative Agent.

 

--------------------------------------------------------------------------------


 

FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH

 

34th Floor, 750, Third Avenue

New York, NY 10017

Phone: (212) 599-6868 ext. 231

Fax: (212) 599-6133

Attn: Eliot Yeh

Email: eliot@firstbankny.com

 

with a copy to:

 

34th Floor, 750, Third Avenue

New York, NY 10017

Phone: (212) 599-6868 ext. 209

Fax: (212) 599-6133

Attn: Derek Yu

Email: derek@firstbankny.com

 

--------------------------------------------------------------------------------


 

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY

 

330 Madison Avenue, 38th Floor

New York, NY 10017

Attention: Elvis Lee, Loan Officer

Phone: 212-286-1999

Facsimile: 212-286-1212

 

with a copy to:

 

330 Madison Avenue, 38 Floor

New York, NY 10017

Attention: Sam Hsia

Facsimile: 212-286-1212

Email: sam.hsia@hncbny.com

 

--------------------------------------------------------------------------------


 

ZB, N.A. DBA NATIONAL BANK OF ARIZONA

 

6001 N. 24th St. Bldg B
Phoenix, AZ 85016

Phone: (602) 241-2232

Fax: (602) 351-3825

Attn: Martina Burberry

Email: Martina.burberry@nbarizona.com

 

with a copy to:

 

6001 N. 24th St. Bldg B
Phoenix, AZ 85016

Phone: (602) 241-2204

Fax: (602) 230-1345

Attn: Elton.Crowe

Email: Elton.crowe@nbarizona.com

 

--------------------------------------------------------------------------------


 

TAIWAN COOPERATIVE BANK CO. LTD., LOS ANGELES BRANCH

 

601 S. Figueroa St., Ste. 3500

Los Angeles, CA 90017

Phone: (213) 489-5433 ext. 246

Fax: (213) 489-5195

Attn: Ariel Jiang

Email: tcbla@tcbla.com

 

--------------------------------------------------------------------------------


 

BANK OF TAIWAN, LOS ANGELES BRANCH

 

601 S. Figueroa St., Suite 4525

Los Angeles, CA 90017

Phone: (213) 629-6600 ext. 156

Fax: (213) 629-6610

Attn: Jessie Huang

Email: jessieh@botla.us

 

with a copy to:

 

601 S. Figueroa St., Suite 4525

Los Angeles, CA 90017

Phone: (213) 629-6600 ext. 149

Fax: (213) 629-6610

Attn: Erica Chiu

Email: ericac@botla.us

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REQUEST FOR BORROWING

 

 

, 20  

 

TO:                           Deutsche Bank AG New York Branch,

as Administrative Agent

60 Wall Street

MS: NYC60-1005

New York, New York 10005

Attn:                 

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of July 6, 2016 (as Modified from time to time, the “Credit Agreement,”
and with capitalized terms not otherwise defined herein used with the meanings
given such terms in the Credit Agreement), by and among The Macerich
Partnership, L.P., a Delaware limited partnership (“Borrower”), The Macerich
Company, a Maryland corporation, as guarantor, the Lenders thereunder and
Deutsche Bank AG New York Branch, as Administrative Agent for said Lenders.

 

Pursuant to Section [1.3][1.13] of the Credit Agreement, the Borrower hereby
elects to make the following [Borrowing][Swing Line Loan Borrowing(1)]:

 

1.

 

Date of Borrowing:

 

            , 20  (2)

 

 

 

 

 

2.

 

Amount of Borrowing:

 

$            (3)

 

 

 

 

 

3.

 

Interest Rate Options(4):

 

 

 

o  (i)      Base Rate Borrowing

 

o  (ii)     LIBO Rate Borrowing for an initial Interest Period of      months(5)

 

--------------------------------------------------------------------------------

(1)   If requesting Swing Line Loans, deliver copies of the Request for
Borrowing to the Administrative Agent and all Swing Line Lenders.

(2)   The day must be a Business Day.

(3)   The amount of the Borrowing shall, (i) in the case of all Loans (other
than a Swing Line Loan), be in the principal amount of $1,000,000 or whole
multiples of $1,000,000 in excess thereof and (ii) in the case of Swing Line
Loans, be in the principal amount of $500,000 or whole multiples of $100,000 in
excess thereof.

(4)   For Swing Line Loans, must elect Base Rate.

(5)   Must elect one, two, three or six (or if all Lenders agree, twelve)
month(s).

 

1

--------------------------------------------------------------------------------


 

You are hereby irrevocably instructed to disburse such amounts to the
undersigned at the account designated on Exhibit A attached hereto.

 

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that:

 

(a)  the undersigned Person signing on behalf of the Borrower is a Responsible
Officer of the Borrower;

 

(b)  after giving effect to the proposed Borrowing, the sum of the total
Revolving Credit Exposures of all Lenders will not exceed the total Revolving
Commitments[, the sum of all Swing Line Loans will not exceed the Swing Line
Sublimit and, unless otherwise consented to in writing by the applicable Swing
Line Lender, the sum of all Swing Line Loans made by each Swing Line Lender will
not exceed the Individual Swing Line Sublimit of such Swing Line Lender](6);

 

(c)  the representations and warranties of the Borrower set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects  (after taking into account (i) non-material updates to disclosure
schedules or exceptions provided to the Administrative Agent in connection with
such representations and warranties which have been approved by the
Administrative Agent in its good faith judgment in accordance with
Section 5.2(1) of the Credit Agreement and (ii) changes in factual circumstances
not prohibited under the Loan Documents) on and as of the date hereof (or, if
such representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date); provided that any representation or
warranty that is qualified as to materiality or Material Adverse Effect or
similar language shall be true and correct in all respects;

 

(d)  no Potential Default or Event of Default will have occurred and be
continuing immediately after giving effect to the Borrowing requested hereby;

 

(e)  after giving effect to the Borrowing requested hereby, the Borrower Parties
will remain in compliance with the covenants set forth in Article 8 of the
Credit Agreement; and

 

(f)  Borrower is delivering this request on behalf of itself.

 

[SIGNATURE PAGE APPEARS ON NEXT PAGE]

 

--------------------------------------------------------------------------------

(6)   Include only for Swing Line Loan Borrowings.

 

2

--------------------------------------------------------------------------------


 

BORROWER:

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Signature Page to Request for Borrowing]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Wiring Instructions

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LETTER OF CREDIT REQUEST

 

Date:            (7)

 

[                                   ](8)

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of July 6, 2016 (as Modified from time to time, the “Credit Agreement,”
and with capitalized terms not otherwise defined herein used with the meanings
given such terms in the Credit Agreement), by and among the The Macerich
Partnership, L.P., a Delaware limited partnership (the “Borrower”), The Macerich
Company, a Maryland corporation, as guarantor, the Lenders thereunder and
Deutsche Bank AG New York Branch, as Administrative Agent for said Lenders.

 

The undersigned hereby requests that                             (9), as an
Issuing Lender under the Credit Agreement, issue an irrevocable standby Letter
of Credit for account of the undersigned on            (10) (the “Date of
Issuance”) in an aggregate stated amount of  US$           (11).

 

The beneficiary of the Letter of Credit will be                            (12),
and such Letter of Credit will support                                (13) and
will have a stated expiration date of                      (14).

 

The Borrower hereby represents and warrants to the Administrative Agent, the
Issuing Lenders and the Lenders that:

 

(a)  the Person signing on behalf of the Borrower is a Responsible Officer of
the Borrower;

 

--------------------------------------------------------------------------------

(7)   Insert date of Letter of Credit Request.

(8)   Insert name and address of applicable Issuing Lender.

(9)   Insert name of Issuing        Lender.

(10) Insert proposed issuance date.

(11) Insert initial Stated Amount (subject to Section 1.4(3) of the Credit
Agreement).

(12) Insert full name and address of the beneficiary.

(13) Insert brief description of obligation to be supported by the Letter of
Credit.

(14) Insert date which cannot be later than the earlier of (i) the date which is
twelve months after the Date of Issuance and (ii) the Outside L/C Maturity Date.

 

1

--------------------------------------------------------------------------------


 

(b)  after giving effect to the proposed issuance of the Letter of Credit
pursuant to this Letter of Credit Request, (i) the sum of the total Revolving
Credit Exposures of all Lenders will not exceed the total Revolving Commitments,
(ii) the aggregate LC Exposure of the Issuing Lenders (determined for these
purposes without giving effect to the participations therein of the Lenders
pursuant to Section 1.4(5) of the Credit Agreement), collectively, will not
exceed the aggregate Letter of Credit Commitments of all Issuing Lenders and
(iii) unless otherwise consented to in writing by the applicable Issuing Lender,
the aggregate LC Exposure of each Issuing Lender (determined for these purposes
without giving effect to the participations therein of the Revolving Lenders
pursuant to Section 1.4(5) of the Credit Agreement), individually, will not
exceed such Issuing Lender’s Letter of Credit Commitment;

 

(c)  the representations and warranties of the Borrower set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (after taking into account (i) non-material updates to disclosure
schedules or exceptions provided to the Administrative Agent in connection with
such representations and warranties which have been approved by the
Administrative Agent in its good faith judgment in accordance with
Section 5.2(1) of the Credit Agreement and (ii) changes in factual circumstances
not prohibited under the Loan Documents) on and as of the date hereof (or, if
such representation is expressly stated to have been made as of a specific date,
as of such specific date); provided that any representation or warranty that is
qualified as to materiality or Material Adverse Effect or similar language shall
be true and correct in all respects;

 

(d)  no Potential Default or Event of Default will have occurred and be
continuing immediately after giving effect to the issuance of the Letter of
Credit requested pursuant to this Letter of Credit Request;

 

(e)  after giving effect to the issuance of the Letter of Credit requested
pursuant to this Letter of Credit Request, the Borrower Parties will remain in
compliance with the covenants set forth in Article 8 of the Credit Agreement.

 

Copies of all documentation with respect to the supported transaction are
attached hereto as Exhibit A.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Signature Page to Letter of Credit Request]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Copies of Documents with Respect to Supported Transaction

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

 

RATE CONVERSION/CONTINUATION REQUEST

 

TO:                           Deutsche Bank AG New York Branch,

as Administrative Agent

60 Wall Street

MS: NYC60-1005

New York, New York 10005

Attn:

 

Pursuant to that certain Second Amended and Restated Credit Agreement dated as
of July 6, 2016 (as Modified from time to time, the “Credit Agreement,” and with
capitalized terms not otherwise defined herein used with the meanings given such
terms in the Credit Agreement), by and among The Macerich Partnership, L.P., a
Delaware limited partnership (the “Borrower”), The Macerich Company, a Maryland
corporation, as guarantor, the Lenders from time to time party thereto and
Deutsche Bank AG New York Branch, as Administrative Agent for said Lenders,
Borrower hereby makes the following requests:

 

I.   [    ]   CONVERSION TO A LIBO RATE LOAN:

 

Maturity Date of
Existing Base Rate
Loan to Be
Converted

 

Dollar Amount(15)

 

Interest Period(16)

 

Conversion Date

 

Maturity Date

 

   /   /   

 

$            

 

            

 

   /   /   

 

   /   /   

 

   /   /   

 

$            

 

            

 

   /   /   

 

   /   /   

 

   /   /   

 

$            

 

            

 

   /   /   

 

   /   /   

 

 

--------------------------------------------------------------------------------

(15)  Each LIBO Rate Loan shall be in the principal amount of $1,000,000 or
whole multiples of $1,000,000 in excess thereof.

(16)  Must elect one, two, three or six (or if all Lenders agree, twelve)
month(s).

 

1

--------------------------------------------------------------------------------


 

II.   [    ]   CONVERSION TO A BASE RATE LOAN:

 

Maturity Date of Existing LIBO
Rate Loan to Be Converted

 

Dollar Amount(17)

 

Conversion Date

/   /

 

$

 

 

/   /

/   /

 

$

 

 

/   /

/   /

 

$

 

 

/   /

 

III.   [    ]   CONTINUATION OF A LIBO RATE LOAN:

 

Maturity Date of
Existing LIBO
Rate Loan to Be
Continued

 

Dollar Amount(18)

 

Interest Period(19)

 

Continuation
Date(20)

 

Maturity Date

 

   /   /   

 

$

 

 

 

 

/   /

 

/   /

 

   /   /   

 

$

 

 

 

 

/   /

 

/   /

 

   /   /   

 

$

 

 

 

 

/   /

 

/   /

 

 

Borrower hereby confirms that immediately after giving effect to the foregoing
requests no Event of Default or Potential Default will have occurred and be
continuing.(21)

 

Borrower is delivering this request on behalf of itself.

 

[Signature on Next Page]

 

--------------------------------------------------------------------------------

(17)  Each Base Rate Loan shall be in the principal amount of $1,000,000 or
whole multiples of $1,000,000 in excess thereof, except as otherwise provided in
Section 1.2(3) of the Credit Agreement.

(18)  Each LIBO Rate Loan shall be in the principal amount of $1,000,000 or
whole multiples of $1,000,000 in excess thereof.

(19)  Must elect one, two, three or six (or if all Lenders agree, twelve)
month(s).

(20)  Must be the last day of an Interest Period.

(21)  Applicable to conversion to, or continuation of, any LIBO Rate Loan.

 

2

--------------------------------------------------------------------------------


 

DATE:

 

 

 

 

 

BORROWER:

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Rate Request]

 

--------------------------------------------------------------------------------


 

[g146601ke87i001.gif]EXHIBIT D

 

FORM OF

 

[AMENDED AND RESTATED] SWING LINE NOTE

 

$

New York, New York

 

, 2016

 

FOR VALUE RECEIVED, The Macerich Partnership, L.P., a limited partnership
organized under the laws of the state of Delaware (the “Borrower”), hereby
promises to pay to                             (“Swing Line Lender”) or its
assignee (as permitted pursuant to the Credit Agreement) at the Contact Office
of the Administrative Agent, in lawful money of the United States and in
immediately available funds, on the dates required under that certain Second
Amended and Restated Credit Agreement dated as of July 6, 2016 (as Modified from
time to time, the “Credit Agreement,” and with capitalized terms not otherwise
defined herein used with the meanings given such terms in the Credit Agreement),
by and among the Borrower, The Macerich Company, a Maryland corporation, as
guarantor, the Lenders from time to time party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent for said Lenders thereunder, the aggregate
principal amount of such Swing Line Lender’s Swing Line Loans outstanding from
time to time.

 

The Borrower agrees to pay interest in like money and funds at the Contact
Office on the unpaid principal balance hereof from the date advanced until paid
in full on the dates and at the applicable rates set forth in the Credit
Agreement.  The holder of this Swing Line Note is hereby authorized to record
the date and amount of its Swing Line Loans, the date and amount of each payment
of principal and interest, and the applicable interest rates and other
information with respect thereto, on the schedules annexed to and constituting a
part of this Swing Line Note and any such recordation shall constitute prima
facie evidence of the accuracy of the information so recorded absent manifest
error; provided, however, that the failure to make a notation or the inaccuracy
of any notation shall not affect in any manner or to any extent the obligations
of the Borrower under the Loan Documents.

 

This Swing Line Note is a “Swing Line Note” within the meaning of, and is
entitled to all the benefits of, the Loan Documents.  Reference is hereby made
to the Credit Agreement and the other Loan Documents for, among other things,
rights and obligations of payment and prepayment, Events of Default and the
rights of acceleration of the maturity hereof upon the occurrence of an Event of
Default.

 

[This Swing Line Note amends and restates that certain Swing Line Note dated
               in the aggregate principal amount of the Swing Line Lender’s
Swing Line Loans outstanding from time to time, made by the Borrower in favor of
the Swing Line Lender, but this Swing Line Note is not intended to constitute,
nor does it constitute, an interruption, suspension of continuity, satisfaction,
discharge of prior duties, novation,

 

1

--------------------------------------------------------------------------------


 

or termination of the indebtedness, loans, liabilities, expenses, or guaranteed
obligations under the Credit Agreement or such prior Swing Line Note.]

 

This Swing Line Note shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflict of laws principles
thereof that would result in the application of any law other than the law of
the State of New York.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Swing Line Note to be duly executed
as of the date first written above.

 

BORROWER:

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Swing Line Note]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (the “Assignment Agreement”) is made
and dated as of              , 20   between                      (the
“Assignor”) and                        (the “Assignee”).  The parties hereto
agree as follows:

 

1.             The Assignor is a Lender under that certain Second Amended and
Restated Credit Agreement dated as of July 6, 2016 (as Modified from time to
time, the “Credit Agreement”, and with capitalized terms used herein and not
otherwise defined herein used with the same meanings attributed to them in the
Credit Agreement), by and among The Macerich Partnership, L.P., a Delaware
limited partnership (“Borrower”), The Macerich Company, a Maryland corporation
(“MAC”), as guarantor, the Lenders from time to time party thereto and Deutsche
Bank AG New York Branch, as Administrative Agent for said Lenders.

 

2.             Effective as of as of                   , 20   (the “Effective
Date”), the Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, a portion of the Assignor’s
Commitment and associated Credit Exposure (or, if the Commitments have
terminated, a portion of the Credit Exposure held by the Assignor) as more fully
set forth on Schedule 1 attached hereto.

 

3.             By executing this Assignment Agreement in the space provided
below, the Administrative Agent and, to the extent MAC’s consent is required
under the Credit Agreement, MAC approves the inclusion of the Assignee as a
Lender under the Credit Agreement effective as of the Effective Date.

 

4.             On and after the Effective Date: (a) the Assignee shall be a
party to the Credit Agreement and shall have the rights and obligations of a
Lender under the Credit Agreement and the other Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder arising on and
after such Effective Date, and (b) the Assignor shall relinquish its rights and
be released from its corresponding obligations under the Credit Agreement and
the other Loan Documents with respect to the rights and obligations assigned to
Assignee hereunder arising prior to such Effective Date.

 

5.             The Assignee shall be entitled to receive from the Administrative
Agent all payments of principal, interest and fees with respect to the interest
assigned hereby accruing on and after the Effective Date.  In the event that
either the Assignee or the Assignor receives any payment to which the other
party hereto is entitled under this Assignment Agreement, then the party
receiving such amount shall promptly remit it to the other party hereto.

 

6.             The Assignor represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim.  It is understood and agreed
that the assignment and assumption hereunder are made

 

1

--------------------------------------------------------------------------------


 

without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee.  Neither the Assignor
nor any of its officers, directors, employees, agents or attorneys shall be
responsible for: (a) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any of the Loan Documents or the
Obligations, (b) any representation, warranty or statement made in or in
connection with any of the Loan Documents, (c) the financial condition or
creditworthiness of the Borrower Parties or their respective Subsidiaries,
(d) the performance of or compliance with any of the terms or provisions of any
of the Loan Documents, (e) inspecting any of the property, books or records of
the Borrower Parties or their respective Subsidiaries, (f) the validity,
enforceability, perfection, priority, condition, value or sufficiency of any
collateral securing or purporting to secure the Obligations or (g) any mistake,
error of judgment, or action taken or omitted to be taken in connection with the
Loan Documents.

 

7.             The Assignee: (a) confirms that it has received a copy of the
Loan Documents, together with copies of any financial statements requested by
the Assignee and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement, (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (c) appoints and authorizes the Administrative Agent
to take such actions as agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to such agent by the terms thereof on the
terms set forth therein, including, without limitation, the terms set forth in
Article 10 of the Credit Agreement, (d) agrees that on and after the Effective
Date it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender[,] [and] (e) agrees that its payment instructions and notice instructions
are as set forth in Schedule 2 attached hereto[, and (f) represents and warrants
to Assignor and Administrative Agent that it is an Eligible Assignee.](22)

 

8.             The Assignee agrees to indemnify and hold harmless the Assignor
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement.

 

9.             The Assignor and the Assignee each hereby agrees to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment Agreement, including the delivery of any notices or other documents
or instruments to Borrower Parties or Administrative Agent, which may be
required in connection with the assignment and assumption contemplated hereby.

 

10.          This Assignment Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter
hereof.   Any amendment or waiver of any provision of this Assignment Agreement
shall be in writing and signed by the parties hereto.  No failure or

 

--------------------------------------------------------------------------------

(22)   Applicable only to the extent Assignee is not an Affiliate of an Existing
Lender.

 

2

--------------------------------------------------------------------------------


 

delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment Agreement shall be without prejudice to any rights
with respect to any other or further breach thereof.

 

11.          This Assignment Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles thereof that would result in the application of any law other
than the law of the State of New York.

 

12.          Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement.  For the purpose hereof and of the
Loan Documents, the address of the Assignee (until notice of a change is
delivered pursuant to the provisions of the Credit Agreement) shall be the
address set forth on Schedule 2 attached hereto.

 

13.          As provided in Section 11.8(1) of the Credit Agreement, on or
before the Effective Date the Assignee shall pay to the Administrative Agent a
processing fee in the amount of $3,500.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

Title:

 

 

[signatures continued on next page]

 

4

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO THIS    DAY OF              ,     :

 

AGENT:

DEUTSCHE BANK AG NEW YORK BRANCH, as the Administrative Agent

 

 

 

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

MAC:(23)

THE MACERICH COMPANY, a Maryland corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(23)  To the extent MAC’s consent is required under the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO

ASSIGNMENT AND

ACCEPTANCE AGREEMENT

 

ASSIGNED INTEREST(24)

 

--------------------------------------------------------------------------------

(24)  Subject to Paragraph 11.8(1) of the Credit Agreement

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO

ASSIGNMENT AND

ACCEPTANCE AGREEMENT

 

PAYMENT AND NOTICE INSTRUCTIONS

 

[To be supplied by the Assignee in format acceptable to the Administrative
Agent]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

 

CLOSING CERTIFICATE

 

July 6, 2016

 

The undersigned, being the duly appointed and acting Senior Executive Vice
President, Chief Financial Officer and Treasurer of The Macerich Company, a
Maryland corporation (the “Company”), DOES HEREBY CERTIFY to Deutsche Bank AG
New York Branch, as Administrative Agent for the benefit of the Lenders under
the Credit Agreement described below (in such capacity, “Administrative Agent”),
on behalf of the Company and the Borrower under the Credit Agreement, as
follows:

 

1.              The Credit Agreement referred to herein is that certain Second
Amended and Restated Credit Agreement dated as of the date hereof (as Modified
from time to time, the “Credit Agreement”), by and among The Macerich
Partnership, L.P., a Delaware limited partnership (the “Borrower”), the Company,
as guarantor, the Lenders thereunder, and the Administrative Agent.  Capitalized
terms used herein and not otherwise defined have the meanings ascribed to such
terms in the Credit Agreement.

 

2.              Each of the representations and warranties made by the Borrower
and the Company set forth in the Credit Agreement and in the other Loan
Documents are accurate and complete in all material respects on and as of the
date hereof (unless any such representation and warranty speaks of a particular
date, in which case it is accurate and complete in all material respects as of
such date); provided that any representation or warranty that is qualified as to
materiality or Material Adverse Effect or similar language shall be true and
correct in all respects.

 

3.              No Potential Default has occurred and is continuing nor has any
Event of Default occurred, and all of the conditions to closing set forth in
Article 5 of the Credit Agreement have been satisfied or waived; provided
however that (a) no representations are made with respect to any condition that
requires the satisfaction of any Agent, Lender, Swing Line Lender or Issuing
Lender and (b) for purposes of this Certificate, with respect to any condition
in Article 5 of the Credit Agreement that requires deliveries by or the approval
of any Agent, Lender, Swing Line Lender or Issuing Lender, all such deliveries
are assumed to have been made or such approvals are assumed to have been given.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto signed his name in his capacity
as an officer of the Company as of the date first written above.

 

 

 

THE MACERICH COMPANY, a

 

Maryland corporation

 

 

 

 

 

By:

 

 

Name:

Thomas E. O’Hern

 

Title:

Senior Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

[Signature Page to Closing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF

 

COMPLIANCE CERTIFICATE

 

[DATE]

 

TO:                           Deutsche Bank AG New York Branch,

as Administrative Agent for

the Lenders from time to time a party to the

Credit Agreement described below

 

This Compliance Certificate is furnished on behalf of The Macerich Company, a
Maryland corporation (the “Company”), pursuant to that certain Second Amended
and Restated Credit Agreement dated as of July 6, 2016, by and among The
Macerich Partnership, L.P., a Delaware limited partnership, as Borrower
thereunder, the Company, as guarantor, the Lenders thereunder, and Deutsche Bank
AG New York Branch, as Administrative Agent for said Lenders (as Modified from
time to time, the “Credit Agreement”). Capitalized terms not otherwise defined
herein are used with the meanings given such terms in the Credit Agreement.

 

The undersigned, being the Responsible Financial Officer of the Company, hereby
certifies in such capacity on behalf of the Company as set forth below:

 

1.                                      The financial statements attached to
Schedule 1 attached hereto (the “Financial Statements”) have been prepared in
accordance with GAAP (provided, however, that such financial statements may not
include all of the information and footnotes required by GAAP for complete
financial information), and the Financial Statements reflect all adjustments
that are, in the opinion of management, necessary for a fair presentation of
financial information contained therein, as of the end of [ ], 20[ ] (the
“Relevant Period”);

 

2.                                      I have reviewed the terms of the Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and consolidated financial
condition of the Company and its Subsidiaries, in each case during the Relevant
Period;

 

3.                                      The review described in paragraph 2 has
not disclosed the existence during or at the end of the Relevant Period, and I
have no knowledge of the existence as of the date of this Certificate, of any
condition or event which constitutes an Event of Default or Potential Default,
except as set forth on Schedule 2 hereto;

 

4.                                      Schedule 3 hereto sets forth
calculations for the Relevant Period which demonstrate that the Company and the
Borrower are in compliance with the covenants and financial ratios set forth in
Section 8.11 of the Credit Agreement;

 

1

--------------------------------------------------------------------------------


 

5.                                      Schedule 4 hereto sets forth a schedule
of Total Liabilities in respect of borrowed money for the Relevant Period in the
level of detail disclosed in the Company’s Form 10-Q filings with the Securities
and Exchange Commission, as well as such other information regarding such
Indebtedness as has been reasonably requested by the Administrative Agent; and

 

6.                                      Schedule 5 hereto is a schedule of
EBITDA for the Relevant Period.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the Financial Statements and the
information set forth on Schedules 1, 2, 3, 4 and 5 hereto, are made and
delivered as of the date first written above.

 

 

 

THE MACERICH COMPANY, a

 

Maryland corporation

 

 

 

 

 

By:

 

 

Name:

Thomas E. O’Hern

 

Title:

Senior Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

[Signature Page to Compliance Certificate]

 

--------------------------------------------------------------------------------


 

Schedule 1

to Compliance Certificate

 

FINANCIAL STATEMENTS

 

4

--------------------------------------------------------------------------------


 

Schedule 2

to Compliance Certificate

 

POTENTIAL DEFAULTS AND EVENTS OF DEFAULTS

 

Described below are the exceptions, if any, to paragraph 3 of the attached
Compliance Certificate, including a description of the nature of the condition
or event constituting an Event of Default or Potential Default and the period
during which it has existed.  Also specified below are the actions which the
Company or its Subsidiaries are taking, have taken or propose to take with
respect to each such condition or event.

 

5

--------------------------------------------------------------------------------


 

Schedule 3

to Compliance Certificate

 

FINANCIAL CALCULATIONS

 

6

--------------------------------------------------------------------------------


 

Schedule 4

to Compliance Certificate

 

TOTAL LIABILITIES

 

7

--------------------------------------------------------------------------------


 

Schedule 5

to Compliance Certificate

 

EBITDA

 

8

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF

 

MANAGEMENT AGREEMENT

 

(See Attached)

 

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT

 

BY AND BETWEEN

 

[Owner’s Legal Name]
a                                          

 

AND

 

MACERICH PROPERTY MANAGEMENT COMPANY, LLC
a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

ARTICLE I

APPOINTMENT AND SERVICES OF MANAGER

1

 

 

 

1.1

Appointment

1

 

 

 

1.2

Services of Manager

1

 

 

 

ARTICLE II

COMPENSATION

6

 

 

 

2.1

Basic Compensation

6

 

 

 

2.2

Expense Reimbursement

6

 

 

 

ARTICLE III

BONDING

7

 

 

 

3.1

Fidelity Bond

7

 

 

 

ARTICLE IV

BUDGETS

7

 

 

 

4.1

Annual Budgets

7

 

 

 

ARTICLE V

BANK ACCOUNTS

8

 

 

 

5.1

Property Accounts

8

 

 

 

5.2

Bank Statements

8

 

 

 

ARTICLE VI

ACCOUNTING

8

 

 

 

6.1

Books and Records

8

 

 

 

6.2

Audit

9

 

 

 

ARTICLE VII

DURATION, TERMINATION, DEFAULT

9

 

 

 

7.1

Duration

9

 

 

 

7.2

Termination Events

9

 

 

 

7.3

Manager’s Post-Termination Obligations

10

 

 

 

7.4

Survival

10

 

 

 

ARTICLE VIII

INDEMNITIES

11

 

 

 

8.1

Owner’s Indemnity

11

 

 

 

8.2

Manager’s Indemnity

11

 

 

 

8.3

Hazardous Materials

11

 

--------------------------------------------------------------------------------


 

ARTICLE IX

LIMITATION ON LIABILITY; ASSIGNMENT

12

 

 

 

9.1

Limitation on Manager’s Liability

12

 

 

 

9.2

Prohibition Against Assignment by Manager

12

 

 

 

ARTICLE X

REIT ACKNOWLEDGMENT

12

 

 

 

10.1

REIT Status

12

 

 

 

ARTICLE XI

MISCELLANEOUS

12

 

 

 

11.1

Relationship of Parties

12

 

 

 

11.2

Governing Law

13

 

 

 

11.3

Headings

13

 

 

 

11.4

Entire Agreement

13

 

 

 

11.5

Successors and Assigns

13

 

 

 

11.6

Waiver

13

 

 

 

11.7

Severability

13

 

 

 

11.8

Time

13

 

 

 

11.9

Attorneys’ Fees

13

 

 

 

11.10

Further Acts

14

 

 

 

11.11

Authority

14

 

 

 

11.12

Notices

14

 

 

 

11.13

Fair Dealing

14

 

 

 

11.14

Counterparts

14

 

 

 

11.15

Approvals

14

 

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into as of
                                 , 20[   ], by and between [Owner’s Legal Name],
a                                 , having a principal address at 401 Wilshire
Boulevard, Suite 700, Santa Monica, California 90401 (“Owner”), and MACERICH
PROPERTY MANAGEMENT COMPANY, LLC, a Delaware limited liability company, having a
principal address at 401 Wilshire Boulevard, Suite 700, Santa Monica, California
90401 (“Manager”).

 

R E C I T A L S

 

WHEREAS, Owner owns that certain shopping center located in [City], [State]
commonly known as [Common Name of Mall] (the “Property”); and

 

WHEREAS, Owner desires to retain Manager to provide certain property management
services in connection with the Property and Manager desires to provide such
management services as more particularly set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Owner and Manager hereby agree as
follows:

 

A G R E E M E N T

 


APPOINTMENT AND SERVICES OF MANAGER

 

Appointment.  Owner hereby hires Manager to manage, serve, lease, maintain and
operate the Property, from and after the date hereof until this Agreement shall
be terminated pursuant to Article VII hereof.

 

Services of Manager.  Manager shall generally manage and operate the Property in
accordance with prevailing standards applicable to properties of similar size
and character, and in compliance with the leases and occupancy and operating
agreements with tenants or other occupants of the Property.  Subject to the
terms and conditions herein stated, and provided that the Manager’s fee
compensation and expenses are paid by Owner as provided in Sections 2.1 and 2.2,
Manager shall, in connection with such management and operation, perform the
following services with due diligence, prudence, skill and care:

 

Leasing.  Subject to the Budgets (as defined in Article IV), Manager shall
promote the leasing of the Property by use of advertising, floor plans, circular
or promotional aids, and shall deal promptly and efficiently with all inquiries
relating to leases.  Manager shall negotiate with tenants and prospective
tenants for leases and extensions, renewals, modifications, amendments or
terminations thereof, for space held for lease in the Property, and shall submit
such agreements to Owner for Owner’s approval and execution. Manager shall cause
Owner’s attorneys to prepare lease documents for all space in the Property using
the standard form of lease pre-approved by Owner.  Once fully executed, Manager
shall deliver to Owner an executed

 

--------------------------------------------------------------------------------


 

original of each lease, modification, amendment and other document relating to
the leases or any tenant’s occupancy of the Property.  Manager shall maintain a
copy of all such leases, modifications, amendments and other documents on-site
at the Property.

 

Rent.  Manager shall use its best efforts to collect, or cause to be collected,
for Owner’s account, rent and other charges due from all tenants and occupants
of the Property and shall deposit all moneys collected in the Operating Account
(as defined in Section 5.1).  Manager shall obtain and review and cause to be
audited, when deemed appropriate by Manager, statements of sales furnished by
tenants to support their payments of percentage rentals and deductions and to
remit the amount thereof to Owner, along with copies of said statements, at the
times and in the manner hereinafter set forth.  After obtaining Owner’s
approval, Manager shall serve notices upon tenants to quit and surrender space
occupied by them when such tenants are in default under their leases after
applicable notice and grace periods, if any, and sue, utilizing counsel approved
by Owner, on behalf of Owner for rent and other charges which may at any time be
or become due from any tenant and institute summary proceedings to recover
possession of space.

 

Offices.  At no cost to Manager, Owner shall provide Manager with, and Manager
shall maintain, an office or offices for the management of the Property and pay
the salaries of all employees of Manager at the Property and all other expenses
in connection with the operation of any office or offices of Manager, including
telephone, stationary of Manager and heat and light for the area or areas
occupied at Manager’s office(s) at the Property.  Manager shall have the right
to use fixtures, furniture, furnishings and equipment which are the property of
Owner in said office space.

 

Repairs.  At Owner’s expense, Manager shall make or cause to be made such
ordinary repairs, alterations and improvements to the Property as approved in
the Budgets, including those of a structural nature, and purchase such supplies,
tools and equipment (which shall be the property of Owner) necessary for such
repairs, alterations and improvements as it deems advisable or necessary;
provided, however, unless included in the Capital Budget, Manager shall obtain
Owner’s written consent to any capital expenditure or related group of capital
expenditures, if the cost thereof exceeds $50,000 in the aggregate annually;
provided further, however, that if Manager in its prudent judgment believes
emergency repairs or replacements are necessary for the preservation or safety
of persons or property, or to avoid the suspension of any necessary service in
or to the Property, Manager may carry out said repairs, irrespective of the cost
thereof, without the prior approval of Owner.  Manager shall furnish Owner with
a written report submitted within three (3) days of making such emergency
repairs describing the cause of such repairs, the actual repairs undertaken and
the cost of such repairs.  In connection therewith, Manager may engage
architects, engineers or other similar experts acceptable to Owner.

 

Equipment; Supplies.  At Owner’s expense, Manager shall purchase all equipment,
tools, appliances, materials, supplies and uniforms necessary or desirable for
the maintenance and operation of the Property, which shall be the property of
Owner.  Manager shall use its reasonable efforts to secure all discounts,
rebates and commissions, and shall credit to Owner any and all such discounts,
rebates or commissions obtained for said purchases.

 

--------------------------------------------------------------------------------


 

Contracts.  In accordance with the Budgets, Manager shall contract or arrange
for the furnishing of services appropriate or necessary for the operation,
maintenance and security of the Property; provided however, unless included in
the Budgets, and unless necessary in the case of an emergency to protect person
or property, or to avoid the suspension of any necessary service in or to the
Property, Manager shall not enter into any contract having a term longer than
one (1) year or requiring annual payments in excess of $50,000 without obtaining
Owner’s prior written consent.  Once fully executed, Manager shall deliver to
Owner an executed original of each contract and shall maintain on-site at the
Property a copy of each contract.

 

Employees.  Manager shall engage, pay (subject to reimbursement as hereinafter
provided), supervise and discharge such employees as Manager deems necessary for
the operation, maintenance and security of the Property, all such employees to
be in the employ of Manager or in the employ of other firms, corporations or
persons and not in the employ of Owner.  Manager shall fully comply with all
applicable laws and regulations having to do with workers’ compensation, social
security, unemployment insurance, hours of labor, wages, working conditions,
non-discrimination and other employer/employee-related subjects, and shall
comply with all collective bargaining agreements, if any.  Manager shall have
the right to review and approve all collective bargaining agreements which
affect the Property prior to their implementation or acceptance by Manager.

 

Property Expenses.  At Owner’s expense, Manager shall pay all interest and
amortization on any mortgages encumbering the Property, rent under any ground
leases, insurance premiums, and all taxes and assessments, water and sewer rents
and other charges and assessments of every kind or nature imposed with respect
to the Property.  Manager shall ascertain the assessment of the Property each
year, and, upon written request by Owner, report such assessment to Owner and
make recommendations with respect thereto, and if instructed by Owner, Manager
shall, at Owner’s expense, defend against, seek revision of, protest, challenge
or appeal from any tax or assessment or charge deemed improper or excessive and
seek a refund thereof. Manager shall process, in a reasonable manner, all bills
received for services, work and supplies ordered in connection with maintaining
and operating the Property and pay or cause to be paid in a timely manner from
funds furnished by Owner only those bills which Manager reasonably believes to
be legitimate and proper.

 

Tenant Move-In/Move-Out.  Manager shall supervise the moving in or out of
tenants and subtenants and arrange the dates and times thereof so that there
shall be a minimum of disturbance to the operation of the Property and of
inconvenience to other tenants and occupants and their customers.  Manager shall
coordinate the construction of tenant improvements which may, in Manager’s
discretion, include the following:  contact tenants or their architects with
respect to obtaining tenant drawings and coordinate such drawings with Owner’s
criteria for tenant construction; forward tenant drawings to Owner’s architect
for approval if necessary, and, once approved, process such drawings with the
appropriate building department for issuance of building permits for such tenant
work; consult with contractors, if necessary, for such construction; coordinate
and bill all reimbursable charges from tenants; review all construction at the
Property; assist tenants, if necessary, to complete such construction by the
date required pursuant to the tenant’s lease; and assist tenants in obtaining
all necessary inspections by building department officials so that tenants may
open for business by the date set forth in the tenant’s lease.

 

--------------------------------------------------------------------------------


 

Compliance with Laws.  At Owner’s expense, Manager shall comply, or cause to be
complied with, all building codes, zoning ordinances, orders and requirements
of, and take all steps necessary to remove any and all violations filed against
the Property by any Federal, state or local governmental or quasi-governmental
authorities or any agency thereof or any local Board of Fire Underwriters or
Insurance Services offices having jurisdiction with respect to the Property, and
shall comply with all other Federal, state and local laws and regulations,
including, without limitation, laws relating to Hazardous Materials (as defined
in Section 8.3(b)).  At Owner’s expense, Manager shall diligently assist in
obtaining all licenses, permits or other instruments required for the operation
of the Property or any portion thereof.  Manager shall send to Owner a copy of
all initial or renewal license applications.  All such licenses, permits and
other instruments shall be obtained in Owner’s name whenever possible.  All such
licenses, permits or other instruments held in the name of Manager shall be held
by it on behalf of Owner and, upon the termination or expiration of this
Agreement, shall be transferred or assigned to Owner or to such person as Owner
may direct.

 

Property Files.  Manager shall set up and maintain orderly and accurate files
containing original bank statements, cancelled and voided checks, rent records,
insurance policies, leases and subleases, complaints, inquiries and requests for
services, correspondence, receipted bills, purchase orders, vouchers and all
other material documents and papers pertaining to the Property and the operation
and maintenance thereof, the same to be and at all times to remain the property
of Owner, and Manager shall upon request of Owner make same available to Owner,
Owner’s accountants, attorneys and other representatives and shall deliver the
same to Owner or its agents on demand from Owner and immediately upon
termination of this Agreement.

 

Accounting; Taxes.  Manager shall cooperate with Owner’s accountants, auditors
and other representatives in regard to and assist in facilitating audits and
periodic inspections of the Books and Records (as defined in Section 6.1) and
all other accounting documentation of Owner and Manager relating to the
Property, and shall cooperate with Owner’s accountants in regard to the
preparation and filing on behalf of Owner of Federal, state, city and any other
income and other tax returns required by any governmental authority.

 

Litigation.  At Owner’s expense, Manager shall engage reputable counsel for the
benefit of Owner, who shall be approved by Owner, to advise on all legal matters
and to conduct all legal proceedings (other than those conducted by the
Property’s insurance carrier) affecting the Property.  Manager shall give prompt
and timely written notice to Owner and any insurance carrier for the Property of
any claims, lawsuits, actions or proceedings instituted or threatened against
Manager or Owner, arising out of this Agreement, Manager’s duties hereunder or
Owner’s ownership or use of the Property.  Owner shall direct Manager as to the
course of action Owner desires Manager to take in such litigation.

 

Condemnation.  Manager shall promptly notify Owner of any taking or proposed
taking by eminent domain which may affect the Property or the area in the
general vicinity thereof, make recommendations with respect to the advisability
of challenging, compromising or settling any such proceeding and, with the
approval or at the direction of Owner, act on Owner’s behalf and at its expense
in connection with any such proceeding in eminent domain.

 

--------------------------------------------------------------------------------


 

Insurance.  Manager shall procure, if specifically requested in writing by
Owner, and maintain, at Owner’s sole cost and expense, general and automobile
liability insurance policies in the name of Owner, and fire, rent, plate glass,
boiler & machinery, water damage and any other insurance Owner may elect to
carry, with coverages and from carriers reasonably satisfactory to Owner, each
such policy to name Manager and any mortgagee of the property as additional
insureds thereunder. Manager shall promptly investigate and, in its reasonable
judgment, make written reports to the insurance carrier(s) as to claims for
damages relating to the ownership, operation, management and maintenance of the
Property or by any tenants or third parties, as well as (and including) any
damage or destruction to the Property and the estimated cost of repair.  Manager
shall acquaint itself with all terms and conditions of the insurance policies
and cooperate with and make all reports required by the insurance carrier(s) and
shall not knowingly do anything to jeopardize the insured under said policies.
Manager shall forward to the insurance carrier any summons, subpoena or other
similar legal document served upon Manager relating to actual or alleged
potential liability of Owner, Manager or the Property.  Manager shall not settle
any claims against insurance companies arising out of policies, including the
execution of proof of loss, the adjustment of losses, signing of receipts, and
the collection of money, without Owner’s prior written consent.

 

Notices.  Manager shall furnish Owner, upon receipt by Manager, copies of all
written notices received in connection with the Property or its services
hereunder, including, without limitation, the following:  (i) all written
notices of violations by Owner of law or municipal ordinances or orders issued
by any governmental authority or by any board of fire underwriters or other
similar body, (ii) all written notices from any mortgagee claiming any default
in any mortgage on the Property, (iii) any written notices of default from any
tenant of the Property, and (iv) any written notices of default given by a
department store or other party pursuant to a reciprocal easement agreement, if
any, affecting the Property.

 

Compliance with Agreements.  At Owner’s expense, Manager shall administer and
comply with, or cause to be complied with, the terms and provisions of all
ground and underlying leases, reciprocal easement agreements, tenant or
occupancy leases, mortgages, easements, restrictions or covenants or any other
material agreements affecting the Property, in each case to the extent such
terms and provisions relate to the operation, leasing, maintenance or physical
condition of the Property following the date hereof or involve periodic debt
service or rental payments.

 

Energy Conservation.  Manager shall use its good faith efforts to use and
control utilities at the Property in a prudent manner to minimize the total
costs thereof and satisfy Owner’s obligations to tenants.

 

Vehicles.  At Owner’s expense, Manager may, upon Owner’s prior written approval
(unless included in the Budgets), purchase motorized vehicles from time to time
to be utilized in connection with the operation of the Property.  Manager shall
have charge of and shall maintain these vehicles, and shall use the same
exclusively for the benefit of the Property.  Manager shall act reasonably to
assure that such vehicles are operated by reliable persons in accordance with
all laws, rules or regulations that may be applicable to the operation of the
same.  All vehicles shall be registered and licensed, and title to such vehicles
shall be held, in Manager’s name.  All vehicles shall be insured pursuant to
Section 1.2(o) above.

 

--------------------------------------------------------------------------------


 

COMPENSATION

 

Basic Compensation.  As compensation for the management services performed by
Manager pursuant to this Agreement, Owner agrees to pay Manager an annual
property management fee (the “Management Fee”) equal to one and one-half percent
(1.5%) of Gross Receipts (as defined below) commencing on the date hereof.  The
Management Fee shall be payable in monthly installments, commencing on the 20th
day of the month following the date hereof and on the 20th day of each month
thereafter.  The Management Fee will be pro rated on a daily basis with respect
to any period less than a full calendar month.  For purposes of this Agreement,
“Gross Receipts” shall mean all income derived on accrual basis from the
Property from any source whatsoever, provided that, the following items shall be
excluded from Gross Receipts hereunder: (i) tenant charges of real estate taxes
or assessments, (ii) tenant charges of common area maintenance, (iii) merchants’
association dues and promotional fund charges, (iv) tenant or other occupants of
the Property charges of utility, sprinkler and other related billings,
(v) security and other deposits, (vi) parking expense recoveries, (vii) any and
all other tenant reimbursements, including reimbursements for landlord’s work or
work performed or labor or materials furnished and any expense incurred on
behalf of tenants, (viii) insurance or condemnation proceeds in connection with
a casualty or condemnation, except that, business interruption insurance
proceeds shall be included as Gross Receipts, (ix) proceeds from the sale of
assets, (x) interest income, and (xi) business initiative programs.

 

Expense Reimbursement.  In addition to the Management Fee, Owner shall reimburse
Manager for all out-of-pocket costs, expenses, fees, charges and outlays
incurred in connection with the proper performance by Manager of its duties
under this Agreement, to the extent included in the Budgets or otherwise
approved by Owner or incurred in connection with an emergency to protect against
property damage or personal injury, including, without limitation, (a) salaries,
together with reasonable fringe benefit costs, of on-site personnel allocable to
the management of the Property, including, without limitation, the Shopping
Center Manager, On-Site Leasing Manager and Merchants’ Association
Secretary/Secretary to the Shopping Center Manager, (b) off-site expenses
properly allocable to the management of the Property such as salaries and other
compensation of shared services accounting, regional leasing and management
supervisory personnel, travel, entertainment, professional education and
conventions, (c) all amounts payable by Manager for the account or benefit of
Owner consistent with the terms of this Agreement, to any firm, corporation or
person engaged by Manager for the servicing, maintenance, repair or operation of
the Property or any part or phase thereof (including all out-of-pocket costs
incurred in connection with an emergency to protect against property damage or
personal injury), (d) reasonable purchase and maintenance costs for all
motorized vehicles used by Manager in connection with the operation of the
Property, and (e) all out-of-pocket costs otherwise approved by Owner, but
excluding (i) except as provided in subparagraph (b) above, salaries and other
compensation of supervisory management personnel not located at the Property,
(ii) overhead expenses of Manager incurred in its general offices and (iii) any
expenses of Manager incurred by reason of Manager’s gross negligence, willful
misconduct or failure to comply with the terms, provisions and covenants of this
Agreement.

 

--------------------------------------------------------------------------------


 

BONDING

 

Fidelity Bond.  Manager shall, at Owner’s cost, obtain a fidelity bond or bonds
covering Manager, and all persons who handle, have access to, or are responsible
for, Owner’s monies in an amount not less than $1,000,000 and in such forms as
are reasonably acceptable to Owner, at all times and to cover all periods,
during the term of this Agreement.  Any changes in such bond(s) must be approved
by Owner.  Manager hereby assigns all proceeds of said bond(s) as they relate to
the Property to Owner and agrees to execute such further assignments and notices
thereof as shall be required by Owner.  Such bond(s) shall indemnify Owner and
Manager against any loss of money or other property which either shall sustain
through any criminal, fraudulent or dishonest act or acts committed by any
employees or agents during the performance of their obligations under their
employment.

 

BUDGETS

 

Annual Budgets.  Within thirty (30) days after the date hereof, and thereafter,
not later than 30 days prior to the end of each fiscal year of Owner (which
fiscal year shall be the calendar year), Manager shall prepare and submit to
Owner (i) a proposed operating budget showing the estimated receipts,
expenditures, escrow deposits and reserves for the next succeeding fiscal year
on a monthly basis, and the expected sources of funds, together with the
estimated net cash flow from the Property for the next succeeding fiscal year
(the “Operating Budget”), and (ii) a capital budget, together with supporting
data and assumptions used, in respect of the Property setting forth a statement
of proposed capital expenditures to be made by Manager in the succeeding fiscal
year, including cost and timing estimates therefor (the “Capital Budget”).  The
Operating Budget and Capital Budget shall be subject to the approval of Owner
(such budgets, as so approved, together with any modifications thereto approved
by Owner, shall be collectively referred to herein as the “Budgets”).  Manager
shall use reasonable efforts to implement the Budgets and shall be authorized,
without the need for further approval by Owner, to make the expenditures and
incur the obligations provided for in the Budgets.  Until such time as Owner
approves any of the Budgets for a particular fiscal year, Manager shall continue
to follow the most recent Budgets and shall be authorized to make expenditures
in accordance therewith.  Owner shall have the right to make further revisions
to the Budgets, provided Owner notifies Manager of any such further revisions.

 

BANK ACCOUNTS

 

Property Accounts.  Manager shall open a bank account, to be known as the
“Operating Account”, or a name of similar import.  Owner shall designate the
bank in which such account shall be established.  Manager shall deposit all
rent, proceeds or other sums received by Manager from tenants or occupants of
the Property or collected by Manager in connection with the management and
operation of the Property (“Gross Income”) into the Operating Account to be held
in trust for the benefit of Owner.  The Operating Account shall be used to pay
Manager’s compensation and to pay the normal and reasonable expenses incurred in
the operation of the Property.  If at any time Gross Income from the Property is
not sufficient to

 

--------------------------------------------------------------------------------


 

pay the expenses incurred in connection with the management and operation of the
Property as authorized by this Agreement, Manager shall submit to Owner a
statement of such expenses and the funds that will be required to satisfy the
same and Owner shall deposit sufficient moneys into the Operating Account to pay
such expenses.  At Owner’s request, Manager shall keep the Operating Account
open for a period of three (3) months from the date of termination of this
Agreement.  Manager will verify and pay all appropriate invoices relating to the
period prior to termination and will furnish monthly financial statements as
specified in Section 6.1 below.

 

Bank Statements.  The bank in which the Operating Account is established shall
send directly to Manager, promptly at the end of each month, copies of the
monthly statement for each such account.

 

ACCOUNTING

 

Books and Records.  Manager shall maintain, at its principal office, adequate
and separate books and records in connection with its management and operation
of the Property (the “Books and Records”).  The Books and Records shall be kept
in accordance with generally accepted accounting principles at Manager’s sole
expense.  Owner shall have the right and privilege of examining the Books and
Records at Manager’s principal office at any and all reasonable times.  On or
before the 20th day of each month, Manager shall render to Owner, on an accrual
basis, a detailed profit and loss statement for the preceding calendar month. 
The profit and loss statement shall include eight columns which present both
current month and year-to-date figures for the following:  actual revenues and
expenses, budget revenues and expenses (variances between the actual expenses
and the Budgets), and in the second and subsequent years, prior year actual
revenue and expense figures.  In addition, the profit and loss statement should
include a reasonably detailed explanation of the variances.  On or before the
20th day of each month, Manager shall submit a full balance sheet and cash
reconciliation statement (in a format approved by Owner) as of the last day of
the preceding month.  Upon Owner’s reasonable request, Manager shall also
furnish such further accounting and fiscal information normally prepared and
used in the operation of similar properties.  Manager agrees that, upon Owner’s
request, at the termination of this Agreement or otherwise, Manager will
immediately deliver to Owner all books, records, accounts and sums held or
maintained by it hereunder.

 

Audit.  Owner shall have the right to conduct by an independent third party an
audit of the Property’s operations at any time.  Manager shall promptly correct
all errors, if any, by Manager disclosed by such audits, and shall timely inform
Owner in writing of all corrective actions taken.  Such audit shall be at
Owner’s expense unless an error is discovered that, when netted against all
errors that were made during the audit period in question, results in a
difference equal to or greater than two percent (2%) of Gross Income for the
period audited, in which case Manager shall bear the full cost of the subject
audit.  Any adjustments in amounts due and owing from Owner to Manager shall be
paid within fifteen (15) calendar days following Owner’s or Manager’s (as
applicable) receipt of the audit.

 

--------------------------------------------------------------------------------


 

DURATION, TERMINATION, DEFAULT

 

Duration.  This Agreement shall become effective on the date hereof and shall
continue thereafter until terminated as provided herein.

 

Termination Events.  This Agreement may be terminated and the obligations of the
parties hereunder shall thereupon cease (except with respect to those
obligations theretofore accrued or to which by the express provisions of this
Agreement survive such termination) at any time during the term hereof as
follows:

 

Either party may terminate this Agreement upon thirty (30) days’ prior written
notice served by such party upon the other party, which notice shall state such
party’s intent to terminate this Agreement.

 

A non-defaulting party may terminate this Agreement if any default occurs in the
performance of any obligation hereunder and such default continues for fifteen
(15) days after written notice from such non-defaulting party to the defaulting
party, which termination shall become effective as of the expiration of such
fifteen (15) day period; provided however, if the default is of such a nature
that it cannot be cured in such fifteen (15) day period, the defaulting party
shall not be deemed to be in default if it commences to cure the default within
such fifteen (15) day period and thereafter diligently pursues such cure to
completion.

 

This Agreement may be terminated upon the occurrence of any of the following
events: (i) the filing by or against either party of an involuntary petition in
bankruptcy or similar proceeding; (ii) the adjudication of a party as bankrupt
or insolvent; (iii) the appointment of a receiver or trustee to take possession
of all or substantially all of the assets of a party; (iv) a general assignment
by a party for the benefit of creditors; or (v) any other action taken or
suffered by a party under state or federal insolvency or bankruptcy law, or any
comparable law which is now or hereafter may be in effect.  Upon the occurrence
of any such event, the non-defaulting party may, at its option, terminate this
Agreement by written notice to the defaulting party, and upon the giving of such
notice this Agreement and the term hereof shall immediately terminate.

 

This Agreement may be terminated immediately upon giving written notice to
Manager if Manager, without the prior written consent of Owner, shall assign,
transfer or otherwise alienate its rights and obligations hereunder or attempt
to do any of the same in violation of Section 9.2 hereof.

 

This Agreement may be terminated immediately upon the giving of written notice
by any party hereunder to the other party if (i) the Property shall be damaged
or destroyed to the extent of 25% or more by fire or other casualty and Owner
elects not to restore or replace such property or (ii) there shall be a
condemnation or deed in lieu thereof of 10% or more of the Property.

 

Manager’s Post-Termination Obligations.  Upon the expiration or earlier
termination of this Agreement, Manager shall surrender and deliver to Owner any
space in the Property occupied by Manager and shall make delivery to Owner or to
Owner’s designee or agent, at Manager’s principal office or at its offices at
the Property, the following:

 

--------------------------------------------------------------------------------


 

the Books and Records held by Manager pursuant to this Agreement;

 

a final accounting, reflecting the balance of income from and expenses of the
Property as of the date of expiration or termination of this Agreement;

 

any funds of Owner or tenant security or advance rent deposits, or both, held by
agent with respect to the Property;

 

all motorized vehicles used in connection with the operation of the Property and
paid for by Owner, together with all registration and title documentation
necessary to transfer such vehicles to Owner or its nominee; and

 

all other records, contracts, leases, ground leases, reciprocal easement
agreements, receipts for deposits, unpaid bills, lease summaries, canceled
checks, bank statements, paid bills and all other records, papers and documents
and any microfilm and/or computer disk of any of the foregoing which relate to
the Property and the operation, maintenance, management and leasing thereof; all
such data, information and documents being at all times the property of Owner.

 

Manager hereby agrees to furnish all of the above-listed information and take
all such action as Owner shall reasonably require to effectuate an orderly and
systematic termination of Manager’s duties and activities under this Agreement.

 

Survival.  The terms and provisions of this Article VII, any right arising out
of or accruing in connection with the terms of this Agreement attributable to
events or circumstances occurring in whole or in any part prior to termination
or expiration of this Agreement, and all rights and obligations so specified in
this Agreement, shall survive the expiration or earlier termination of this
Agreement.

 


INDEMNITIES

 

Owner’s Indemnity.  Owner shall indemnify, defend and hold Manager, its
officers, employees and agents harmless from all losses, costs, damages,
expenses and liabilities to or for third persons relating to or arising out of
the Property or Manager’s performance of this Agreement except to the extent any
of the foregoing are proximately caused by Manager’s gross negligence, willful
misconduct or fraud.

 

Manager’s Indemnity.  Manager shall indemnify, defend and hold Owner, its
partners, officers, employees and agents harmless from all losses, costs,
damages, expenses and liabilities which are proximately caused by Manager’s
gross negligence, willful misconduct or fraud.

 

Hazardous Materials.

 

Owner represents and warrants to Manager that, to Owner’s actual knowledge, the
Property is not in violation of any federal, state or local law, ordinance or
regulation relating to any Hazardous Materials (as defined below); to Owner’s
actual knowledge, there exists no presence, use, treatment, storage, release or
disposal of any Hazardous Materials at, on or

 

--------------------------------------------------------------------------------


 

beneath the Property which has created or is likely to create any liability
under any current federal, state or local law, ordinance or regulation or which
would require reporting to a governmental agency; and to Owner’s actual
knowledge, no asbestos or PCBs are contained in or stored on the Property; and
there is not and has never been a landfill containing decomposable material,
petroleum wells, mineral-bearing mines, sewage treatment facilities, storage
tanks, sink holes, radon or other toxic emissions in, on or under the Property. 
Notwithstanding anything to the contrary stated above, the representations and
warranties contained in this Section 8.3 expressly exclude any and all matters
and items disclosed in any environmental reports, studies or other such
documentation delivered by Owner to Manager prior to the date of this
Agreement.  Owner shall indemnify, defend and hold Manager, its officers,
directors, employees and agents harmless from and against all fines, suits,
procedures, claims, actions, costs or expenses whatsoever (including, without
limitation, attorney and related expenses and sums paid in settlement of claims)
arising out of or in any way connected with (i) Owner’s breach or alleged breach
of any of the foregoing environmental representations, or (ii) any alleged or
actual release, spill or discharge of Hazardous Materials on the Property or any
condition created by or arising from, in whole or in part, Hazardous Materials
on the Property, unless such release, spill, discharge or condition is caused by
the gross negligence or willful misconduct of Manager.  If any such release,
spill, discharge or other Hazardous Materials condition is caused by Manager’s
gross negligence or willful misconduct, Manager shall, at Manager’s sole cost
and expense, take all necessary actions to completely remedy the Hazardous
Materials condition; provided that, Owner’s prior approval shall be required
before Manager may commence any such remedial action, which approval shall not
be unreasonably withheld.

 

For purposes of this Agreement, the term “Hazardous Materials” shall mean any
hazardous, toxic or dangerous substance, material, or waste as defined for
purposes of the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended 42 U.S.C. § 9601, et seq., or any other federal, state
or local law, ordinance, or regulation applicable to the Property, and
establishing liability, storage, uncontrolled loss, seepage, filtration,
disposal, removal, use or existence of a hazardous, toxic or dangerous
substance, material or waste, including, without limitation, petroleum or
petroleum products, asbestos, radon, polychlorinated biphenyls (PCBs) and all of
those chemicals, substances, materials, controlled substances, objects,
conditions, wastes, living organisms or combinations thereof which are now or
become in the future listed, defined or regulated in any manner by any federal,
state or local law based upon its being, directly or indirectly, hazardous to
human health or safety or to the environment due to its radioactivity,
ignitability, corrosivity, reactivity, explosivity, toxicity, carcinogenicity,
mutagenicity, phytoxicity, infectiousness or other harmful or potentially
harmful properties or effects.

 

LIMITATION ON LIABILITY; ASSIGNMENT

 

Limitation on Manager’s Liability.  Notwithstanding anything to the contrary,
Manager will not be directly or indirectly liable or accountable for Owner’s
losses, debts, liabilities or obligations incurred with respect to the Property
other than losses, debts, liabilities or obligations proximately caused by
Manager’s gross negligence, willful misconduct or fraud in performance of this
Agreement.

 

--------------------------------------------------------------------------------


 

Prohibition Against Assignment by Manager.  No assignment, transfer or other
disposition of Manager’s rights and obligations under this Agreement shall be
permitted without Owner’s prior written consent, and any such attempted
assignment, transfer or disposition shall be null and void and shall not confer
any rights or obligations upon any third party.

 

REIT ACKNOWLEDGMENT

 

REIT Status.  Manager acknowledges that an affiliate of Owner (the “REIT”)
intends to qualify at all times as a “real estate investment trust” within the
meaning of Section 856 of the Internal Revenue Code of 1986, as amended (the
“Code”), and that its ability to qualify as such will depend principally upon
the nature of Owner’s operations.  Accordingly, the operations of the Property
shall be conducted by Manager at all times in a manner that will enable the REIT
to satisfy all the requirements for real estate investment trust status under
Sections 856 through 860 of the Code to the extent possible.

 


MISCELLANEOUS

 

Relationship of Parties.  By virtue of this Agreement, Manager and Owner shall
not be construed to be joint venturers or partners of each other, and neither
shall have the power to bind or obligate the other party except as set forth in
this Agreement.  Manager understands and agrees that the relationship to Owner
is that of independent contractor, and that it will not represent to anyone that
its relationship to Owner is other than that of independent contractor.  Nothing
herein shall deprive or otherwise affect the right of either party to own,
invest in, manage or operate property, or to conduct business activities which
are competitive with the business of the Property.  Manager covenants and agrees
that even though it shall have either an ownership interest in, or a management
responsibility for other similar properties, which from time to time may be
competitive with the Property, Manager shall always represent the Property
fairly and deal with the Owner on an equitable basis.

 

Governing Law.  This Agreement shall be construed and interpreted in accordance
with, and governed and enforced in all respects by, the laws of the State of
[State where Property is located].

 

Headings.  The headings of the various articles and sections of this Agreement
have been inserted for convenient reference only and shall not have the effect
of modifying or amending the express terms and provisions of this Agreement.

 

Entire Agreement.  This Agreement contains the entire Agreement between Owner
and Manager with regard to the subject matter hereof, and this Agreement shall
not be amended, modified or cancelled except in writing signed by Owner and
Manager.  Except as expressly set forth in this Agreement, nothing in this
Agreement is intended to confer any rights or remedies upon any person, other
than the parties hereto and their respective permitted successors and assigns.

 

--------------------------------------------------------------------------------


 

Successors and Assigns.  All terms, conditions and agreements herein set forth
shall inure to the benefit of, and be binding upon the parties, and any and all
of their respective permitted heirs, successors, representatives and assigns.

 

Waiver.  The failure of either party to insist upon strict performance of any of
the terms or provisions of this Agreement or to exercise any option, right or
remedy herein contained, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any terms or provisions hereof shall be deemed to have been made
unless expressed in writing and signed by such party.

 

Severability.  In the event that any portion of this Agreement shall be decreed
invalid by the judgment of a court, this Agreement shall be construed as if such
portion had not been inserted herein except when such construction would operate
as an undue unwaived material hardship upon Owner or Manager or constitute a
material unwaived deviation from the general intent and purpose of said parties
as reflected in this Agreement.

 

Time.  Time is of the essence of this Agreement.

 

Attorneys’ Fees.  In the event of litigation with regard to this Agreement, the
prevailing party in such litigation shall be awarded its reasonable attorneys’
fees and costs incurred therein from the respective nonprevailing party.
“Prevailing Party” and “nonprevailing party” for the purposes of this Agreement
shall be as determined by the court.  For purposes of this Agreement, the term
“attorneys’ fees” or “attorneys’ fees and costs” shall mean the fees and
expenses of counsel to the parties hereto, which may include printing,
photostating, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals and other persons not admitted to the bar but
performing services under the supervision of an attorney.

 

Further Acts.  Owner and Manager shall execute such other documents and perform
such other acts as may be reasonably necessary and/or helpful to carry out the
purposes of this Agreement.

 

Authority.  Each party executing this Agreement represents that the persons
executing this Agreement on behalf of such party hold the office and/or position
in such legal entity respectively indicated hereinafter for them, and has full
right and power and has been duly and legally authorized to act on behalf of
such legal entity in executing and entering into this Agreement on behalf of
such party.

 

Notices.  Any communication, notice or demand of any kind whatsoever which
either party may be required or may desire to give to or serve upon the other
shall be in writing and delivered by personal service (including express or
courier service) or by registered or certified mail, postage prepaid, return
receipt requested, at the addresses set forth above.  Any party may change its
address for notice by written notice given to the other in the manner provided
in this Section.  Any such communication, notice or demand shall be deemed to
have been duly given or served on the date personally served, if by personal
service, or on the date shown on the return receipt or other evidence of
delivery, if mailed.

 

--------------------------------------------------------------------------------


 

Fair Dealing.  In exercising its rights and performing its obligations under
this Agreement, each party shall act in good faith and deal fairly with the
other. Each party shall conduct itself in a commercially reasonable manner in
the administration of this Agreement.  Manager shall act no less diligently with
respect to, and shall not discriminate against or act to the detriment of, Owner
and the Property in relation to other retail shopping centers located in the
County where the Property is situated which are either owned and/or managed by
Manager or an entity affiliated with Manager.

 

Counterparts.  This Agreement may be executed in any number of counterparts and
each such executed counterpart shall be deemed to be an original instrument, but
all such executed counterparts together shall constitute one and the same
instrument.

 

Approvals.  Unless specifically provided in this Agreement, all approvals or
consents which are required hereunder shall not be unreasonably withheld or
delayed.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

OWNER:

 

 

 

[Owner’s Legal Name],

 

a                            ,

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MANAGER:

 

 

 

Macerich Property Management Company, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

MANAGEMENT AGREEMENT

[Name of Mall]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF

 

[AMENDED AND RESTATED] REVOLVING LOAN NOTE

 

$

New York, New York

 

, 20[ ]

 

FOR VALUE RECEIVED, The Macerich Partnership, L.P., a limited partnership
organized under the laws of the state of Delaware (the “Borrower”), hereby
promises to pay to                        (“Lender”) or its assignee (as
permitted pursuant to the Credit Agreement) at the Contact Office of the
Administrative Agent, in lawful money of the United States and in immediately
available funds, on the dates required under that certain Second Amended and
Restated Credit Agreement dated as of July 6, 2016 (as Modified from time to
time, the “Credit Agreement,” and with capitalized terms not otherwise defined
herein used with the meanings given such terms in the Credit Agreement), by and
among the Borrower, The Macerich Company, a Maryland corporation, as guarantor,
the Lenders from time to time party thereto and Deutsche Bank AG New York
Branch, as Administrative Agent for said Lenders thereunder, the aggregate
principal amount of such Lender’s Revolving Loans outstanding from time to time
and the aggregate amount of such Lender’s Applicable Revolving Percentage of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower from time to time.

 

The Borrower agrees to pay interest in like money and funds at the Contact
Office on the unpaid principal balance hereof from the date advanced until paid
in full on the dates and at the applicable rates set forth in the Credit
Agreement.  The holder of this Revolving Loan Note is hereby authorized to
record the date and amount of its Revolving Loans and Revolving Credit Exposure,
the date and amount of each payment of principal and interest, and the
applicable interest rates and other information with respect thereto, on the
schedules annexed to and constituting a part of this Revolving Loan Note and any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded absent manifest error; provided, however, that the
failure to make a notation or the inaccuracy of any notation shall not affect in
any manner or to any extent the obligations of the Borrower under the Loan
Documents.

 

This Revolving Loan Note is a “Revolving Loan Note” within the meaning of, and
is entitled to all the benefits of, the Loan Documents.  Reference is hereby
made to the Credit Agreement and the other Loan Documents for, among other
things, rights and obligations of payment and prepayment, Events of Default and
the rights of acceleration of the maturity hereof upon the occurrence of an
Event of Default.

 

[This Revolving Loan Note amends and restates that certain Revolving Loan Note
dated                in the aggregate principal amount of the Lender’s Revolving
Loans outstanding from time to time and the aggregate amount of the Lender’s
Applicable Revolving Percentage of all LC Disbursements that have not yet been

 

1

--------------------------------------------------------------------------------


 

reimbursed by or on behalf of the Borrower from time to time made by the
Borrower in favor of the Lender, but this Revolving Loan Note is not intended to
constitute, nor does it constitute, an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation, or termination of the
indebtedness, loans, liabilities, expenses, or guaranteed obligations under the
Credit Agreement or such prior Revolving Loan Note.]

 

This Revolving Loan Note shall be governed by and construed in accordance with
the laws of the State of New York without regard to conflict of laws principles
thereof that would result in the application of any law other than the law of
the State of New York.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Revolving Loan Note to be duly
executed as of the date first written above.

 

BORROWER:

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Signature Page to Revolving Loan Note]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated as of July 6, 2016 (as Modified from time to time, the “Credit
Agreement”), by and among The Macerich Partnership, L.P., a Delaware limited
partnership (“Borrower”), The Macerich Company, a Maryland corporation, as
guarantor, the Lenders thereunder and Deutsche Bank AG New York Branch, as
Administrative Agent for said Lenders.

 

Pursuant to the provisions of Section 2.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated as of July 6, 2016 (as Modified from time to time, the “Credit
Agreement”), by and among The Macerich Partnership, L.P., a Delaware limited
partnership (“Borrower”), The Macerich Company, a Maryland corporation, as
guarantor, the Lenders thereunder and Deutsche Bank AG New York Branch, as
Administrative Agent for said Lenders.

 

Pursuant to the provisions of Section 2.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated as of July 6, 2016 (as Modified from time to time, the “Credit
Agreement”), by and among The Macerich Partnership, L.P., a Delaware limited
partnership (“Borrower”), The Macerich Company, a Maryland corporation, as
guarantor, the Lenders thereunder and Deutsche Bank AG New York Branch, as
Administrative Agent for said Lenders.

 

Pursuant to the provisions of Section 2.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated as of July 6, 2016 (as Modified from time to time, the “Credit
Agreement”), by and among The Macerich Partnership, L.P., a Delaware limited
partnership (“Borrower”), The Macerich Company, a Maryland corporation, as
guarantor, the Lenders thereunder and Deutsche Bank AG New York Branch, as
Administrative Agent for said Lenders.

 

Pursuant to the provisions of Section 2.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of        , 20   (this “Agreement”), by and
among            (each a “New Lender” and collectively the “New Lenders”), The
Macerich Partnership, L.P., a Delaware limited partnership (“Borrower”), and
Deutsche Bank AG New York Branch, as administrative agent for the Lenders (the
“Administrative Agent”).

 

RECITALS

 

A.            Reference is made to that certain Second Amended and Restated
Credit Agreement dated as of July 6, 2016 (as the same may be Modified from time
to time, the “Credit Agreement”) by and among the Borrower, The Macerich
Company, a Maryland corporation, as guarantor, the Lenders from time to time
party thereto (the “Lenders”) and Administrative Agent.  Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.

 

B.  Subject to the terms and conditions of the Credit Agreement, Borrower may
obtain New Revolving Loan Commitments or New Term Loan Commitments by entering
into one or more Joinder Agreements with Administrative Agent and New Revolving
Loan Lenders and/or New Term Loan Lenders.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

AGREEMENT

 

Each New Lender party hereto hereby agrees to commit to provide its respective
New Revolving Loan Commitments or New Term Loan Commitments, as applicable, as
set forth on Schedule A annexed hereto, on the terms and subject to the
conditions set forth below:

 

Each New Lender (i) confirms that it has received a copy of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) agrees that it will, independently and without reliance upon
Administrative Agent or any other Agent or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to Administrative Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will

 

1

--------------------------------------------------------------------------------


 

perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

Each New Lender hereby agrees to make its Commitment on the following terms and
conditions(25):

 

1.                                      Applicable Base Rate and Applicable LIBO
Rate.  (a) The Applicable Base Rate for each Series [  ] New Term Loan shall
mean, as of any date of determination, [   ]% per annum and (b) the Applicable
LIBO Rate for each Series [  ] New Term Loan shall mean, as of any date of
determination, [   ]%.

 

2.                                      Principal Payments.  Borrower shall make
principal payments on the Series [  ] New Term Loans in installments on the
dates and in the amounts set forth below:

 

(A)
Payment
Date

 

(B)
Scheduled
Repayment of
Series [  ] New Term Loans

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

--------------------------------------------------------------------------------

(25)  Insert completed items 1-6 as applicable, with respect to New Term Loans
and, in the case of item 5, New Revolving Loans, with such modifications as may
be agreed to by the parties hereto to the extent consistent with Article 3 of
the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

(A)
Payment
Date

 

(B)
Scheduled
Repayment of
Series [  ] New Term Loans

 

TOTAL

 

$

          

 

 

3.                                      Voluntary and Mandatory Prepayments. 
Scheduled installments of principal of the [Series [  ]] New Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the [Series [  ]] New Term Loans in accordance with Sections [ ]
of the Credit Agreement.

 

4.                                      Prepayment Fees.  Borrower agrees to pay
to each [New Term Loan Lender] the following prepayment fees, if any:
[          ].

 

[Insert other additional prepayment provisions with respect to New Term Loans]

 

5.                                      Other Fees.  Borrower agrees to pay each
[New Term Loan Lender] [New Revolving Loan Lender] its Applicable Percentage of
an aggregate fee equal to [           ,     ] on [            ,     ].

 

6.                                      Proposed Borrowing.  This Agreement
represents Borrower’s request to borrow Series [  ] New Term Loans from New Term
Loan Lender as follows (the “Proposed Borrowing”):

 

a.

Business Day of Proposed Borrowing:            ,

 

 

b.

Amount of Proposed Borrowing: $

 

 

c.

Interest rate option:

o

a.

Base Rate Loan(s)

 

 

 

 

 

 

 

o

b.

LIBO Rate Loans with an initial Interest Period of      month(s)

 

7.                                      [New Lenders.  Each [New Term Loan
Lender] [New Revolving Loan Lender] acknowledges and agrees that upon its
execution of this Agreement [and the making of [New Term Loans] [Series     New
Term Loans]] such [New Term Loan Lender] [New Revolving Loan Lender] shall
become a “Lender” under, and for all purposes of, the Credit Agreement and the
other Loan Documents, and shall be subject to and bound by the terms thereof,
and shall perform all the obligations of and shall have all rights of a Lender
thereunder.](26)

 

--------------------------------------------------------------------------------

(26)  Insert bracketed language if the lending institution is not already a
Lender.

 

3

--------------------------------------------------------------------------------


 

[Insert other provisions with respect to New Term Loan Commitments and/or New
Revolving Loan Commitments to the extent permitted by Article 3 of the Credit
Agreement]

 

8.                                                         Credit Agreement
Governs.  Except as set forth in this Agreement, New Revolving Loans and New
Term Loans shall otherwise be subject to the provisions of the Credit Agreement
and the other Loan Documents.

 

9.                                                         Borrower’s
Certifications.  By its execution of this Agreement, the undersigned officer (in
such capacity and not individually) and Borrower each hereby certify that:

 

(a)        The representations and warranties of the Borrower set forth in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (after taking into account (i) non-material updates to
disclosure schedules or exceptions provided to the Administrative Agent in
connection with such representations and warranties which have been approved by
the Administrative Agent in its good faith judgment in accordance with
Section 5.2(1) of the Credit Agreement and (ii) changes in factual circumstances
not prohibited under the Loan Documents) on and as of the date hereof (or, if
such representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date); provided that any representation or
warranty that is qualified as to materiality or Material Adverse Effect or
similar language shall be true and correct in all respects

 

(b)        As of the date hereof, no Potential Default or Event of Default has
occurred and is continuing; and

 

(c)        Set forth on the attached Officers’ Certificate are the calculations
(in reasonable detail) demonstrating pro forma compliance with the covenants and
financial ratios set forth in Section 8.11 of the Credit Agreement as of the
last day of the most recently ended Fiscal Quarter after giving effect to the
New Revolving Loan Commitments and New Term Loan Commitments.

 

10.                               Conditions Precedent.  The commitment of the
New Lenders shall become effective upon the satisfaction of each of the
conditions precedent in Section 3.3 of the Credit Agreement.

 

11.                               Eligible Assignee.  By its execution of this
Agreement, each New Lender represents and warrants that it is an Eligible
Assignee.

 

12.                               Notice.  For purposes of the Credit Agreement,
the initial notice address of each New Lender shall be as set forth below its
signature below.

 

4

--------------------------------------------------------------------------------


 

13.                               Recordation of the New Loans.  Upon execution
and delivery hereof, Administrative Agent will record the New Revolving Loans
and the New Term Loans, as applicable, made by the New Lenders in the Register.

 

14.                               Amendment, Modification and Waiver.  This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

15.                               Entire Agreement.  This Agreement, the Credit
Agreement and  the other Loan Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.

 

16.                               Governing Law.  This Agreement and the other
Loan Documents shall be governed by and construed in accordance with the laws of
the State of New York without regard to conflict of laws principles thereof that
would result in the application of any law other than the law of the State of
New York.

 

17.                               Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

18.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

NEW LENDER:

 

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

6

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH,
as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

By:

 

 

Name:

 

Title:

 

7

--------------------------------------------------------------------------------


 

BORROWER:

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

8

--------------------------------------------------------------------------------


 

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of New Lender

 

Type of Commitment

 

Amount

 

[                   ]

 

New [Revolving] [Term] Loan Commitment

 

$

                 

 

 

 

 

 

 

 

 

 

 

 

Total: $                 

 

 

9

--------------------------------------------------------------------------------